



Exhibit 10.1
AMENDMENT NO. 6 TO CREDIT AGREEMENT
AMENDMENT NO. 6 TO CREDIT AGREEMENT (this “Amendment No. 6”), dated as of
September 17, 2019, by and among PEABODY ENERGY CORPORATION, a Delaware
corporation (the “Borrower”), the other Reaffirming Parties (as defined below)
party hereto, the 2019 Incremental Revolving Lenders (as defined below), GOLDMAN
SACHS BANK USA, as administrative agent (in such capacity, including any
permitted successor thereto, the “Existing Administrative Agent”), and JPMORGAN
CHASE BANK, N.A., as successor administrative agent (in such capacity, the
“Successor Administrative Agent” and together with the Existing Administrative
Agent, the “Administrative Agents”).
PRELIMINARY STATEMENTS
WHEREAS, the Borrower has entered into that certain Credit Agreement, dated as
of April 3, 2017, among the Borrower, the lenders party thereto from time to
time (collectively, the “Lenders” and each individually, a “Lender”) the
Existing Administrative Agent (as amended by that certain Amendment No. 1 to
Credit Agreement, dated as of September 18, 2017, that certain Amendment No. 2
to Credit Agreement, dated as of November 17, 2017, that certain Amendment No. 3
to Credit Agreement, dated as of December 8, 2017, that certain Amendment No. 4
to Credit Agreement, dated as of April 11, 2018, that certain Amendment No. 5 to
Credit Agreement, dated as of June 27, 2018, and that certain Technical
Amendment to Credit Agreement, dated as of July 19, 2018, and as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time prior to, but not including, the date hereof, the “Credit
Agreement”, and as amended by this Amendment No. 6, the “Amended Credit
Agreement”);
WHEREAS, pursuant to Section 2.15(a) of the Credit Agreement, the Borrower has
requested to increase the principal amount of the 2017 Incremental Revolving
Facility by an aggregate principal amount of $195,000,000 (the commitments
provided hereunder, the “2019 Incremental Revolving Commitments” and the loans
made pursuant thereto, the “2019 Incremental Revolving Loans”) pursuant to
clause (b)(i) of the definition of Incremental Debt Cap, to be provided by the
2019 Incremental Revolving Lenders party hereto and effective on the Amendment
No. 6 Effective Date (as defined below) pursuant to the terms hereof and in the
Amended Credit Agreement;
WHEREAS, as contemplated by Section 2.15 of the Credit Agreement, (x) subject to
the satisfaction of the conditions precedent set forth in Section 6 hereof, the
Existing Administrative Agent, the 2019 Incremental Revolving Lenders party
hereto and the Borrower have agreed to amend certain terms of the Credit
Agreement as provided herein in order to give effect to the 2019 Incremental
Revolving Commitments provided hereunder and (y) this Amendment No. 6
constitutes an “Incremental Amendment” under the Credit Agreement;
WHEREAS, each 2019 Incremental Revolving Lender party hereto is prepared to
provide the 2019 Incremental Revolving Commitments in an amount equal to its
2019 Incremental Revolving Commitment set forth on Schedule 1 hereto, subject to
the terms and conditions set forth herein and in the Amended Credit Agreement;


1



--------------------------------------------------------------------------------




WHEREAS, each Loan Party party hereto and Gibraltar Holdings (collectively, the
“Reaffirming Parties”, and each, a “Reaffirming Party”) expects to realize
substantial direct and indirect benefits as a result of this Amendment No. 6
becoming effective and the consummation of the transactions contemplated hereby
and agrees to reaffirm its obligations under the Credit Agreement, the Security
Documents, and the other Loan Documents to which it is a party;
WHEREAS, pursuant to that certain Notice of Agent Resignation, Successor Agent
Appointment and Agency Transfer Agreement to be dated as of the date hereof and
effective as of the Effective Time (as defined therein) (which shall be
substantially in the form attached hereto as Annex A, the “Resignation and
Appointment Agreement”), Goldman Sachs Bank USA, as Existing Administrative
Agent, desires to resign as administrative agent effective as of the Effective
Time, and the 2019 Incremental Revolving Lenders (which collectively shall
constitute the Required Lenders as of the Amendment No. 6 Effective Date) and
the Borrower desire to appoint JPMorgan Chase Bank, N.A., as Successor
Administrative Agent, and JPMorgan Chase Bank, N.A. desires to serve as
Successor Administrative Agent from and after the Effective Time; and
WHEREAS, the Borrower, the 2019 Incremental Revolving Lenders and the Existing
Administrative Agent have agreed to amend the Credit Agreement on the terms and
conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed:
SECTION 1.CERTAIN DEFINITIONS. Capitalized terms used (including in the preamble
and recitals hereto) but not defined herein shall have the meanings assigned to
such terms in the Amended Credit Agreement. As used in this Amendment No.
6:“2019 Incremental Revolving Commitments” is defined in the second recital
hereto.
“2019 Incremental Revolving Lenders” is defined in Section 2 hereof.
“2019 Incremental Revolving Loans” is defined in the second recital hereto.
“Administrative Agents” is defined in the preamble hereto.
“Amended Credit Agreement” is defined in the first recital hereto.
“Amendment No. 6” is defined in the preamble hereto.
“Amendment No. 6 Effective Date” means the date on which the conditions set
forth in Section 6 of this Amendment No. 6 are satisfied or waived.
“Borrower” is defined in the preamble hereto.
“Borrower Notice” is defined in Section 6(k) hereof.
“Credit Agreement” is defined in the first recital hereto.




2



--------------------------------------------------------------------------------




“Existing Administrative Agent” is defined in the preamble hereto.
“Lenders” is defined in the first recital hereto.
“NFIP” is defined in Section 6(k) hereof.
“Reaffirming Parties” is defined in the fifth recital hereto.
“Successor Administrative Agent” is defined in the preamble hereto.
SECTION 2.    2019 INCREMENTAL REVOLVING COMMITMENTS. Pursuant to Section 2.15
of the Credit Agreement, and subject solely to the satisfaction of the
conditions precedent set forth in Section 6 hereof, on and as of the Amendment
No. 6 Effective Date:
(a)
Each lender set forth on Schedule 1 to this Amendment No. 6 (each, a “2019
Incremental Revolving Lender”) hereby severally and not jointly agrees to commit
to provide its respective 2019 Incremental Revolving Commitment set forth on
Schedule 1. The 2019 Incremental Revolving Commitments shall be an increase to
the 2017 Incremental Revolving Facility.

(b)
[Reserved.]

(c)
Each 2019 Incremental Revolving Lender hereby (i) represents and warrants that
(A) it has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment No. 6 and to consummate the transactions
contemplated hereby and in the Amended Credit Agreement, (B) it is an existing
Lender under the Credit Agreement, (C) from and after the Amendment No. 6
Effective Date, it shall be bound by the provisions of the Amended Credit
Agreement, (D) it is sophisticated with respect to decisions to acquire assets
of the type represented by the 2019 Incremental Revolving Commitments and the
2019 Incremental Revolving Loans and either it, or the Person exercising
discretion in making its decision to commit to provide its 2019 Incremental
Revolving Commitment, is experienced in committing to commitments and loans of
such type, (E) it has received a copy of the Credit Agreement, this Amendment
No. 6 and the other Loan Documents, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 of the Amended Credit Agreement, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Amendment No. 6 and to commit to
provide its respective 2019 Incremental Revolving Commitment, (F) it has,
independently and without reliance upon the Existing Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment No. 6 and to commit to provide its respective 2019 Incremental
Revolving Commitment, and (G) it has provided Borrower and the Existing
Administrative Agent any documentation required to be delivered by it pursuant
to the terms of the Amended Credit Agreement (including Section 3.01(e) of the
Amended Credit Agreement), duly completed and executed by such 2019 Incremental
Revolving Lender; (ii) agrees that



3



--------------------------------------------------------------------------------




(A) it will, independently and without reliance on either the Existing
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(B) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender; and (iii) appoints and authorizes the Existing Administrative Agent and
the Collateral Trustee to take such action as agent on its behalf and to
exercise such powers under the Amended Credit Agreement and the other Loan
Documents as are delegated to the Existing Administrative Agent and Collateral
Trustee, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto.
(d)
The terms and provisions of the 2019 Incremental Revolving Commitments and the
2019 Incremental Revolving Loans shall be identical to the terms and provisions
of the Incremental Revolving Commitments and the Incremental Revolving Loans
existing under the Credit Agreement.

(e)
On the Amendment No. 6 Effective Date, each of the existing Incremental
Revolving Lenders under the Credit Agreement is hereby deemed to assign to each
of the 2019 Incremental Revolving Lenders, and each of the 2019 Incremental
Revolving Lenders is hereby deemed to purchase from each of the existing
Incremental Revolving Lenders, at the principal amount thereof (together with
accrued interest), such interests in the Incremental Revolving Loans and
participations in Letters of Credit outstanding on the Amendment No. 6 Effective
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, the Incremental Revolving Loans and participations in
Letters of Credit will be held by existing Incremental Revolving Lenders and
2019 Incremental Revolving Lenders ratably in accordance with their Incremental
Revolving Commitments after giving effect to the addition of the 2019
Incremental Revolving Commitments to the existing Incremental Revolving
Commitments.

(f)
Each 2019 Incremental Revolving Lender, the Administrative Agents and the
Reaffirming Parties party hereto agree that this Amendment No. 6 shall
constitute an “Incremental Facility Request” and an “Incremental Amendment”
pursuant to and in accordance with Section 2.15 of the Credit Agreement and a
“Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents. The Incremental Facility Effective Date shall be the Amendment No. 6
Effective Date.

SECTION 3.    AMENDMENTS TO LOAN DOCUMENTS.
(a)
The fourth paragraph appearing under “Preliminary Statements” of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

“The Borrower has requested that, on the Second Amendment Effective Date, the
Third Amendment Effective Date and the Sixth Amendment Effective Date, the
Incremental Revolving Lenders party to the Second Amendment, the Third Amendment
and the Sixth Amendment, as applicable, make Incremental Revolving Commitments
to the Borrower


4



--------------------------------------------------------------------------------




for general working capital purposes (including the issuance of Letters of
Credit and Bank Guarantees), and such Incremental Revolving Lenders have agreed
to provide such Incremental Revolving Commitments on the terms and subject to
the conditions set forth herein and in the Second Amendment, the Third Amendment
or the Sixth Amendment, as applicable.”
(b)
Section 1.01 of the Credit Agreement is hereby amended by amending and restating
the following defined terms to read in their entirety as follows:

“2017 Incremental Revolving Facility” has the meaning specified in the Second
Amendment, as increased pursuant to the Third Amendment and the Sixth Amendment.
“Applicable Percentage” means (a) in respect of the Term Loan Facility, with
respect to any Term Lender at any time, the percentage (carried out to the tenth
decimal place) of the Term Loan Facility represented by (i) until the Closing
Date, such Term Lender’s respective Term Loan Commitments and (ii) thereafter,
the aggregate principal amount of such Term Lender’s Term Loans then
outstanding, and (b) in respect of the Incremental Revolving Facilities, with
respect to any Incremental Revolving Lender at any time, the percentage (carried
out to the ninth decimal place) of the then available Incremental Revolving
Facilities represented by such Incremental Revolving Lender’s Incremental
Revolving Commitment at such time. If the commitment of each Incremental
Revolving Lender to make Incremental Revolving Loans and the obligation of the
L/C Issuers to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Incremental Revolving Commitments have expired, then the
Applicable Percentage of each Incremental Revolving Lender in respect of the
Incremental Revolving Facilities shall be determined based on the Applicable
Percentage of such Incremental Revolving Lender in respect of the Incremental
Revolving Facilities most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Term Lender in respect of
the Term Loan Facility as of the Closing Date is set forth opposite the name of
such Term Lender on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Term Lender becomes a party hereto, as applicable. The Applicable
Percentage of each Incremental Revolving Lender in respect of the Incremental
Revolving Facility as of the Sixth Amendment Effective Date is set forth
opposite the name of such Incremental Revolving Lender on Schedule 2 to the
Sixth Amendment or in the Assignment and Assumption pursuant to which such
Incremental Revolving Lender becomes a party hereto, as applicable.
“Incremental Revolving Commitment” means, as to each Incremental Revolving
Lender, its obligation to (a) make Incremental Revolving Loans to the Borrower
pursuant to Section 2.01(b) and (b) purchase participations in L/C Obligations,
in an aggregate principal amount at any one time outstanding under such clauses
(a) and (b) not to exceed the amount set forth (x) in the case of the 2017
Incremental Revolving Facility, opposite such Lender’s name on Schedule 2 to the
Sixth Amendment under the caption “Incremental Revolving Commitments”, (y) in
the case of any other Incremental Revolving Facility, in the applicable
Incremental Amendment or (z) if applicable, in any case, in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable
as such amount may be adjusted from time to time in accordance


5



--------------------------------------------------------------------------------




with this Agreement. The aggregate amount of the Incremental Revolving
Commitments as of the Sixth Amendment Effective Date is $565,000,000.
“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Collateral Trust Agreement, the CTA Amendment (as defined
in the Fourth Amendment), Amendment No. 2 to Collateral Trust Agreement, dated
as of July 19, 2018, each Note, the Issuer Documents, the Fee Letters, the
Guaranty, each Security Document and any ABL Intercreditor Agreement.
(c)
Section 1.01 of the Credit Agreement is hereby amended by adding the following
defined terms in appropriate alphabetical order:

“Sixth Amendment” means that certain Amendment No. 6 to Credit Agreement, dated
as of September 17, 2019, by and among the Borrower, the other Reaffirming
Parties (as defined therein), the Incremental Revolving Lenders party thereto
and the Administrative Agents (as defined therein).
“Sixth Amendment Effective Date” means the Amendment No. 6 Effective Date (as
defined in the Sixth Amendment).
SECTION 4.    REFERENCE TO AND EFFECT ON THE CREDIT AGREEMENT. On and after the
Amendment No. 6 Effective Date, (i) each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or text of like import referring to the
Credit Agreement shall mean and be a reference to the Amended Credit Agreement,
(ii) the 2019 Incremental Revolving Commitments shall constitute “Incremental
Revolving Commitments” under the 2017 Incremental Revolving Facility and
“Commitments”, in each case, under and as defined in the Amended Credit
Agreement, (iii) the 2019 Incremental Revolving Loans shall constitute
“Incremental Revolving Loans” under the 2017 Incremental Revolving Facility and
“Loans”, in each case, under and as defined in the Amended Credit Agreement, and
(iv) the 2019 Incremental Revolving Lenders shall each constitute an
“Incremental Revolving Lender” and a “Lender”, in each case, under and as
defined in the Amended Credit Agreement. This Amendment No. 6 shall for all
purposes constitute a “Loan Document” under and as defined in the Amended Credit
Agreement and the other Loan Documents.
SECTION 5.    REPRESENTATIONS & WARRANTIES. In order to induce the 2019
Incremental Revolving Lenders and the Existing Administrative Agent to enter
into this Amendment No. 6 and to induce the 2019 Incremental Revolving Lenders
to provide the 2019 Incremental Revolving Commitments hereunder, each Loan Party
hereby represents and warrants to the 2019 Incremental Revolving Lenders and the
Existing Administrative Agent on and as of the Amendment No. 6 Effective Date
that:
(a)
each of the representations and warranties made by the Borrower contained in
Article V of the Credit Agreement and by each Loan Party contained in each other
Loan Document shall be true and correct in all material respects on and as of
the Amendment No. 6 Effective Date with the same effect as though made on and as
of



6



--------------------------------------------------------------------------------




such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 5, the representations and
warranties contained in subsection (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clause (b) of Section 6.01 of the Credit Agreement; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality or by a
reference to a Material Adverse Effect in the text thereof; provided further
that all references in the representations set forth in Sections 5.01, 5.02,
5.03, 5.04, 5.06, 5.07 and 5.15 of the Credit Agreement to “Loan Documents”
shall be deemed to be references to this Amendment No. 6 and the other Loan
Documents (including the Credit Agreement) as amended by this Amendment No. 6;
and
(b)
the schedule delivered to the Administrative Agents pursuant to Section 6(e) of
this Amendment No. 6 is, to the Loan Parties’ knowledge, true and correct in all
material respects on and as of the Amendment No. 6 Effective Date.

SECTION 6.    CONDITIONS PRECEDENT. The effectiveness of this Amendment No. 6
and the obligation of the 2019 Incremental Revolving Lenders to provide the 2019
Incremental Revolving Commitments shall be subject to the satisfaction or waiver
of the following conditions precedent (the date on which such conditions
precedent are so satisfied or waived, the “Amendment No. 6 Effective Date”):  
(a)
The Existing Administrative Agent shall have received a duly authorized,
executed and delivered counterpart of the signature page to this Amendment No. 6
from each Loan Party named on the signature pages hereto, the Administrative
Agents and the 2019 Incremental Revolving Lenders.

(b)
Any fees required to be paid on or before the Amendment No. 6 Effective Date to
the Existing Administrative Agent shall have been paid and, unless waived by the
Existing Administrative Agent, to the extent invoiced at least three Business
Days prior to the Amendment No. 6 Effective Date, the Borrower shall have paid
all expenses of the Existing Administrative Agent to the extent required to be
paid pursuant to Section 10.04 of the Credit Agreement or otherwise.

(c)
No Default or Event of Default shall exist, or would result immediately, from
the incurrence of the 2019 Incremental Revolving Commitments or the making of
any 2019 Incremental Revolving Loans on the Amendment No. 6 Effective Date.

(d)
The representations and warranties of (i) the Borrower contained in Article V of
the Credit Agreement and (ii) each Loan Party contained in each other Loan
Document shall be true and correct in all material respects on and as of the
Amendment No. 6 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that the representations and warranties contained in subsection (b) of Section
5.05 of the Credit Agreement shall



7



--------------------------------------------------------------------------------




be deemed to refer to the most recent statements furnished pursuant to clause
(b) of Section 6.01 of the Credit Agreement; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality or by a
reference to a Material Adverse Effect in the text thereof.
(e)
The Existing Administrative Agent shall have received a schedule in form and
substance reasonably acceptable to the Administrative Agents with respect to all
real property that is fee owned or leased by the Loan Parties as of the
Amendment No. 6 Effective Date, which schedule shall include such information
necessary to identify any Building located on Material Real Property and
constituting Collateral for the purpose of obtaining a corresponding completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination. Such schedule is attached hereto as Schedule 6(e).

(f)
The Existing Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that the conditions specified in
clauses (c) and (d) of this Section 6 have been satisfied.

(g)
On the Amendment No. 6 Effective Date, the Existing Administrative Agent shall
have received a customary opinion of Jones Day, counsel to the Borrower and
special New York counsel to the other Loan Parties addressed to the
Administrative Agents, the Collateral Trustee and the Lenders and dated the
Amendment No. 6 Effective Date.

(h)
The Existing Administrative Agent shall have received (i) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of duly authorized officers of each Loan Party and Gibraltar Holdings, in each
case, as the Existing Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each officer of each Loan Party or Gibraltar
Holdings and (ii) such documents and certifications as the Existing
Administrative Agent may reasonably require to evidence that each Loan Party and
Gibraltar Holdings is duly organized or formed, and that each Loan Party and
Gibraltar Holdings is validly existing, in good standing and qualified to engage
in business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(i)
The Existing Administrative Agent shall have received a solvency certificate
from the chief financial officer of the Borrower in the form of Exhibit K of the
Credit Agreement, which demonstrates that the Borrower and its Restricted
Subsidiaries, on a consolidated basis, are, and after giving effect to the
transactions contemplated hereby, will be, Solvent.

(j)
The 2019 Incremental Revolving Lenders and the Existing Administrative Agent
shall have received at least three Business Days prior to the Amendment No. 6
Effective Date all documentation and other information required by regulatory
authorities with respect to the Borrower and the other Loan Parties under
applicable “know your



8



--------------------------------------------------------------------------------




customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act, that has been requested by the 2019 Incremental
Revolving Lenders and the Existing Administrative Agent at least ten Business
Days prior to the Amendment No. 6 Effective Date.
(k)
The Collateral Trustee shall have received a completed standard “life of loan”
flood hazard determination form for each property that contains structures and
is encumbered by a Mortgage, and if the property is located in an area
designated by the U.S. Federal Emergency Management Agency (or any successor
agency) as having special flood or mud slide hazards, (i) a notification from
the Borrower to the Collateral Trustee (“Borrower Notice”) that flood insurance
coverage under the National Flood Insurance Program (“NFIP”) created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004 is not available because the
applicable community does not participate in the NFIP, (ii) documentation
evidencing the Collateral Trustee’s receipt of the Borrower Notice (e.g.,
countersigned Borrower Notice, return receipt of certified U.S. Mail, or
overnight delivery), and (iii) if a Borrower Notice is required to be given and
flood insurance is available in the community in which the property is located,
a copy of one of the following: the flood insurance policy, the Borrower’s
application for a flood insurance policy plus proof of premium payment, a
declaration page confirming that flood insurance has been issued, or such other
evidence of flood insurance reasonably satisfactory to the Controlling
Representative (as defined in the Collateral Trust Agreement).

(l)
The Successor Administrative Agent shall have received a duly authorized,
executed and delivered Resignation and Appointment Agreement, in escrow, to be
effective as of the Effective Time, from the Existing Administrative Agent, the
Borrower and the Successor Administrative Agent.

(m)
The Successor Administrative Agent shall have received a duly authorized,
executed and delivered amendment to the Amended Credit Agreement substantially
in the form attached hereto as Annex B (the “Seventh Amendment”), in escrow, to
be effective as of the Amendment No. 7 Effective Date (as defined therein), from
each Loan Party named on the signature pages thereto, the Successor
Administrative Agent and each Lender named on the signature pages thereto.

SECTION 7.    REAFFIRMATION.
(a)
To induce the 2019 Incremental Revolving Lenders and the Administrative Agents
to enter into this Amendment No. 6, each of the Loan Parties and Gibraltar
Holdings hereby acknowledges and reaffirms its obligations under each Loan
Document to which it is a party, including, without limitation, any grant,
pledge or collateral assignment of a lien or security interest, as applicable,
contained therein, in each case as amended, restated, amended and restated,
supplemented or otherwise modified prior to or as of the date hereof (including
as amended pursuant to the First Amendment, the Second Amendment, the Third
Amendment, the Fourth Amendment, the Fifth



9



--------------------------------------------------------------------------------




Amendment, the Technical Amendment to Credit Agreement, dated as of July 19,
2018, and this Amendment No. 6 and the incurrence of the 2019 Incremental
Revolving Commitments hereunder) (collectively, the “Reaffirmed Documents”). The
Borrower acknowledges and agrees that each of the Loan Documents to which it is
a party or otherwise bound shall continue in full force and effect and that all
of its obligations thereunder shall not be impaired or limited by the execution
or effectiveness of this Amendment No. 6.
(b)
In furtherance of the foregoing Section 7(a), each Loan Party, in its capacity
as a Guarantor under the Guaranty to which it is a party (in such capacity, each
a “Reaffirming Loan Guarantor”), reaffirms its guarantee of the Secured
Obligations under the terms and conditions of such Guaranty and agrees that such
Guaranty remains in full force and effect to the extent set forth in such
Guaranty and after giving effect to this Amendment No. 6 and the incurrence of
the 2019 Incremental Revolving Commitments hereunder, and is hereby ratified,
reaffirmed and confirmed. Each Reaffirming Loan Guarantor hereby confirms that
it consents to the terms of this Amendment No. 6 and the Amended Credit
Agreement and that the principal of, the interest and premium (if any) on, and
fees related to, the 2019 Incremental Revolving Commitments constitute “Secured
Obligations” under the Loan Documents. Each Reaffirming Loan Guarantor hereby
(i) acknowledges and agrees that the Guaranty and each of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall not be impaired or limited by
the execution or effectiveness of this Amendment No. 6, (ii) acknowledges and
agrees that it will continue to guarantee to the fullest extent possible in
accordance with the Loan Documents the payment and performance of all Secured
Obligations under each of the Loan Documents to which it is a party (including
all such Secured Obligations as amended, reaffirmed and/or increased pursuant to
this Amendment No. 6 and the incurrence of the 2019 Incremental Revolving
Commitments hereunder) and (iii) acknowledges, agrees and warrants for the
benefit of the Administrative Agents, the Collateral Trustee and each other
Secured Party that there are no rights of set-off or counterclaim, nor any
defenses of any kind, whether legal, equitable or otherwise, that would enable
such Reaffirming Loan Guarantor to avoid or delay timely performance of its
obligations under the Loan Documents.

(c)
In furtherance of the foregoing Section 7(a), Gibraltar Holdings and each of the
Loan Parties that is party to any Security Document, in its capacity as a
“grantor”, “pledgor” or other similar capacity under such Security Document (in
such capacity, each a “Reaffirming Grantor”), hereby acknowledges that it has
reviewed and consents to the terms and conditions of this Amendment No. 6 and
the transactions contemplated hereby, including the extension of credit in the
form of the 2019 Incremental Revolving Commitments hereunder. In addition, each
Reaffirming Grantor reaffirms the security interests granted by such Reaffirming
Grantor under the terms and conditions of the Security Documents (in each case,
to the extent a party thereto) to secure the Secured Obligations (including all
such Secured Obligations as amended, reaffirmed and/or increased pursuant to
this Amendment No. 6 and the incurrence of the 2019 Incremental Revolving
Commitments hereunder) and agrees that such security interests remain in full
force and effect and are hereby ratified, reaffirmed and



10



--------------------------------------------------------------------------------




confirmed. Each Reaffirming Grantor hereby (i) confirms that each Security
Document to which it is a party or is otherwise bound and all Collateral
encumbered thereby will continue to secure, to the fullest extent possible in
accordance with the Security Documents, the payment and performance of the
Secured Obligations (including all such Secured Obligations as amended,
reaffirmed and/or increased pursuant to this Amendment No. 6 and the incurrence
of the 2019 Incremental Revolving Commitments hereunder), including without
limitation the payment and performance of all such applicable Secured
Obligations that are joint and several obligations of each Guarantor and each
Reaffirming Grantor now or hereafter existing, in each case pursuant to the
terms of the Security Documents such Reaffirming Grantor is a party to, (ii)
confirms its respective grant to the Collateral Trustee for the benefit of the
Secured Parties of the security interest in and continuing Lien on all of such
Reaffirming Grantor’s right, title and interest in, to and under all Collateral
to which such Reaffirming Grantor granted a security interest in and a
continuing Lien on pursuant to the terms of the Security Documents to which such
Reaffirming Grantor is party to, in each case whether now owned or existing or
hereafter acquired or arising and wherever located, as collateral security for
the prompt and complete payment and performance in full when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all applicable Secured Obligations (including all such Secured
Obligations as amended, reaffirmed and/or increased pursuant to this Amendment
No. 6 and the incurrence of the 2019 Incremental Revolving Commitments
hereunder), subject to the terms contained in the applicable Loan Documents and
(iii) confirms its respective pledges, grants of security interests and other
obligations, as applicable, under and subject to the terms of each of the
Security Documents to which it is a party.
(d)
Gibraltar Holdings and each Guarantor (other than the Borrower) acknowledges and
agrees that (i) it is not required by the terms of the Credit Agreement or any
other Loan Document to consent to this Amendment No. 6 and (ii) nothing in the
Credit Agreement, this Amendment No. 6 or any other Loan Document shall be
deemed to require the consent of Gibraltar Holdings or such Guarantor to any
future amendment, consent or waiver of the terms of the Credit Agreement.

(e)
As promptly as practical but in no event later than 120 days after the Amendment
No. 6 Effective Date, subject to extension by the Successor Administrative Agent
in its sole discretion, the Borrower and applicable Guarantors shall take the
actions specified in Sections 3.8(d)(1)-(3) of the Collateral Trust Agreement.

(f)
As promptly as practical but in no event later than 30 days after the Amendment
No. 6 Effective Date, subject to extension by the Successor Administrative Agent
in its sole discretion, Gibraltar Holdings shall execute and deliver a deed of
confirmation, in form and substance reasonably satisfactory to the Successor
Administrative Agent.

SECTION 8.    MISCELLANEOUS PROVISIONS.
(a)
Ratification. This Amendment No. 6 is limited to the matters specified herein
and shall not constitute acceptance or waiver, or, to the extent not expressly
set forth



11



--------------------------------------------------------------------------------




herein, an amendment or modification, of any other provision of the Credit
Agreement or any other Loan Document. Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Credit Agreement or any other Loan Document or instruments securing the same,
which shall remain in full force and effect as modified hereby or by instruments
executed concurrently herewith, and each of the parties hereto acknowledges and
agrees that the terms of this Amendment No. 6 constitute an amendment of the
terms of pre-existing Indebtedness and the related agreement, as evidenced by
the Amended Credit Agreement.
(b)
Governing Law; Submission to Jurisdiction, Consent to Service of Process, Waiver
of Jury Trial, Etc. Sections 10.14 and 10.15 of the Credit Agreement are
incorporated by reference herein as if such Sections appeared herein, mutatis
mutandis.

(c)
Severability. Section 10.12 of the Credit Agreement is incorporated by reference
herein as if such Section appeared herein, mutatis mutandis.

(d)
Counterparts; Headings. This Amendment No. 6 may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment No. 6 by telecopy or other electronic imaging means (i.e., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Amendment No. 6. Article and Section headings used herein are included for
convenience of reference only, shall not constitute a part hereof, shall not be
given any substantive effect and shall not affect the interpretation of this
Amendment No. 6.

(e)
Notice. For purposes of the Credit Agreement, the notice address of each 2019
Incremental Revolving Lender shall be as set forth on Schedule 1 hereto.

(f)
Recordation of 2019 Incremental Revolving Commitments. On the Amendment No. 6
Effective Date, the Existing Administrative Agent will record in the Register
the 2019 Incremental Revolving Commitments made hereunder by the 2019
Incremental Revolving Lenders as “Incremental Revolving Commitments” under the
2017 Incremental Revolving Facility.

(g)
Amendment, Modification and Waiver. This Amendment No. 6 may not be amended nor
may any provision hereof be waived except pursuant to a writing signed by each
of the parties hereto.

(h)
Successor Administrative Agent. Immediately upon the effectiveness of this
Amendment No. 6 and upon the Effective Time, (A) the 2019 Incremental Revolving
Lenders (which collectively shall constitute the Required Lenders as of the
Amendment No. 6 Effective Date and the Effective Time) (i) shall be deemed to
have received the requisite time period for notice related to the resignation of
the Existing Administrative Agent, recognizing that this is not technically
needed in the circumstances, (ii) be deemed to have appointed JPMorgan Chase
Bank, N.A., as Successor Administrative Agent, and (iii) hereby acknowledge,
consent and agree to



12



--------------------------------------------------------------------------------




the provisions of the Resignation and Appointment Agreement as if signatories
thereto, (B) the Borrower shall be deemed to have approved of such appointment,
and (C) JPMorgan Chase Bank, N.A. shall be deemed to agree to serve as Successor
Administrative Agent, in each case, from and after the Effective Time and
pursuant to Section 9.06 of the Amended Credit Agreement.


[Remainder of page intentionally blank; signatures begin next page]


13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 6 to be
duly executed by their respective authorized officers as of the date first above
written.


PEABODY ENERGY CORPORATION, as Borrower




By: /s/ Mark A Spurbeck    
Name: Mark A. Spurbeck
Title: Senior Vice President and Chief Accounting Officer


[Signature Page to Amendment No. 6 to Credit Agreement]

--------------------------------------------------------------------------------








AMERICAN LAND DEVELOPMENT, LLC
AMERICAN LAND HOLDINGS OF COLORADO, LLC
AMERICAN LAND HOLDINGS OF ILLINOIS, LLC
AMERICAN LAND HOLDINGS OF INDIANA, LLC
AMERICAN LAND HOLDINGS OF KENTUCKY, LLC
BIG RIDGE, INC.
BTU WESTERN RESOURCES, INC.
COALSALES II, LLC
CONSERVANCY RESOURCES, LLC
EL SEGUNDO COAL COMPANY, LLC
HAYDEN GULCH TERMINAL, LLC
HILLSIDE RECREATIONAL LANDS, LLC
KAYENTA MOBILE HOME PARK, INC.
KENTUCKY UNITED COAL, LLC
MOFFAT COUNTY MINING, LLC
NEW MEXICO COAL RESOURCES, LLC
PEABODY AMERICA, LLC
PEABODY ARCLAR MINING, LLC
PEABODY ASSET HOLDINGS, LLC
PEABODY BEAR RUN MINING, LLC
PEABODY BEAR RUN SERVICES, LLC
PEABODY CABALLO MINING, LLC
PEABODY CARDINAL GASIFICATION, LLC
PEABODY CHINA, LLC
PEABODY COALSALES, LLC
PEABODY COALTRADE, LLC
PEABODY COLORADO OPERATIONS, LLC
PEABODY COLORADO SERVICES, LLC
PEABODY COULTERVILLE MINING, LLC





By: /s/ James A. Tichenor                    
Name: James A. Tichenor
Title: Vice President and Treasurer




[Signature Page to Amendment No. 6 to Credit Agreement]

--------------------------------------------------------------------------------






PEABODY DEVELOPMENT COMPANY, LLC
PEABODY ELECTRICITY, LLC
PEABODY EMPLOYMENT SERVICES, LLC
PEABODY GATEWAY NORTH MINING, LLC
PEABODY GATEWAY SERVICES, LLC
PEABODY GLOBAL FUNDING, LLC
PEABODY HOLDING COMPANY, LLC
PEABODY IC FUNDING CORP.
PEABODY ILLINOIS SERVICES, LLC
PEABODY INDIANA SERVICES, LLC
PEABODY INTERNATIONAL HOLDINGS, LLC
PEABODY INTERNATIONAL INVESTMENTS, INC.
PEABODY INTERNATIONAL SERVICES, INC.
PEABODY INVESTMENTS CORP.
PEABODY MIDWEST MANAGEMENT SERVICES, LLC
PEABODY MIDWEST MINING, LLC
PEABODY MIDWEST OPERATIONS, LLC
PEABODY MIDWEST SERVICES, LLC
PEABODY MONGOLIA, LLC
PEABODY NATURAL GAS, LLC
PEABODY NATURAL RESOURCES COMPANY
PEABODY NEW MEXICO SERVICES, LLC
PEABODY OPERATIONS HOLDING, LLC
PEABODY POWDER RIVER MINING, LLC
PEABODY POWDER RIVER OPERATIONS, LLC
PEABODY POWDER RIVER SERVICES, LLC
PEABODY ROCKY MOUNTAIN MANAGEMENT SERVICES, LLC
PEABODY ROCKY MOUNTAIN SERVICES, LLC





By: /s/ James A. Tichenor                    
Name: James A. Tichenor
Title: Vice President and Treasurer




[Signature Page to Amendment No. 6 to Credit Agreement]

--------------------------------------------------------------------------------






PEABODY SCHOOL CREEK MINING, LLC
PEABODY SERVICES HOLDINGS, LLC
PEABODY SOUTHEAST MINING, LLC
PEABODY VENEZUELA COAL CORP.
PEABODY VENTURE FUND, LLC
PEABODY WILD BOAR MINING, LLC
PEABODY WILD BOAR SERVICES, LLC
PEABODY WILLIAMS FORK MINING, LLC
PEABODY WYOMING SERVICES, LLC
PEABODY-WATERSIDE DEVELOPMENT, L.L.C.
SAGE CREEK LAND & RESERVES, LLC
SENECA PROPERTY, LLC
SHOSHONE COAL CORPORATION
TWENTYMILE COAL, LLC
UNITED MINERALS COMPANY, LLC





By: /s/ James A. Tichenor                    
Name: James A. Tichenor
Title: Vice President and Treasurer




NGS ACQUISITION CORP., LLC





By: /s/ James A. Tichenor                    
Name: James A. Tichenor
Title: Treasurer




BIG SKY COAL COMPANY





By: /s/ Bryce G. West                    
Name: Bryce G. West
Title: President




[Signature Page to Amendment No. 6 to Credit Agreement]

--------------------------------------------------------------------------------






PEABODY SAGE CREEK MINING, LLC
PEABODY TWENTYMILE MINING, LLC
PEC EQUIPMENT COMPANY, LLC
SAGE CREEK HOLDINGS, LLC
SENECA COAL COMPANY, LLC



By: /s/ Scott T. Jarboe                    
Name: Scott T. Jarboe
Title: Secretary




PEABODY WESTERN COAL COMPANY





By: /s/ Eric R. Waller                    
Name: Eric R. Waller
Title: Secretary




PEABODY GLOBAL HOLDINGS, LLC





By: /s/ James A. Tichenor                    
Name: James A. Tichenor
Title: Vice President and Treasurer




[Signature Page to Amendment No. 6 to Credit Agreement]

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as a 2019 Incremental Revolving Lender


By: /s/ Peter S. Predun    
    Name: Peter S. Predun
    Title: Executive Director




[Signature Page to Amendment No. 6 to Credit Agreement]

--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as a 2019 Incremental Revolving Lender


By: /s/ Thomas M. Manning    
    Name: Thomas M. Manning
    Title: Authorized Signatory




[Signature Page to Amendment No. 6 to Credit Agreement]

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a 2019 Incremental Revolving Lender


By: /s/ Mikhail Faybusovich    
    Name: Mikhail Faybusovich
    Title: Authorized Signatory


By: /s/ Christopher Zybrick    
    Name: Christopher Zybrick
    Title: Authorized Signatory


[Signature Page to Amendment No. 6 to Credit Agreement]

--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH, as a 2019 Incremental Revolving Lender


By: /s/ Michael Strobel    
    Name: Michael Strobel
    Title: Vice President


By: /s/ Yumi Okabe    
    Name: Yumi Okabe
    Title: Vice President


[Signature Page to Amendment No. 6 to Credit Agreement]

--------------------------------------------------------------------------------






Bank Of Montreal, Chicago Branch, as a 2019 Incremental Revolving Lender


By: /s/ Paul Heikkila    
    Name: Paul Heikkila
    Title: Director




[Signature Page to Amendment No. 6 to Credit Agreement]

--------------------------------------------------------------------------------






REGIONS BANK, as a 2019 Incremental Revolving Lender


By: /s/ Tedrick Tarver    
    Name: Tedrick Tarver
    Title: Director




[Signature Page to Amendment No. 6 to Credit Agreement]

--------------------------------------------------------------------------------






COMMERCE BANK, as a 2019 Incremental Revolving Lender


By: /s/ Anthony Clarkson    
    Name: Anthony Clarkson
    Title: Sr. Vice President




[Signature Page to Amendment No. 6 to Credit Agreement]

--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as Existing Administrative Agent


By: /s/ Douglas Tansey    
    Name: Douglas Tansey
    Title: Authorized Signatory


[Signature Page to Amendment No. 6 to Credit Agreement]

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Successor Administrative Agent


By: /s/ Peter S. Predun    
    Name: Peter S. Predun
    Title: Executive Director








 




[Signature Page to Amendment No. 6 to Credit Agreement]

--------------------------------------------------------------------------------






SCHEDULE 1


2019 Incremental Revolving Lenders
2019 Incremental Revolving Commitments
 
Goldman Sachs Bank USA
$20,000,000
 
JPMorgan Chase Bank, N.A.
$25,000,000
 
Credit Suisse AG, Cayman Islands Branch
$25,000,000
 
Bank of Montreal, Chicago Branch
$25,000,000
 
Regions Bank
$50,000,000
 
Commerce Bank
$25,000,000
 






--------------------------------------------------------------------------------




2019 Incremental Revolving Lenders
2019 Incremental Revolving Commitments
 
Deutsche Bank AG New York Branch
$25,000,000
 
TOTAL
$195,000,000
 









2

--------------------------------------------------------------------------------






SCHEDULE 2


Incremental Revolving Lenders
Incremental Revolving Commitments
Applicable Percentage
Goldman Sachs Bank USA
$75,000,000
13.761467890%
JPMorgan Chase Bank, N.A.
$75,000,000
13.761467890%
Credit Suisse AG, Cayman Islands Branch
$75,000,000
13.761467890%
Bank of Montreal, Chicago Branch
$75,000,000
13.761467890%
Deutsche Bank AG New York Branch
$75,000,000
13.761467890%
Bank of America, N.A.
$30,000,000
5.504587155%
Macquarie Bank Limited
$25,000,000
4.587155963%
Regions Bank
$75,000,000
13.761467890%
Commerce Bank
$40,000,000
7.33944951%
TOTAL
$545,000,000
100%








--------------------------------------------------------------------------------






SCHEDULE 6(e)


NO.
OWNER NAME
STREET ADDRESS
CITY
COUNTY
STATE
ZIP CODE
COMMENTS
1.    
PEABODY SOUTHEAST MINING, LLC
8488 Nancy Ann Bend Rd
Adger
Jefferson
AL
35006-2232
CERTIFIED BY LAT & LONG PROVIDED BY THE CUSTOMER (33.481722, -87.275556)
2.    
PEABODY WESTERN COAL COMPANY
871 Liberator Dr
Grand Canyon
Coconino
AZ
86023
CERTIFIED BY COORDINATES 35.9523333, -112.147
3.    
TWENTYMILE COAL, LLC
29515 Route County Rd #27
Oak Creek
Routt
CO
80467
CERTIFIED BY COORDINATES 40.351666, -107.055833
4.    
SAGE CREEK HOLDINGS, LLC
29515 Rcr 33
Oak Creek
Routt
CO
80467
CERTIFIED BY STR AND COORDINATES 40.426, -107.126 NE/4 NE/4 SECTION 3, T5N, R87W
ROUTT COUNTY, CO
5.    
PEABODY ARCLAR MINING, LLC
420 Long Lane Rd
Equality
Saline
IL
62934-2047
CERTIFIED BY COORDINATES 37.763611, -88.3888
6.    
PEABODY ARCLAR MINING, LLC
115 Grayson Ln
Eldorado
Saline
IL
62930-3947
CERTIFIED BY COORDINATES 37.775, -88.391944
7.    
AMERICAN LAND HOLDINGS OF ILLINOIS, LLC
12626 Sarah Rd
Coulterville
Randolph
IL
62237-1916
CERTIFIED BY CORDINATES - 38.165985, -89.639818,
8.    
AMERICAN LAND HOLDINGS OF ILLINOIS, LLC
12968 State Route 13
Coulterville
Randolph
IL
62237-1112
CERTIFIED BY COORDINATES 38.18805555, -89.62055555
9.    
AMERICAN LAND HOLDINGS OF ILLINOIS, LLC
12722 Sarah Rd
Coulterville
Randolph
IL
62237-1918
CERTIFIED BY LEGAL
10.    
AMERICAN LAND HOLDINGS OF ILLINOIS, LLC
12273 Ziegler Mine Rd
Sparta
Randolph
IL
62286
CERTIFY BY LEGAL
11.    
AMERICAN LAND HOLDINGS OF ILLINOIS, LLC
1165 Old Highway 13
Harrisburg
Saline
IL
62946-5106
CERTIFIED BY LEGALS HB,S15,T09,R07 ,QNE,L ,B SW1/4 NE1/4 2008/300 8/11 W/D
09-15-200-002-0011
12.    
AMERICAN LAND HOLDINGS OF ILLINOIS, LLC
725 Old Highway 13
Harrisburg
Saline
IL
62946-5105
CERTIFIED BY LEGALS N37D44'24.0" W88D25'33.6", HB,S15,T09,R07 ,QNW,L ,B PT SW1/4
NW1/4 2018/839 1/12 W/D






--------------------------------------------------------------------------------




13.    
AMERICAN LAND HOLDINGS OF ILLINOIS, LLC
1720 Old Highway 13
Equality
Saline
IL
62934-2019
CERTIFIED BY LEGALS EQ,S14,T09,R07 ,QSW,L ,B PT W1/2 SW1/4 1A 2021/1000 3/12 W/D
09-14-300-003-0040
14.    
AMERICAN LAND HOLDINGS OF ILLINOIS, LLC
150 Carnahan Rd
Equality
Saline
IL
62934-2027
CERTIFIED BY LEGALS EQ,S14,T09,R07 ,QSW,L ,B N1/2 SW1/4 SW1/4 2021/993 3/12 W/D
09-14-300-011-0011
15.    
PEABODY ARCLAR MINING, LLC
580 Long Lane Rd
Equality
Saline
IL
62934-2043
CERTIFIED BY LEGAL EQ,S01,T09,R07 ,QSW,L ,B PT S1/2 SW1/4 EZ 1729/287 8/04 W/D
09-01-300-008-0021
16.    
AMERICAN LAND HLDGS OF INDIANA, LLC
7633 S County Road 400 E
Carlisle
Sullivan
IN
47838-8057
CERTIFIED BY LEGALS CEN PT NW SW 8-6-8 20.25 ACRES
17.    
AMERICAN LAND HLDGS OF INDIANA, LLC
5280 S County Road 400 E
Carlisle
Sullivan
IN
47838-8049
CERTIFIED BY LEGALS PT W1/2 NW .81AC 32-7-8
18.    
AMERICAN LAND HLDGS OF INDIANA, LLC
9445 S County Road 350 E
Carlisle
Sullivan
IN
47838-8078
CERTIFIED BY LEGALS SW NE 19-6-8 48.88AC
19.    
AMERICAN LAND HLDGS OF INDIANA, LLC
5401 E County Road 650 S
Carlisle
Sullivan
IN
47838-8061
CERTIFIED BY LEGALS PT SW COR SE NW 1.38 ac, CEN PT SE NW .62 ac
20.    
AMERICAN LAND HLDGS OF INDIANA, LLC
3206 E County Road 975 S
Carlisle
Sullivan
IN
47838
CERTIFIED BY LEGALS PT N1/2 SW FRL 7.8AC, N SIDE W END S1/2 S1/2 54AC, FRL N1/2
21.    
AMERICAN LAND HLDGS OF INDIANA, LLC
3033 E County Road 225 S
Sullivan
Sullivan
IN
47882-7741
CERTIFIED BY LEGALS 18-7-8 21.72 ACRES PT NW NW
22.    
AMERICAN LAND HLDGS OF INDIANA, LLC
3194 E County Road 225 S
Sullivan
Sullivan
IN
47882-7741
CERTIFIED BY LEGALS 18-7-8 1AC NE COR SW NW
23.    
AMERICAN LAND HLDGS OF INDIANA, LLC
4248 E County Road 500 S
Carlisle
Sullivan
IN
47838-8047
CERTIFIED BY LEGALS IN N PT E 1/2 NW 8.25 ACRES, N CEN PT E 1/2 NW 6.00 ACRES,
24.    
AMERICAN LAND HLDGS OF INDIANA, LLC
4491 E County Road 500 S
Carlisle
Sullivan
IN
47838-8046
CERTIFIED BY LEGALS, PT SE SW 29-7-8 5.01 ACRES
25.    
AMERICAN LAND HLDGS OF INDIANA, LLC
4548 E County Road 500 S
Carlisle
Sullivan
IN
47838-8046
CERTIFIED BY LEGALS PT E 1/2 NW 61.00 ACRES, N CEN PT E 1/2 NW 2.25 ACRES, PT SW
26.    
AMERICAN LAND HLDGS OF INDIANA, LLC
3762 E County Road 350 S
Sullivan
Sullivan
IN
47882-7732
CERTIFIED BY LEGALS PT N END W1/2 SE 1.26AC 19-7-8
27.    
AMERICAN LAND HLDGS OF INDIANA, LLC
2087 S County Road 275 E
Sullivan
Sullivan
IN
47882-7743
CERTIFIED BY LEGALS 13-7-9 1AC PT NE NE
28.    
AMERICAN LAND HLDGS OF INDIANA, LLC
6166 E County Road 200 S
Sullivan
Sullivan
IN
47882-7722
CERTIFIED BY LEGALS 15-7-8 1.75AC PT NW NW



2

--------------------------------------------------------------------------------




29.    
AMERICAN LAND HLDGS OF INDIANA, LLC
6132 E County Road 200 S
Sullivan
Sullivan
IN
47882-7722
CERTIFIED BY PARCEL 15-7-8 2AC IN NW NW
30.    
AMERICAN LAND HLDGS OF INDIANA, LLC
2272 S State Road 159
Dugger
Sullivan
IN
47848-8086
CERTIFIED BY LAT & LONG PROVIDED BY THE CUSTOMER ( N39°02'56" W87°15'39" )
31.    
AMERICAN LAND HLDGS OF INDIANA, LLC
2188 S State Road 159
Dugger
Sullivan
IN
47848-8149
CERTIFIED BY LEGAL 14-7-8 PT NE NE 3.25 ACRES
32.    
AMERICAN LAND HLDGS OF INDIANA, LLC
5521 E County Road 650 S
Carlisle
Sullivan
IN
47838-8061
CERTIFIED BY LEGAL CEN PT S PT NE 24ac 04-06-08 24.000
33.    
AMERICAN LAND HLDGS OF INDIANA, LLC
2453 S County Road 350 E
Sullivan
Sullivan
IN
47882-7740
CERTIFIED BY LAT & LONG PROVIDED BY THE CUSTOMER ( N39°02'49" W87°20'38" )
34.    
AMERICAN LAND HLDGS OF INDIANA, LLC
3565 E County Road 350 S
Sullivan
Sullivan
IN
47882-7860
CERTIFIED BY LEGALS
35.    
AMERICAN LAND HLDGS OF INDIANA, LLC
4399 E County Road 650 S
Carlisle
Sullivan
IN
47838-8053
CERTIFIED BY LEGALS
36.    
AMERICAN LAND HLDGS OF INDIANA, LLC
3481 E County Road 225 S
Sullivan
Sullivan
IN
47882-7814
CERTIFIED BY LEGALS
37.    
AMERICAN LAND HLDGS OF INDIANA, LLC
3406 E County Road 350 S
Sullivan
Sullivan
IN
47882-7838
CERTIFIED BY LEGALS
38.    
AMERICAN LAND HLDGS OF INDIANA, LLC
2988 E County Road 225 S
Sullivan
Sullivan
IN
47882-7742
CERTIFIED BY LEGALS 13-7-9 .78AC PT N SIDE SE N
39.    
AMERICAN LAND HLDGS OF INDIANA, LLC
2329 S County Road 275 E
Sullivan
Sullivan
IN
47882-7744
CERTIFIED BY LEGALS 13-7-9 6.198AC PT N SIDE SE NE
40.    
AMERICAN LAND HLDGS OF INDIANA, LLC
2346 S County Road 275 E
Sullivan
Sullivan
IN
47882-7744
CERTIFIED BY LEGAL 13-7-9 30AC PT SW NE
41.    
AMERICAN LAND HLDGS OF INDIANA, LLC
2506 E County Road 250 S
Sullivan
Sullivan
IN
47882-7745
CERTIFIED BY LEAGLS PT NW SE 13-7-9 2.15AC
42.    
AMERICAN LAND HLDGS OF INDIANA, LLC
2696 E County Road 250 S
Sullivan
Sullivan
IN
47882-7745
CERTIFIED BY LEGAL 13-7-9 37.85AC NW SE
43.    
AMERICAN LAND HLDGS OF INDIANA, LLC
3017 E County Road 425 S
Sullivan
Sullivan
IN
47882-7734
CERTIFIED BY LEGALS PT N1/2 NW 1.75AC 30-7-8
44.    
AMERICAN LAND HLDGS OF INDIANA, LLC
2279 S County Road 275 E
Sullivan
Sullivan
IN
47882
CERTIFIED BY LEGALS, 13-7-9 5.256AC N SIDE SE NE
45.    
AMERICAN LAND HLDGS OF INDIANA, LLC
2905 S County Road 350 E
Sullivan
Sullivan
IN
47882-7859
CERTIFIED BY LEGAL 18-7-8 SW SE 40 ACRES
46.    
AMERICAN LAND HLDGS OF INDIANA, LLC
2486 S County Road 350 E
Sullivan
Sullivan
IN
47882-7740
CERTIFIED BY LEGALS , 18-7-8 2.00 ACRES SE COR SE NW



3

--------------------------------------------------------------------------------




47.    
AMERICAN LAND HLDGS OF INDIANA, LLC
2595 E County Road 250 S
Sullivan
Sullivan
IN
47882-7745
CERTIFIED BY LEGALS , 13-7-9 5AC PT SW NE
48.    
AMERICAN LAND HLDGS OF INDIANA, LLC
2340 S County Road 350 E
Sullivan
Sullivan
IN
47882-7740
CETIFIED BY LEGALS, 18-7-8 PT N1/2 SE NW 2AC
49.    
AMERICAN LAND HLDGS OF INDIANA, LLC
3394 E County Road 225 S
Sullivan
Sullivan
IN
47882-7814
CERTIFIED BY LEGALS, 18-7-8 10.70AC PT N1/2 SE NW
50.    
AMERICAN LAND HLDGS OF INDIANA, LLC
4799 E County Road 800 S
Carlisle
Sullivan
IN
47838-8012
CERTIFIED BY LEGALS, SE SE 8-6-8 35.00 ACRES
51.    
AMERICAN LAND HLDGS OF INDIANA, LLC
3568 E County Road 900 S
Carlisle
Sullivan
IN
47838-8075
CERTIFIED BY LEGALS PT NW NE 3.284AC 19-6-8
52.    
AMERICAN LAND HLDGS OF INDIANA, LLC
3244 E County Road 225 S
Sullivan
Sullivan
IN
47882-7741
CERTIFIED BY LEGAL 18-7-8 5.00 ACRES PT SW NW
53.    
AMERICAN LAND HLDGS OF INDIANA, LLC
6031 S County Road 400 E
Carlisle
Sullivan
IN
47838
CERTIFIED BY LEGAL NW NW + 5-6-8 40.00 ACRES
54.    
AMERICAN LAND HLDGS OF INDIANA, LLC
3966 S County Road 350 E
Sullivan
Sullivan
IN
47882-7733
CERTIFIED BY LEGAL PT S END E1/2 SW 19-7-8 1AC
55.    
AMERICAN LAND HLDGS OF INDIANA, LLC
4037 E County Road 350 S
Sullivan
Sullivan
IN
47882-7732
CERTIFIED BY LEGALS W1/2 SW NW
56.    
AMERICAN LAND HLDGS OF INDIANA, LLC
6416 E County Road 750 S
Carlisle
Sullivan
IN
47838-8015
CERTIFIED BY LEGALS 10-6-8 15AC IN NE COR SW
57.    
AMERICAN LAND HLDGS OF INDIANA, LLC
4448 E County Road 800 S
Carlisle
Sullivan
IN
47838-8012
CERTIFIED BY LEGALS PT E 1/2 NE NW 17-6-8 1.50 ACRES
58.    
AMERICAN LAND HLDGS OF INDIANA, LLC
4501 S County Road 425 E
Sullivan
Sullivan
IN
47882-7731
CERTIFIED BY LEGALS W 1/2 NE SW 29-7-8 20.00 ACRES
59.    
AMERICAN LAND HLDGS OF INDIANA, LLC
3995 S County Road 425 E
Sullivan
Sullivan
IN
47882-7731
CERTIFIED BY LEGALS PT NE NE 35.00 ACRES, PT NW NE NW 2.00ACNE NW 38.00 ACRES, W
60.    
AMERICAN LAND HLDGS OF INDIANA, LLC
3691 E County Road 350 S
Sullivan
Sullivan
IN
47882-7732
CERTIFIED BY LEGALS 19-7-8 4.23 ACRES PT SW NE
61.    
AMERICAN LAND HLDGS OF INDIANA, LLC
5224 E 50 S
Francisco
Gibson
IN
47649-8919
CERTIFIED BY LEGALS PT SW SE 12-2-10 2 AC C-1
62.    
AMERICAN LAND HLDGS OF INDIANA, LLC
1221 S 550 E
Francisco
Gibson
IN
47649-9075
CERTIFIED BY LEGALS PT NE SE 13-2-10 3.34 AC C-1 D-7
63.    
AMERICAN LAND HLDGS OF INDIANA, LLC
495 S 550 E
Francisco
Gibson
IN
47649-8920
CERTIFIED BY LEGAL PT SE SE 12-2-10 2 AC C-1 D-7
64.    
AMERICAN LAND HLDGS OF INDIANA, LLC
13041 E 950 S
Oakland City
Gibson
IN
47660-7771
CERTIFIED BY LEGAL PT N 32-3-8 1.25 AC D-19



4

--------------------------------------------------------------------------------




65.    
AMERICAN LAND HLDGS OF INDIANA, LLC
11915 E 1000 S
Oakland City
Gibson
IN
47660-7810
CERTIFIED BY PARCEL PT E SW 31 3 8 5.00 AC D-19
66.    
AMERICAN LAND HLDGS OF INDIANA, LLC
12047 E 1000 S
Oakland City
Gibson
IN
47660-7809
CERTIFIED BY PARCEL PT E SW 31 3 8 6.5083 AC D-19
67.    
AMERICAN LAND HLDGS OF INDIANA, LLC
9998 S County Road 1225e
Oakland City
Gibson
IN
47660
CERTIFIED BY LEGAL PT E 31-3-8 1.45 AC D-19
68.    
AMERICAN LAND HLDGS OF INDIANA, LLC
1481 S 725 E
Francisco
Gibson
IN
47649-9038
CERTIFIED BY LEGAL PT W SE 17-2-9 .60 AC D-7 C-1
69.    
AMERICAN LAND HOLDINGS OF INDIANA, LLC
7255 E County Road 600 S
Carlisle
Sullivan
IN
47838-8042
CERTIFIED BY COORDINATES 38.995, -87.27777
70.    
AMERICAN LAND HOLDINGS OF INDIANA, LLC
1225 N 725 E
Francisco
Gibson
IN
47649
38.339166, -87.416388
71.    
AMERICAN LAND HOLDINGS OF INDIANA, LLC
County Road 600 S 1100 E
Oakland City
Gibson
IN
47660
CERTIFIED BY COORDINATES 38.26416666, -87.36361111
72.    
AMERICAN LAND HOLDINGS OF INDIANA, LLC
566 Dickeyville Rd
Lynnville
Warrick
IN
47619-8257
CERTIFIED BY COORDINATES 38.158, -87.254
73.    
AMERICAN LAND HOLDINGS OF INDIANA, LLC
2999 Lynnville Rd
Lynnville
Warrick
IN
47619-8204
38.184, -87.327
74.    
AMERICAN LAND HLDGS OF INDIANA, LLC
5120 E County Road 425 S
Carlisle
Sullivan
IN
47838-8067
CERTIFIED BY LEGALS
75.    
AMERICAN LAND HLDGS OF INDIANA, LLC
7849 E County Road 500 S
Dugger
Sullivan
IN
47848-8123
CERTIFY BY LEGALS.
76.    
AMERICAN LAND HLDGS OF INDIANA, LLC
5010 S State Road 159
Dugger
Sullivan
IN
47848-8125
CERTIFIED BY LAT & LONG PROVIDED BY THE CUSTOMER - (N39°00'32" W87°15'36" )
77.    
AMERICAN LAND HLDGS OF INDIANA, LLC
4274 S County Road 600 E
Carlisle
Sullivan
IN
47838-8068
CERTIFIED BY LEGALS
78.    
AMERICAN LAND HLDGS OF INDIANA, LLC
7806 E County Road 500 S
Dugger
Sullivan
IN
47848-8123
CERTIFIED BY LAT & LONG PROVIDED BY THE CUSTOMER - ( N39°00'32" W87°15'46" )
79.    
AMERICAN LAND HLDGS OF INDIANA, LLC
5336 E County Road 900 S
Carlisle
Sullivan
IN
47838-8073
CERTIFED BY LEGALS



5

--------------------------------------------------------------------------------




80.    
AMERICAN LAND HLDGS OF INDIANA, LLC
5297 E County Road 900 S
Carlisle
Sullivan
IN
47838-8073
CERTIFIED BY LEGALS
81.    
AMERICAN LAND HLDGS OF INDIANA, LLC
7744 IN-61
Boonville
Warrick
IN
47619
CERTIFIED BY LEGALS , PT E 1/2 NW S27 T4 R8 10 AC
82.    
AMERICAN LAND HLDGS OF INDIANA, LLC
8444 IN-61
Boonville
Warrick
IN
47619
CERTIFIED BY LEGALS .....PT N SIDE NE SW S22 T4 R8 2.50 A LIFE ESTATE MADDEN
ERMIL & RUTH
83.    
AMERICAN LAND HLDGS OF INDIANA, LLC
8022 N STATE ROUTE 61
Boonville
Warrick
IN
47601
CERTIFIED BY LEGALS ......PT SE SW. S22 T4 R8. 1.4 A.
84.    
AMERICAN LAND HLDGS OF INDIANA, LLC
7622 IN-61
Boonville
Warrick
IN
47601
CERTIFIED BY LEGALS....PT E 1/2 NW S27 T4 R8 2. A
85.    
AMERICAN LAND HLDGS OF INDIANA, LLC
1411 Tecumseh Rd
Lynnville
Warrick
IN
47619-8242
CERTIFIED BY LEGALS, W 1/2 W 1/2 NE. S14 T4 R8. 40 A.
86.    
AMERICAN LAND HLDGS OF INDIANA, LLC
8144 N State Route 61
Boonville
Warrick
IN
47601-8336
CERTIFIED BY LEGALS ......PT SE SW. S22 T4 R8. 11.28 A.
87.    
AMERICAN LAND HLDGS OF INDIANA, LLC
2075 S County Road 200 E
Sullivan
Sullivan
IN
47882-7746
CERTIFIED BY LAT & LONG PROVIDED BY THE CUSTOMER ( N39°03'08.8" W87°22'20.2" )
88.    
AMERICAN LAND HLDGS OF INDIANA, LLC
10722 N State Route 61
Lynnville
Warrick
IN
47619-8238
CERTIFIED BY LEGAL PT N 1/2 SE NW S10 T4 R8 1.25 A
89.    
AMERICAN LAND HLDGS OF INDIANA, LLC
1633 Tecumseh Rd
Lynnville
Warrick
IN
47619-8244
CERTIFIED BY LEGAL PT E 1/2 NW. S14 T4 R8. 13.80
90.    
AMERICAN LAND HLDGS OF INDIANA, LLC
10122 Stanley Rd
Elberfeld
Warrick
IN
47613-9412
CERTIFIED BY LEGAL PT E 1/2 NE S20 T4 R9 .82 A
91.    
AMERICAN LAND HLDGS OF INDIANA, LLC
10166 Stanley Rd
Elberfeld
Warrick
IN
47613-9412
CERTIFIED BY LEGAL PT E 1/2 NE S20 T4 R9 37.638 A SPLIT FROM 030-2049-0740
92.    
AMERICAN LAND HLDGS OF INDIANA, LLC
10100 Stanley Rd
Elberfeld
Warrick
IN
47613-9412
CERTIFIED BY LEGAL PT E 1/2 NE S20 T4 R9 38.581 A
93.    
AMERICAN LAND HLDGS OF INDIANA, LLC
6099 Tepe Rd
Lynnville
Warrick
IN
47619-8248
CERTIFIED BY LEGAL PARCEL 2 TEPE MINOR SUB 2.50 A
94.    
AMERICAN LAND HLDGS OF INDIANA, LLC
3271 E County Road 425 S
Sullivan
Sullivan
IN
47882-7734
CERTIFIED BY LEGAL 30-7-8 1.00 ACRE PT N 1/2 NW
95.    
AMERICAN LAND HLDGS OF INDIANA, LLC
5929 E County Road 700 S
Carlisle
Sullivan
IN
47838-8150
CERTIFIED BY LEGAL PT SE SE SE 04-06-08 .450 ACRES
96.    
AMERICAN LAND HLDGS OF INDIANA, LLC
3763 E County Road 900 S
Carlisle
Sullivan
IN
47838-8075
CERTIFIED BY LEGALS, SE SE 18-6-8 39.5AC



6

--------------------------------------------------------------------------------




97.    
AMERICAN LAND HLDGS OF INDIANA, LLC
5167 E County Road 350 S
Sullivan
Sullivan
IN
47882-7729
CERTIFIED BY LAT & LONG PROVIDED BY THE CUSTOMER ( N39°01'58" W87°18'57")
98.    
AMERICAN LAND HLDGS OF INDIANA, LLC
4428 S County Road 250 E
Sullivan
Sullivan
IN
47882
CERTIFIED BY LAT & LONG PROVIDED BY THE CUSTOMER - ( N39°01'04" W87°20'38" )
99.    
AMERICAN LAND HLDGS OF INDIANA, LLC
4997 E County Road 650 S
Carlisle
Sullivan
IN
47838-8053
CERTIFIED BY LEGALS, 5-6-8 S END SE NE 19 ACRES
100.    
AMERICAN LAND HLDGS OF INDIANA, LLC
5294 E County Road 700 S
Carlisle
Sullivan
IN
47838-8149
CERTIFIED BY LEGALS, NW COR E 1/2 NW 9-6-8 12.00 ACRES
101.    
AMERICAN LAND HLDGS OF INDIANA, LLC
4497 E County Road 800 S
Carlisle
Sullivan
IN
47838-8012
CERTIFIED BY LEGALS, 82AC, 80AC, 13.33AC, 13AC, 40AC, 14.3AC OF WHICH IS
102.    
AMERICAN LAND HLDGS OF INDIANA, LLC
6487 S County Road 325 E
Carlisle
Sullivan
IN
47838-8248
CERTIFIED BY LAT & LONG PROVIDED BY THE CUSTOMER - ( N38°59'13" W87°21'00" )
103.    
AMERICAN LAND HLDGS OF INDIANA, LLC
3441 E County Road 400 S
Carlisle
Sullivan
IN
47838
CERTIFIED BY LAT & LONG PROVIDED BY THE CUSTOMER - ( N38°59'44.7" W87°20'41.4" )
104.    
PEABODY NATURAL RESOURCES COMPANY
35 Miles North Highway 509
Grants
Mckinley
NM
87020
CERTIFIED BY CO ORDINATES 35.48416666, -107.665 NW/4 SE/4 SECTION 34, T15N, R8W
MICKINLEY COUNTY, NM
105.    
PEABODY NATURAL RESOURCES COMPANY
22 Miles North Highway 509
Grants
Mckinley
NM
87020
CERTIFY BY LEGALS 35.6469444, -107.8591666 SE/4 NE/4 SECTION 2, T16N, R10W
MICKINLEY COUNTY, NM
106.    
PEABODY POWDER RIVER MINING, LLC
339a Antelope Rd
Wright
Campbell
WY
82732
43.5219444, -105.273888
107.    
BTU WESTERN RESOURCES, INC.
466 Reno Rd
Gillette
Campbell
WY
82718-7080
CERTIFIED BY LEGAL 43.631666, -105.268888 SE/4 NE/4 SECTION 9, T42N, R70W
CAMPBELL COUNTY, WY
108.    
PEABODY CABALLO MINING, LLC
2298 Bishop Rd
Gillette
Campbell
WY
82718-9356
CERTIFIED BY COORDINATES PROVIDED BY CUSTOMER: 44.120833, -105.345
109.    
PEABODY CABALLO MINING, LLC
12433 State Highway 59 N
Gillette
Campbell
WY
82716-1151
CERTIFIED BY LEGAL 44.40555, -105.458333





7

--------------------------------------------------------------------------------






ANNEX A









--------------------------------------------------------------------------------






NOTICE OF AGENT RESIGNATION, SUCCESSOR AGENT APPOINTMENT AND AGENCY TRANSFER
AGREEMENT
This Notice of Agent Resignation, Successor Agent Appointment and Agency
Transfer Agreement (this “Agreement”) is entered into as of September 17, 2019,
by and among Goldman Sachs Bank USA (“Goldman Sachs”) as the predecessor or
retiring Administrative Agent (in such capacity, the “Predecessor Agent”) under
the Credit Agreement (as defined below), JPMorgan Chase Bank, N.A. (“JPMorgan
Chase”) as the successor Administrative Agent (in such capacity, the “Successor
Agent”), and Peabody Energy Corporation, a Delaware corporation (the
“Borrower”). Defined terms in the Credit Agreement have the same meanings where
used herein, unless otherwise defined or provided herein, and matters of
construction shall be applied herein as established in the Credit Agreement.
RECITALS
WHEREAS, the Borrower has entered into that certain Credit Agreement, dated as
of April 3, 2017, among the Borrower, the lenders party thereto from time to
time (collectively, the “Lenders” and each individually, a “Lender”) and the
Predecessor Agent (as amended by that certain Amendment No. 1 to Credit
Agreement, dated as of September 18, 2017, that certain Amendment No. 2 to
Credit Agreement, dated as of November 17, 2017, that certain Amendment No. 3 to
Credit Agreement, dated as of December 8, 2017, that certain Amendment No. 4 to
Credit Agreement, dated as of April 11, 2018, that certain Amendment No. 5 to
Credit Agreement, dated as of June 27, 2018, that certain Technical Amendment to
Credit Agreement, dated as of July 19, 2018, and that certain Amendment No. 6 to
Credit Agreement, dated as of the date hereof (the “Sixth Amendment”) and as so
amended or otherwise modified and in effect immediately prior to the Effective
Time (as defined below), the “Credit Agreement”).
WHEREAS, pursuant to this Agreement, Goldman Sachs is delivering a notice of its
resignation as Administrative Agent to the Lenders, the L/C Issuers and the
Borrower, which shall become effective as of the Effective Time; and
WHEREAS, pursuant to Section 8(h) of the Sixth Amendment, the Required Lenders
are appointing JPMorgan Chase as the successor Administrative Agent, and JP
Morgan Chase is accepting such appointment, each effective as of the Effective
Time.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:
1.    Agency Resignation and Appointment.
(a)    Pursuant to Section 9.06 of the Credit Agreement, Goldman Sachs, in its
capacity as Administrative Agent, hereby gives notice of its resignation as
Administrative Agent, effective as of the Effective Time, and as of the
Effective Time, Goldman Sachs has







--------------------------------------------------------------------------------




no further obligations under the Loan Documents in such capacity, except as
specifically set forth in this Agreement.
(b)    Pursuant to Section 9.06 of the Credit Agreement and Section 8(h) of the
Sixth Amendment, (A) the Required Lenders are appointing JPMorgan Chase as the
successor Administrative Agent under the Credit Agreement and the other Loan
Documents as of the Effective Time, and (B) the Borrower approves of the
appointment of JPMorgan Chase as the Successor Agent.
(c)    It is acknowledged and confirmed that, as of the Effective Time:
(A) (i) JPMorgan Chase accepts its appointment as the Successor Agent; (ii)
JPMorgan Chase shall bear no liability or responsibility for any actions taken
or omitted to be taken by Goldman Sachs while it served as the Administrative
Agent; and (iii) Goldman Sachs shall bear no liability or responsibility for any
actions taken or omitted to be taken by JPMorgan Chase while serving as the
Administrative Agent, and each party hereto agrees to execute any documentation
and to take such other actions as may reasonably be necessary to evidence the
resignation and appointments described herein, in each case, at the Borrower’s
expense;
(B) (i) the Successor Agent succeeds to and becomes vested with all of the
rights, powers, privileges and duties of the Predecessor Administrative Agent
under the Credit Agreement and the other Loan Documents and (ii) the Predecessor
Agent is discharged from all of its duties and obligations under the Credit
Agreement or under the other Loan Documents, in each case, except as
specifically set forth in this Agreement, and as of the Effective Time; and
(C) the provisions of Article XIX and Section 10.04 of the Credit Agreement, and
any other reimbursement, indemnity or exculpatory provision set forth in any
Loan Document for the benefit of any Agent, any sub-agent thereof or their
respective Related Parties and any other provision set forth in any Loan
Document that by its terms expressly survives the termination of such Loan
Document for the benefit of any Agent, any sub-agent thereof or their respective
Related Parties (such provisions collectively, the “Agent Provisions”) shall, in
each case, (i) continue in effect for the benefit of the Predecessor Agent, its
sub agents and their respective Related Parties (collectively, the “Indemnified
Goldman Sachs Parties”) in respect of any actions taken or omitted to be taken
by any of them, whether taken before, on or after the date of this Agreement,
while it or they were acting in such capacities or any actions taken or omitted
to be taken by any of them in connection with this Agreement or any of the
transactions contemplated hereby and in respect of all liabilities, losses,
damages, costs or expenses arising from or relating to the Loan Documents
(whether now existing or hereinafter arising) and all other Indemnified
Liabilities, and references in such provisions to any Agent shall be deemed to
include Goldman Sachs as predecessor Administrative Agent, and (ii) inure to the
benefit of the Indemnified Goldman Sachs Parties, notwithstanding the
resignation of the Predecessor Agent as of the Effective Time, and


3

--------------------------------------------------------------------------------




references in Article XIX and Section 10.04 of the Credit Agreement to the
Administrative Agent as predecessor or retired Administrative Agent.
(d)    The Borrower and the Successor Agent hereby agree that, for purposes of
the acknowledgement and agreement contained in paragraph (C) of Section 1(c) of
this Agreement regarding the continuing benefit of the Loan Documents for the
Indemnified Goldman Sachs Parties, references to Article XIX and Section 10.04
of the Credit Agreement, including the defined terms used in such provisions,
shall be deemed to refer to such provisions or defined terms in the Credit
Agreement as they exist on the Effective Time, without giving effect to any
amendment, waiver or other modification thereof after the Effective Time that is
in any manner adverse to the Indemnified Goldman Sachs Parties.
(e)    It is acknowledged and agreed by each of the parties hereto that JPMorgan
Chase, in succeeding to the position of the Administrative Agent, (i) has
undertaken no analysis of the Loan Documents or the Collateral and (ii) has made
no determination as to (x) the validity, enforceability, effectiveness or
priority of any Liens granted or purported to be granted pursuant to the Loan
Documents or (y) the accuracy or sufficiency of the documents, filings,
recordings and other actions taken to create, perfect or maintain the existence,
perfection or priority of the Liens granted or purported to be granted pursuant
to the Loan Documents. JPMorgan Chase shall be entitled to assume that, as of
the date hereof, that all Liens purported to be granted pursuant to the Loan
Documents are valid and perfected Liens having the priority intended by the
Lenders and the Loan Documents.
(f)    The Borrower expressly agrees and acknowledges that the Successor Agent
is not assuming any liability (i) under or related to the Loan Documents prior
to the Effective Time and (ii) for any and all claims under or related to the
Loan Documents that may have arisen or accrued prior to the Effective Time. The
Borrower, with respect to its and the other Loan Parties' applicable
indemnification obligations under the Loan Documents, expressly agrees and
confirms that the Successor Agent’s right to indemnification, as set forth in
the Loan Documents, shall apply with respect to any and all losses, claims,
costs and expenses that the Successor Agent suffers, incurs or is threatened
with relating to actions taken or omitted by the Predecessor Agent prior to the
Effective Time.
(g)    It is acknowledged and agreed by the Successor Agent that the $3,500 fee
otherwise owing to the Administrative Agent under the Credit Agreement for
trades booked through the Predecessor Agent prior to the Effective Date but
settled by the Successor Agent after the Effective Date is hereby waived by the
Successor Agent.
2.    Accounts. As of the Effective Time, the Borrower hereby agrees that any
payment required to be made to the Successor Agent (whether for its own account
or for the account of the Lenders) under the Credit Agreement shall be made
pursuant to wire instructions provided by the Successor Agent to the Lenders and
the Borrower from time to time. 
3.    Representations and Warranties.


4

--------------------------------------------------------------------------------




(a)    Each of Goldman Sachs, JPMorgan Chase and the Borrower hereby represents
and warrants on and as of the date hereof and on and as of the Effective Time
that (i) it is legally authorized to enter into this Agreement and perform its
obligations hereunder, (ii) it has duly executed and delivered this Agreement,
and (iii) this Agreement is a legal, valid and binding agreement of it,
enforceable against it in accordance with its terms, except as may be limited by
the effect of bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or limiting the rights or remedies of creditors or by
general equitable principles relating to enforceability (whether enforcement is
sought in equity or at law).
(b)    The Predecessor Agent hereby represents and warrants that:
a.
To the best of its knowledge, as of September 17, 2019, the Loans (and accrued
and unpaid interest thereon), Incremental Revolving Commitments, accrued and
unpaid commitment fees and accrued and unpaid Letter of Credit fees were held by
or owing to each Lender in the amounts set forth on Schedule 2 hereto.

b.
It has not consented to any assignments of any Loans or Incremental Revolving
Commitments since September 10, 2019.

c.
The Predecessor Agent has not sent any notice of Default or Event of Default
under the Credit Agreement or any notice or letter to any Loan Party in
connection with any Event of Default under the Credit Agreement, including in
connection with the reservation of the Predecessor Agent’s rights under the
Credit Agreement and the other Loan Documents.

(c)    The Borrower hereby represents and warrants that to its knowledge
a.
Schedule 1 hereto sets forth each Loan Document to which the Predecessor Agent
(in its capacity as Administrative Agent and not in any other capacity) and the
Borrower are parties.

b.
As of the Effective Time, there have been no amendments, supplements or consents
to the Loan Documents to which the Predecessor Agent (in its capacity as
Administrative Agent and not in any other capacity) and the Borrower are
parties, except as otherwise provided to the Successor Agent.

c.
No Loan Party has sent a notice to the Predecessor Agent in respect of a Default
or Event of Default that has occurred and is continuing.

d.
Set forth on Schedule 3 hereto is a list of (x) each Letter of Credit
outstanding as of the Effective Time and (y) each Hedge Bank as of the Effective
Time.

(d)    This Agreement is hereby made without representation or warranty of any
kind, nature or description except as specified in paragraphs (a), (b) and (c)
of this Section 3. Without limiting the generality of the foregoing, JPMorgan
Chase acknowledges that Goldman Sachs has not made any representation or
warranty as to (i) any recital, statement,


5

--------------------------------------------------------------------------------




information, warranty or representation made or delivered by any Person in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) any Loan Party, any
Obligations, any Collateral or the legality, validity, sufficiency,
collectability, enforceability, effectiveness or genuineness of any Loan
Document, any Obligations or any other agreement, instrument or document, (v)
the validity, extent, creation, perfection or priority of any Liens on the
Collateral or the genuineness, enforceability, collectability, value,
sufficiency, location or existence of any Collateral, (vi) the satisfaction of
any condition set forth in Article IV of the Credit Agreement, (vii) the assets,
liabilities, condition (financial or otherwise), results of operations,
business, creditworthiness or legal status of any Loan Party, or (viii) the
satisfaction of any condition to the effectiveness of this Agreement.
Notwithstanding anything to the contrary in this Agreement or any other Credit
Document, any security interests, Liens and Collateral assigned or transferred
by the Predecessor Agent to the Successor Agent under or pursuant to this
Agreement and any other Loan Document shall be transferred as-is, where is and
without representation or warranty of any kind, whether express or implied, and
without recourse to the Predecessor Agent. The Successor Agent acknowledges that
it has, independently and without reliance on the Predecessor Agent and its
Related Parties, made its own decision to enter into this Agreement and the
transactions contemplated hereby.
4.    Conditions Precedent to Effectiveness. For purposes of this Agreement, the
term “Effective Time” means such time immediately following the effectiveness of
the Sixth Amendment on September 17, 2019 at which all of the following
conditions have been satisfied:
(a)      Each of the Borrower, the Predecessor Agent and the Successor Agent
shall have executed and delivered this Agreement;


(b)    the Successor Agent shall have received a copy of the Register;


(c)     the Successor Agent shall have received copies of all tax forms and
administrative questionnaires which have been delivered by the Lenders to the
Predecessor Agent;


(d) (A) the Predecessor Agent shall have received fees and expenses of its
counsel required to be reimbursed or paid by the Borrower on or prior to the
Effective Time under the Credit Agreement or under any other Loan Document in an
amount of $95,000;


(B) the funds to satisfy the above clause (d)(A) should be sent by federal funds
wire transfer to:


6

--------------------------------------------------------------------------------




Bank Name:
Citibank N.A., One Penn’s Way, New Castle, DE 19720
ABA Number:
XXXXXXXX
SWIFT:
XXXXXXXX
Account No.:
XXXXXXXX
Account Name:
Latham & Watkins LLP
Reference:
Matter No.: XXXXXXXX

 
5.    Fees and Expenses. Each of the parties hereto hereby acknowledges and
agrees that all provisions of the Credit Agreement and the other Loan Documents
providing for the payment of fees and expenses of, and providing for indemnities
for the benefit of, the Administrative Agent shall remain in full force and
effect for the benefit of the Successor Agent. In addition, the Borrower agrees
to pay all reasonable out of pocket costs and expenses of the Successor Agent
and the Predecessor Agent (including, without limitation, reasonable legal fees)
incurred by them in connection with the negotiation, preparation, execution and
delivery of this Agreement, any related documents or otherwise provided for
under the Loan Documents.
6.    Further Assurances.
(a)    Without limiting their obligations in any way under any of the Loan
Documents, the Borrower (i) reaffirms and acknowledges its obligations to the
Successor Agent with respect to the Loan Documents and (ii) agrees to (x)
execute and deliver all documents as are reasonably requested by the Successor
Agent to transfer the rights and privileges of the Predecessor Agent under the
Loan Documents to the Successor Agent, and (y) take all actions reasonably
requested by the Successor Agent to facilitate the transfer of information to
the Successor Agent in connection with the Loan Documents at the Borrower’s sole
cost and expense.
(b)    The Predecessor Agent agrees that, on and after the Effective Time, in
each case at the Borrower’s expense, the Predecessor Agent shall take such
actions as may be reasonably requested by the Successor Agent from time to time
in order to effect the matters covered hereby; provided that any document,
instrument or agreement to be furnished or executed by, or other action to be
taken by, the Predecessor Agent shall be reasonably satisfactory to it, and the
Predecessor Agent shall be reasonably satisfied that the delivery of any
information requested of it would not breach any confidentiality restrictions
binding on it.
7.    Return of Payments.


7

--------------------------------------------------------------------------------




(a)    In the event that, after the Effective Time, the Predecessor Agent
receives any principal, interest or other amount owing to any Lender or the
Successor Agent under the Credit Agreement or any other Loan Document, the
Predecessor Agent agrees that such payment shall be held in trust for the
Successor Agent, and the Predecessor Agent shall promptly return without setoff
or counterclaim such payment to the Successor Agent, as applicable, for payment
to the Person entitled thereto, in each case, at the Borrower’s expense.
(b)    In the event that, after the Effective Time, the Successor Agent receives
any principal, interest or other amount owing to Goldman Sachs (in its capacity
as the Predecessor Agent) under the Credit Agreement or any other Loan Document,
the Successor Agent agrees that such payment shall be held in trust for Goldman
Sachs, and the Successor Agent shall promptly return without setoff or
counterclaim such payment to Goldman Sachs.
(c)     Subject to paragraph (C) of Section 1(c) of this Agreement, but
notwithstanding any other provision herein or in any other Loan Document to the
contrary, on and after the Effective Time, all payments of principal, interest,
fees and other Obligations payable by any Loan Party under the Loan Documents to
the Administrative Agent shall be payable to JPMorgan Chase, as Successor Agent,
as and when such amounts become due and payable pursuant to the Loan Documents.
8.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties
hereto.
9.    Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which when
taken together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile transmission or
by email in Adobe “.pdf” format shall be effective as delivery of a manually
executed counterpart hereof.
10.    Headings. The headings of this Agreement are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.
11.    Interpretation. This Agreement is a Loan Document for the purposes of the
Credit Agreement.
12.    APPLICABLE LAW. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AGREEMENT AND ANY DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN THE PARTIES
HERETO, WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK BUT EXCLUDING ANY PRINCIPLES OF CONFLICTS
OF LAW OR OTHER RULE OF LAW THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY
JURISDICTION OTHER THAN THE LAWS OF THE STATE OF NEW YORK.


8

--------------------------------------------------------------------------------




13.    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. EACH PARTY HERETO HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE A COPY
OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
14.    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be effective
to the extent of such prohibition of unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
15.    Entire Agreement. This Agreement constitutes the entire contract among
the parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Agreement may not be amended except by an instrument in
writing signed by each of the parties hereto.


9

--------------------------------------------------------------------------------




16.    Entitlement to Rely. Successor Agent shall be entitled to conclusively
rely upon, and shall not incur any liability for relying upon, the records and
other information supplied to it by the Predecessor Agent, the Borrower, any
Lender or any of their respective Affiliates, and in no event shall the
Successor Agent have any liability in respect of the calculations,
determinations or distributions of funds made by the Lenders, the Borrower or
the Predecessor Agent prior to the effectiveness of this Agreement, nor shall
the Successor Agent have any liability after the effectiveness of this Agreement
to the extent that any calculation, determination or distribution of funds is
made by it, in good faith, based in whole or in part on information supplied to
it by the Predecessor Agent, any Lender, the Borrower or any of their respective
Affiliates in connection with the transfer of the role of administrative agent
under the Loan Documents from Goldman Sachs to JPMorgan Chase. It is the
intention and understanding of the parties hereto that any exchange of
information under this Agreement that is otherwise protected against disclosure
by privilege, doctrine or rule of confidentiality (such information, “Privileged
Information”), whether before or after the Effective Time (i) shall not waive
any applicable privilege, doctrine or rule of protection from disclosure, (ii)
shall not diminish the confidentiality of the Privileged Information and (iii)
shall not be asserted as a waiver of any such privilege, doctrine or rule by the
Predecessor Agent or the Successor Agent.
[Signature pages follow]




10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
GOLDMAN SACHS BANK USA, as Predecessor Agent
By:                        
Name:    
Title:    




[Signature Page to
Notice of Agent Resignation, Successor Agent Appointment and Agency Transfer
Agreement]

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Successor Agent
By:                        
Name:
Title:


[Signature Page to
Notice of Agent Resignation, Successor Agent Appointment and Agency Transfer
Agreement]

--------------------------------------------------------------------------------






BORROWER
PEABODY ENERGY CORPORATION
By:                    
Name:                     
Title:                     




[Signature Page to
Notice of Agent Resignation, Successor Agent Appointment and Agency Transfer
Agreement]

--------------------------------------------------------------------------------





Schedule 1
Loan Documents




1.
Credit Agreement, and all amendments thereto

2.
Guaranty Agreement, including joinders

3.
Collateral Trust Agreement

4.
Master Consent Agreements








--------------------------------------------------------------------------------






Schedule 2


LOANS AND LENDER LIST


(attached)









--------------------------------------------------------------------------------






Schedule 3
OUTSTANDING LETTERS OF CREDIT AND HEDGE BANKS


EXISTING LCS


LC Number
Issuing Bank
Beneficiary
SLC00005194
Commerce Bank
Westchester Fire Insurance Company
SLC00005200
Commerce Bank
Travelers Casualty Insurance Company of America
10000643
Goldman Sachs
Travelers Casualty Insurance Company of America
10000641
Goldman Sachs
Bond Safeguard Insurance Company and/or
Lexon Insurance Company,
Ironshore Specialty Insurance Company,
Ironshore Indemnity, Inc.
40000032
Goldman Sachs
RGGS Land and Minerals Ltd., L.P.
NUSCGS002288
JP Morgan
Atlantic Specialty Insurance Company
NUSCGS003145
JP Morgan
Old Republic Insurance Company
NUSCGS003146
JP Morgan
Old Republic Insurance Company
NUSCGS003198
JP Morgan
Rockwood Casualty Insurance Company





HEDGE BANKS


Contracting Name
Bank Name
JPMORGAN CHASE BANK, N.A.
J.P. Morgan
CREDIT SUISSE INTERNATIONAL
Credit Suisse
J. ARON & COMPANY LLC
Goldman Sachs
DEUTSCHE BANK AG, LONDON BRANCH
Deutsche Bank
BANK OF MONTREAL
BMO
BANK OF AMERICA, N.A.
Bank of America
MACQUARIE BANK LIMITED
Macquaire
REGIONS BANK
Regions
COMMERCE BANK
Commerce














--------------------------------------------------------------------------------






ANNEX B







--------------------------------------------------------------------------------






AMENDMENT NO. 7 TO CREDIT AGREEMENT
This AMENDMENT NO. 7 TO CREDIT AGREEMENT, dated as of September 17, 2019 (this
“Amendment”), among PEABODY ENERGY CORPORATION, a Delaware corporation (the
“Borrower”), the other Reaffirming Parties (as defined below) party hereto,
JPMORGAN CHASE BANK, N.A., as administrative agent (as successor to Goldman
Sachs Bank USA in its capacity as administrative agent) (in such capacity, the
“Administrative Agent”), Bank of America, N.A., as a 2019 Incremental Revolving
Lender (the “2019 Incremental Revolving Lender”), each undersigned Lender with
Refinancing Revolving Commitments (as defined below) (each, a “Refinancing
Revolving Lender” and collectively, the “Refinancing Revolving Lenders”) and the
other Lenders party hereto (such Lenders, together with the Refinancing
Revolving Lenders party hereto, collectively constituting the Required Lenders).
PRELIMINARY STATEMENTS
WHEREAS, reference is made to that certain Credit Agreement, dated as of April
3, 2017, among the Borrower, the Administrative Agent and the lenders party
thereto from time to time (as amended by that certain Amendment No. 1 to Credit
Agreement, dated as of September 18, 2017, that certain Amendment No. 2 to
Credit Agreement, dated as of November 17, 2017, that certain Amendment No. 3 to
Credit Agreement, dated as of December 8, 2017, that certain Amendment No. 4 to
Credit Agreement, dated as of April 11, 2018, that certain Amendment No. 5 to
Credit Agreement, dated as of June 27, 2018, the certain Technical Amendment to
Credit Agreement, dated as of July 19, 2018, and that certain Amendment No. 6 to
Credit Agreement, dated as of September 17, 2019, and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to, but not including, the date hereof, the “Existing Credit
Agreement” and the Existing Credit Agreement as amended pursuant hereto,
including the Refinancing Amendments (as defined below) (and including all
schedules thereto, in each case which schedules shall be in form and substance
satisfactory to Administrative Agent, the “Credit Agreement”);
WHEREAS, pursuant to Section 2.15(a) of the Credit Agreement, the Borrower has
requested to increase the principal amount of the 2019 Incremental Revolving
Commitments (as defined in the Sixth Amendment) (such increase, the “Additional
2019 Incremental Revolving Commitment”) (the 2019 Incremental Revolving
Commitments (as defined in the Sixth Amendment), as increased by the Additional
2019 Incremental Revolving Commitment hereunder, collectively, the “2019
Incremental Revolving Commitments”) by an aggregate principal amount of
$20,000,000 pursuant to clause (b)(i) of the definition of Incremental Debt Cap,
to be provided by the 2019 Incremental Revolving Lender party hereto and
effective on the Seventh Amendment Effective Date (as defined below) pursuant to
the terms hereof and in the Sixth Amendment and the Amended Credit Agreement (as
defined in the Sixth Amendment);
WHEREAS, the 2019 Incremental Revolving Lender party hereto is prepared to
provide its 2019 Incremental Revolving Commitments on the terms set forth in the
Sixth Amendment and the Amended Credit Agreement in an amount equal to its 2019
Incremental Revolving Commitment set forth on Schedule 1 hereto, subject to the
terms and conditions set forth herein and in the Amended Credit Agreement;
WHEREAS, upon the effectiveness of the Additional 2019 Incremental Revolving
Commitment pursuant hereto, the Borrower hereby requests pursuant to Section
2.16 the Existing Credit Agreement, and the lenders party hereto as Refinancing
Revolving Lenders have agreed to provide, a Refinancing Revolving Facility in an
aggregate principal amount of $540,000,000 (the “Refinancing Revolving
Commitments”), subject to the terms and conditions set forth herein and in the
Credit





--------------------------------------------------------------------------------





Agreement, which will replace and refinance in full all existing Revolving
Commitments of such Refinancing Revolving Lenders under the Revolving Facility
outstanding under the Existing Credit Agreement immediately prior to the
effectiveness of the Refinancing Amendments (the “2017 Incremental Revolving
Facility”);
WHEREAS, each Refinancing Revolving Lender party hereto is prepared to provide
the Refinancing Revolving Commitments in an amount equal to its Refinancing
Revolving Commitment set forth on Schedule 1 hereto, subject to the terms and
conditions set forth herein and in the Credit Agreement;
WHEREAS, as contemplated by Section 2.16(e) of the Existing Credit Agreement,
subject to the satisfaction of the conditions precedent set forth in Section 5
hereof, each of the Administrative Agent, the Refinancing Revolving Lenders
party hereto and the Borrower have agreed to amend certain terms of the Existing
Credit Agreement as set forth in Section 4 hereof (the “Refinancing Amendments”)
in order to give effect to the Refinancing Revolving Commitments provided
hereunder;
WHEREAS, each Existing Letter of Credit set forth in Schedule 1.01(g) annexed to
the Credit Agreement shall be deemed to be a Letter of Credit pursuant to the
Revolving Facility in effect on and after the Seventh Amendment Effective Date;
WHEREAS, each Loan Party party hereto and Gibraltar Holdings (collectively, the
“Reaffirming Parties”, and each, a “Reaffirming Party”) expects to realize
substantial direct and indirect benefits as a result of this Amendment becoming
effective and the consummation of the transactions contemplated hereby and
agrees to reaffirm its obligations under the Credit Agreement, the Security
Documents, and the other Loan Documents to which it is a party;
NOW, THEREFORE, in consideration of the undertakings set forth herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 9.    DEFINED TERMS; INTERPRETATION; ETC. Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. This Amendment is a “Loan Document” (as defined in the Existing
Credit Agreement and the Credit Agreement).
SECTION 10.    ADDITIONAL 2019 INCREMENTAL REVOLVING COMMITMENT.
(b)    Pursuant to Section 2.15 of the Credit Agreement, and subject solely to
the satisfaction of the conditions precedent set forth in Section 5 hereof, on
and as of the Seventh Amendment Effective Date:


(a)     The 2019 Incremental Revolving Lender party hereto hereby severally and
not jointly agrees to commit to provide its 2019 Incremental Revolving
Commitment set forth on Schedule 1. Such Additional 2019 Incremental Revolving
Commitments shall be an increase to the Revolving Commitments of the Lender
under the 2017 Incremental Revolving Facility.
(b)     The 2019 Incremental Revolving Lender party hereto hereby (i) represents
and warrants that (A) it has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment and to consummate the
transactions contemplated hereby and in the Amended Credit Agreement, (B) it is
an existing Lender under the Credit Agreement, (C) from and after the Seventh
Amendment Effective Date, it shall be bound by the provisions of the Amended
Credit Agreement, (D) it is sophisticated with respect to decisions to acquire
assets of the type represented by the 2019 Incremental Revolving Commitments and
the 2019 Incremental Revolving Loans and either it, or the Person


2

--------------------------------------------------------------------------------





exercising discretion in making its decision to commit to provide its 2019
Incremental Revolving Commitment, is experienced in committing to commitments
and loans of such type, (E) it has received a copy of the Credit Agreement, the
Sixth Amendment and the other Loan Documents, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 of the Amended Credit Agreement,
as applicable, and such other documents and information as it deems appropriate
to make its own credit analysis and decision to enter into this Seventh
Amendment and to commit to provide its respective 2019 Incremental Revolving
Commitment, (F) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Seventh Amendment and to commit to provide its
respective 2019 Incremental Revolving Commitment, and (G) it has provided
Borrower and the Administrative Agent any documentation required to be delivered
by it pursuant to the terms of the Amended Credit Agreement (including Section
3.01(e) of the Amended Credit Agreement), duly completed and executed by the
2019 Incremental Revolving Lender; (ii) agrees that (A) it will, independently
and without reliance on either the Administrative Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (B) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender; and (iii) appoints and authorizes the
Administrative Agent and the Collateral Trustee to take such action as agent on
its behalf and to exercise such powers under the Amended Credit Agreement and
the other Loan Documents as are delegated to the Administrative Agent and
Collateral Trustee, as the case may be, by the terms thereof, together with such
powers as are reasonably incidental thereto.
(c)     On the Seventh Amendment Effective Date, each of the existing
Incremental Revolving Lenders under the Amended Credit Agreement is hereby
deemed to assign to the 2019 Incremental Revolving Lender party hereto, and the
2019 Incremental Revolving Lender party hereto is hereby deemed to purchase from
each of the existing Incremental Revolving Lenders, at the principal amount
thereof (together with accrued interest), such interests in the Incremental
Revolving Loans and participations in Letters of Credit outstanding on the
Seventh Amendment Effective Date as shall be necessary in order that, after
giving effect to all such assignments and purchases, the Incremental Revolving
Loans and participations in Letters of Credit will be held by existing
Incremental Revolving Lenders and 2019 Incremental Revolving Lender party hereto
ratably in accordance with their Incremental Revolving Commitments after giving
effect to the Additional 2019 Incremental Revolving Commitments to the existing
Incremental Revolving Commitments.
(d)     The 2019 Incremental Revolving Lender party hereto, the Administrative
Agent and the Reaffirming Parties party hereto agree that this Seventh Amendment
shall constitute an “Incremental Facility Request” and an “Incremental
Amendment” pursuant to and in accordance with Section 2.15 of the Credit
Agreement and a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents. The Incremental Facility Effective Date in respect of the
Additional 2019 Incremental Revolving Commitment shall be the Seventh Amendment
Effective Date.
(e)     On the Seventh Amendment Effective Date, the Administrative Agent will
record in the Register the Additional 2019 Incremental Revolving Commitment made
hereunder by the 2019 Incremental Revolving Lender party hereto as “Incremental
Revolving Commitments” under the 2017 Incremental Revolving Facility.
SECTION 11.    REFINANCING REVOLVING FACILITY.
(a)     Following the effectiveness of the Additional 2019 Incremental Revolving
Commitment, each Refinancing Revolving Lender hereby severally commits to
provide its respective Refinancing


3

--------------------------------------------------------------------------------





Revolving Commitments set forth opposite such Refinancing Revolving Lender’s
name on Schedule I hereto and to make its Refinancing Revolving Loans, on the
terms and subject to the conditions set forth herein and the Credit Agreement:
(b)     By executing and delivering this Amendment, each Refinancing Revolving
Lender (including in its capacity as an L/C Issuer, if applicable) hereby (i)
represents and warrants that (A) it has full power and authority, and has taken
all action necessary, to execute and deliver this Amendment and to consummate
the transactions contemplated hereby and in the Credit Agreement, (B) from and
after the Seventh Amendment Effective Date, it shall be bound by the provisions
of the Credit Agreement and, to the extent of its Refinancing Revolving
Commitment, shall have the obligations of a Lender thereunder, (C) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Refinancing Revolving Commitments and the Revolving Loans to
be incurred thereunder (such Revolving Loans, the “Refinancing Revolving Loans”)
and either it, or the Person exercising discretion in making its decision to
commit to provide its Refinancing Revolving Commitment, is experienced in
committing to commitments and loans of such type, (D) it has received a copy of
the Existing Credit Agreement, this Amendment and the other Loan Documents, and
has received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.01 of the Existing
Credit Agreement and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Amendment and to commit to provide its respective Refinancing Revolving
Commitment, and (E) it has, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Amendment and to commit to provide its respective
Refinancing Revolving Commitment; (ii) agrees that (A) it will, independently
and without reliance on the Administrative Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (B) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (iii) appoints and authorizes the
Administrative Agent and the Collateral Trustee to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Loan Documents as are delegated to Administrative Agent and Collateral Trustee,
as the case may be, by the terms thereof, together with such powers as are
reasonably incidental thereto.
(c)     Status as a Lender; Status as Refinancing Revolving Loans. Each Loan
Party and each Refinancing Revolving Lender acknowledges and agrees that (i)
upon its execution of this Amendment and the occurrence of the Seventh Amendment
Effective Date, each Refinancing Revolving Lender shall continue to be a
“Lender” under, and for all purposes of, the Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender thereunder;
(ii) notwithstanding anything to the contrary in the Credit Agreement or any
Loan Document, each Refinancing Revolving Commitment shall be deemed (A) a
“Revolving Commitment” under the “Revolving Facility”, and (B) except as set
forth herein with respect to the Revolving Facility Maturity Date and the
Applicable Rate, to have terms identical to the 2017 Incremental Revolving
Facility and form part of the “Revolving Facility”, in each case, as the
applicable context requires, under, and for all purposes of, the Credit
Agreement and the other Loan Documents, with such terms and conditions
applicable thereto in each case as specified in the Credit Agreement or such
Loan Document, unless otherwise separately and specifically stated therefor in
this Amendment; (iii) for purposes of Section 10.1 of the Credit Agreement, the
Refinancing Revolving Loans shall be considered collectively with all other
Loans for purposes of making determinations of “Required Lenders” (or for any
consent requiring the consent of affected Lenders or of all of the Lenders) and
shall be treated as Revolving Loans for all other purposes thereunder in
accordance with the Credit Agreement; and (iv) the definition “Obligations”
shall be deemed to include all unpaid principal of and accrued and unpaid
interest on all Refinancing Revolving Loans. For the avoidance of doubt, each
party hereto


4

--------------------------------------------------------------------------------





acknowledges and agrees that it is the intention of such party that except as
otherwise separately and specifically stated therefor in this Amendment or the
Credit Agreement, the terms and conditions applicable to, and the provisions in
the Credit Agreement and the other Loan Documents relating to, the Refinancing
Revolving Loans shall be identical to the terms and conditions applicable to,
and the provisions in the Credit Agreement and the other Loan Documents relating
to, the Revolving Loans incurred under the Revolving Facility.
SECTION 12.    AMENDMENTS TO CREDIT AGREEMENT. PURSUANT TO AND IN ACCORDANCE
WITH SECTION 10.01 OF THE EXISTING CREDIT AGREEMENT, EFFECTIVE AS OF THE
AMENDMENT EFFECTIVE TIME, EACH OF THE PARTIES HERETO AGREE THAT THE EXISTING
CREDIT AGREEMENT SHALL BE AMENDED TO DELETE THE STRICKEN TEXT (INDICATED
TEXTUALLY IN THE SAME MANNER AS THE FOLLOWING EXAMPLE: STRICKEN TEXT) AND TO ADD
THE DOUBLE-UNDERLINED TEXT (INDICATED TEXTUALLY IN THE SAME MANNER AS THE
FOLLOWING EXAMPLE: DOUBLE-UNDERLINED TEXT) AS SET FORTH IN THE DOCUMENT ATTACHED
AS EXHIBIT A HERETO.
SECTION 13.    CONDITIONS PRECEDENT. THE REFINANCING AMENDMENTS AND THE
OBLIGATIONS OF THE (I) 2019 INCREMENTAL REVOLVING LENDER PARTY HERETO TO MAKE
ITS ADDITIONAL 2019 INCREMENTAL REVOLVING COMMITMENT, AND (II) THEREAFTER, THE
REFINANCING REVOLVING LENDERS TO PROVIDE THE REFINANCING REVOLVING COMMITMENTS
AND THE AMENDMENTS SET FORTH IN SECTION 3 HEREOF SHALL BECOME EFFECTIVE ON THE
DATE (THE “SEVENTH AMENDMENT EFFECTIVE DATE”) AND AT THE TIME (THE “AMENDMENT
EFFECTIVE TIME”) ON AND AT WHICH THE FOLLOWING CONDITIONS PRECEDENTS ARE
SATISFIED OR WAIVED IN ACCORDANCE WITH SUCH SECTION:
a.    The Administrative Agent’s receipt of the following, each of which shall
be:
i.executed counterparts of (a) this Amendment from each of the parties thereto,
(b) an amended and restated Guaranty from each of the Loan Parties, (c) the
Additional Secured Debt Designation (as defined in the Collateral Trust
Agreement) from the Borrower and acknowledged by the Collateral Trustee, and (d)
the Amendment No. 2 to Priority Lien Pledge and Security Agreement, dated as of
the date hereof, from each of the Loan Parties, Gibraltar Holdings and the
Collateral Trustee;
ii.such certificates of resolutions or other action, incumbency certificates
and/or other certificates of duly authorized officers of each Loan Party and
each Restricted Subsidiary party to a Loan Document, in each case, as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each officer of each Loan Party or Restricted Subsidiary
executing the Loan Documents to which each Loan Party or Restricted Subsidiary
is a party;
iii.such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;


5

--------------------------------------------------------------------------------





iv.the executed opinion of Jones Day, counsel to the Borrower and special New
York counsel to the other Loan Parties, addressed to the Administrative Agent,
the Collateral Trustee and each Lender;
v.the executed opinion of Bingham Greenebaum Doll LLP, special Indiana counsel
to the Loan Parties, addressed to the Administrative Agent, the Collateral
Trustee and each Lender;
vi.a certificate signed by a Responsible Officer of the Borrower certifying that
the conditions specified in clauses (b) and (c) of this Section 4 have been
satisfied;
vii.a solvency certificate from the chief financial officer of the Borrower in
the form of Exhibit K to the Credit Agreement, which demonstrates that the
Borrower and its Restricted Subsidiaries on a consolidated basis, are, and after
giving effect to the transactions set forth in this Amendment, will be, Solvent;
b.    no Default or Event of Default shall exist, or would result immediately,
from transactions contemplated hereby on the Seventh Amendment Effective Date;
c.    the representations and warranties of (i) the Borrower contained in
Article V of the Credit Agreement and (ii) each Loan Party contained in each
other Loan Document shall be true and correct in all material respects on and as
of the Seventh Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that the representations and warranties contained in subsection
(b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clause (b) of Section 6.01 of the Credit
Agreement; provided that, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality or by a reference to a Material Adverse Effect in the
text thereof;
d.    Any fees required to be paid on or before the Seventh Amendment Effective
Date to the Agents, the Arrangers or the Lenders under this Amendment, the
Credit Agreement, the Fee Letters or otherwise in connection with the Facilities
(including the fees to be paid to the Arrangers in respect of each of their
Revolving Commitments under the 2019 Refinancing Revolving Facility as set forth
in the applicable Fee Letters) shall have been paid and, unless waived by the
Agents, the Arrangers or the Lenders, as applicable, to the extent invoiced at
least three Business Days prior to the Seventh Amendment Effective Date, the
Borrower shall have paid all reasonable and documented out-of-pocket costs and
expenses of the Agents, Arrangers and the Lenders (including the reasonable and
documented fees and expenses of one counsel to the Agents and the Lenders, plus
such additional amounts of such reasonable and documented fees and expenses
(including filing fees in respect of collateral) as shall constitute its
reasonable estimate of such fees and expenses incurred or to be incurred by it
through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Agents));
e.    the Arrangers and the Agents shall have received at least three business
days prior to the Seventh Amendment Effective Date (i) all documentation and
other information required by regulatory authorities with respect to the
Borrower and the other Loan Parties under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act, and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, a Beneficial Ownership


6

--------------------------------------------------------------------------------





Certification in relation to the Borrower, in each case, that has been requested
by the Arrangers or the Agents at least ten Business Days prior to the Seventh
Amendment Effective Date.
For purposes of determining compliance with the conditions specified in this
Section 4, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Seventh Amendment Effective Date
specifying its objection thereto.
SECTION 14.    REAFFIRMATION.
(a)    To induce the Lenders and the Administrative Agent to enter into this
Amendment, each of the Loan Parties and Gibraltar Holdings hereby acknowledges
and reaffirms its obligations under each Loan Document to which it is a party,
including, without limitation, any grant, pledge or collateral assignment of a
lien or security interest, as applicable, contained therein, in each case as
amended, restated, amended and restated, supplemented or otherwise modified
prior to or as of the date hereof . The Borrower acknowledges and agrees that
each of the Loan Documents to which it is a party or otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall not be impaired or limited by the execution or effectiveness of this
Amendment.
(b)    In furtherance of the foregoing clause (a), Gibraltar Holdings and each
of the Loan Parties that is party to any Security Document, in its capacity as a
“grantor”, “pledgor” or other similar capacity under such Security Document (in
such capacity, each a “Reaffirming Party”), hereby acknowledges that it has
reviewed and consents to the terms and conditions of this Amendment and the
transactions contemplated hereby. In addition, each Reaffirming Party reaffirms
the security interests granted by such Reaffirming Party under the terms and
conditions of the Security Documents (in each case, to the extent a party
thereto) to secure the Secured Obligations and agrees that such security
interests remain in full force and effect and are hereby ratified, reaffirmed
and confirmed. Each Reaffirming Party hereby (i) confirms that each Security
Document to which it is a party or is otherwise bound and all Collateral
encumbered thereby will continue to secure, to the fullest extent possible in
accordance with the Security Documents, the payment and performance of the
Secured Obligations, including without limitation the payment and performance of
all such applicable Secured Obligations that are joint and several obligations
of each Guarantor and each Reaffirming Party now or hereafter existing, in each
case pursuant to the terms of the Security Documents such Reaffirming Party is a
party to, (ii) confirms its respective grant to the Collateral Trustee for the
benefit of the Secured Parties of the security interest in and continuing Lien
on all of such Reaffirming Party’s right, title and interest in, to and under
all Collateral to which such Reaffirming Party granted a security interest in
and a continuing Lien on pursuant to the terms of the Security Documents to
which such Reaffirming Party is party to, in each case whether now owned or
existing or hereafter acquired or arising and wherever located, as collateral
security for the prompt and complete payment and performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, of all applicable Secured Obligations, subject to the terms
contained in the applicable Loan Documents and (iii) confirms its respective
pledges, grants of security interests and other obligations, as applicable,
under and subject to the terms of each of the Security Documents to which it is
a party.
SECTION 15.    MISCELLANEOUS PROVISIONS.
(a)    Governing Law; Submission to Jurisdiction, Consent to Service of Process,
Waiver of Jury Trial, Etc. Sections 10.14 and 10.15 of the Existing Credit
Agreement are incorporated by reference herein as if such Sections appeared
herein, mutatis mutandis.


7

--------------------------------------------------------------------------------





(b)    Severability. Section 10.12 of the Existing Credit Agreement is
incorporated by reference herein as if such Section appeared herein, mutatis
mutandis.
(c)    Counterparts; Headings. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means (i.e., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment. Article and Section headings used herein are included for convenience
of reference only, shall not constitute a part hereof, shall not be given any
substantive effect and shall not affect the interpretation of this Amendment.
(d)    Third Party Beneficiary. The Collateral Trustee shall be an express third
party beneficiary of this Amendment.
(e)    Amendment, Modification and Waiver. This Amendment may not be amended nor
may any provision hereof be waived except pursuant to a writing signed by each
of the parties hereto.
(f)    Lender Consents. Each Lender party hereto (it being agreed that all of
such Lenders constitute Required Lenders under the Credit Agreement) hereby (i)
consents to the Administrative Agent delivering a direction in writing to the
Collateral Trustee (it being agreed that such direction constitutes an Act of
Required Secured Parties under the Collateral Trust Agreement) authorizing and
directing the Collateral Trustee to execute Security Agreement Amendment No. 2
as set forth in the document attached as Exhibit B hereto on the Seventh
Amendment Effective Date and (ii) approves the terms set forth herein and
consents to the execution and delivery of Security Agreement Amendment No. 2 on
the Seventh Amendment Effective Date.
[Remainder of Page Intentionally Left Blank]




8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first set forth
above.
JPMORGAN CHASE BANK, N.A., as Administrative Agent




By: ____________________________
Name:
Title:








[Signature Page to Amendment No. 7 to Credit Agreement]

--------------------------------------------------------------------------------






PEABODY ENERGY CORPORATION, as Borrower




By:                     
Name:

Title:    



[Signature Page to Amendment No. 7 to Credit Agreement]

--------------------------------------------------------------------------------







AMERICAN LAND DEVELOPMENT, LLC
AMERICAN LAND HOLDINGS OF COLORADO, LLC
AMERICAN LAND HOLDINGS OF ILLINOIS, LLC
AMERICAN LAND HOLDINGS OF INDIANA, LLC
AMERICAN LAND HOLDINGS OF KENTUCKY, LLC
BIG RIDGE, INC.
BTU WESTERN RESOURCES, INC.
COALSALES II, LLC
CONSERVANCY RESOURCES, LLC
EL SEGUNDO COAL COMPANY, LLC
HAYDEN GULCH TERMINAL, LLC
HILLSIDE RECREATIONAL LANDS, LLC
KAYENTA MOBILE HOME PARK, INC.
KENTUCKY UNITED COAL, LLC
MOFFAT COUNTY MINING, LLC
NEW MEXICO COAL RESOURCES, LLC
PEABODY AMERICA, LLC
PEABODY ARCLAR MINING, LLC
PEABODY ASSET HOLDINGS, LLC
PEABODY BEAR RUN MINING, LLC
PEABODY BEAR RUN SERVICES, LLC
PEABODY CABALLO MINING, LLC
PEABODY CARDINAL GASIFICATION, LLC
PEABODY CHINA, LLC
PEABODY COALSALES, LLC
PEABODY COALTRADE, LLC
PEABODY COLORADO OPERATIONS, LLC
PEABODY COLORADO SERVICES, LLC
PEABODY COULTERVILLE MINING, LLC





By:                     
Name: James A. Tichenor
Title: Vice President and Treasurer




[Signature Page to Amendment No. 7 to Credit Agreement]

--------------------------------------------------------------------------------






PEABODY DEVELOPMENT COMPANY, LLC
PEABODY ELECTRICITY, LLC
PEABODY EMPLOYMENT SERVICES, LLC
PEABODY GATEWAY NORTH MINING, LLC
PEABODY GATEWAY SERVICES, LLC
PEABODY GLOBAL FUNDING, LLC
PEABODY HOLDING COMPANY, LLC
PEABODY IC FUNDING CORP.
PEABODY ILLINOIS SERVICES, LLC
PEABODY INDIANA SERVICES, LLC
PEABODY INTERNATIONAL HOLDINGS, LLC
PEABODY INTERNATIONAL INVESTMENTS, INC.
PEABODY INTERNATIONAL SERVICES, INC.
PEABODY INVESTMENTS CORP.
PEABODY MIDWEST MANAGEMENT SERVICES, LLC
PEABODY MIDWEST MINING, LLC
PEABODY MIDWEST OPERATIONS, LLC
PEABODY MIDWEST SERVICES, LLC
PEABODY MONGOLIA, LLC
PEABODY NATURAL GAS, LLC
PEABODY NATURAL RESOURCES COMPANY
PEABODY NEW MEXICO SERVICES, LLC
PEABODY OPERATIONS HOLDING, LLC
PEABODY POWDER RIVER MINING, LLC
PEABODY POWDER RIVER OPERATIONS, LLC
PEABODY POWDER RIVER SERVICES, LLC
PEABODY ROCKY MOUNTAIN MANAGEMENT SERVICES, LLC
PEABODY ROCKY MOUNTAIN SERVICES, LLC





By:                     
Name: James A. Tichenor
Title: Vice President and Treasurer




[Signature Page to Amendment No. 7 to Credit Agreement]

--------------------------------------------------------------------------------






PEABODY SCHOOL CREEK MINING, LLC
PEABODY SERVICES HOLDINGS, LLC
PEABODY SOUTHEAST MINING, LLC
PEABODY VENEZUELA COAL CORP.
PEABODY VENTURE FUND, LLC
PEABODY WILD BOAR MINING, LLC
PEABODY WILD BOAR SERVICES, LLC
PEABODY WILLIAMS FORK MINING, LLC
PEABODY WYOMING SERVICES, LLC
PEABODY-WATERSIDE DEVELOPMENT, L.L.C.
SAGE CREEK LAND & RESERVES, LLC
SENECA PROPERTY, LLC
SHOSHONE COAL CORPORATION
TWENTYMILE COAL, LLC
UNITED MINERALS COMPANY, LLC





By:                     
Name: James A. Tichenor
Title: Vice President and Treasurer




NGS ACQUISITION CORP., LLC





By:                     
Name: James A. Tichenor
Title: Treasurer




BIG SKY COAL COMPANY





By:                     
Name: Bryce G. West
Title: President




[Signature Page to Amendment No. 7 to Credit Agreement]

--------------------------------------------------------------------------------







PEABODY SAGE CREEK MINING, LLC
PEABODY TWENTYMILE MINING, LLC
PEC EQUIPMENT COMPANY, LLC
SAGE CREEK HOLDINGS, LLC
SENECA COAL COMPANY, LLC



By:                     
Name: Scott T. Jarboe
Title: Secretary




PEABODY WESTERN COAL COMPANY





By:                     
Name: Eric R. Waller
Title: Secretary




PEABODY GLOBAL HOLDINGS, LLC





By:                     
Name:
Title:




[Signature Page to Amendment No. 7 to Credit Agreement]

--------------------------------------------------------------------------------







[ ], as Refinancing Revolving Lender and as a Lender




By: ____________________________
Name:    
Title:    




[Signature Page to Amendment No. 7 to Credit Agreement]

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a 2019 Incremental Revolving Lender




By: ____________________________
Name:    
Title:    






[Signature Page to Amendment No. 7 to Credit Agreement]

--------------------------------------------------------------------------------






SCHEDULE I
Additional 2019 Incremental Revolving Commitment

2019 Incremental Revolving Lenders
2019 Incremental Revolving Commitments
 
Bank of America, N.A.
$20,000,000
 





Refinancing Revolving Commitments


Refinancing Revolving Lenders
Refinancing Revolving Commitments
L/C Issuance Limit
 
Goldman Sachs Bank USA
$75,000,000
$100,000,000
 
JPMorgan Chase Bank, N.A.
$75,000,000
$100,000,000
 
Credit Suisse AG, Cayman Islands Branch
$75,000,000
$75,000,000
 
Bank of Montreal, Chicago Branch
$75,000,000
$75,000,000
 






--------------------------------------------------------------------------------





Refinancing Revolving Lenders
Refinancing Revolving Commitments
L/C Issuance Limit
 
Regions Bank
$75,000,000
N/A
 
Commerce Bank
$40,000,000
$100,000,000
 
Deutsche Bank AG New York Branch
$75,000,000
$75,000,000
 
Bank of America, N.A.
$50,000,000
$50,000,000
 
TOTAL
$540,000,000
 
 
 
 










--------------------------------------------------------------------------------






Exhibit A
Credit Agreement


Attached.









--------------------------------------------------------------------------------


CONFORMED THROUGH AMENDMENT NO. 1, AMENDMENT NO. 2, AMENDMENT NO. 3, AMENDMENT
NO. 4, AMENDMENT NO. 5, TECHNICAL AMENDMENT, AMENDMENT NO. 6 AND PROPOSED
AMENDMENT NO. 7
CONFORMED TO INCLUDE
FIRST AMENDMENT, DATED SEPTEMBER 18, 2017,
SECOND AMENDMENT, DATED NOVEMBER 17, 2017,
THIRD AMENDMENT, DATED DECEMBER 18, 2017,
FOURTH AMENDMENT, DATED APRIL 11, 2018,
FIFTH AMENDMENT, DATED JUNE 27, 2018 AND
TECHNICAL AMENDMENT, DATED JULY 19, 2018



--------------------------------------------------------------------------------





CREDIT AGREEMENT


among


PEABODY ENERGY CORPORATION,
as Borrower,


GOLDMAN SACHSJPMORGAN CHASE BANK USA, N.A.,
as Administrative Agent,
and
The Other Lenders Party Hereto




Dated as of April 3, 2017





--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,
JPMORGAN CHASE BANK, N.A.,
GOLDMAN SACHS BANK USA,
BMO CAPITAL MARKETS CORP.,
CREDIT SUISSE LOAN FUNDING LLC,
DEUTSCHE BANK SECURITIES INC.,
REGIONS CAPITAL MARKETS,
and
CREDIT SUISSEBOFA SECURITIES (USA) LLC, INC.,
as Joint Lead Arrangers and Joint Bookrunners, as of the Seventh Amendment
Effective Date



--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA,
as Syndication Agent,
and
JPMORGAN CHASE BANK, N.A.,


NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------

2


CREDIT SUISSE AG,
and
MACQUARIE CAPITAL (GOLDMAN SACHS BANK USA) INC.,
as Co-Syndication Agents, as of the Seventh Amendment Effective Date
as Co-Documentation Agentsand
COMMERCE BANK,
as Documentation Agent, as of the Seventh Amendment Effective Date








 


US-DOCS\93408208.5
US-DOCS\99979994.3
NAI-1504047260v2

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section
 
Page
 
 
 
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
54
1.03
Accounting Terms
54
1.04
Exchange Rates; Currency Equivalents
55
1.05
Additional Alternative Currencies
56
1.06
Change of Currency
56
1.07
Times of Day
57
1.08
Letter of Credit Amounts
57
1.09
Negative Covenant Compliance
57
1.10
Divisions
57
1.11
Interest Rates; LIBOR Notification
57
 
 
 
ARTICLE II. THE COMMITMENTS AND BORROWINGS
57
2.01
The Loans
5758
2.02
Borrowings, Conversions and Continuations of the Loans
58
2.03
Letters of Credit
60
2.04
[Reserved]
6970
2.05
Prepayments and Commitment Reductions
6970
2.06
Optional Termination or Reduction of Revolving Credit Commitments
74
2.07
Repayment of Loans
75
2.08
Interest
76
2.09
Fees
7776
2.10
Computation of Interest and Fees
7877
2.11
Evidence of Debt
7877
2.12
Payments Generally; Administrative Agent's Clawback
7877
2.13
Pro Rata; Sharing of Payments by Lenders
8079
2.14
[Reserved]
8180
2.15
Incremental Debt
8180
2.16
Refinancing Debt
8483
2.17
Cash Collateral
8685
2.18
Defaulting Lenders
8786
2.19
Dutch Auction Repurchases
8887
2.20
Open Market Repurchases
9089
 
 
 
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
90
3.01
Taxes
90
3.02
Illegality
9493
3.03
Inability to Determine Rates
94
3.04
Increased Costs; Reserves on Eurocurrency Rate Loans
9594
3.05
Compensation for Losses
9796
3.06
Mitigation Obligations; Replacement of Lenders
9897
3.07
Survival
9897



iii
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





ARTICLE IV. CONDITIONS PRECEDENT
98
4.01
Closing Date
98
4.02
Conditions to all Credit Extensions (Including on the ClosingSeventh Amendment
Effective Date)
104103
 
 
 
ARTICLE V. REPRESENTATIONS AND WARRANTIES
104
5.01
Existence, Qualification and Power
105104
5.02
Authorization; No Contravention
105104
5.03
Governmental Authorization
105
5.04
Binding Effect
105
5.05
Financial Statements; No Material Adverse Effect
106105
5.06
Litigation
106
5.07
No Default
106
5.08
Ownership and Identification of Property
106
5.09
Environmental Compliance
107
5.10
Insurance
108107
5.11
Taxes
108
5.12
ERISA Compliance
108
5.13
Subsidiaries
109108
5.14
Margin Regulations; Investment Company Act
109108
5.15
Disclosure
109
5.16
Compliance with Laws
109
5.17
Anti-Corruption; Sanctions; Terrorism Laws
110109
5.18
Intellectual Property; Licenses, Etc.
110
5.19
Security Documents
111110
5.20
Mines
111
5.21
Solvency
111
5.22
Labor Relations
111
 
 
 
ARTICLE VI. AFFIRMATIVE COVENANTS
112111
6.01
Financial Statements
112111
6.02
Certificates; Other Information
112
6.03
Notices
114113
6.04
Payment of Tax Obligations
114
6.05
Preservation of Existence
115114
6.06
Maintenance of Properties
115114
6.07
Maintenance of Insurance
115114
6.08
Compliance with Laws
115
6.09
Books and Records
116115
6.10
Inspection Rights
116115
6.11
Use of Proceeds
116
6.12
Additional Guarantors
117116
6.13
Unrestricted Subsidiaries
117116
6.14
Preparation of Environmental Reports
117
6.15
Certain Long Term Liabilities and environmental Reserves
117
6.16
Covenant to Give Security
118117
6.17
Maintenance of Ratings
121120



iv
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





6.18
Post Closing Covenants
121120
6.19
ERISA
121120
 
 
 
ARTICLE VII. NEGATIVE COVENANTS
121
7.01
Liens
121
7.02
Investments
124123
7.03
Indebtedness
126
7.04
Fundamental Changes
130
7.05
Dispositions
131130
7.06
Restricted Payments
133132
7.07
Change in Nature of Business
135134
7.08
Transactions with Affiliates
135134
7.09
[Reserved]
136135
7.10
Use of Proceeds
136135
7.11
Financial Covenant
136
7.12
Burdensome Agreements
136
7.13
Restrictions of Specified Subsidiaries
137
7.14
[Reserved]
138137
7.15
Fiscal Year
138137
7.16
Sale and Lease-Backs
138
7.17
Amendments or Waivers of Organizational Documents
138
7.18
RestructuringPermitted PRB-CO Joint Venture Transactions
138
7.19
Permitted Australian Restructuring Transactions
139
 
 
 
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
139138
8.01
Events of Default
139138
8.02
Remedies Upon Event of Default
141
8.03
Exclusion of Immaterial Subsidiaries
142141
8.04
Application of Funds
142141
 
 
 
ARTICLE IX. ADMINISTRATIVE AGENT
143
9.01
Appointment and Authority
143
9.02
Rights as a Lender
143
9.03
Exculpatory Provisions
144143
9.04
Reliance by Administrative Agent
145
9.05
Delegation of Duties
145
9.06
Resignation of Administrative Agent
146145
9.07
Non-Reliance on Administrative Agent and Other Lenders .
147146
9.08
No Other Duties, Etc
148147
9.09
Administrative Agent May File Proofs of Claim
148147
9.10
Guaranty and Collateral Matters
149148
9.11
Withholding Tax
149
9.12
Intercreditor AgreementsCollateral Trust Agreement, Collateral Matters and
Specified Amendments
150149
9.13
Certain ERISA Matters
151150



v
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





ARTICLE X. MISCELLANEOUS
153151
10.01
Amendments, Etc
153151
10.02
Notices; Effectiveness; Electronic Communication
156155
10.03
No Waiver; Cumulative Remedies
159158
10.04
Expenses; Indemnity; Damage Waiver
159158
10.05
Marshalling; Payments Set Aside
162161
10.06
Successors and Assigns
162161
10.07
Treatment of Certain Information; Confidentiality
167166
10.08
Right of Setoff
168167
10.09
usury Savings Clause
169168
10.10
Counterparts; Integration; Effectiveness
170168
10.11
Survival of Representations, Warranties
170169
10.12
Servability
170169
10.13
Replacement of Lenders
170169
10.14
Governing Law; Jurisdiction; Etc
172170
10.15
Waiver of Jury Trial
172171
10.16
USA PATRIOT Act Notice
173172
10.17
Time of the Essence
173172
10.18
[Reserved]
173172
10.19
No Advisory or Fiduciary Responsibility
173172
10.20
[Reserved]
174173
10.21
Release of Liens and Release from Guaranty
174173
10.22
Independence of Covenants
175174
10.23
Independent Nature of Lenders' Rights
175174
10.24
Acknowledgment and and Consent to Bail-In of EEA Financial Institutions
176175
10.25
Original Issue Discount
176175
10.26
Acknowledgment Regarding Any Supported QFC's
175

















    


vi
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





SCHEDULES
1.01(a)
Guarantors

1.01(b)
Unrestricted Subsidiaries

1.01(c)
Excluded Equity Interests

1.01(d)
Real Property Marketed for Sale

1.01(e)
Reserve Areas

1.01(f)
PRB-CO Joint Venture Transactions

1.01(g)
Existing Letters of Credit

2.01
Commitments

5.08(b)
Fee Owned Material Real Property

5.08(c)
Leased Material Real Property

5.08(d)
Material Real Property for Title Opinions

5.09
Environmental Matters

5.13
Subsidiaries

5.18
Intellectual Property

5.20
Mines

6.18
Post Closing Covenants

7.01
Existing Liens

7.02
Existing Investments

7.03
Existing Indebtedness

7.05
Specified Dispositions

7.08
Transactions with Affiliates

7.12
Burdensome Agreements

10.02
Administrative Agent’s Office; Certain Addresses for Notices

10.06
Processing and Recordation Fees

EXHIBITS
Form of:
A
Borrowing Notice

B
[Reserved]

C-1
Term Note

C-2
Incremental Revolving Note

D
Amended and Restated Compliance Certificate

E
Assignment and Assumption

F
Guaranty

G
Security Agreement[Reserved]

H-1
Opinion of Jones Day

H-2
Opinion of Triay Stagnetto Neish

H-3
Opinion of Bingham Greenebaum Doll LLP

I-1
Collateral Trust Agreement[Reserved]

J
Mortgage

K
Solvency Certificate

L
Auction Procedures

M-1
U.S. Tax Compliance Certificate

M-2
U.S. Tax Compliance Certificate



vii
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





M-3
U.S. Tax Compliance Certificate

M-4
U.S. Tax Compliance Certificate







viii
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (as amended, restated, extended, supplemented or otherwise
modified, the “Agreement”) is entered into as of April 3, 2017, among, inter
alios, PEABODY ENERGY CORPORATION, a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and,
individually, a “Lender”), GOLDMAN SACHS BANK USA, as Administrative Agent,
GOLDMAN SACHS BANK USA, J.P. MORGAN CHASE BANK, N.A. and CREDIT SUISSE
SECURITIES (USA) LLC, as joint lead arrangers and joint bookrunners, GOLDMAN
SACHS BANK USA, as syndication agent (in such capacity, the “Syndication
Agent”), and JPMORGAN CHASE BANK, N.A., CREDIT SUISSE AG AND MACQUARIE CAPITAL
(USA) INC., as co-documentation agents (in such capacities, the “Documentation
Agents”).and JPMorgan Chase Bank, N.A. as administrative agent.
PRELIMINARY STATEMENTS
The Borrower, together with certain of its wholly-owned Domestic Subsidiaries
and one subsidiary organized under the laws of Gibraltar (collectively, the
“Debtors”), each filed a voluntary petition for relief under Chapter 11 of Title
11 of the United States Code on April 13, 2016.
Pursuant to the Confirmation Order, entered on March 17, 2017, the Bankruptcy
Court confirmed the Debtors’ Plan of Reorganization, and the Debtors will emerge
from the Bankruptcy Cases pursuant thereto (the “Exit”) on the Closing Date.
The Borrower has requested that on the Closing Date, the Term Lenders make Term
Loans to the Borrower to finance a portion of the Transactions and to pay fees
and expenses in connection with the Transactions (the “Transaction Costs”) and
the Term Lenders have agreed to provide such Term Loans on the terms and subject
to the conditions set forth herein.
The Borrower has requested that, on the Second Amendment Effective Date and the
Third Amendment Effective Date, the Incremental Revolving Lenders party to the
Second Amendment and the Third Amendment, as applicable, make Incremental
Revolving Commitments to the Borrower for general working capital purposes
(including the issuance of Letters of Credit and Bank Guarantees), and such
Incremental Revolving Lenders have agreed to provide such Incremental Revolving
Commitments on the terms and subject to the conditions set forth herein and in
the Second Amendment or the Third Amendment, as applicable.
The Borrower has requested that, on the Seventh Amendment Effective Date, (a)
the Refinancing Revolving Lenders party to the Seventh Amendment, make
Refinancing Revolving Commitments (as defined therein) to the Borrower and such
Refinancing Revolving Lenders have agreed to provide such Refinancing Revolving
Commitments on the terms and subject to the conditions set forth herein and in
the Seventh Amendment, and the letters of credit identified on Schedule 1.01(g)
hereto as of the Seventh Amendment Effective Date (the “Existing Letters of
Credit”) shall be deemed to be Letters of Credit for all purposes under this
Agreement.


1
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“2017 Incremental Revolving Facility” has the meaning specified in the Second
Amendment, as increased pursuant to the Third Amendment.
“2019 Refinancing Revolving Facility” means the Refinancing Revolving Facility
provided by the Revolving Lenders party to the Seventh Amendment.
“A$” means the lawful currency of Australia.
“ABL Agent(s)” means each administrative agent, collateral agent, collateral
trustee or other representative of the holders of ABL Obligations with respect
to any ABL Facility.
“ABL Credit Documents” means the instruments or agreements executed in
connection with any ABL Facility (including all security agreements, collateral
assignments, mortgages, control agreements or other grants or transfers for
security in favor of any ABL Agent, for the benefit of the holders of ABL
Obligations) and any instrument or agreement executed in connection with any
refinancings and replacements thereof to the extent permitted under the ABL
Intercreditor Agreement, as each such instrument or agreement may be amended,
restated, supplemented, replaced or otherwise modified from time to time in
accordance with the ABL Intercreditor Agreement.
“ABL Facility” means one or more asset based lending facilities; provided that
the aggregate principal amount outstanding of all ABL Facilities, together with
the aggregate principal amount (or similar amount) outstanding under any
Permitted Securitization Program, shall not exceed the greater of $250,000,000
and 3.5% of Consolidated Net Tangible Assets; provided, further, that no ABL
Facility will be permitted at any time that any Incremental Revolving
Commitments are in effect.
“ABL Intercreditor Agreement” means an intercreditor agreement to be entered
into between the ABL Agent, the Collateral Trustee and the Junior Collateral
Trustee that sets forth the relative priority of the Priority Liens and the
Junior Liens (as each term is defined in the Collateral Trust Agreement), on the
one hand, compared to the ABL Liens (as defined in the Collateral Trust
Agreement), on the other hand, on substantially the terms described in Section
7.25 of the Collateral Trust Agreement and otherwise in accordance with Section
7.25 of the Collateral Trust Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“ABL Obligations” means all debts, liabilities and obligations incurred by the
Borrower or any Subsidiary under the ABL Credit Documents.


2
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“ABL Priority Collateral” has the meaning assigned to “ABL Priority Collateral”
in the Collateral Trust Agreement.
“Accepting Lenders” has the meaning specified in Section 10.01(g).
“Accounting Change” means changes in accounting principles after the
ClosingSeventh Amendment Effective Date required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board or, if applicable, the SEC.
“Acquisition Agreement” means, with respect to any Permitted Acquisition, the
definitive documentation for such Permitted Acquisition.
“Acquisition Agreement Representations” means, with respect to any Acquisition
Agreement, the representations and warranties made by or with respect to the
Person to be acquired or selling its assets pursuant to such Acquisition
Agreement that are material to the interests of the Lenders, but only to the
extent that (a) the accuracy of any such representation or warranty is a
condition to the Borrower’s or its Restricted Subsidiary’s obligations to close
under the Acquisition Agreement or (b) the Borrower or the Restricted Subsidiary
has the right to terminate its obligations under the Acquisition Agreement as a
result of a breach of such representations and warranties.
“Additional Extensions of Credit” has the meaning specified in Section 10.01.
“Administrative Agent” means Goldman SachsJPMorgan Chase Bank USA, N.A., in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Agents” means the Administrative Agent, the Syndication Agent and the
Documentation AgentsAgent.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” has the meaning specified in the introductory paragraph to this
Agreement.


3
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“Alternative Currency” means each of Euro, Sterling, A$ and each other currency
(other than Dollars) that is approved in accordance with Section 1.05.
“Alternative Currency Equivalent” means, at any date, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars on such date.
“Anti-Corruption Laws” has the meaning specified in Section 5.17.
“Applicable Percentage” means (a) in respect of the Term Loan Facility, with
respect to any Term Lender at any time, the percentage (carried out to the tenth
decimal place) of the Term Loan Facility represented by (i) until the Closing
Date, such Term Lender’s respective Term Loan Commitments and (ii) thereafter,
the aggregate principal amount of such Term Lender’s Term Loans then
outstanding, and (b) in respect of the Incremental Revolving FacilitiesFacility,
with respect to any Incremental Revolving Lender at any time, the percentage
(carried out to the ninth decimal place) of the then available Incremental
Revolving FacilitiesFacility represented by such Incremental Revolving Lender’s
Incremental Revolving Commitment at such time. If the commitment of each
Incremental Revolving Lender to make Incremental Revolving Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Incremental Revolving Commitments have
expired, then the Applicable Percentage of each Incremental Revolving Lender in
respect of the Incremental Revolving FacilitiesFacility shall be determined
based on the Applicable Percentage of such Incremental Revolving Lender in
respect of the Incremental Revolving FacilitiesFacility most recently in effect,
giving effect to any subsequent assignments. The initial Applicable Percentage
of each Term Lender in respect of the Term Loan Facility as of the Closing Date
is set forth opposite the name of such Term Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable. The Applicable Percentage of each Incremental Revolving
Lender in respect of the Incremental Revolving Facility as of the ThirdSeventh
Amendment Effective Date is set forth opposite the name of such Incremental
Revolving Lender on Schedule 3I to the ThirdSeventh Amendment or in the
Assignment and Assumption pursuant to which such Incremental Revolving Lender
becomes a party hereto, as applicable.
“Applicable Rate” means:
(a)    (a) with respect to the Term Loan Facility, a percentage per annum equal
to (i) 2.75% for Eurocurrency Rate Loans and (ii) 1.75% for Base Rate Loans and;
(b)    (b) with respect to the 2017 Incremental Revolving FacilitiesFacility, a
percentage per annum equal to (i) 3.25% for Eurocurrency Rate Loans and (ii)
2.25% for Base Rate Loans. For the avoidance of doubt, the Applicable Rate with
respect to the Term Loan Facility as in effect for all dates occurring (i) prior
to the First Amendment Effective Date shall be the “Applicable Rate” as defined
in this Agreement immediately prior to giving effect to the First Amendment and
(ii) during the period commencing on the First Amendment Effective Date and
ending on the date immediately prior to the Fourth


4
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Amendment Effective Date shall be the “Applicable Rate” as defined in this
Agreement immediately prior to giving effect to the Fourth Amendment.; and
(c)    with respect to the 2019 Refinancing Revolving Facility:
(i)    until delivery of financial statements and a related Compliance
Certificate for the first full fiscal quarter of the Borrower ending after the
Seventh Amendment Effective Date pursuant to Section 6.02, (1) for Revolving
Loans that are Eurocurrency Rate Loans, 3.25% and (2) for Revolving Loans that
are Base Rate Loans, 2.25% and
(ii)    thereafter, the percentages per annum set forth in the table below,
based upon the First Lien Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02:
First Lien Leverage Ratio
Applicable Rate for Revolving Loans that are Eurocurrency Rate Loans
Applicable Rate for Revolving Loans that are Base Rate Loans
< 0.50 to 1.00
2.75%
1.75%
> 0.50 to 1.00 but
≤ 1.50 to 1.00
3.00%
2.00%
> 1.50 to 1.00
3.25%
2.25%



Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Leverage Ratio shall become effective as of the first Business Day
immediately following the most recent delivery of a Compliance Certificate
pursuant to Section 6.02.
Notwithstanding the foregoing, (a) the Applicable Rate in respect of any Class
of Incremental Term Loans shall be the applicable percentages per annum set
forth in the relevant Incremental Amendment, (b) the Applicable Rate in respect
of any Class of Loans under any Refinancing Term Facility shall be the
applicable percentages per annum set forth in the relevant agreement and (c) in
the case of the Term Loans and any Class of Incremental Term Loans, the
Applicable Rate shall be increased as, and to the extent, necessary to comply
with the provisions of Section 2.15(e).
Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the First
Lien Leverage Ratio set forth in any Compliance Certificate delivered to the
Administrative Agent is inaccurate for any reason and the result thereof is that
the Lenders received interest for any period based on an Applicable Rate that is
less than that which would have been applicable had the First Lien Leverage
Ratio been accurately determined, then, for all purposes of this Agreement, the
Applicable Rate for any day occurring within the period covered by such
Compliance Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined First Lien Leverage Ratio for
such period, and any shortfall in the interest theretofore paid by the Borrower
for the relevant


5
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





period as a result of the miscalculation of the First Lien Leverage Ratio shall
be deemed to be (and shall be) due and payable, at the time the interest for
such period were required to be paid. In addition, if the Borrower shall have
failed to deliver any of the financial statements within one (1) Business Day
after the applicable date required under Section 6.01, then, the First Lien
Leverage Ratio shall be deemed to be greater than 1.50 to 1.00 for the purposes
of determining the Applicable Rate for Revolving Loans (only for so long as such
failure continues, after which such ratio shall be determined based on the First
Lien Leverage Ratio as set forth in the most recently delivered financial
statements).
“Applicable Reserve Requirement” means, at any time, for any Eurocurrency Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Eurocurrency Rate or any other interest rate of a Loan
is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurocurrency Rate Loans. A Eurocurrency Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurocurrency Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.
“Applicable Time” means, with respect to any payments in any Alternative
Currency, a New York City time reasonably determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, subject to the Administrative
Agent or such L/C Issuer providing advance notice to the Borrower that such time
is necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payments.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means (a) Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A. and
Credit Suisse Securities (USA) LLC, each in its capacity as joint lead arranger
and joint bookrunner as of the Closing Date, (b) Goldman Sachs Bank USA, BMO
Capital Markets, Credit Suisse Securities (USA) LLC and JPMorgan Chase Bank,
N.A., each in its capacity as joint lead arranger and joint bookrunner for the
2017 Incremental Revolving Facility and, (c) Goldman Sachs Bank USA, JPMorgan
Chase Bank, N.A., Credit Suisse Securities (USA) LLC, Deutsche Bank Securities
Inc. and BMO Capital Markets Corp., each in its capacity as joint lead arranger
and joint bookrunner for the Term Loans made (or deemed made) on the Fourth
Amendment Effective Date., and JPMorgan Chase Bank, N.A., Goldman Sachs Bank
USA, BMO Capital Markets Corp., Credit Suisse Loan Funding LLC, Deutsche Bank
Securities Inc., Regions Capital Markets and BofA Securities, Inc., each in its
capacity as a joint lead arranger and joint bookrunner as of the Seventh
Amendment Effective Date.


6
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“Asset Sale” means any Disposition or series of related Dispositions of property
by the Borrower or any of its Restricted Subsidiaries to any Person; provided
that “Asset Sale” shall exclude any Disposition or series of related
Dispositions with a fair market value (as reasonably determined by the Borrower
in good faith) of less than $10,000,000; provided, further, that “Asset Sale”
shall exclude the sale or discount of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof.
“Asset Sale Sweep Provision” has the meaning specified in Section 2.05(e).
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent) in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent, in accordance with Section 10.06(b).
“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligations of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Auction” has the meaning specified in Section 2.19(a).
“Auction Manager” has the meaning specified in Section 2.19(a).
“Auction Procedures” means the procedures for conducting any Auction set forth
on Exhibit L, subject to modification as mutually determined by the Borrower and
the Auction Manager and consented to by the Administrative Agent (such consent
not to be unreasonably withheld or delayed).
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for each of the fiscal years ended December
31, 20162018, December 31, 20152017 and December 31, 20142016 and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal yearthe year ended December 31, 2018, the period
from April 2, 2017 through December 31, 2017, the period from January 1, 2017
through April 1, 2017 and the year ended December 31, 2016, of the Borrower and
its Subsidiaries, including the notes thereto.
“Availability Period” means in respect of each Incrementalthe Revolving
Facility, the period from and including the SecondSeventh Amendment Effective
Date (or, with respect to any Incremental Revolving Facility other than the 2017
Incremental Revolving Facility, the applicable Incremental Facility Effective
Date) to the earliest of (a) the Incremental Revolving Facility Maturity Date,
(b) the date of termination of the Incremental Revolving Commitments pursuant to
Section 2.06 and (c) the date of termination of the commitment of each Lender to
make Loans and of the obligation of the L/C Issuers to make L/C Credit
Extensions pursuant to Section 8.02.


7
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“Authorization Order” means that certain Order (I) Authorizing the Debtors to
(A) Enter into Exit Financing Commitment Letter and Related Agreements and (B)
Incur and Pay Certain Related Fees and/or Premiums, Indemnities, Costs and
Expenses; and (II) Granting Related Relief, as entered in the Bankruptcy Court
on January 27, 2017, Docket No. 2225.
“Backstop Commitment Agreement” means that certain Backstop Commitment
Agreement, dated as of December 22, 2016, by and among the Borrower and each
Commitment Party (as defined therein).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Guarantee” means a direct guaranty or undertaking issued for the account
of the Borrower pursuant to this Agreement by an L/C Issuer in form acceptable
to such L/C Issuer issued to provide credit support to the Borrower or any of
its Restricted Subsidiaries.
“Bankruptcy Cases” means the cases of Borrower and certain of its direct and
indirect wholly-owned Domestic Subsidiaries and one subsidiary organized under
the laws of Gibraltar in the United States Bankruptcy Court for the Eastern
District of Missouri under Chapter 11 of Title 11 of the United States Code
consolidated under Case No. 16-42529.
“Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of Missouri and, to the extent of the withdrawal of any reference under
28 U.S.C. § 157, the United States District Court for the Eastern District of
Missouri.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 0.50%, (b) the Eurocurrency Rate
(after giving effect to any Eurocurrency Rate “floor”) that would be payable on
such day for a Eurocurrency Rate Loan with a one month Interest Period plus 1%,
and (c)greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate
in effect on such day plus ½ of 1% and (c) the Eurocurrency Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that for the purpose of
this definition, the Eurocurrency Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Base Rate due to a change in the Prime Rate, the
NYFRB Rate or the Federal FundsEurocurrency Rate shall be effective onfrom and
including the effective daydate of such change in the Prime Rate, the NYFRB Rate
or the Federal FundsEurocurrency Rate, respectively. If, at any time, the Base
Rate is being used as an alternate rate of interest pursuant to Section 3.03,
then the Base Rate shall be the greater of clauses (a) and (b)


8
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





above and shall be determined without reference to clause (c) above. For the
avoidance of doubt, if the Base Rate as determined pursuant to the foregoing
would be less than zero, the Base Rate1.00%, such rate shall be deemed to be
zero at such time1.00% for purposes of this Agreement.
“Base Rate Loan” means a Term Loan or an Incrementala Revolving Loan that bears
interest based on the Base Rate, as applicable.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means an Incrementala Revolving Borrowing or a Term Loan Borrowing,
as the context may require.
“Borrowing Notice” means a notice of (a) a Term Loan Borrowing, (b) an
Incrementala Revolving Borrowing, (c) a conversion of Term Loans or Incremental
Revolving Loans from one Type to the other or (d) a continuation of Eurocurrency
Rate Loans, in each case, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
“Building” means a Building as defined in 12 CFR Chapter III, Section 339.2.
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Eurocurrency Rate
or any Eurocurrency Rate Loans, the term “Business Day” means any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.
“Capital Expenditure” means any expenditure that, in accordance with GAAP, is or
should be included in “purchase of property and equipment” or similar items, or
which should otherwise be capitalized, reflected in the consolidated statement
of cash flows of the Borrower and its Restricted Subsidiaries; provided that
Capital Expenditure shall not include any expenditure (i) for replacements and
substitutions for fixed assets, capital assets or equipment to the extent made
with Net Insurance/Condemnation Proceeds invested pursuant to Section 2.05(h) or
with Net Proceeds invested pursuant to Section 2.05(e) or (ii) which constitute
a Permitted Acquisition.


9
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“Capital Lease Obligations” means of any Person as of the date of determination,
the aggregate liability of such Person under Financing Leases reflected on a
balance sheet of such Person under GAAP.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing, but excluding any
securities convertible into or exchangeable for shares of Capital Stock.
“Cash Collateralize” has the meaning specified in Section 2.17(a) and “Cash
Collateral” shall have a correlative meaning.
“Cash Equivalents” means
(a)
U.S. Government Obligations or certificates representing an ownership interest
in U.S. Government Obligations with maturities not exceeding two years from the
date of acquisition,

(b)
(i) demand deposits, (ii) time deposits and certificates of deposit with
maturities of two years or less from the date of acquisition, (iii) bankers’
acceptances with maturities not exceeding two years from the date of
acquisition, and (iv) overnight bank deposits, in each case with any bank or
trust company organized or licensed under the laws of the United States or any
state thereof (including any branch of a foreign bank licensed under any such
laws) having capital, surplus and undivided profits in excess of $250,000,000
(or the foreign currency equivalent thereof) whose short-term debt is rated A-2
or higher by S&P or P-2 or higher by Moody’s,

(c)
commercial paper maturing within 364 days from the date of acquisition thereof
and having, at such date of acquisition, ratings of at least A-1 by S&P or P-1
by Moody’s,

(d)
readily marketable direct obligations issued by any state, commonwealth or
territory of the U.S. or any political subdivision thereof, in each case rated
at least A-1 by S&P or P-1 by Moody’s with maturities not exceeding one year
from the date of acquisition,

(e)
bonds, debentures, notes or other obligations with maturities not exceeding two
years from the date of acquisition issued by any corporation, partnership,
limited liability company or similar entity whose long-term unsecured debt has a
credit rate of A2 or better by Moody’s and A or better by S&P;

(f)
investment funds at least 95% of the assets of which consist of investments of
the type described in clauses (a) through (e) above (determined without regard
to the maturity and duration limits for such investments set forth in such
clauses, provided that the weighted average maturity of all investments held by
any such fund is two years or less),



10
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(g)
fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (b) above and

(h)
in the case of a Restricted Subsidiary that is a Foreign Subsidiary,
substantially similar investments, of comparable credit quality, denominated in
the currency of any jurisdiction in which such Person conducts business.

“Cash Management Agreement” means any agreement evidencing Cash Management
Obligations.
“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement, is a Lender, an Agent, an Arranger or an Affiliate of
any of the foregoing or (b) becomes a Lender, an Agent, an Arranger or an
Affiliate of any of the foregoing at any time after it has entered into a Cash
Management Agreement.
“Cash Management Obligations” means any and all obligations of the Borrower or
any Restricted Subsidiary arising out of (a) the execution or processing of
electronic transfers of funds by automatic clearing house transfer, wire
transfer or otherwise to or from the deposit accounts of the Borrower and/or any
Restricted Subsidiary, (b) the acceptance for deposit or the honoring for
payment of any check, draft or other item with respect to any such deposit
accounts, (c) any other treasury, deposit, disbursement, overdraft, and cash
management services afforded to the Borrower or any Restricted Subsidiary, and
(d) stored value card, commercial credit card and merchant card services.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request or directive (whether or
not having the force of law) by any Governmental Authority required to be
complied with by any Lender. For purposes of this definition, (x) the Dodd-Frank
Act and any rules, regulations, orders, requests, guidelines and directives
adopted, promulgated or implemented in connection therewith, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have been
adopted, issued, promulgated or implemented after the ClosingSeventh Amendment
Effective Date, but shall be included as a Change in Law only to the extent a
Lender is imposing applicable increased costs or costs in connection with
capital adequacy and other requirements similar to those described in Sections
3.04(a) and (b) generally on other similarly situated borrowers of loans under
United States credit facilities.
“Change of Control” means:
(a)    an event or series of events by which any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the


11
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 35% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis;
or
(b)    a “Change of Control” as defined in the Priority Lien Notes Indenture or
the ABL Credit Documents, in each case, as amended, restated, modified,
replaced, or refinanced from time to time.
“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Term Lenders, (b) Incremental Term Lenders in respect of each
applicable series of Incremental Term Loans, (c) Incremental Revolving Lenders
and (d) Refinancing Facility Lenders in respect of each applicable series of
Refinancing Loans and (ii) with respect to Loans, each of the following classes
of Loans: (a) Term Loans, (b) each series of Incremental Term Loans, (c)
Incremental Revolving Loans and (d) each series of Refinancing Loans.
“Closing Date” means the date on which all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01 and the Term Loans
are made, which occurred on April 3, 2017.
“Closing Date Material Adverse Effect” means any circumstance or condition that
individually or in the aggregate, would reasonably be expected to materially
adversely affect (a) the business, assets, results of operations, properties or
financial condition of the Borrower and its Restricted Subsidiaries taken as a
whole, (b) the ability of the Borrower and the Guarantors, taken as a whole, to
perform their payment obligations under this Agreement or the Guaranty or (c)
the rights and remedies of the Administrative Agent, the Collateral Trustee and
the Lenders under this Agreement or the other Loan Documents, in each case,
except to the extent such event results from, arises out of, or is attributable
to, the following (either alone or in combination): (i) any change after such
date in global, national or regional political conditions (including
hostilities, acts of war, sabotage, terrorism or military actions, or any
escalation or material worsening of any such hostilities, acts of war, sabotage,
terrorism or military actions existing or underway) or in the general business,
market, financial or economic conditions affecting the industries, regions and
markets in which the Loan Parties operate, including any change in the United
States or applicable foreign economies or securities, commodities or financial
markets, or force majeure events or “acts of God”; (ii) any changes after such
date in applicable law or GAAP, or in the interpretation or enforcement thereof;
(iii) the execution, announcement or performance of the transactions
contemplated by the Plan of Reorganization (including any act or omission of the
Loan Parties expressly required or prohibited, as applicable, by the Plan of
Reorganization or consented to or required by the Requisite Members of the
Noteholder Steering Committee (each as defined in the Plan of Reorganization) in
writing); (iv) changes in the market price or trading volume of the claims or
equity or debt securities of the Loan Parties (but not the underlying facts
giving rise to such changes unless such facts are otherwise excluded pursuant to
the clauses contained in this definition); (v) the departure of officers or
directors of any of the Loan Parties not in contravention of the terms and
conditions of the Plan Support Agreement or the Plan of Reorganization (but not
the underlying facts giving rise to such departure unless such facts are
otherwise


12
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





excluded pursuant to the clauses contained in this definition); (vi) the filing
or pendency of the Bankruptcy Cases (including events resulting from any filing
made in such Bankruptcy Cases); or (vii) declarations of national emergencies in
the United States or natural disasters in the United States; provided, that the
exceptions set forth in clauses (i), (ii) and (vii) shall not apply to the
extent that such event is materially and disproportionately adverse to the Loan
Parties, taken as a whole, as compared to other companies in the industries in
which the Loan Parties operate.
“Code” means the Internal Revenue Code of 1986, as amended from time to time
(unless as indicated otherwise).
“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Security Documents as security for all or any part of the Obligations
(subject to exceptions contained in the Security Documents), in each case
excluding any Excluded Assets.
“Collateral Questionnaire” means a certificate in form reasonably satisfactory
to Administrative Agent that provides information with respect to the personal
or mixed property of each Loan Party.
“Collateral Trust Agreement” means a collateral trust agreement substantially in
the form of Exhibit I-1the Collateral Trust Agreement dated the Closing Date,
among the Borrower, the Collateral Trustee and the other parties party thereto
from time to time, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Collateral Trustee” means Wilmington Trust, National Association and its
successors and assigns as Collateral Trustee pursuant to the Collateral Trust
Agreement.
“Commitment” means a Term Loan Commitment, an Incrementala Revolving Commitment
or corresponding commitment under another Facility, as the context may require.
“Commitment Fee Rate” shall mean a rate per annum equal to 0.50%; provided that,
(other than with respect to the 2017 Incremental Revolving Facility) commencing
on the first date of the first full fiscal quarter commencing after the Seventh
Amendment Effective Date and for any day thereafter, the Commitment Fee Rate
shall be the applicable rate per annum set forth in the table below, based upon
the First Lien Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02:
First Lien Leverage Ratio
Commitment Fee Rate
< 0.50 to 1.00
0.375%
≥ 0.50 to 1.00 but ≤ 1.50 to 1.00
0.40%
> 1.50 to 1.00
0.50%

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the First
Lien Leverage


13
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Ratio set forth in any Compliance Certificate delivered to the Administrative
Agent is inaccurate for any reason and the result thereof is that the Lenders
received commitment fees for any period based on a Commitment Fee Rate that is
less than that which would have been applicable had the First Lien Leverage
Ratio been accurately determined, then, for all purposes of this Agreement, the
Commitment Fee Rate for any day occurring within the period covered by such
Compliance Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined First Lien Leverage Ratio for
such period, and any shortfall in the commitment fees theretofore paid by the
Borrower for the relevant period as a result of the miscalculation of the First
Lien Leverage Ratio shall be deemed to be (and shall be) due and payable, at the
time the commitment fees for such period were required to be paid. In addition,
if the Borrower shall have failed to deliver any of the financial statements
within one (1) Business Day after the applicable date required under Section
6.01, then, the First Lien Leverage Ratio shall be deemed to be greater than
1.50 to 1.00 for the purposes of determining the Commitment Fee Rate (only for
so long as such failure continues, after which such ratio shall be determined
based on the First Lien Leverage Ratio as set forth in the most recently
delivered financial statements).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Confirmation Order” means an order confirming the Plan of Reorganization, which
confirmation order shall be, to the extent material to the Arrangers and the
Lenders, in form and substance reasonably acceptable to each Arranger and
Lender.
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
Capital Expenditures of the Borrower and its Restricted Subsidiaries during such
period determined on a consolidated basis in accordance with GAAP.
“Consolidated EBITDA” means, as of the last day of any period, Consolidated Net
Income for such period plus, without duplication, for such period (i)
consolidated interest expense, determined in accordance with GAAP; (ii) to the
extent deducted in computing such Consolidated Net Income, the sum of all
income, franchise or similar taxes; (iii) depreciation, depletion, amortization
(including, without limitation, amortization of intangibles, deferred financing
fees and any amortization included in pension or other employee benefit
expenses) and all other non-cash items reducing Consolidated Net Income
(including, without limitation, write-downs and impairment of property, plant,
equipment and intangibles and other long-lived assets and the impact of purchase
accounting) but excluding, in each case, non-cash charges in a period which
reflect cash expenses paid or to be paid in another period); (iv) non-recurring
restructuring costs, expenses and charges, including, without limitation, all
business optimization costs and expenses, facility opening, pre-opening and
closing and consolidation costs and expenses, advisory and professional fees and
stay and retention bonuses; (v) any expenses, costs or charges related to any
equity offering, Investment permitted under Section 7.02, acquisition,
disposition, recapitalization or Indebtedness permitted to be incurred by the
indenture (whether or not successful); (vi) all non-recurring or unusual losses,
charges and expenses (and less all non-


14
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





recurring or unusual gains); (vii) all non-cash charges and expenses; (viii) any
debt extinguishment costs; (ix) any amount of asset retirement obligations
expenses; (x) transaction costs, fees and expenses incurred during such period
in connection with any acquisition or disposition not prohibited hereunder or
any issuance of debt or equity securities by the Borrower or any of its
Restricted Subsidiaries, in each case, for such expenses; (xi) net after-tax
losses attributable to asset sales, and net after-tax extraordinary losses;
(xii) (a) mark-to-market gains (and less any mark-to-market losses) relating to
any Hedging Agreements permitted hereunder and (b) any mark-to-market losses
attributed to short positions in any actual or synthetic forward sales contracts
relating to coal or any other similar device or instrument or other instrument
classified as a "derivative" pursuant to FASB ASC Topic No. 815, Derivatives and
Hedging and (xiii) commissions, premiums, discounts, fees or other charges
relating to performance bonds, bid bonds, appeal bonds, surety bonds,
reclamation and completion guarantees and other similar obligations; provided
that, with respect to any Restricted Subsidiary, such items will be added only
to the extent and in the same proportion that the relevant Restricted
Subsidiary’s net income was included in calculating Consolidated Net Income.
“Consolidated Net Income” means, for any period, the net income (or loss)
attributable to the Borrower and its Restricted Subsidiaries for that period,
determined in accordance with GAAP, excluding, without duplication, (a) noncash
compensation expenses related to common stock and other equity securities issued
to employees, (b) extraordinary or non-recurring gains and losses, (c) income or
losses from discontinued operations or disposal of discontinued operations or
costs and expenses associated with the closure of any mines (including any
reclamation or disposal obligations), (d) any non-cash impairment charges or
asset write-off resulting from the application of ASC 320 Investments-Debt and
Equity Securities, ASC 323 Investments-Equity Method and Joint Ventures, ASC 350
Intangibles—Goodwill and Other and ASC 360 Property, Plant and Equipment and any
future or similar ASC standards relating to impairment, (e) net unrealized gains
or losses resulting in such period from non-cash foreign currency remeasurement
gains or losses, (f) net unrealized gains or losses resulting in such period
from the application ASC 815 Derivatives and Hedging, in each case, for such
period, (g) non-cash charges including non-cash charges due to cumulative
effects of changes in accounting principles, and (h) any net income (or loss) of
the Borrower or a Restricted Subsidiary for such period that is accounted for by
the equity method of accounting to the extent included therein; plus, without
duplication, any cash dividends and/or distributions or other payments that are
actually received by the Borrower or a Restricted Subsidiary from any
Unrestricted Subsidiary and/or Joint Venture during such period to the extent
not already included therein.
“Consolidated Net Tangible Assets” means, as of any particular time, the total
of all the assets appearing on the most recent consolidated balance sheet
prepared in accordance with GAAP of the Borrower and the Restricted Subsidiaries
as of the end of the last fiscal quarter for which financial information is
available (less applicable reserves and other properly deductible items) after
deducting from such amount (i) all current liabilities, including current
maturities of long-term debt and current maturities of obligations under capital
leases (other than any portion thereof maturing after, or renewable or
extendable at the option of the Borrower or the relevant Restricted Subsidiary
beyond, twelve months from the date of determination); and (ii) the total of the
net book values of all assets of the Borrower and its Restricted Subsidiaries
properly classified as intangible assets under GAAP (including goodwill, trade
names, trademarks, patents, unamortized debt discount and expense and other like
intangible assets).;


15
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





provided that “Consolidated Net Tangible Assets”, from the Seventh Amendment
Effective Date until the consummation of each of the actions contemplated by the
PRB-CO Joint Venture Transactions, shall exclude all assets to be contributed to
PRB-CO Joint Venture in connection with the PRB-CO Joint Venture Transactions
and, after the occurrence of each of the PRB-CO Joint Venture Transactions,
shall exclude all assets of PRB-CO Joint Venture (or the Borrower’s equity
interest therein) irrespective of whether the PRB-CO Joint Venture is
consolidated for other financial statement purposes.
“Consolidated Net Total Debt” means, as of any date of determination, (a) the
aggregate stated balance sheet amount of all Indebtedness described in clauses
(a), (b), (c), (f) and (g) (with respect to Indebtedness described in clauses
(a), (b), (c) and (f)) of the definition of the term “Indebtedness” of Borrower
and its Restricted Subsidiaries (for the avoidance of doubt, for this purpose,
letters of credit will be deemed to have a principal amount equal to the amount
drawn and not reimbursed thereunder, if any) determined on a consolidated basis
in accordance with GAAP, minus (b) the aggregate amount of Unrestricted Cash
included in the consolidated balance sheet of Borrower and its Restricted
Subsidiaries as of such date (other than the proceeds of Incremental Debt to be
incurred on such date of determination).
“Contract” has the meaning specified in the definition of Excluded Assets.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Subsidiary” means, with respect to any consent, waiver or right to
terminate or accelerate the obligations under a Contract, any Subsidiary that
the Borrower directly or indirectly Controls for purposes of the provision of
such consent, waiver or exercise of such right to terminate or accelerate the
obligations under such Contract.
“Convertible Securities” means the preferred stock of the Borrower issued
pursuant to the Plan of Reorganization on the Closing Date which shall be
convertible into common stock of the Borrower, in an aggregate amount of at
least $750,000,000.
“Copyright Security Agreement” means theeach Copyright Security Agreement,
substantially in the form attached to the Security Agreement dated the Closing
Date, or such other form of copyright security agreement reasonably acceptable
to the Administrative Agent and the Borrower, by certain Loan Parties in favor
of the Collateral Trustee, for the benefit of the Secured Parties.
“Covered Party” has the meaning assigned to it in Section 10.26.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


16
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“Cumulative Amount” means at any time (the “Cumulative Amount Reference Time”),
an amount (which shall not be less than zero) equal to, without duplication:
(i)    (x) the cumulative amount of Excess Cash Flow of the Borrower and its
Restricted Subsidiaries for all fiscal years completed after the Closing Date
(commencing with the portion of fiscal year 2017) and prior to the Cumulative
Amount Reference Time, minus (y) the portion of such Excess Cash Flow that has
been (or is required to be) applied after the Closing Date and prior to the
Cumulative Amount Reference Time to the prepayment of Term Loans in accordance
with Section 2.05(g) or any other pari passu Indebtedness (including the
Priority Lien Notes) in accordance with the terms thereof (but excluding for
purposes of this clause (y) any portion of such Excess Cash Flow with respect to
which such prepayment has been waived by the Lender or other holder of such
Indebtedness entitled thereto); plus
(ii)     the amount of any Declined Proceeds; minus
(iii)     the aggregate amount of any Restricted Payment made pursuant to
Section 7.06(e)(ii) and any Investments made pursuant to Section 7.02(m)(ii)
during the period commencing on the Closing Date and ending on or prior to the
Cumulative Amount Reference Time (and, for purposes of this clause (iiiiv),
without taking account of the intended usage of the Cumulative Amount at such
Cumulative Amount Reference Time).
“Cumulative Amount Reference Time” has the meaning specified in the definition
of “Cumulative Amount”.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Debtors” has the meaning specified in the preliminary statements to this
Agreement.
“Declined Proceeds” has the meaning specified in Section 2.05(n).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to outstanding principal of and
interest on the Loans, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate with respect to the applicable Loans that are Base Rate Loans
plus (iii) 2% per annum; provided, however, that with respect to a Eurocurrency
Rate Loan, the Default Rate shall be an interest rate equal to (i) the
Eurocurrency Rate otherwise applicable to such Eurocurrency Rate Loan plus (ii)
the Applicable Rate with respect to the applicable Loans plus (iii) 2% per
annum; (b) when used with respect to all other amounts (other than Letter of
Credit Fees), a rate equal to (i) the Base Rate plus (ii) the Applicable Rate
with respect to Term Loans that are Base Rate Loans plus (iii) 2% per annum; and
(c) when used with respect to Letter of Credit Fees, a rate equal to (i) the
Base Rate plus (ii) the Applicable Rate with respect to Incremental Revolving
Loans that are Base Rate Loans plus (iii) 2% per annum.


17
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“Defaulting Lender” means any Lender that (a) has failed to fund (i) any portion
of the Loans, unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied or (ii)
participations in L/C Obligations required to be funded by it hereunder within
three Business Days of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender or (d) has become the subject of a Bail-In
Action. A Lender that has become a Defaulting Lender because of an event
referenced in this definition may cure such status and shall no longer
constitute a Defaulting Lender as provided in the last paragraph of Section
2.18.
“Designated Letters of Credit” means letters of credit issued with respect to
Mine reclamation, workers’ compensation and other employee benefit liabilities.
“Designated Non-Cash Consideration” means the fair market value (as reasonably
determined by the Borrower in good faith) of non-cash consideration received by
the Borrower or any of its Restricted Subsidiaries in connection with a
Disposition that is so designated as “Designated Non-Cash Consideration” minus
the amount of cash or Cash Equivalents received in connection with a subsequent
sale of such Designated Non-Cash Consideration.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) in one transaction or
in a series of transactions, and whether effected pursuant to a division or
otherwise, of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
“Disqualified Equity Interest” means Equity Interests that by their terms (or by
the terms of any security into which such Equity Interests are convertible, or
for which such Equity Interests are exchangeable, in each case at the option of
the holder thereof) or upon the happening of any event (i) mature or are
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
are required to be redeemed or redeemable at the option of the holder for
consideration other than Qualified Equity Interests, or (ii) are convertible at
the option of the holder into Disqualified Equity Interests or exchangeable for
Indebtedness, in each case of clauses (i) and (ii) prior to the date that is
91 days after the final Maturity Date hereunder, except, in the case of clauses
(i) and (ii), if as a result of a change of control or asset sale, so long as
any rights of the holders thereof upon the occurrence of such a change of
control or asset sale event are subject to the prior payment in full of all
Obligations.


18
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“Disqualified Institution” means (i) any financial institutions and entities
identified by the Borrower to the Arrangers by name in writing on or prior to
January 11, 2017 or as the Borrower and the Arrangers (or, after the Closing
Date, the Borrower and the Administrative Agent) shall mutually agree after such
date, (ii) any competitors of the Borrower or any of its Subsidiaries identified
by the Borrower to the Administrative Agent and Lenders by name in writing and
upon three (3) Business Days’ notice from time to time and (iii) affiliates of
the foregoing that are readily identifiable solely on the basis of similarity of
their names; provided that (x) “Disqualified Institutions” shall not include any
bona fide diversified debt fund or a diversified investment vehicle that is
engaged in the making, purchasing, holding or otherwise investing in, acquiring
or trading commercial loans, bonds and similar extensions of credit in the
ordinary course; (y) neither Administrative Agent nor Arranger shall have any
responsibility for monitoring compliance with any provisions of this Agreement
with respect to Disqualified Institutions and (z) updates to the Disqualified
Lender schedule shall not retroactively invalidate or otherwise affect any (A)
assignments or participations made to, (B) any trades entered into with or (C)
information provided to any Person, in each case, before it was designated as a
Disqualified Institution. It is acknowledged and agreed by the Borrower that the
identity of Disqualified Institutions will be made available to the Lenders.
As of the Seventh Amendment Effective Date, no Persons have been identified to
the Administrative Agent as Disqualified Institutions pursuant to clause (i)
above.
“Dollar Equivalent” means, at any date, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
“Documentation Agents” has the meaning specified in the preamble heretoAgent”
means, as of the Seventh Amendment Effective Date, Commerce Bank.
“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States or any State thereof or the District of Columbia; provided,
that in no event shall any such Subsidiary that is a Subsidiary of a Foreign
Subsidiary be considered a “Domestic Subsidiary” for purposes of the Loan
Documents.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established


19
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means
(a)    with respect to the Term Loan Facility, (i) a Lender, (ii) an Affiliate
of a Lender, (iii) an Approved Fund and (iv) any other Person (other than a
natural person) approved by (A) the Administrative Agent and (B) unless an Event
of Default under Sections 8.01(a), (f) and (g) has occurred and is continuing,
the Borrower (each such approval not to be unreasonably withheld or delayed),
provided that the Borrower shall be deemed to have approved such Person unless
it shall have objected thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice thereof; and
(b)    with respect to any Incrementalthe Revolving Facility, (i) an
Incrementala Revolving Lender, (ii) an Affiliate of an Incrementala Revolving
Lender and (iii) any other Person (other than a natural person) approved by (A)
the Administrative Agent and each L/C Issuer and (B) unless an Event of Default
under Sections 8.01(a), (f) and (g) has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed), provided that
the Borrower shall be deemed to have approved such Person unless it shall have
objected thereto by written notice to the Administrative Agent within five (5)
Business Days after having received notice thereof;
provided, however, in each case, unless an Event of Default has occurred and is
continuing, an Eligible Assignee shall include only a Lender, an Affiliate of a
Lender or another Person, which, through its Lending Offices, is capable of
lending to the Borrower, without the imposition of any additional Indemnified
Taxes and assignment to such Person would not, at the time of such assignment,
result in the Borrower becoming liable to pay any additional amount to such
Person or any Governmental Authority pursuant to Section 3.01 or Section 3.04;
provided further that no Defaulting Lender or Disqualified Institution shall be
an Eligible Assignee.
“Eligible L/C Issuer” means an Incrementala Revolving Lender, an Affiliate of an
Incrementala Revolving Lender or any other financial institution, in each case,
that has a long term unsecured debt investment grade rating, agrees to act as an
L/C Issuer hereunder and, if replacing an existing L/C Issuer, agrees to replace
the existing L/C Issuer in accordance with the terms of this Agreement,
including having an L/C Issuance Limit at least equal to the L/C Issuance Limit
of the replaced L/C Issuer unless otherwise agreed by the Borrower.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


20
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“Environmental Laws” means any and all applicable current and future federal,
state, local and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or other governmental restrictions or common law causes of action
relating to (a) protection of the environment or to emissions, discharges,
releases or threatened releases of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes into the environment
including ambient air, surface, water, ground water, or land, (b) human health
as affected by Hazardous Materials, and (c) mining operations and activities to
the extent relating to environmental protection or reclamation, including the
Surface Mining Control and Reclamation Act, provided that “Environmental Laws”
do not include any laws relating to worker or retiree benefits, including
benefits arising out of occupational diseases.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permits” means any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
applicable Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
Capital Stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of Capital Stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination (but excluding any debt
security that is convertible into, or exchangeable for, Equity Interests).
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, the regulations promulgated thereunder and any
successor statute.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the failure to meet the minimum funding standards of Sections 412 or 430 of the
Code or Sections 302 or 303 of ERISA with respect to any Pension Plan (whether
or not waived in accordance with Section 412(c) of the Code or Section 302(c) of
ERISA) or the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (c) a determination that


21
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





any Pension Plan is, or is expected to be, in “at risk” status (as defined in
Section 430 of the Code or Section 303 of ERISA); (d) a determination that any
Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status under Section 432 of the Code or Section 305 of ERISA; (e) a withdrawal
by the Borrower or any ERISA Affiliate from a Pension Plan subject to Section
4063 of ERISA during a plan year in which it was a substantial employer (as
defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (f) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganizationinsolvent;
(g) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (h) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (i) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; (j) receipt from the IRS of notice of the failure of any Pension Plan
(or any other Plan intended to be qualified under Section 401(a) of the Code) to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under Section
501(a) of the Code; (k) the imposition of a Lien pursuant to Section 430(k) of
the Code or Section 303(k) of ERISA or a violation of Section 436 of the Code
with respect to any Pension Plan; or (l) the occurrence of any Foreign Plan
Event.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” and “EUR” means the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Rate” means, for any Interest Rate Determination Date with respect
to an Interest Period for a Eurocurrency Rate Loan, the rate per annum obtained
by dividing (i) (a) the rate per annum equal to the rate determined by
Administrative Agent to be the London interbank offered rate administered by the
ICE Benchmark Administration (or any other person which takes over the
administration of that rate) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars displayed on the ICE
LIBOR USD page of the Reuters Screen (or any replacement Reuters page which
displays that rate) or on the appropriate page of such other information service
which publishes that rate from time to time in place of Reuters, determined as
ofLIBO Screen Rate at approximately 11:00 a.m. (, London, England time) on such
Interest Rate Determination Date, or (b) in the event the rate referenced in the
preceding clause (a) is not available, the rate per annum equal to the offered
quotation rate to first class banks in the London interbank market by the
Administrative Agent for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in same day funds comparable to the principal
amount of the applicable Loan of Administrative Agent, in its capacity as a
Lender, for which the Eurocurrency Rate is then being determined with maturities
comparable to such period as of approximately 11:00 a.m. (London, England time)
on such Interest Rate Determination Date, by (ii) an amount equal to (a) one
minus (b) the Applicable Reserve Requirement, two Business Days prior to the
commencement of such


22
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Interest Period; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) then the
Eurocurrency Rate shall be the Interpolated Rate. If, at any time, the
Eurocurrency Rate would be less than zero, the Eurocurrency Rate shall be deemed
to be zero at such time.
“Eurocurrency Rate Loan” means a Term Loan or an Incrementala Revolving Loan
that bears interest at a rate based on the Eurocurrency Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for any period, an amount (if positive) equal to,
without duplication, the amount for such period, as reflected in the Borrower’s
and its Restricted Subsidiaries’ consolidated cash flow statement for the
relevant period, of net cash provided by/used in operating activities (as
determined in accordance with GAAP);
minus
the sum, without duplication, of the amounts for such period paid from
Internally Generated Cash (except to the extent made using the Cumulative
Amount) of:
(1)
scheduled repayments of Indebtedness for borrowed money (excluding repayments of
revolving loans except to the extent the applicable revolving commitments are
permanently reduced in connection with such repayments) and scheduled repayments
of Capital Lease Obligations (excluding any interest expense portion thereof),
provided that, for the avoidance of doubt, any borrowing under the ABL Facility
or repayment thereof (without a corresponding reduction in the commitments
thereunder) shall not increase or decrease Excess Cash Flow,

(2)
Consolidated Capital Expenditures,

(3)
Permitted Acquisitions and other Investments permitted pursuant to Section 7.02
(other than clauses (a) and (k) of Section 7.02),

(4)
pre-funding of royalty payments in the ordinary course of business,

(5)
distributions to non-controlling interests,

(6)
federal coal lease expenditures, and

(7)
net cash generated from proceeds of any Permitted Securitization Programs or
loan proceeds from the ABL Facility (excluding interest costs).,

provided that, for the avoidance of doubt, any borrowing under a Permitted
Securitization Program or repayment thereof (without a corresponding reduction
in the commitments thereunder) shall not increase or decrease Excess Cash Flow.


23
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





As used in clause (1) above, “scheduled repayments of Indebtedness” does not
include (x) repurchases of Term Loans pursuant to Sections 2.19 or 2.20 and (y)
repayments of Loans made with the cash proceeds of any Permitted Refinancing
Indebtedness.
“Excess Proceeds” has the meaning specified in Section 2.05(e).
“Excluded Assets” means
(a) motor vehicles and other assets subject to certificates of title where the
net book value of any such motor vehicle or other such asset individually is
less than $1,000,000,
(b) commercial tort claims where the amount of the net proceeds claimed is less
than $10,000,000,
(c) (i) any lease, license or other written agreement or written obligation
(each, a “Contract”) and any leased or licensed asset under a Contract or asset
financed pursuant to a purchase money financing Contract or Capital Lease
Obligation, in each case that is the direct subject of such Contract (so long as
such Contract is not entered into for purposes of circumventing or avoiding the
collateral requirements of this Agreement), in each case only for so long as the
granting of a security interest therein (x) would be prohibited by, cause a
default under or result in a breach of such Contract (unless the Borrower or any
Controlled Subsidiary may unilaterally waive it) or would give another Person
(other than the Borrower or any Controlled Subsidiary) a right to terminate or
accelerate the obligations under such Contract or to obtain a Lien to secure
obligations owing to such Person (other than the Borrower or any Controlled
Subsidiary) under such Contract (in each case, except to the extent any such
prohibition is unenforceable after giving effect to applicable anti-assignment
provisions of the UCC) or (y) would require obtaining the consent of any Person
(other than the Borrower or any Controlled Subsidiary) or applicable
Governmental Authority, except to the extent that such consent has already been
obtained or (ii) any asset the granting of a security interest therein in favor
of the Secured Parties would be prohibited by any applicable Requirement of Law
(other than any Organizational Document) (except to the extent such prohibition
is unenforceable after giving effect to applicable anti-assignment provisions of
the UCC, other than proceeds thereof, the assignment of which is expressly
deemed effective under the UCC notwithstanding such prohibitions),
(d) those assets with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower, the costs of obtaining or perfecting such
a security interest are excessive in relation to the benefits to be obtained by
the Secured Parties therefrom or would result in materially adverse tax
consequences to the Borrower or its Subsidiaries as reasonably determined by the
Borrower in consultation with the Administrative Agent,
(e) any Letter of Credit Rights (as defined in the UCC) (other than to the
extent a Lien thereon can be perfected by filing a customary financing
statement),
(f) any right, title or interest in Receivables Assets sold, pledged or financed
pursuant to a Permitted Securitization Program, and all of a Subsidiary’s and
any Loan Party’s rights, interests and claims under a Permitted Securitization
Program,


24
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(g) any real property and leasehold rights and interests in real property other
than Material Real Property,
(h) any “intent-to-use” application for registration of a Trademark (as defined
in the Security Agreement) filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing and acceptance of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, and
(i) (i) any Equity Interests set forth on Schedule 1.01(c), (ii) any Equity
Interest that is Voting Stock of a first-tier Foreign Subsidiary or FSHCO in
excess of 65% of the Voting Stock of such Subsidiary, (iii) any Equity Interests
in Gibraltar Holdings, Peabody International Investments, Inc., Peabody
International Holdings, LLC and each other Subsidiary, whether now owned or
hereafter acquired, substantially all of the assets of which consist of Equity
Interests in Gibraltar Holdings and any successor to any of the foregoing, (iv)
any Equity Interests of captive insurance subsidiaries and not-for-profit
subsidiaries, (v) any Equity Interests in, or assets of, any Special Purpose
Receivables Subsidiary (to the extent a pledge of the Equity Interests in such
Special Purpose Receivables Subsidiary is prohibited under any Permitted
Securitization Program entered into by such Special Purpose Receivables
Subsidiary), (vi) margin stock and (vii) any Equity Interests in any Subsidiary
that is not wholly-owned by the Borrower or any Restricted Subsidiary or in a
Joint Venture, if the granting of a security interest therein (A) would be
prohibited by, cause a default under or result in a breach of, or would give
another Person (other than the Borrower or any Controlled Subsidiary) a right to
terminate, under any Organizational Document, shareholders, joint venture or
similar agreement applicable to such Subsidiary or Joint Venture or (B) would
require obtaining the consent of any Person (other than the Borrower or any
Controlled Subsidiary); provided that (i) 65% of the voting Equity Interests and
100% of the non-voting Equity Interests in Peabody Investments (Gibraltar)
Limited (or any successor thereto) and (ii) the Equity Interests in the PRB-CO
Joint Venture held (directly or indirectly) by the Borrower, in each case, shall
not constitute Excluded Assets;
provided that the Collateral shall include the replacements, substitutions and
proceeds of any of the foregoing unless such replacements, substitutions or
proceeds also constitute Excluded Assets.
“Excluded Flood Zone Property” means any “building”, “structure” or “mobile
home” situated on any real property (each as defined in Regulation H as
promulgated under the Flood Laws) located in a special flood hazard area and
such real property under which such building, structure or mobile home stands.
“Excluded Hedging Obligation” means, with respect to any Guarantor, (a) as it
relates to all or a portion of the Guarantee of such Guarantor of Hedging
Obligations, any Hedging Obligation if, and to the extent that, such Hedging
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor becomes
effective with respect to such Hedging


25
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Obligation or (b) as it relates to all or a portion of the grant by such
Guarantor of a security interest to secure any Hedging Obligation (or secure any
Guarantee in respect thereof), any Hedging Obligation if, and to the extent
that, the grant by such Guarantor of a security interest to secure such Hedging
Obligation (or secure any Guarantee in respect thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the grant of
such security interest becomes effective with respect to such Hedging
Obligation. If a Hedging Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
Hedging Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal. As used in this definition, “Hedging
Obligation” shall mean, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) branch profits taxes or taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), in each case
imposed (i) as a result of the Administrative Agent, such Lender or such L/C
Issuer (or such other recipient) being organized under the laws of, or having
its principal office in or, in the case of any Lender, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) other than in
the case of an assignee pursuant to a request by the Borrower under Section
10.133.06, any United States federal withholding tax that is imposed on amounts
payable to a Lender under the law applicable at the time such Lender acquires an
interest in a Loan or Commitment (or designates a new Lending Office), except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of the designation of a new Lending Office (or assignment) to receive additional
amounts from the applicable Loan Party with respect to such withholding tax
pursuant to Section 3.01(a), (c) Taxes attributable to such Lender’s failure or
inability to comply with Section 3.01(e) and (d) any taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement, dated September
24, 2013, by and among the Borrower, Citibank, N.A., as administrative agent,
and the lenders party thereto (as amended by that certain Omnibus Amendment,
dated as of February 5, 2015 and as otherwise amended, restated, supplemented or
otherwise modified).
“Existing Letters of Credit” has the meaning set forth in the recitals hereto.
“Existing Securitization Facility” means the accounts receivable securitization
financing of P&L Receivables Company LLC existing as of the ClosingSeventh
Amendment Effective Date, and any replacements, refinancings, amendments,
restatements, renewals or extensions thereof, subject in each case to the
restrictions set forth in the definition of Permitted Securitization Programs.
“Exit” has the meaning specified in the preliminary statements to this
Agreement.


26
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“Facility” means the 2017 Incremental Revolving Facility, the Term Loan
Facility, any other Incremental Facility and/or any Refinancing Facility, as the
context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any laws implementing anfiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement with respect to the foregoing, treaty or convention
among Governmental Authorities and implementing such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federalcalculated by the NYFRB based
on such day’s federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as soby depositary institutions, as determined in such manner as the NYFRB
shall set forth on its public website from time to time, and published on the
next succeeding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, by the NYFRB as the effective federal funds rate;
provided that if the Federal Funds Effective Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
“Fee Letters” means, collectively, (a) that certain Fee Letter, dated January
11, 2017, among the Borrower, Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A.,
Credit Suisse Securities (USA) LLC, Credit Suisse AG, Cayman Islands Branch,
Macquarie Capital (USA) Inc. and Macquarie Capital Funding LLC, (b) that certain
Structuring Fee Letter, dated January 11, 2017, among the Borrower and Goldman
Sachs Bank USA and (c) that certain Incrementalthe Fee Letters dated September
4, 2019, between the Borrower and each Arranger of the 2019 Refinancing
Revolving Facility Fee Letter, dated as of the Second Amendment Effective Date,
among the Borrower and Goldman Sachs Bank USA, respectively.
“Fifth Amendment” means that certain Amendment No. 5 to Credit Agreement, dated
as of June 27, 2018, by and among the Borrower, the other Reaffirming Parties
(as defined therein), the Lenders party thereto and the Administrative
AgentGoldman Sachs Bank USA as the administrative agent.
“Fifth Amendment Effective Date” means June 27, 2018.
“Finance Parties” has the meaning specified in Section 4.01(l).


27
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee; provided that, any operating lease
that is required to be treated as a capital lease in accordance with GAAP as a
result of any Accounting Change shall not be deemed a Financing Lease for
purposes of this Agreement.accounted for as a finance lease.
“Financing Transactions” means, collectively, (a) the Refinancing, (b) the
incurrence of the Loans under the Loan Documents, (c) the issuance of the
Priority Lien Notes (and the assumption by the Borrower of the obligations
thereunder), (d) the incurrence of any Permitted Securitization Program and (e)
the payment of the fees and expenses incurred in connection with any of the
foregoing clauses (a)-(d) hereof.
“First Amendment” means that certain Amendment No. 1 to Credit Agreement, dated
as of September 18, 2017, by and among the Borrower, the other Reaffirming
Parties (as defined therein), the 2017 Refinancing Term Lenders (as defined
therein) and the Administrative AgentGoldman Sachs Bank USA as the
administrative agent.
“First Amendment Effective Date” means September 18, 2017.
“First Lien Leverage Ratio” means, as of any date of determination, the ratio of
(i) Consolidated Net Total Debt (other than any portion of Consolidated Net
Total Debt that is unsecured or is secured solely by a Lien that is junior to
the Liens securing the Obligations) as of the date of the financial statements
most recently delivered by the Borrower pursuant to Section 6.01(a) or (b), as
applicable, to (ii) Consolidated EBITDA for the period of the four consecutive
fiscal quarters ending as of the date of such financial statements; provided
that, solely for purposes of calculating the First Lien Leverage Ratio in
connection with Section 7.11 hereof, the aggregate amount of Unrestricted Cash
deducted pursuant to clause (b) of the definition of Consolidated Net Total Debt
shall not exceed $800 million800,000,000.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien ranks first in
priority to all other Liens, other than Liens permitted under clauses (b), (c),
(d), (e), (f)(i), (f)(ii), (g), (p), (s), (t) (solely to the extent such Lien is
pari passu with the Liens securing the Obligations and is subject to the
Collateral Trust Agreement), and (w) (solely to the extent such Lien is pari
passu with the Liens securing the Obligations and is subject to the Collateral
Trust Agreement) and (z) (solely with respect to any ABL Priority Collateral) of
Section 7.01.
“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated EBITDA for the period of the four consecutive fiscal
quarters ending as of the date of the financial statements most recently
delivered by the Borrower pursuant to Section 6.01(a) or (b), as applicable, to
(b) the aggregate Fixed Charges of the Borrower during such period.
“Fixed Charges” means, with respect to any specified Person for any period, the
sum of: (a) Interest Expense for such period; and (b) the product of (i) cash
and non-cash dividends paid, declared, accrued or accumulated on any
Disqualified Equity Interests of the Borrower or any Preferred Stock of a
Restricted Subsidiary, except for dividends payable in the Borrower’s Qualified
Equity Interests or paid to the Borrower or to a Restricted Subsidiary and (ii)
a


28
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





fraction, the numerator of which is one and the denominator of which is one
minus the sum of the currently effective combined Federal, state, local and
foreign tax rate applicable to the Borrower and its Restricted Subsidiaries.
“Flood Laws” means, collectively, (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (iii) the National Flood Insurance Reform Act of 1994 as now or
hereafter in effect or any successor statute thereto, (iv) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (v) Biggert-Waters Flood Insurance Reform Act of 2012 as now or
hereafter in effect or any successor statute thereto.
“Foreign Lender” means any Lender that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code.
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by any Loan Party or any of their
respective Subsidiaries with respect to employees employed outside the United
States and paid through a non-United States payroll.
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the failure to make the required contributions or
payments, under any applicable law, within the time permitted by Law for such
contributions or payments, (c) the receipt of a notice from a Governmental
Authority relating to the intention to terminate any such Foreign Plan or to
appoint a trustee or similar official to administer any such Foreign Plan, or
alleging the insolvency of any such Foreign Plan, (d) the incurrence of any
liability by any Loan Party under applicable law on account of the complete or
partial termination of such Foreign Plan or the complete or partial withdrawal
of any participating employer therein, in each case, which could reasonably be
expected to have a Material Adverse Effect, or (e) the occurrence of any
transaction with respect to a Foreign Plan that is prohibited under any
applicable law and that could reasonably be expected to result in the incurrence
of any liability by any Loan Party, or the imposition on any Loan Party of any
fine, excise tax or penalty with respect to a Foreign Plan resulting from any
noncompliance with any applicable law, in each case which could reasonably be
expected to have a Material Adverse Effect.
“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any State thereof or the District
of Columbia and any Subsidiary thereof.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fourth Amendment” means that certain Amendment No. 4 to Credit Agreement, dated
as of April 11, 2018, by and among the Borrower, the other Reaffirming Parties
(as defined


29
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





therein), the 2018 Refinancing Term Lenders (as defined therein) and the
Administrative AgentGoldman Sachs Bank USA as the administrative agent.
“Fourth Amendment Effective Date” means April 11, 2018.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Fee” has the meaning specified in Section 2.03(j).
“FSHCO” means any Domestic Subsidiary formed or acquired on or after the
ClosingSeventh Amendment Effective Date substantially all of the assets of which
consist of the Equity Interests of one or more Foreign Subsidiaries.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles, which are applicable to
the circumstances as of the date of determination. The sources of accounting
principles and the framework for selecting the principles used in the
preparation of financial statements of nongovernmental entities that are
presented in conformity with GAAP in the United States, are set forth in the
Financial Accounting Standards Board’s Accounting Standards Codification.
“Gibraltar Holdings” means Peabody Global Holdings (Gibraltar) Limited, LLC, or
any successor entity (including via redomiciliation) that directly holds the
Capital Stock of Peabody Investments (Gibraltar) Limited.
“Gibraltar Pledge Agreement” means the Share Charge, dated as of the Closing
Date, between Gibraltar Holdings, Peabody Investments (Gibraltar) Limited and
the Collateral Trustee, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person (the “guaranteeing person”), any obligation
of (a) the guaranteeing person or (b) another Person (including, without
limitation, any bank under any letter of credit) to the extent the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation in
order to induce the creation of such obligation, in either case guaranteeing or
in effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation,
reimbursement obligations under letters of credit and any obligation of the
guaranteeing person, whether or not contingent,


30
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (A) for the
purchase or payment of any such primary obligation or (B) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee obligation shall not include (i)
indemnification or reimbursement obligations under or in respect of Surety Bonds
or Designated Letters of Credit, (ii) ordinary course performance guarantees by
any Loan Party of the obligations (other than for the payment of borrowed money)
of any other Loan Party and (iii) endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guarantors” means any Restricted Subsidiary that is a Domestic Subsidiary
(other than those entities to be merged, dissolved or consolidated in connection
with the Permitted Restructuring Transactions within thirty (30) days following
the Closing Date) and each other Subsidiary, whether now owned or hereafter
formed or acquired, that directly holds Equity Interests in Gibraltar Holdings
at any time; provided, that such term shall not include (a) any Subsidiary not
wholly-owned, directly or indirectly, by the Borrower to the extent (but only so
long as) it is prohibited by the terms of any Contractual Obligation (including
pursuant to any Organizational Documents of such Subsidiary) from guaranteeing
the Secured Obligations or any other obligations or liabilities guaranteed
pursuant to the terms of the Guaranty (it being understood that, for purposes of
this definition, the terms of any Contractual Obligation shall be deemed to
prohibit such Guarantee if it would constitute a breach or default under or
result in the termination of or require the consent of any Person (other than
the Borrower or any Controlled Subsidiary, or the Administrative Agent or the
Lenders in their respective capacities as such) under the security, agreement,
instrument or other undertaking giving rise to such Contractual Obligation);
provided further, that such Contractual Obligation is not and was not created in
contemplation of this definition, and provided further, that this clause (a)
shall not be deemed to exclude (or release) any Domestic Subsidiary which is a
Guarantor in the case of a disposition of a portion of the Equity Interests in
such Guarantor as a result of (i) the disposition or issuance of Equity
Interests of such Domestic Subsidiary in either case to an Affiliate that is not
the Borrower or a Restricted Subsidiary, (ii) any transaction entered into
primarily in contemplation of such Domestic Subsidiary’s ceasing to constitute a
Loan Party or (iii) the disposition or issuance of Equity Interests of such
Domestic Subsidiary for materially less than the fair market value of such
shares as reasonably determined by the Borrower), (b) any FSHCO, (c) any
Domestic Subsidiary that is a Subsidiary of any Foreign Subsidiary; provided,
however, that clauses (b) and (c) shall not apply to any Subsidiary,


31
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





whether now owned or hereafter formed or acquired, that directly holds Equity
Interests in Gibraltar Holdings, or (d) any Special Purpose Receivables
Subsidiaries and captive insurance entities. The Guarantors as of the
ClosingSeventh Amendment Effective Date are the Subsidiaries of the Borrower
listed on Schedule 1.01(a). For the avoidance of doubt and notwithstanding
anything herein or in any other Loan Document to the contrary, (x) no Foreign
Subsidiary now owned or hereafter formed or acquired shall be a Guarantor (other
than a Foreign Subsidiary hereafter formed or acquired that directly holds
Equity Interests in Gibraltar Holdings) and (y) Gibraltar Holdings shall not be
a Guarantor.
“Guaranty” means that certain Guarantee of the Secured Obligations dated as of
the Closing Date and made by the Guarantors in favor of the Administrative Agent
and the Secured Parties, substantially in the form of Exhibit F, including any
supplement, accession, assumption or joinder thereto, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.
“Hazardous Materials” means (i) any explosive or radioactive substances or
wastes and (ii) any hazardous or toxic substances, materials or wastes, defined
or regulated as such in or under, or that could reasonably be expected to give
rise to liability under, any applicable Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products or any coal ash, coal combustion by-products or waste, boiler slag,
scrubber residue or flue desulphurization residue.
“Hedge Bank” has the meaning specified in the definition of “Secured Hedging
Agreement”.
“Hedging Agreement” means (i) any interest rate swap agreement, interest rate
cap agreement, interest rate future agreement, interest rate collar agreement,
interest rate hedge agreement or other similar agreement or arrangement designed
to protect against or mitigate interest rate risk, (ii) any foreign exchange
forward contract, currency swap agreement, futures contract, option contract,
synthetic cap or other agreement or arrangement designed to protect against or
mitigate foreign exchange risk or (iii) any commodity or raw material, including
coal, futures contract, commodity hedge agreement, option agreement, any actual
or synthetic forward sale contract or other similar device or instrument or any
other agreement designed to protect against or mitigate raw material price risk
(which shall for the avoidance of doubt include any forward purchase and sale of
coal for which full or partial payment is required or received).
“Hedging Obligations” means all debts, liabilities and obligations of the
Borrower or any Restricted Subsidiary in respect of any Hedging Agreement.
“Hedging Termination Value” means, in respect of any one or more Hedging
Agreement, after taking into account the effect of any valid netting agreement
relating to such Hedging Agreements, (a) for any date on or after the date such
Hedging Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging


32
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Agreements (which may include a Lender, the Administrative Agent or any
Affiliate of a Lender or the Administrative Agent) (it being understood that any
such termination values and marked-to-market values shall take into account any
assets posted as collateral or security for the benefit of a party to the
Hedging Agreement).
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
“Honor Date” shall have the meaning specified in Section 2.03(c)(i).
“Impacted Interest Period” has the meaning specified in the definition of
“Eurocurrency Rate”
“Incremental Amendment” has the meaning specified in Section 2.15(g).
“Incremental Debt” means, at any time, all Incremental NotesEquivalent Debt and
Incremental Facilities outstanding.
“Incremental Debt Cap” means, as determined with respect to any Incremental Debt
to be incurred, an amount equal to the sum of (a) $300,000,000 and (b) (i) if
such Incremental Debt is (or is intended to be) secured by the Collateral on a
pari passu basis, an additional amount if, after giving effect to the incurrence
of such Incremental Debt and any acquisition consummated in connection
therewith, the First Lien Leverage Ratio (calculated assuming all Commitments
under the Incremental Revolving FacilitiesFacility are fully drawn) is equal to
or less than 1.75 to 1.00 on a Pro Forma Basis and (ii) if such Incremental Debt
is secured by the Collateral on a junior-lien basis or unsecured, an additional
amount if, after giving effect to the incurrence of such Incremental Debt and
any acquisition consummated in connection therewith, the Total Leverage Ratio
(calculated assuming all Commitments under the Incremental Revolving
FacilitiesFacility are fully drawn) is equal to or less than 2.50:1.00 on a Pro
Forma Basis.
“Incremental Facility” has the meaning specified in Section 2.15(a).
“Incremental Facility Effective Date” has the meaning specified in Section
2.15(c).
“Incremental Facility Request” has the meaning specified in Section 2.15(a).
“Incremental Lender” means any Incremental Term Lender or any Incremental
Revolving Lender.
“Incremental Loan” means, with respect to any Incremental Facility, an advance
made by any Incremental Lender under such Incremental Facility.
“Incremental Notes” has the meaning specified in Section 7.03(m).


33
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“Incremental Revolving Borrowing” means a borrowing consisting of simultaneous
Incremental Revolving Loans of the same Type and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Incremental
Revolving Lenders pursuant to Section 2.01(b).
“Incremental Revolving Commitment” means, as to each Incremental Revolving
Lender, its obligation to (a) make Incremental Revolving Loans to the Borrower
pursuant to Section 2.01(b) and (b) purchase participations in L/C Obligations,
in an aggregate principal amount at any one time outstanding under such clauses
(a) and (b) not to exceed the amount set forth (x) in the case of the 2017
Incremental Revolving Facility, opposite such Lender’s name on Schedule 1 to the
Second Amendment under the caption “2017 Incremental Revolving Commitment” or on
Schedule 1 to the Third Amendment under the caption “2017 Incremental Revolving
Commitment”, as applicable, (y) in the case of any other Incremental Revolving
Facility, in the applicable Incremental Amendment or (z) if applicable, in any
case, in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Incremental
Revolving Commitments as of the Third Amendment Effective Date is $350,000,000.
“Incremental Revolving Facility” has the meaning specified in Section 2.15(a).
“Incremental Revolving Facility Maturity Date” means November 17, 2020;
provided, however, that, if such date is not a Business Day, the Incremental
Revolving Facility Maturity Date shall be the preceding Business Day.
“Incremental Revolving Lender” means any Person who provides an Incremental
Revolving Facility.
“Incremental Revolving Loan” means an advance made by an Incremental Revolving
Lender under an Incremental Revolving Facility.
“Incremental Term Facility” has the meaning specified in Section 2.15(a).
“Incremental Term Lender” means any Person who provides an Incremental Term
Facility.
“Incremental Term Loan” means an advance made by an Incremental Term Lender
under an Incremental Term Facility.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (other than any obligations in respect of performance bonds
bid bonds, appeal bonds, surety bonds, reclamation bonds and completion
guarantees, bank guarantees and similar obligations under any Mining Law or
Environmental Law or with respect to worker’s compensation benefits);


34
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(b)    all obligations of such Person arising under letters of credit, bankers’
acceptances or similar instruments issued for the account of such Person (solely
to the extent such letters of credit, bankers’ acceptances or other similar
instruments have been drawn and remain unreimbursed);
(c)    net obligations of such Person under any Hedging Agreement;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable and accrued expenses
incurred in the ordinary course of business, (ii) obligations under federal coal
leases, (iii) obligations under coal leases which may be terminated at the
discretion of the lessee and (iv) obligations for take-or-pay arrangements);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    Capital Lease Obligations (other than obligations in connection with the
IRBs); and
(g)    all Guarantees of such Person in respect of any of the foregoing
Indebtedness of any other Person (but excluding any performance and completion
Guarantees of such Person);
provided that in no event shall Indebtedness include (i) asset retirement
obligations or (ii) obligations (other than obligations with respect to
Indebtedness for borrowed money or other Indebtedness evidenced by loan
agreements, bonds, notes or debentures or similar instruments or letters of
credit (solely to the extent such letters of credit or other similar instruments
have been drawn and remain unreimbursed) (or, without duplication, reimbursement
agreements in respect thereof)) related to surface rights under an agreement for
the acquisition of surface rights for the production of coal reserves in the
ordinary course of business in a manner consistent with historical practice of
the Borrower and its Subsidiaries.
The amount of any net obligation under any Hedging Agreement on any date shall
be deemed to be the Hedging Termination Value thereof as of such date. The
amount of any Indebtedness issued with original issue discount shall be deemed
to be the face amount of such Indebtedness less the remaining unamortized
portion of the original issue discount of such Indebtedness. The amount of any
Capital Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. The amount of any
indebtedness of a Joint Venture secured by a Lien on property owned or being
purchased by the Borrower or its Restricted Subsidiaries as of any date shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the indebtedness that is secured by such Lien and (b) the maximum
amount for which the Borrower or its Restricted Subsidiaries may be liable
(which may be determined with reference to the fair market value of the property
securing such indebtedness as reasonably determined by the Borrower in good
faith) pursuant to the terms of such indebtedness. Except as set forth in the
sentence immediately above, the amount of indebtedness of any Joint Venture,
which is attributable to the Borrower or any Restricted


35
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Subsidiary shall be deemed to equal the amount of indebtedness that would be
attributable to the Borrower or any Restricted Subsidiary in accordance with
GAAP.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intercreditor Agreements” means each of the (a) Collateral Trust Agreement and
(b) any ABL Intercreditor Agreement.
“Interest Expense” means, for any period, the consolidated interest expense (net
of any interest income) of the Borrower and its Restricted Subsidiaries, plus,
to the extent not included in such consolidated interest expense, and to the
extent incurred, accrued or payable by the Borrower or its Restricted
Subsidiaries, without duplication, (i) interest expense attributable to
Financing Leases, (ii) amortization of debt discount and debt issuance costs,
(iii) capitalized interest, (iv) non-cash interest expense, (v) any of the above
expenses with respect to Indebtedness of another Person Guaranteed by the
Borrower or any of its Restricted Subsidiaries and (vi) any interest, premiums,
fees, discounts, expenses and losses on the sale of accounts receivable (and any
amortization thereof) payable by the Borrower or any Restricted Subsidiary in
connection with a receivables financing permitted hereunder, and any yields or
other charges or other amounts comparable to, or in the nature of, interest
payable by the Borrower or any Restricted Subsidiary under any receivables
financing, but excluding (a) amortization of deferred financing charges incurred
in respect of the Priority Lien Notes, the Loans, any ABL Facility and any
Indebtedness described in clause (a) of the definition thereof, and (b) the
write off of any deferred financing fees or debt discount, all as determined on
a consolidated basis and in accordance with GAAP. Interest Expense shall be
determined for any period after giving effect to any net payments made or
received and costs incurred by the Borrower and its Restricted Subsidiaries with
respect to any related interest rate Hedging Agreement permitted hereunder.
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates and (b) as to any Base Rate
Loan, the last Business Day of each March, June, September and December and the
Maturity Date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or, if available to all Lenders making such
Eurocurrency Rate Loan, twelve months thereafter (or such shorter period as may
be agreed by the relevant Lenders and the Administrative Agent), as selected by
the Borrower in its Borrowing Notice, or, as otherwise contemplated by the first
proviso of Section 2.02(a); provided that:


36
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(iii) below, end on the last Business Day of a calendar month; and
(iii)    with respect to each Facility, no Interest Period shall extend beyond
its applicable Maturity Date or Revolving Facility Maturity Date, as applicable.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
“Internally Generated Cash” means, with respect to any period, any cash of the
Borrower or any Restricted Subsidiary generated during such period, excluding
Net Proceeds, Net Insurance/Condemnation Proceeds and any cash that is generated
from an incurrence of Indebtedness, an issuance of Equity Interests or a capital
contribution.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or other securities of another Person, (b) a loan,
advance (excluding intercompany liabilities incurred in the ordinary course of
business in connection with the cash management operations of the Borrower and
its Subsidiaries) or capital contribution to, or purchase or other acquisition
of any other debt or equity participation or interest in, another Person,
including any partnership or joint venture interest in such other Person, or (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be (i) the
amount actually invested, as determined immediately prior to the time of each
such Investment, without adjustment for subsequent increases or decreases in the
value of such Investment minus (ii) the amount of dividends or distributions
received in connection with such Investment and any return of capital and any
payment of principal received in respect of such Investment that in each case is
received in cash or Cash Equivalents.
“IP Rights” has the meaning specified in Section 5.18.


37
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“IP Security Agreements” means the Copyright Security AgreementAgreements, the
Trademark Security Agreement and the Patent Security Agreement.
“IRBs” means the City of St. Louis, Missouri Taxable Industrial Development
Revenue Bonds (Peabody Energy Corporation Project), Series 2010, in an aggregate
principal amount not to exceed $60,000,000, as evidenced by that certain Trust
Indenture, dated as of March 1, 2011, between the City of St. Louis, Missouri
and U.S. Bank, National Association, St. Louis, Missouri.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (as the same may be amended from time to time).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor the applicable L/C Issuer and relating to any such Letter of Credit.
“Joint Venture” means any Person (a) other than a Subsidiary in which the
Borrower or its Subsidiaries hold an ownership interest or(a) that is not a
Subsidiary and (b) which is an unincorporated joint venture of the Borrower or
anysuch Subsidiary is a general partner or a joint venturer; provided, however,
that Middlemount Coal Pty Ltd shall be considered a Joint Venture for this
definition.
“Junior Collateral Trustee” means Wilmington Trust, National Association, in its
capacity as Junior Collateral Trustee pursuant to the Collateral Trust
Agreement, together with its successors and assigns in such capacity.
“Junior Lien Indebtedness” means any Indebtedness (other than any ABL Facility)
that is secured by a junior Lien to the Lien securing the Secured Obligations
and that was permitted to be incurred and so secured hereunder.
“Laws” means, as to any Person, collectively, all international, foreign,
Federal, state and local statutes, treaties, rules, regulations, ordinances,
codes, and determinations of arbitrators or courts or other Governmental
Authorities, in each case applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.
“L/C Advance” means, with respect to each Incremental Revolving Lender, such
Incremental Revolving Lender’s funding of its participation in any L/C Borrowing
in accordance with its Applicable Percentage. All L/C Advances shall be
denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed in accordance with Section
2.03(c) or refinanced as a Borrowing. All L/C Borrowings shall be denominated in
Dollars.


38
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuance Limit” means, at the time of the issuance of a Letter of Credit by
the applicable L/C Issuer, with respect to (a) each 2017 L/C Issuer (as defined
in the Second Amendment), in its capacity as an L/C Issuer, the amount set forth
opposite its name on Schedule 2I to the SecondSeventh Amendment (or such other
amount as may be agreed to in writing by such 2017 L/C Issuer and the Borrower
from time to time with prompt notice to the Administrative Agent), (b) each 2017
L/C Issuer (as defined in the Third Amendment), in its capacity as an L/C
Issuer, the amount set forth opposite its name on Schedule 2 to the Third
Amendment (or such other amount as may be agreed to in writing by such 2017 L/C
Issuer and the Borrower from time to time with prompt notice to the
Administrative Agent), or (c) any other L/C Issuer, such amount as may be agreed
to by such L/C Issuer and the Borrower in writing from time to time with prompt
notice to the Administrative Agent.
“L/C Issuer” means each 2017 L/C Issuer (as defined in the Second Amendment) and
each 2017 L/C Issuer (as defined in the Third Amendment)JPMorgan Chase Bank,
N.A., Goldman Sachs Bank USA, Credit Suisse AG, Cayman Islands Branch, Bank of
Montreal, Chicago Branch, Commerce Bank, Deutsche Bank AG New York Branch and
Bank of America, N.A., each in its capacity as issuer of Letters of Credit
hereunder, and such other Incremental Revolving Lender or Incremental Revolving
Lenders that agree to act as L/C Issuer at the request of the Borrower, and any
successor issuer of Letters of Credit hereunder or any of their respective
Affiliates, in each case in its capacity as issuer of any Letter of Credit. Each
L/C Issuer may, in its discretion, arrange for one or more Letters of Credit to
be issued by Affiliates of such L/C Issuer , in which case the term “L/C Issuer”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate (it being agreed that such L/C Issuer shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.03 with respect to such
Letters of Credit).
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.08. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and
includes any (a) Term Lender, (b) Revolving Lender, (c) Incremental Lender, and
(cd) Refinancing Facility Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


39
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“Letter of Credit” means a letter of credit or Bank Guarantee issued hereunder.
Letters of Credit may be issued in Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five days prior to the
Incremental Revolving Facility Maturity Date then in effect (or, if such day is
not a Business Day, the preceding Business Day) (or such later date referred to
in Section 2.03(a)(ii)(B)).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“LIBO Screen Rate” means, for any day and time, with respect to any Borrowing of
Eurocurrency Rate Loans for any Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion,
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to zero for the purposes of this Agreement.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any Financing Lease
having substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, Revolving Loan, Letter of Credit, Incremental Loan
or Refinancing Loan.
“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Collateral Trust Agreement, the CTA
Amendment (as defined in the Fourth Amendment), Amendment No. 2 to Collateral
Trust Agreement, dated as of July 19, 2018, each Note, the Issuer Documents, the
Fee Letters, the Guaranty, and each Security Document and any ABL Intercreditor
Agreement.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, operations, property or condition (financial or otherwise) of the
Borrower and its Restricted Subsidiaries taken as a whole, (b) the ability of
the Borrower and the Guarantors, taken as a whole, to perform their payment
obligations under this Agreement or the Guaranty or (c) the


40
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





validity or enforceability of this or any of the other Loan Documents or the
rights or remedies of the Agents, the Collateral Trustee, the Arrangers or the
Lenders hereunder or thereunder.
“Material Real Property” means (a) any fee owned real property interest held by
a Loan Party in an active Mine or any leasehold interest in real property of a
Loan Party in an active Mine, (b) any real property owned by a Loan Party or in
which a Loan Party has a leasehold interest located on a Reserve Area on the
ClosingSeventh Amendment Effective Date that has a net book value in excess of
$10,000,000, (c) any real property acquired or otherwise owned by a Loan Party
or in which a Loan Party acquires a leasehold interest after the ClosingSeventh
Amendment Effective Date located on a Reserve Area that has a total net book
value in excess of $25,000,000 and (d) any other fee owned real property
interest held by a Loan Party (other than the types of property described in
clauses (a) through (c) above) with a total net book value in excess of
$10,000,000 as of the date of acquisition of such real property; provided that
Material Real Property shall not include (x) any real property that is
identified on Schedule 1.01(d), (y) any leasehold interests of a Loan Party in
commercial real property constituting offices of the Borrower and its
Subsidiaries or (z) any Excluded Flood Zone Property; provided that the
aggregate total net book value of all Excluded Flood Zone Property acquired
after the Fourth Amendment Effective DateApril 11, 2018 does not exceed
$50,000,000 in the aggregate as of the date of determination; provided further
that, any future coal reserve or access to a coal reserve (x) that is fee owned
by a Loan Party or in which a Loan Party has a leasehold interest and (y) that
is located adjacent to, contiguous with, or in close proximity to, both
geographically and geologically (according to reasonable standards used in the
mining industry) an active Mine or Reserve Area, may, in the reasonable
discretion of the Administrative Agent (in consultation with the Borrower) and
by notice to the Collateral Trustee, be deemed part of an active Mine or Reserve
Area and, as a result, a “Material Real Property” in the future.
“Maturity Date” means March 31, 2025 (and, with respect to (x) an Incremental
Term Facility or Refinancing Term Facility, the date on which such Facility
shall become due and payable in full hereunder, as specified in the applicable
Incremental Amendment or other amendment hereto and (y) an Incremental Revolving
Facility or Refinancing Revolving Facility, the Incremental Revolving Facility
Maturity Date with respect thereto or, in the case of a Refinancing Revolving
Facility, the date on which such Refinancing Revolving Facility shall become due
and payable in full hereunder, in each case, as specified in the applicable
Incremental Amendment or other amendment hereto); provided, however, that, if
such date is not a Business Day, the Maturity Date shall be the preceding
Business Day.
“MEPP Claim” means, collectively, the claims of the United Mine Workers of
America 1974 Pension Plan, including (a) proof of claim number 4722 and (b) any
other claim related to any withdrawal liability under U.S.C. § 1392(c).
“Metropolitan Collieries Disposition” means the sale of substantially all of the
assets of (or all of the Equity Interests of) Metropolitan Collieries Pty Ltd to
the extent permitted by Section 7.05.
“Mine” means any excavation or opening into the earth in the United States now
and hereafter made from which coal or other minerals are or can be extracted on
or from any of the real properties in which any Loan Party holds an ownership,
leasehold or other interest.


41
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“Minimum Cash Balance” means at least $600,000,000 in Unrestricted Cash on hand
of the Borrower and its Restricted Subsidiaries on the effective date of the
Plan of Reorganization after giving effect to any distributions paid to certain
holders of claims in accordance with the Plan of Reorganization on the Closing
Date.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means any mortgages, deeds of trust or similar document (including
any fixture filings whether recorded as part of such mortgages or deeds of trust
or as separate instruments to the extent necessary in any particular state),
substantially in the form of Exhibit J or any such other form reasonably
acceptable to the Administrative Agent and the Borrower.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any cash
payments or proceeds received by the Borrower or any of its Restricted
Subsidiaries (a) under any casualty insurance policy in respect of a covered
loss thereunder or (b) as a result of the taking of any assets of the Borrower
or any of its Restricted Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(ii) (a) any actual and reasonable costs incurred by the Borrower or any of its
Restricted Subsidiaries in connection with the adjustment or settlement of any
claims of the Borrower or such Restricted Subsidiary in respect thereof, and (b)
any bona fide direct costs incurred in connection with any sale of such assets
as referred to in clause (i)(b) of this definition, including income taxes
payable as a result of any gain recognized in connection therewith.
“Net Proceeds” means, with respect to any Disposition pursuant to Sections
7.05(c), 7.05(k), 7.05(l) and 7.05(q), the sum of (a) cash and Cash Equivalents
actually received by the Borrower or any Restricted Subsidiary in connection
with such Disposition (including any cash received by way of deferred payment
(excluding, for avoidance of doubt, royalty payments customary in the mining
industry) pursuant to, or by monetization of, a note receivable or otherwise,
but only as and when so received) minus (b) solely with respect to Dispositions
of assets not constituting Collateral, the sum of (i) (A) the principal amount,
premium or penalty, if any, interest and other amounts of any Indebtedness that
is secured by such asset and that is required to be repaid in connection with
such Disposition (other than Indebtedness under the Loan Documents) or (B) any
other required debt payments or required payments of other obligations relating
to the Disposition, in each case, with the proceeds thereof, (ii) the reasonable
or customary out-of-pocket fees and expenses incurred by the Borrower or its
Restricted Subsidiaries in connection with such Disposition (including
attorneys’ fees, accountants’ fees, investment banking fees, real property
related fees and charges and brokerage and consultant fees), (iii) all Taxes
required to be paid or accrued or reasonably estimated to be required to be paid
or accrued as a result thereof, (iv) in the case of any Disposition by a
non-wholly-owned Restricted Subsidiary or non-wholly-owned Unrestricted
Subsidiary, the pro rata portion of the Net Proceeds thereof (calculated without
regard to this clause (iv)) attributable to minority or


42
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





other third party interests and not available for distribution to or for the
account of the Borrower or a wholly-owned Restricted Subsidiary as a result
thereof and (v) the amount of any reasonable reserve established in accordance
with GAAP against any adjustment to the sale price or any liabilities (x)
related to any of the applicable assets and (y) retained by the Borrower or any
Subsidiary including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition occurring on
the date of such reduction).
“Non-Recourse Debt” means Indebtedness (a) as to which neither the Borrower nor
any of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness) other than a non-recourse pledge of the Equity Interests of any
Unrestricted Subsidiary to the extent such Equity Interests do not constitute
Collateral, (ii) is directly or indirectly liable (as a guarantor or otherwise)
other than by virtue of a non-recourse pledge of the Equity Interests of any
Unrestricted Subsidiary to the extent such Equity Interests do not constitute
Collateral, or (iii) constitutes the lender; (b) no default with respect to
which (including any rights that the holders thereof may have to take
enforcement action against any Unrestricted Subsidiary) would permit (upon
notice, lapse of time or both) any holder of any other Indebtedness (other than
the Obligations) of the Borrower or any of its Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity; and (c) as to which the
lenders thereunder will not have any recourse to the Capital Stock or assets of
the Borrower or any of its Restricted Subsidiaries (other than solely the Equity
Interests of any Unrestricted Subsidiary to the extent such Equity Interests do
not constitute Collateral).
“Note” means a promissory note made by the Borrower in favor of a Lender and its
registered assigns evidencing Term Loans or Incremental Revolving Loans made by
such Lender, substantially in the form of Exhibit C-1 or Exhibit C-2, as
applicable.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Obligations” means all advances to, and debts, liabilities and obligations
(other than, for the avoidance of doubt, Hedging Obligations or Cash Management
Obligations) of, any Loan Party arising under any Loan Document or otherwise
with respect to any Loan or Letter of Credit, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and


43
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“Open Market Purchase” has the meaning specified in Section 2.20(a).
“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, Taxes imposed as a result
of a present or former connection between such party and the jurisdiction
imposing such Tax (other than connections arising solely from the Administrative
Agent or such Lender or such L/C Issuer (or such other recipient) having
executed, delivered, become a party to, or performed its obligations or received
a payment under, or enforced, received or perfected a security interest under,
or engaged in any other transaction pursuant to this Agreement, any Note or any
other Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Taxes” means all present or future stamp, court, intangible, recording,
filing, or documentary taxes or any other similar Taxes arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or, enforcement of,or registration of, from the receipt or perfection of a
security interest under or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment pursuant to
Section 10.13).
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Loans,
Incremental Loans and Refinancing Loans, as the context may require, on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of such Term Loans, Revolving
Loans, Incremental Loans or Refinancing Loans, as applicable, occurring on such
date, and (b) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
“Overnight Bank Funding Rate” means, for any day, the greater of (a) the Federal
Funds Rate in the case of any amount denominated in Dollars and (b) an overnight
raterate


44
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





comprised of both overnight federal funds and overnight Eurodollar borrowings by
U.S.-managed banking offices of depository institutions, as such composite rate
shall be determined by the Administrative Agent or the L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank
compensation.NYFRB as set forth on its public website from time to time, and
published on the next succeeding Business Day by the NYFRB as an overnight bank
funding rate.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Patent Security Agreement” means the Patent Security Agreement, substantially
in the form attached to the Security Agreement dated the Closing Date, or such
other form of patent security agreement reasonably acceptable to the
Administrative Agent and the Borrower, by certain Loan Parties in favor of the
Collateral Trustee, for the benefit of the Secured Parties, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.
“Participating Member State” means each state so described in any EMU
Legislation.
“PATRIOT Act” has the meaning specified in Section 5.17.
“Payment in Full” means, the time at which no Lender or L/C Issuer shall have
(a) any Commitments, any Loan or other Obligations unpaid, unsatisfied or
outstanding (other than in respect of contingent obligations, indemnities and
expenses related thereto that are not then payable or in existence) and (b)
Letters of Credit outstanding that (i) have not been Cash Collateralized in a
manner reasonably satisfactory or (ii) have not had other arrangements made with
respect to them that are reasonably satisfactory, in each case, to the
applicable L/C Issuer.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any successor thereto.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 412 of the Code or Title IV of ERISA and is sponsored or
maintained by the Borrower or any ERISA Affiliate or to which the Borrower or
any ERISA Affiliate contributes or has an obligation to contribute, or in the
case of a plan described in Section 4064(a) of ERISA, has made contributions at
any time during the immediately preceding five plan years.
“Permitted Acquisition” means any acquisition of all or substantially all the
assets of, or all of the Equity Interests in, or merger, consolidation or
amalgamation with, a Person or division or line of business of a Person, solely
to the extent permitted as an Investment under Section 7.02.
“Permitted Amendments” means, with respect to any Facility, an extension of the
maturity date of any Loan and/or any Commitments in respect of such Facility by
the Accepting Lenders and, in connection therewith, (a) any change in the
Applicable Rate with respect to the applicable Loans and/or Commitments of the
Accepting Lenders and/or the payment of


45
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





additional fees (including rate floor, OID, upfront fees or other fees) to the
Accepting Lenders (such change and/or payments to be in the form of cash, Equity
Interests or other property as agreed by the Borrower and the Accepting Lenders
to the extent not prohibited by this Agreement, excluding Section 2.13), (b) the
repayment in full on the maturity date of such Facility of the non-extended
Loans thereunder and other amounts owing to each of the Lenders who are not
Accepting Lenders, (c) to the extent that such Facility is the Term Loan
Facility, any change in the amortization schedule and any prepayment premiums
with respect to the applicable Loans of the Accepting Lenders, so long as a
weighted average life of the extended Loans is no shorter than that of the Term
Loans under such Facility prior to such extension, (d) no repayment of any
extended Loans shall be permitted unless such repayment is accompanied by an at
least pro rata repayment of all earlier maturing Loans (including previously
extended Loans) (or all earlier maturing Loans shall otherwise be or have been
terminated and repaid in full) and (e) any other change in terms from the
Facility so long as (i) they apply after the non-extended maturity date of such
Facility or (ii) the non-Accepting Lenders receive the benefit of any such terms
that are more restrictive to the Borrower and its Restricted Subsidiaries (it
being understood that the benefit of such more restrictive terms may be provided
to the non-Accepting Lenders without their consent) as certified by a
Responsible Officer of the Borrower in good faith.
“Permitted Asset Swap” means the substantially concurrent purchase and sale,
trade-in or exchange of equipment, real property or any other property of a
nature or type that is used or useful in a Similar Business or a combination of
such equipment, real property or any other property and cash or Cash Equivalents
between the Borrower or any of its Restricted Subsidiaries and another Person;
provided that the fair market value of the equipment, real property or any other
property received is at least as great as the fair market value of the
equipment, real property or other property being traded-in or exchanged as
determined by the Borrower reasonably and in good faith; provided that any
shortfall may be treated as an Investment and shall constitute an Investment for
purposes of calculating compliance with Section 7.02.
“Permitted Australian Restructuring Transactions” means the restructuring of
non-Loan Party Restricted Subsidiaries organized under the laws of Australia,
the Netherlands or Gibraltar for tax and organizational efficiency purposes,
including the mergers, dissolutions, distributions, contributions, restricted
payments, dispositions, intercompany loans, investments, redomiciling and other
transactions undertaken to effect such restructuring, in each case, by and among
such non-Loan Party Restricted Subsidiaries.
“Permitted Real Estate Encumbrances” means the following encumbrances which do
not, in any case, individually or in the aggregate, materially detract from the
value of any Mine subject thereto or interfere with the ordinary conduct of the
business or operations of any Loan Party as presently conducted on, at or with
respect to such Mine and as to be conducted following the Closing Date: (a)
encumbrances customarily found upon real property used for mining purposes in
the applicable jurisdiction in which the applicable real property is located to
the extent such encumbrances would be permitted or granted by a prudent operator
of mining property similar in use and configuration to such real property (e.g.,
surface rights agreements, wheelage agreements and reconveyance agreements); (b)
rights and easements of (i) owners of undivided interests in any of the real
property where the applicable Loan Party or Subsidiary owns less than 100% of
the fee interest, (ii) owners of interests in the surface of any real property


46
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





where the applicable Loan Party or Subsidiary does not own or lease such surface
interest, (iii) lessees, if any, of coal or other minerals (including oil, gas
and coal bed methane) where the applicable Loan Party or Subsidiary does not own
such coal or other minerals, and (iv) lessees of other coal seams and other
minerals (including oil, gas and coal bed methane) not owned or leased by such
Loan Party or Subsidiary; (c) with respect to any real property in which the
Borrower or any Restricted Subsidiary holds a leasehold interest, terms,
agreements, provisions, conditions, and limitations (other than royalty and
other payment obligations which are otherwise permitted hereunder) contained in
the leases granting such leasehold interest and the rights of lessors thereunder
(and their heirs, executors, administrators, successors, and assigns), subject
to any amendments or modifications set forth in any landlord consent delivered
in connection with a Mortgage; (d) farm, grazing, hunting, recreational and
residential leases with respect to which the Borrower or any Restricted
Subsidiary is the lessor encumbering portions of the real properties to the
extent such leases would be granted or permitted by, and contain terms and
provisions that would be acceptable to, a prudent operator of mining properties
similar in use and configuration to such real properties; (e) royalty and other
payment obligations to sellers or transferors of fee coal or lease properties to
the extent such obligations constitute a lien not yet delinquent; (f) rights of
others to subjacent or lateral support and absence of subsidence rights or to
the maintenance of barrier pillars or restrictions on mining within certain
areas as provided by any mining lease, unless in each case waived by such other
person; and (g) rights of repurchase or reversion when mining and reclamation
are completed.
“Permitted Refinancing Increase” means, with respect to the Refinancing of any
Indebtedness, an amount equal to (a) any premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
Refinancing, (b) any unpaid accrued interest on the Indebtedness being
Refinanced, and (c) any existing commitments unutilized under the Indebtedness
being Refinanced.
“Permitted Refinancing Indebtedness” mean any Indebtedness issued in exchange
for, or the net proceeds of which are used to, extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus any Permitted Refinancing Increase in respect of such
Refinancing), (b) such Permitted Refinancing Indebtedness shall have the same
obligors and same guarantees as, and be secured on a pari passu basis with, the
Indebtedness so Refinanced (provided that the Permitted Refinancing Indebtedness
may be subject to lesser guarantees or be unsecured or the Liens securing the
Permitted Refinancing Indebtedness may rank junior to the Liens securing the
Indebtedness so Refinanced) and, to the extent applicable, the Borrower shall
have satisfied the requirements of Section 3.8 of the Collateral Trust Agreement
with respect to such Permitted Refinancing Indebtedness, (c) the maturity date
is later than or equal to, and the weighted average life to maturity of such
Permitted Refinancing Indebtedness is greater than or equal to, in each case,
that of the Indebtedness being Refinanced, (d) if the Indebtedness so Refinanced
is subordinated in right of payment to the Obligations, then such Permitted
Refinancing Indebtedness, by its terms or by the terms of any agreement or
instrument pursuant to which it is outstanding, is expressly made subordinate in
right of payment to the Obligations at least to the extent that the Indebtedness
so Refinanced is subordinated to the Obligations and (e) the terms and
conditions


47
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





of any Permitted Refinancing Indebtedness, taken as a whole, are not materially
less favorable to the Loan Parties than the terms and conditions of the
Indebtedness that is being Refinanced.
“Permitted Restructuring Transaction” means the mergers, distributions and other
transactions described in Section IV.F.1 and Exhibit IV.F.1 of the Plan of
Reorganization undertaken substantially concurrently with, or within the
three-month period following, the Closing Date; provided that in connection with
any transfers of assets (including Equity Interests) to any Loan Party, such
Loan Party shall comply with Section 6.16 with respect to such assets; provided,
further, that (i) no such transaction shall result in a change in the ownership
of Peabody Investments (Gibraltar) Limited by Gibraltar Holdings, (ii) no such
transaction shall result in any material asset becoming an Excluded Asset (other
than to the extent such asset is excluded under clause (i)(iii) of the
definition of Excluded Asset) and (iii) no such transaction shall involve a
transfer of assets (including Equity Interests) or other distribution from a
Loan Party to a non-Loan Party or a merger or dissolution of a Loan Party into a
non-Loan Party (other than those transactions occurring substantially
concurrently with the Closing Date).
“Permitted Securitization Programs” means (a) the Existing Securitization
Facility and (b) any receivables securitization program pursuant to which the
Borrower or any of its Subsidiaries sells receivables and interests in
Receivables Assets, which are non-recourse (except for representations,
warranties, covenants, repurchase obligations and indemnities, in each case,
that are reasonably customary for a seller or servicer of assets transferred in
connection with such a facility) to the Borrower and the Restricted Subsidiaries
providing for the sale, conveyance or contribution to capital of Receivables
Assets to Special Purpose Receivables Subsidiary; provided, that the aggregate
principal amount outstanding of any Permitted Securitization Program, together
with the maximum principal amount outstanding of any ABL Facility, shall not
exceed the greater of $250,000,000 and 3.56.5% of Consolidated Net Tangible
Assets.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“PIC Intercompany Loan Agreement” means that certain Loan Agreement, dated as of
April 11, 2012, among Peabody Investments Corp., as lender, and Peabody Energy
Australia Pty Ltd, as borrower, with respect to advances made from time to time
thereunder.
“PIC Intercompany Note” means that certain Promissory Note, dated as of the
Closing Date, evidencing the advances made pursuant to the PIC Intercompany Loan
Agreement.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, by any ERISA
Affiliate.
“Plan Documents” has the meaning specified in Section 4.01(l).
“Plan of Reorganization” means the Second Amended Joint Plan of Reorganization
of Debtors and Debtors in Possession, dated January 27, 2017, relating to the
Borrower and its debtor Subsidiaries, and filed with the Bankruptcy Court under
Docket No. 2229,


48
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





including all exhibits thereto, as the same may be amended, supplemented,
modified or waived from time to time in a manner that does not result in a
failure of the condition precedent set forth in Section 4.01(l).
“Plan Support Agreement” means that certain Plan Support Agreement, dated as of
December 22, 2016, among (A) the Debtors (as defined therein), (B) the First
Lien Lender Co-Proponents, the Ad Hoc Secured Committee Members and the Ad Hoc
Unsecured Noteholders Group (each as defined therein), (C) any Additional
Supporting Parties (as defined therein) that subsequently enters into the Plan
Support Agreement and (D) each other person that becomes a party in accordance
with Section 8(b) thereof, as the same may be amended, supplemented, modified or
waived from time to time in a manner that does not result in a failure of the
condition precedent set forth in Section 4.01(l).
“Platform” has the meaning specified in Section 6.02.
“Pledged Intercompany Indebtedness” has the meaning specified in Section
7.03(f).
“PRB-CO Joint Venture” means PRB-CO JV, LLC, a Delaware limited liability
company, formed pursuant to the joint venture agreement between the Borrower and
Arch Coal, Inc. to combine their respective Powder River Basin and Colorado
assets.
“PRB-CO Joint Venture Transactions” means the actions to be taken by the
Borrower and the Subsidiaries as set forth on Schedule 1.01(f) as of the Seventh
Amendment Effective Date and the transactions and actions related or ancillary
thereto.
“Preferred Stock” means, with respect to any Person, any and all Capital Stock
which is preferred as to the payment of dividends or distributions, upon
liquidation or otherwise, over another class of Capital Stock of such Person.
“Prime Rate” means the rate of interest last quoted in the print edition ofby
The Wall Street Journal, Money Rates Section as the Prime Rate (currently
defined as the base rate on corporate loans posted by at least 75% of the
nation’s thirty (30) largest banks), as in effect from time to time. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. The Administrative Agent or any other
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate. as the “Prime Rate” in the U.S. or, if The Wall Street
Journal ceases to quote such rate, the highest per annum interest rate published
by the Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.
“Priority Lien Notes” means each of (a) the senior secured first lien notes due
March 31, 2022 and, (b) the senior secured first lien notes due 2025, and (c)
the senior secured first lien notes due 2027, in each case, issued from time to
time pursuant to the applicable Priority Lien Notes Indenture.


49
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“Priority Lien Notes Indenture” means, collectively, (a) the Indenture, dated as
of February 15, 2017, between Peabody Securities Finance Corporation, a Delaware
corporation (the “Escrow Issuer”), and the Priority Lien NotesWilmington Trust,
National Association, as Trustee (as defined therein), as modified by a
Supplemental Indenture dated as of April 3, 2017prior to the date hereof, among
the Escrow Issuer, the Borrower, the Guarantors (as defined therein) party
thereto and the Priority Lien Notes Trustee, Wilmington Trust, National
Association, as Trustee, (as defined therein), as the same may be further
amended, restated, supplemented, replaced, refinanced or otherwise modified from
time to time in accordance with the Collateral Trust Agreement and (b) the
Indenture to be entered into in September 2019 among the Borrower, the
Guarantors (as defined therein) party thereto and Regions Bank, as Trustee (as
defined therein), as the same may be further amended, restated, supplemented,
replaced, refinanced or otherwise modified from time to time in accordance with
the Collateral Trust Agreement.
“Priority Lien Notes Documents” means the Priority Lien Notes Indenture, the
Priority Lien Notes and each other instrument or agreement executed in
connection with the Priority Lien Notes and any instrument or agreement executed
in connection with any refinancings and replacements thereof to the extent
permitted under the Collateral Trust Agreement, as each such material instrument
or agreement may be amended, restated, supplemented, replaced or otherwise
modified from time to time in accordance with the Collateral Trust Agreement.
“Priority Lien Notes Indebtedness” means the Indebtedness of Borrower and the
other Loan Parties incurred pursuant to or evidenced by the Priority Lien Notes
Documents.
“Priority Lien Notes Trustee” means Wilmington Trust, National Association,
together with its successors and assigns in such capacity.
“Production Payments” means with respect to any Person, all production payment
obligations and other similar obligations with respect to coal and other natural
resources of such Person that are recorded as a liability or deferred revenue on
the financial statements of such Person in accordance with GAAP.
“Pro Forma Basis” means, for purposes of calculating the financial covenant set
forth in Section 7.11, Consolidated Net Tangible Assets, the Total Leverage
Ratio under the definition of “Incremental Debt Cap”, in Section 6.13, Section
7.03(j), Section 7.06(e) and Section 7.06(m), the Fixed Charge Coverage Ratio in
Section 7.06(m), the First Lien Leverage Ratio under the definition of
“Incremental Debt Cap”, or any other test that is based on satisfying a
financial ratio or metric, that with respect to any acquisition or disposition
(in each case, that would be included in a Pro Forma Basis calculation pursuant
to Section 1.03(c)), such acquisition or disposition shall be deemed to have
occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such acquisition or disposition for which the Borrower has
delivered financial statements pursuant to Section 6.01. In connection with the
foregoing, (a) with respect to any such acquisition, income statement items
attributable to the Person or property or assets acquired shall be included to
the extent relating to any period applicable in such calculations to the extent
(i) such items are not otherwise included in such income statement items for the
Borrower and its Restricted Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01, (ii) such items are
supported by


50
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





financial statements or other information reasonably satisfactory to the
Administrative Agent and (iii) any Indebtedness incurred or assumed by the
Borrower or any Subsidiary (including the Person, property or assets acquired)
in connection with such acquisition and any Indebtedness of the Person, property
or assets acquired which is not retired in connection with such acquisition (A)
shall be deemed to have been incurred as of the first day of the most recent
four fiscal quarter period preceding the date for such acquisition and (B) if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the most recent four fiscal quarter period preceding the date of
such acquisition for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; and (b) with respect to any such disposition,
income statement items attributable to the Person or property or assets being
disposed of shall be excluded to the extent relating to any period applicable in
such calculations in accordance with the foregoing principles applicable to
acquisitions, mutatis mutandis.
“Properties” has the meaning specified in Section 5.09(a).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 10.26.
“Qualified Equity Interests” means all Equity Interests of a Person other than
Disqualified Equity Interests.
“Receivables Assets” means any receivable (whether constituting an account,
chattel, paper, instrument or general intangible) from time to time originated,
acquired or otherwise owned by the Borrower or any Subsidiary, including, with
respect to any receivable:
(a)    all of a Subsidiary’s and any Loan Party’s interest in any goods
(including returned goods) to the extent related to such receivable, and
documentation of title evidencing the shipment or storage of any such goods
(including any such returned goods),
(b)    all instruments and chattel paper that may evidence such receivable (and
to the extent they do not evidence any asset that is not a receivable),
(c)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such receivable, whether pursuant
to the contract related to such receivable or otherwise, together with all UCC
financing statements or similar filings related thereto,
(d)    solely to the extent applicable to such receivable, the rights, interests
and claims under the contracts and all guarantees, indemnities, insurance and
other agreements (including the related contract) or arrangements of whatever
character from time to time supporting or securing payment of such receivable or
otherwise relating to such receivable whether pursuant to the contract related
to such receivable or otherwise,


51
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(e)    all funds that are received or deemed received by a Loan Party or a
Subsidiary in payment of any amounts owed in respect of such receivable
(including, without limitation, purchase price, finance charges, fees, interest
and all other charges) or are applied to amounts owed in respect of such
receivable (including, without limitation, insurance payments and net proceeds
of sale or other disposition of repossessed goods or other collateral or
property of the related obligor or any other person directly or indirectly
liable for the payment of any such receivable and available to be applied
thereon),
(f)    the lock-box accounts designated solely as the accounts to receive the
proceeds of such receivables and all amounts on deposit therein, and all
certificates and instruments, if any, from time to time evidencing such lock-box
accounts and amounts on deposit therein,
(g)    all monies due or to become due with respect to any of the foregoing,
(h)    all collections, proceeds and products of any of the foregoing, as
defined in the UCC, that are received or are receivable by a Loan Party or a
Subsidiary, and
(i)    all books and records to the extent related to any of the foregoing
Receivables Assets.
For the avoidance of doubt, Receivables Assets shall exclude any intercompany
receivables, including, without limitation, amounts owing under the PIC Loan
Agreement and the PIC Intercompany Note.
“Refinance” has the meaning specified in the definition of Permitted Refinancing
Indebtedness.
“Refinancing” means the refinancing of certain of Borrower’s and its
Subsidiaries’ existing Indebtedness, substantially on the terms set forth in the
Plan of Reorganization.
“Refinancing Facility” has the meaning specified in Section 2.16(a).
“Refinancing Facility Effective Date” has the meaning specified in Section
2.16(a).
“Refinancing Facility Lender” means any Person who provides a Refinancing
Facility.
“Refinancing Loan” means, with respect to any Refinancing Facility, an advance
made by any Refinancing Facility Lender under such Refinancing Facility.
“Refinancing Notes” has the meaning specified in Section 7.03(n).
“Refinancing Revolving Facility” has the meaning specified in Section 2.16(a).
“Refinancing Term Facility” has the meaning specified in Section 2.16(a).
“Register” has the meaning specified in Section 10.06(c).
“Related Agreements” means, collectively, the Priority Lien Notes Documents, the
Rights Offering Documents, the documents evidencing the Existing Securitization
Facility,


52
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





the documents governing the Convertible Securities and executed in connection
therewith and all other documents executed in connection with the effectiveness
of the Plan of Reorganization.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys and advisors
of such Person and of such Person’s Affiliates.
“Related Party Transaction” has the meaning specified in Section 7.08.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans, Incremental Revolving Loans or other Incremental
Loans, a Borrowing Notice and (b) with respect to an L/C Credit Extension, a
Letter of Credit Application.
“Required Facility Lenders” means, as of any date of determination, with respect
to any Facility, Lenders under such Facility holding more than 50% of the Total
Outstandings (and, if such Facility is an Incrementala Revolving Facility,
aggregate unused Incremental Revolving Commitments) with respect to such
Facility; provided (a) if such Facility is an Incrementala Revolving Facility,
the aggregate amount of each Incremental Revolving Lender’s risk participation
and funded participation in L/C Obligations shall be deemed “held” by such
Incremental Revolving Lender for purposes of this definition and (b) the unused
Commitment of, and the portion of such Total Outstandings held or deemed held
by, any Defaulting Lender shall be excluded from both the numerator and the
denominator for purposes of making a determination of Required Facility Lenders.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Incremental Revolving Lender’s risk participation and funded participation
in L/C Obligations being deemed “held” by such Incremental Revolving Lender for
purposes of this definition) and (b) aggregate unused Incremental Revolving
Commitments; provided that the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded from both the numerator and the denominator for purposes of making a
determination of Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Incremental
Revolving Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Incremental Revolving
Lender’s risk participation and funded participation in L/C Obligations being
deemed “held” by such Incremental Revolving Lender for purposes of this
definition) and (b) aggregate unused Incremental Revolving Commitments; provided
that the unused Incremental Revolving Commitments of, and the portion of the
Total Revolving Credit Outstandings held or deemed held by, any Defaulting
Lender shall be excluded from both the numerator and the denominator for
purposes of making a determination of Required Revolving Lenders.


53
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“Requirement of Law” means as to any Person, the Organizational Documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Reserve Area” means (a) the real property owned in fee by any Loan Party or in
which a Loan Party has a leasehold interest that is part of the areas listed on
Schedule 1.01(e) as of the Seventh Amendment Effective Date and (b) any real
property constituting coal reserves or access to coal reserves owned in fee by
any Loan Party or in which a Loan Party has a leasehold interest, acquired after
the ClosingSeventh Amendment Effective Date, that is not an active Mine.
“Responsible Officer” means the chief executive officer, president or any vice
president of the Borrower or any applicable Subsidiary and, in addition, any
Person holding a similar position or acting as a director or managing director
with respect to any other Foreign Subsidiary of the Borrower or, with respect to
financial matters, the chief financial officer, treasurer or assistant treasurer
of the Borrower.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) by the Borrower or any Restricted Subsidiary
with respect to its Capital Stock, or any payment (whether in cash, securities
or other property) by the Borrower or any Restricted Subsidiary, including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any of its Capital
Stock, or on account of any return of capital to its stockholders, partners or
members (or the equivalent Person thereof) and (b) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any unsecured Indebtedness,
Subordinated Indebtedness or Junior Lien Indebtedness.
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
“Revaluation Date” means, with respect to any Letter of Credit denominated in an
Alternative Currency, each of the following: (a) each date of issuance of such
Letter of Credit, (b) the first Business Day of each month and (c) during the
existence of an Event of Default, such additional dates as the Administrative
Agent or the applicable L/C Issuer shall determine or the Required Revolving
Lenders shall require.
“Rights Offering Documents” means the documents evidencing the rights offering
of Equity Interests in the Borrower to eligible holders of the Borrower’s
pre-petition unsecured and second lien creditors under the Plan of
Reorganization in an aggregate amount equal to at least $750,000,000.
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to Section
2.01(b).
“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans or issue Letters of Credit to the Borrower pursuant to
Section 2.01(b)


54
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





and (b) purchase participations in L/C Obligations, in an aggregate principal
amount at any one time outstanding under such clauses (a) and (b) not to exceed
the amount (x) as of the Seventh Amendment Effective Date, set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, or (y) in the case of any Incremental Revolving
Facility, in the applicable Incremental Amendment, in each case, as such amount
may be adjusted from time to time in accordance with this Agreement. As of the
Seventh Amendment Effective Date, the aggregate amount of (i) the Revolving
Commitments under the 2017 Incremental Revolving Facility is $25,000,000 and
(ii) the Revolving Commitments under the 2019 Refinancing Revolving Facility is
$540,000,000.
“Revolving Facility” means, at any time, the aggregate Revolving Lenders’
Revolving Commitments at such time.
“Revolving Facility Maturity Date” means (i) with respect to the 2017
Incremental Revolving Facility, November 17, 2020, and (ii) with respect to the
2019 Refinancing Revolving Facility, the earlier of (x) September 17, 2023, and
(y) if on any date (the “Springing Maturity Date”), the maturity date for any
then-outstanding Priority Lien Notes (or any Indebtedness that amends, restates,
amends and restates, modifies, supplements, refinances or replaces the Priority
Lien Notes in whole or in part) shall fall within six (6) months of the
Springing Maturity Date, then, the Revolving Facility Maturity Date with respect
to the 2019 Refinancing Revolving Facility shall be the Springing Maturity Date;
provided, however, that, in each case of clauses (x) and (y), if such date is
not a Business Day, the Revolving Facility Maturity Date shall be the preceding
Business Day.
“Revolving Lender” means any Person who provides any portion of the Revolving
Commitments.
“Revolving Loan” means an advance made by a Revolving Lender pursuant to Section
2.01(b) with respect to its Revolving Commitment.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds and (b) with respect to disbursements and
payments in an Alternative Currency, same day funds as may be determined by the
Administrative Agent or the applicable L/C Issuer, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanctions” has the meaning specified in Section 5.17.
“Sanctions Laws” has the meaning specified in Section 5.17.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


55
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“Second Amendment” means that certain Amendment No. 2 to Credit Agreement, dated
as of November 17, 2017, by and among the Borrower, the other Reaffirming
Parties (as defined therein), the Incremental Revolving Lenders party thereto
and the Administrative AgentGoldman Sachs Bank USA as the administrative agent.
“Second Amendment Effective Date” means November 17, 2017.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Restricted Subsidiary and any
Cash Management Bank.
“Secured Cash Management Obligations” means all advances to, and debts,
liabilities and obligations of the Borrower or any Restricted Subsidiary arising
under any SpecifiedSecured Cash Management Agreement.
“Secured Hedging Agreement” means any Hedging Agreement between the Borrower or
a Restricted Subsidiary, on the one hand, and any Lender, an Agent, an Arranger
or an Affiliate of any of the foregoing (or with any Person that was a Lender,
an Agent, an Arranger or an Affiliate of the foregoing when such Hedging
Agreement was entered into) (any such counterparty, a “Hedge Bank”).
“Secured Hedging Obligations” means all debts, liabilities and obligations of
the Borrower or any Restricted Subsidiary in respect of any Secured Hedging
Agreement.
“Secured Obligations” means the Obligations, the Secured Hedging Obligations and
the Secured Cash Management Obligations. Notwithstanding anything to the
contrary herein, the “Secured Obligations” shall not include any Excluded
Hedging Obligations.
“Secured Parties” means, collectively, the Agents, the Collateral Trustee, the
Arrangers, the Lenders, the L/C Issuers, any Cash Management Bank and, with
respect to any Secured Hedging Agreement, any Hedge Bank.
“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the Closing Date, substantially in the form of Exhibit G or such other form
reasonably acceptable to the Administrative Agent, the Collateral Trustee and
the Borrower, among the Borrower, the Restricted Subsidiaries from time to time
party thereto and the Collateral Trustee, for the benefit of the Secured
Parties, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Security Documents” means, collectively, the Security Agreement, the Gibraltar
Pledge Agreement, the IP Security Agreements, the Mortgages, the Collateral
Trust Agreement, each of the pledge agreements and supplements thereto, security
agreements and supplements thereto, and other similar agreements delivered to
Administrative Agent and Lenders pursuant to Section 6.16, and any other
documents, agreements or instruments that grant or purport to grant a Lien on
any assets of the Borrower or any other Loan Party in favor of the Collateral
Trustee to secure the Secured Obligations.


56
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“Seventh Amendment” means that certain Amendment No. 7 to Credit Agreement,
dated as of September 17, 2019, by and among the Borrower, the other Reaffirming
Parties (as defined therein), the Lenders party thereto and the Administrative
Agent.
“Seventh Amendment Effective Date” means September 17, 2019.
“Similar Business” means any of the following, whether domestic or foreign: the
mining, production, marketing, sale, trading and transportation (including,
without limitation, any business related to terminals) of natural resources
including coal, ancillary natural resources and mineral products, exploration of
natural resources, any acquired business activity so long as a material portion
of such acquired business was otherwise a Similar Business, and any business
that is ancillary or complementary to the foregoing.
“Sixth Amendment” means that certain Amendment No. 6 to Credit Agreement, dated
as of September 17, 2019 by and among the Borrower, the other Reaffirming
Parties (as defined therein), the Lenders party thereto and Goldman Sachs Bank
USA, as the administrative agent.
“Sixth Amendment Effective Date” means September 17, 2019.
“Solvent” means, with respect to any Person, that as of the date of
determination, both (i) (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (b) such Person’s capital is not unreasonably small in relation
to its business as contemplated on the ClosingSeventh Amendment Effective Date
and reflected in the projections delivered pursuant to Section 4.01(a)(xiiix) or
with respect to any transaction contemplated to be undertaken after the
ClosingSeventh Amendment Effective Date; and (c) such Person has not incurred
and does not intend to incur, or believe (nor should it reasonably believe) that
it will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (ii) such Person is “solvent” within the
meaning given that term and similar terms under the Bankruptcy Code and other
applicable laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standards No. 5).
“Special Purpose Receivables Subsidiary” means P&L Receivables Company LLC and
any other direct or indirect Subsidiary of the Borrower established in
connection with a Permitted Securitization Program for the acquisition of
Receivables Assets or interests therein that is organized in a manner intended
to reduce the likelihood that it would be substantively consolidated with the
Borrower or any of the Restricted Subsidiaries in the event the Borrower or any
such Restricted Subsidiary becomes subject to a proceeding under any Debtor
Relief Law.
“Specified Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between the Borrower or any Restricted Subsidiary and any
Cash Management Bank and which has been designated at the election of the
Borrower as a


57
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“Specified Cash Management Agreement” by written notice given by the Borrower
and the Cash Management Bank to the Administrative Agent.
“Specified Representations” means, with respect to any Permitted Acquisition,
the representations and warranties contained in Sections 5.01(a)(i),
5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.02(b)(iii), 5.04, 5.14, 5.17, 5.19 and 5.21;
provided, that for purposes of this definition, (a) the defined term “Loan
Parties” as used in such representations and warranties shall mean the Borrower
and each Guarantor in existence immediately prior to the consummation of the
Permitted Acquisition, (b) clause (a) of the defined term “Material Adverse
Effect” as used in Section 5.02 shall relate to the Borrower and its Restricted
Subsidiaries immediately prior to the ClosingSeventh Amendment Effective Date
and (c) the representation and warranty contained in Section 5.14(b) shall apply
only to the Borrower and the Loan Parties (as such term is used in clause (a) of
this proviso).
“Specified Subsidiary” means each of Gibraltar Holdings, Peabody International
Investments, Inc., Peabody International Holdings, LLC, each other Subsidiary,
whether now owned or hereafter formed or acquired, that directly holds Equity
Interests in Gibraltar Holdings at any time, and any successor to any of the
foregoing; provided that in no event shall any Guarantor be designated as a
Specific Subsidiary so long as (i) any Equity Interests owned by such Guarantor
constitute Collateral and (ii) the Equity Interests of such Guarantor
constitutes Collateral.
“Spot Rate” for a currency means the spot rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent if such
Person does not have as of the date of determination a spot buying rate for any
such currency; and provided further that the applicable L/C Issuer may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in an Alternative Currency.
“Springing Maturity Date” has the meaning specified in the definition of
“Revolving Facility Maturity Date”.
“Sterling” and “£” means the lawful currency of the United Kingdom.
“Subordinated Indebtedness” means any Indebtedness of the Borrower and its
Restricted Subsidiaries that is contractually subordinated to the Indebtedness
under the Loan Documents.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly, or indirectly through one or more
intermediaries, or both,


58
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Supported QFC” has the meaning assigned to it in Section 10.26.
“Surety Bonds” means surety bonds obtained by the Borrower or any Restricted
Subsidiary consistent with market practice and the indemnification or
reimbursement obligations of the Borrower or such Restricted Subsidiary in
connection therewith.
“Syndication Agent” has the meaning specified in the preamble hereto.
“Syndication Agents” means, as of the Seventh Amendment Effective Date, JPMorgan
Chase Bank, N.A. and Goldman Sachs Bank USA.
“Tangible Assets” means at any date, with respect to any Person, (a) the sum of
all amounts that would, in accordance with GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
such Person at such date minus (b) the sum of all amounts that would, in
accordance with GAAP, be set forth opposite the captions “goodwill” or other
intangible categories (or any like caption) on a consolidated balance sheet of
such Person on such date.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Lender” means any Person who provides theholding Term Loan FacilityLoans.
“Term Loan” means an advance made by any Lender under the Term Loan
Facilitypursuant to Section 2.01(a) or any applicable Incremental Amendment or
other amendment pursuant to the terms hereof.
“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Loan Lenders pursuant to Section
2.01(a) or otherwise pursuant to the terms of this Agreement.
“Term Loan Commitment” means, as to each Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Term Loan Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto or as described in the First Amendment or Fourth
Amendment, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of Term Loan Commitments as
of the Closing Date was $950,000,000. The aggregate amount of the 2017
Refinancing Term Commitments (as defined in the First Amendment) on the First
Amendment Effective Date was $647,625,000. The aggregate amount of the 2018
Refinancing Term Commitments (as defined in the Fourth Amendment) on the Fourth
Amendment Effective Date (after giving effect to the


59
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





$46,005,937.47 prepayment made pursuant to Section 9(b) of the Fourth Amendment)
is $400,000,000.
“Term Loan Facility” means, at any time, the aggregate principal amount of the
Term Loans of all Lenders outstanding at such time.
“Third Amendment” means that certain Amendment No. 3 to Credit Agreement, dated
as of December 18, 2017, by and among the Borrower, the other Reaffirming
Parties (as defined therein), the Incremental Revolving Lenders party thereto
and the Administrative AgentGoldman Sachs Bank USA as the administrative agent.
“Third Amendment Effective Date” means the Amendment No. 3 Effective Date (as
defined in the Third Amendment).
“Threshold Amount” means $75,000,000.
“Ticking Fee” has the meaning assigned in Section 2.09(c).
“Total Leverage Ratio” means, as of any date of determination, the ratio of (i)
Consolidated Net Total Debt as of the date of the financial statements most
recently delivered by the Borrower pursuant to Section 6.01(a) or (b), as
applicable, to (ii) Consolidated EBITDA for the period of the four consecutive
fiscal quarters ending as of the date of such financial statements.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Incremental Revolving Loans and L/C Obligations.
“Trademark Security Agreement” means the Trademark Security Agreement,
substantially in the form attached to the Security Agreement dated the Closing
Date, or such other form of trademark security agreement reasonably acceptable
to the Administrative Agent, by certain Loan Parties in favor of the Collateral
Trustee, for the benefit of the Secured Parties, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
“Transactions” means, collectively, (a) the Exit, (b) the Refinancing, (c) the
incurrence of the Loans under the Loan Documents, (d) the transactions
contemplated by the Rights Offering Documents, (e) the issuance of the
Convertible Securities and the assumption by the Borrower of the obligations
under the Priority Lien Notes, (f) the incurrence of any Permitted
Securitization Program, (g) the availability of the Minimum Cash Balance and (h)
the payment of the fees and expenses incurred in connection with any of the
foregoing clauses (a)-(g) hereof.
“Transaction Costs” has the meaning specified in the preliminary statements to
this Agreement.


60
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the applicable state of
jurisdiction.
“UCP” means the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 600, as the same
may be amended from time to time.
“Unfunded Pension Liability” means the excess of a Pension Plan’s accrued
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the actuarial
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.
“United States” and “US” mean the United States of America.
“Unreimbursed Amount” means the amount of any unreimbursed drawing (expressed in
Dollars or in the amount of the Dollar Equivalent thereof in the case of a
Letter of Credit denominated in an Alternative Currency) on any Letter of Credit
or, without duplication, the amount of any L/C Borrowing that has been deemed to
be incurred in respect thereof and has not been repaid by the Borrower.
“Unrestricted Cash” means the aggregate amount of cash and Cash Equivalents held
in accounts on the consolidated balance sheet of Borrower and its Restricted
Subsidiaries to the extent that the use of such cash for application to payment
of the Obligations or other Indebtedness is not prohibited by law or any
contract or other agreement and such cash is and Cash Equivalents are free and
clear of all Liens (other than Liens in favor of the Collateral Trustee) and
Liens permitted pursuant to Section 7.01(p)(i) hereof.
“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that becomes
an Unrestricted Subsidiary in accordance with Section 6.13, (b) any Special
Purpose Receivables Subsidiary; provided that any Special Purpose Receivables
Subsidiary shall, upon termination of such Permitted Securitization Program
(other than as a result of an event of default thereunder unless and until the
obligations thereunder are repaid in full), cease to be an Unrestricted
Subsidiary, or (c) anyas of the Seventh Amendment Effective Date, any Subsidiary
listed on Schedule 1.01(b); provided that in no event shall any of Peabody
Investments Corp., Peabody IC Funding Corp., Gibraltar Holdings, Peabody
Investments (Gibraltar) Limited, Peabody Global Funding, LLC, Peabody
International Investments, Inc. (and any successor thereto), Peabody
International Holdings, LLC, and any other Subsidiary, whether now owned or
hereafter formed or acquired, that directly holds Equity Interests in Gibraltar
Holdings at any time be or be designated as an Unrestricted Subsidiary.
“U.S. Government Obligations” means obligations issued or directly and fully
guaranteed or insured by the United States of America or by any agency or
instrumentality thereof,; provided that the full faith and credit of the United
States of America is pledged in support thereof.


61
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“U.S. Special Resolution Regimes” has the meaning assigned to it in Section
10.26.
“Voting Stock” means, with respect to any Person, such Person’s Equity Interest
having the right to vote for the election of directors of such Person under
ordinary circumstances.
“Weighted Average Yield” means with respect to any Loan, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees or original issue discount payable with respect to such
Loan.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organizational Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof”,
“hereto” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) all references to “wholly-owned” when
referring to a Subsidiary of the Borrower shall mean a Subsidiary of which all
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly or indirectly by the Borrower or
another wholly-owned Subsidiary of the Borrower, (vi) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vii) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.


62
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only, shall not constitute a part hereof, shall not be
given any substantive effect and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.
(b)    Changes in GAAP. If at any time any Accounting Change would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such Accounting Change as if such Accounting Change has not been made
(subject to the approval of the Required Lenders); provided that, until so
amended, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Change had not
occurred. Notwithstanding any other provision contained herein, the definitions
set forth in this Agreement and any financial calculations required by the Loan
Documents shall be computed to exclude all liabilities related to operating
leases, as defined by Financial Accounting Standards Board Accounting Standards
Codification 842 (or any successor provision), are excluded from the definition
of Indebtedness and payments related to operating leases are not included in
interest expenses in part or in whole.
(c)    Pro Forma Basis Calculation. Notwithstanding anything herein to the
contrary, the parties hereto acknowledge and agree that all calculations of (i)
the Total Leverage Ratio and the First Lien Leverage Ratio for purposes of
determining compliance with the Incremental Debt Cap, Section 6.13, Section
7.03(j), Section 7.06(e), Section 7.06(m) and Section 7.11, (ii) Consolidated
Net Tangible Assets, (iii) the Fixed Charge Coverage Ratio for purposes of
determining compliance with Section 7.06(m)[reserved], or (iv) any other test
that is based on satisfying a financial ratio or metric, shall be made on a Pro
Forma Basis. (A) with respect to any acquisition by the Borrower or its
Restricted Subsidiaries of any Person, property or assets, if the Consolidated
EBITDA for the acquired Person or business for the most recent four fiscal
quarter period for which financial statements are available is equal to or
greater than 5% of the Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such period and (B) with respect to any disposition by the
Borrower or its Restricted Subsidiaries of any Person, property or assets, if
the Consolidated EBITDA for the Person or business being disposed of for the
most recent four fiscal quarter period for which financial statements are
available was equal


63
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





to or exceeded 5% of the Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such period. With respect to the above Pro Forma Basis
calculations, in the event that the relevant entity or property, which is being
acquired or disposed, reports its financial results on a semi-annual basis, the
Administrative Agent and the Borrower may utilize the two most recent
semi-annual financial results for purposes of making such calculation and such
above determination in a manner similar to the above that is mutually agreeable.
1.04    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or the applicable L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of L/C Credit Extensions and Outstanding
Amounts of L/C Obligations denominated in Alternative Currencies. Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the applicable
L/C Issuer, as applicable.
(b)    Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be.
1.05    Additional Alternative Currencies.
(a)    The Borrower may from time to time request that Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the issuance of Letters of Credit, such request shall be subject to the approval
of the Administrative Agent and the applicable L/C Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten (10) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and the L/C Issuer, in their sole discretion). The Administrative Agent
shall promptly notify the applicable L/C Issuer thereof. Each L/C Issuer shall
notify the Administrative Agent, not later than 11:00 a.m., eight (8) Business
Days after receipt of such request whether it consents, in its sole discretion,
to the issuance of Letters of Credit in such requested currency.
(c)    Any failure by an L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such L/C Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the


64
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





applicable L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances by such L/C
Issuer. If the Administrative Agent shall fail to obtain consent to any request
for an additional currency under this Section 1.05, the Administrative Agent
shall promptly so notify the Borrower.
1.06    Change of Currency.
(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
1.07    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to New York City time (daylight or standard, as
applicable).
1.08    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
1.09    Negative Covenant Compliance. For purposes of determining whether the
Borrower and its Restricted Subsidiaries comply with any exception to the
negative covenants contained in Section 7.01, Section 7.02 and 7.03 where
compliance with any such exception is based on a financial ratio or metric being
satisfied, it is understood that (a) compliance shall be measured at the time
when the relevant event is undertaken, as such financial ratios and metrics are
intended to be “incurrence” tests and not “maintenance” tests


65
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





and (b) correspondingly, any such ratio and metric shall only prohibit the
Borrower and its Restricted Subsidiaries from creating, incurring, assuming,
suffering to exist or making, as the case may be, any new Liens, Indebtedness or
Investments, but shall not result in any previously permitted Liens,
Indebtedness or Investments ceasing to be permitted hereunder.
1.10    Divisions1.11    . For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.
ARTICLE II.
THE COMMITMENTS AND BORROWINGS
2.01    The Loans.
(a)    (a) Term Loans. On the Closing Date, each Lender having a Term Loan
Commitment as of the Closing Date made Existing Term Loans (as defined in the
First Amendment) to the Borrower in the original principal amount of
$950,000,000. On the First Amendment Effective Date, each Lender having a Term
Loan Commitment as of the First Amendment Effective Date made (or was deemed to
have made) Existing Term Loans (as defined in the Fourth Amendment) to the
Borrower in the original principal amount of $647,625,000. Subject to the terms
and conditions set forth in the Fourth Amendment, on the Fourth Amendment
Effective Date, each 2018 Refinancing Term Lender (as defined in the Fourth
Amendment) severally agrees to make (or will bemade (or was deemed to have made)
a loan (a “Term Loan”) to the Borrower in Dollars, on the Fourth Amendment
Effective Date in an aggregate principal amount not to exceed such Lender’s
Applicable Percentage of the Term Loan Facility; provided, however, that after
giving effect to any such Term Loan Borrowing, (i) the Total Outstandings of
Term Loans shalldid not exceed the Term Loan Facility and (ii) the aggregate
Outstanding Amount of the Term Loans of any Lender shalldid not exceed such
Lender’s Term Loan Commitment. Each Term Loan Borrowing shall consist of Term
Loans made simultaneously by the Term Lenders in accordance with their
respective Applicable Percentage of the Term Loan Facility. Amounts borrowed
under this Section 2.01 and repaid or prepaid may not be reborrowed. Term Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
Term Loan Commitments in effect on the Fourth Amendment Effective Date and not
drawn on the Fourth Amendment Effective Date shall expireexpired immediately
after such date.
(b)    Incremental Revolving Borrowings. Subject to the terms and conditions set
forth herein, each Incremental Revolving Lender severally agrees to make
Incremental Revolving Loans to the Borrower in Dollars from time to time, on any
Business Day during the Availability Period for the applicable Incremental
Revolving Facility, in an aggregate principal amount not to exceed at any time
outstanding the amount of such Lender’s Incremental Revolving Commitment;
provided, however, that after giving effect to any Incremental Revolving


66
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
aggregate Incremental Revolving Commitments and (ii) the aggregate Outstanding
Amount of the Incremental Revolving Loans of any Lender, plus such Incremental
Revolving Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Incremental Revolving Lender’s Incremental
Revolving Commitment. Within the limits of each Incremental Revolving Lender’s
Incremental Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(b), prepay under Section
2.05, and reborrow under this Section 2.01(b). Incremental Revolving Loans may
be Base Rate Loans or Eurocurrency Rate Loans. Each Incremental Revolving Lender
may, at its option, make any Incremental Revolving Loan by causing any domestic
or foreign branch or Affiliate of such Incremental Revolving Lender to make such
Incremental Revolving Loan; provided that any exercise of such option shall not
affect in any manner the obligation of the Borrower to repay such Incremental
Revolving Loan in accordance with the terms of this Agreement.
2.02    Borrowings, Conversions and Continuations of the Loans.
(a)    Each Term Loan Borrowing, each Incremental Revolving Borrowing, each
conversion of Term Loans or Incremental Revolving Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 12:00 p11:00 a.m., New York City time (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans and (ii) on the requested date of any Borrowing of Base
Rate Loans; provided, however, that if the Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three, or
six months or, to the extent available to all Lenders making such Eurocurrency
Rate Loans, twelve months or such shorter period in duration as provided in the
definition of “Interest Period”, the applicable notice must be received by the
Administrative Agent not later than 12:00 p11:00 a.m. New York City time four
Business Days prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans. Not later than 12:00 p.m. New York City
time three Business Days before the requested date of such Borrowing, conversion
or continuation of Eurocurrency Rate Loans, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
applicable requested Interest Period referenced in the above proviso has been
consented to by all such Lenders. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Borrowing Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Borrowing Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Loan Borrowing, an
Incrementala Revolving Borrowing, a conversion of Term Loans or Incremental
Revolving Loans from one Type to the other, or a continuation of Eurocurrency
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing


67
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Term Loans or Incremental Revolving Loans are to be converted and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Borrowing Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation
of Eurocurrency Rate Loans, then the applicable Term Loans or Incremental
Revolving Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Borrowing Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
(b)    Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term Loans or Incremental Revolving Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans as described in the preceding
subsection. Each Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 2:00 p.m.12:00 noon, New York City time on the Business Day specified
in the applicable Borrowing Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Borrowing, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date a Borrowing Notice with respect to an
Incrementala Revolving Borrowing is given by the Borrower there are L/C Advances
outstanding, then the proceeds of such an Incrementala Revolving Borrowing,
first, shall be applied to the payment in full of any Unreimbursed Amounts in
respect thereof, and second, shall be made available to the Borrower as provided
above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans if the
Required Lenders or the Administrative Agent so notify the Borrower.
(d)    As soon as practicable after 10:00 a.m. (New York City time) on each
Interest Rate Determination Date, Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurocurrency Rate
Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to the Borrower and each Lender. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in the Administrative Agent’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.


68
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than fifteen (15) Interest Periods in effect hereunder.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Incremental Revolving Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the SecondSeventh Amendment Effective Date until the Letter of
Credit Expiration Date, to issue Letters of Credit denominated in Dollars or in
one or more Alternative Currencies for the account of the Borrower or any
Restricted Subsidiary, and to amend or extend Letters of Credit previously
issued by it, in accordance with Section 2.03(b), and (2) to honor drawings
under the Letters of Credit; and (B) the Incremental Revolving Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
or any Restricted Subsidiary and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Revolving Credit Outstandings shall not exceed the aggregate
Incremental Revolving Commitments and (y) the aggregate Outstanding Amount of
the Incremental Revolving Loans of any Lender, plus such Incremental Revolving
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
shall not exceed such Incremental Revolving Lender’s Incremental Revolving
Commitment. Each request by the Borrower or any Restricted Subsidiary for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Notwithstanding anything herein to the contrary, (A) the
Administrative Agent and Goldman Sachs Bank USA shall not be required to issue
commercial Letters of Credit and (B) Credit Suisse AG and Deutsche Bank AG New
York Branch shall not be required to issue commercial Letters of Credit or Bank
Guarantees. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto and deemed L/C Obligations and shall be governed and subject to
the terms and conditions hereof. At the election of the Borrower and the
applicable L/C Issuer, and subject to the approval (not to be unreasonably
withheld or delayed) of the Administrative Agent, any letters of credit issued
by an L/C Issuer under the Existing Securitization Facility may be deemed to be
a Letter of Credit for all purposes under this Agreement (and, for the avoidance
of doubt, shall not be treated as outstanding under the Existing Securitization
Facility upon such election and approval).
(ii)    No L/C Issuer shall issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii) or an agreement by the Borrower to Cash
Collateralize such Letter of Credit in the same manner as set forth in 2.03(g),
the expiry date of such requested Letter of Credit would occur more than twelve
months after the date of


69
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





issuance or last extension, unless the Required Revolving Lenders and the
applicable L/C Issuer have approved such expiry date; provided that a Bank
Guarantee may have an expiry date that occurs more than twelve months after the
date of issuance or last extension (or may have no expiry date) if approved
solely by the applicable L/C Issuer (but in any event subject to clause (B)
below);
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date (or if the requested Letter of Credit does not
have an expiry date), unless (x) Cash Collateralized in the same manner as set
forth in 2.03(g), or (y) all the Incremental Revolving Lenders and the
applicable L/C Issuer have approved such expiry date; or
(C)    such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the SecondSeventh Amendment Effective Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
SecondSeventh Amendment Effective Date and which such L/C Issuer in good faith
deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer;
(C)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder or any provisions for
automatic extension of its expiry date;
(D)    a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
obligations of such Defaulting Lender have been fully reallocated to the
non-Defaulting Lenders pursuant to Section 2.18(c) or such L/C Issuer has
entered into arrangements satisfactory to it (such as through the posting of
Cash Collateral) with the Borrower or such Lender to eliminate such L/C Issuer’s
risk with respect to such Lender; or
(E)    after giving effect to such issuance, the aggregate face amount of
Letters of Credit issued by such L/C Issuer would exceed its L/C Issuance Limit;


70
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(iv)    The applicable L/C Issuer and the Borrower shall not amend any Letter of
Credit if such L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
(vi)    Each L/C Issuer shall act on behalf of the Incremental Revolving Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuers with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m., New York City time, at least two
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the applicable L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof (if applicable, in the case of Bank
Guarantees); (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as such L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such L/C Issuer may reasonably require. Additionally, the Borrower
shall furnish to the applicable L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in


71
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Incremental Revolving Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or any Restricted Subsidiary or enter into the applicable amendment, as
the case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Incremental Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Incremental Revolving Lender’s Applicable Percentage times the amount of such
Letter of Credit. The Administrative Agent shall promptly notify each
Incremental Revolving Lender of the amount of each Letter of Credit issuance and
each amendment with respect to the amount of any Letter of Credit, provided that
a failure to provide such notice shall not affect the obligations of each
Incremental Revolving Lender to purchase participations in each Letter of Credit
as provided in this Agreement. Notwithstanding that a Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, a Subsidiary, the Borrower shall be obligated to reimburse the applicable
Issuing Bank hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, an L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to the applicable L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Incremental Revolving Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the applicable L/C Issuer shall have no
obligation to permit any such extension if (A) such L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)),
or (B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Daysfifteen (15) days before the
Non-Extension Notice Date from the Administrative Agent or the Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the applicable L/C Issuer not to
permit such extension.


72
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(iv)    If the Borrower so requests in any applicable Letter of Credit
Application, an L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder upon request
to such L/C Issuer (each, an “Auto-Reinstatement Letter of Credit”). Each
Auto-Reinstatement Letter of Credit shall permit the applicable L/C Issuer to
decline to reinstate all or any portion of the stated amount thereof after a
drawing thereunder by giving notice of such non-reinstatement within a specified
number of days after such drawing (the “Non-Reinstatement Deadline”). Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Incremental Revolving Lenders shall be deemed to have
authorized (but may not require) the applicable L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, the applicable L/C Issuer shall
not permit such reinstatement if (A) such L/C Issuer has received a notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Reinstatement Deadline from the Administrative
Agent or the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied (treating such reinstatement as an L/C Credit
Extension for purposes of this clause) and, in each case, directing the
applicable L/C Issuer not to permit such reinstatement or (B) the Administrative
Agent has not received a certificate from the Borrower on or before the day that
is five Business Days before the Non-Reinstatement Deadline certifying to
compliance with the proviso to the first sentence of Section 2.03(a) after
giving effect to such reinstatement.
(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in Dollars, the Borrower shall reimburse such L/C Issuer in
Dollars. In the case of a Letter of Credit denominated in an Alternative
Currency, the Borrower shall reimburse such L/C Issuer in such Alternative
Currency, unless (A) such L/C Issuer (at its option) shall have specified in
such notice that reimbursement in Dollars is preferred and the Borrower does not
make payment in the applicable Alternative Currency on the Honor Date, in which
case the Borrower shall reimburse such L/C Issuer in Dollars, or (B) otherwise,
the Borrower shall have notified such L/C Issuer promptly following receipt of
the notice of drawing that the Borrower will reimburse such L/C Issuer in
Dollars. In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternative Currency, such L/C Issuer shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. The Borrower shall reimburse such
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing and in the applicable currency on the date on which the Borrower
receives notice of any payment by such L/C Issuer under a Letter of Credit, if
the Borrower receives notice by 12:00 p.m., New York City time for payment in
Dollars or by the Applicable Time for payments in Alternative Currencies, or on
the next Business Day if notice is


73
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





not received by such time (each such date, an “Honor Date”). If the Borrower
fails to so reimburse such L/C Issuer by the time set forth in the preceding
sentence, the applicable L/C Issuer shall promptly notify the Administrative
Agent of the Honor Date and the Unreimbursed Amount. The Administrative Agent
shall promptly notify each Incremental Revolving Lender thereof and of the
amount of such Incremental Revolving Lender’s Applicable Percentage thereof. Any
notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if promptly confirmed in writing;
provided that the lack of such a prompt confirmation shall not affect the
conclusiveness or binding effect of such notice.
(ii)    Each Incremental Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer, in Dollars, at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m., New York City time, on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Incremental Revolving Lender that so
makes funds available shall be deemed to have made an Incrementala Revolving
Loan constituting a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not repaid or fully
refinanced by an Incrementala Revolving Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in Dollars in the amount of the Unreimbursed Amount that
is not so refinanced, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at (A) the rate applicable to
Base Rate Loans from the Honor Date to the date reimbursement is required
pursuant to Section 2.03(c)(i) and (B) thereafter, the Default Rate. Each
Incremental Revolving Lender’s payment to the Administrative Agent for the
account of the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)    Until each Incremental Revolving Lender funds its L/C Advance pursuant
to this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Incremental
Revolving Lender’s Applicable Percentage of such amount shall be solely for the
account of such L/C Issuer.
(v)    Each Incremental Revolving Lender’s obligation to make L/C Advances to
reimburse the L/C Issuers for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Incremental
Revolving Lender may have against any L/C Issuer, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Incremental Revolving
Lender’s obligation to make Incremental Revolving Loans pursuant to this Section
2.03(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Borrowing Notice). No such making of an L/C


74
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the applicable L/C Issuer for the amount of any payment made by the
such L/C Issuer under any Letter of Credit, together with interest as provided
herein.
(vi)    If any Incremental Revolving Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
OvernightNYFRB Rate from time to time in effect. A certificate of the applicable
L/C Issuer submitted to any Incremental Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.03(c)(vi) shall be conclusive, absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Incremental Revolving Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in Dollars and in the same funds as those
received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Incremental
Revolving Lender shall pay to the Administrative Agent for the account of such
L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
OvernightNYFRB Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive Payment in Full and the termination of this
Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse each
L/C Issuer for each drawing under each Letter of Credit and to repay each
Unreimbursed Amount shall be absolute, unconditional and irrevocable under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff or defense to payment
that the Borrower or any Restricted Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such


75
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





transferee may be acting), any L/C Issuer or any Incremental Revolving Lender,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit, except to the extent
caused by the applicable L/C Issuer’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction;
(iv)    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit, so long as such L/C Issuer shall have
determined in the absence of gross negligence or willful misconduct, in good
faith and in accordance with the standard of care specified in the Uniform
Commercial Code of the State of New Yorkas determined by a final, non-appealable
judgment of a court of competent jurisdiction, that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment appear on their face to be in conformity with such Letter of Credit;
(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Restricted
Subsidiary or in the relevant currency markets generally; or
(vi)    any other action taken or omitted to be taken by an L/C Issuer under or
in connection with any Letter of Credit or the related drafts or documents,
whether or not similar to any of the foregoing, if done in the absence of gross
negligence or willful misconduct, in good faith and in accordance with the
standards of care specified in the Uniform Commercial Code of the State of New
Yorkas determined by a final, non-appealable judgment of a court of competent
jurisdiction.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Incremental Revolving Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, no L/C Issuer shall
have any responsibility to obtain any document (other than any documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Incremental Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Incremental Revolving


76
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Lenders or the Required Revolving Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.
Notwithstanding anything to the contrary herein, the Borrower may have a claim
against an L/C Issuer, and an L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary or transferee of documents strictly
complying with the terms and conditions of a Letter of Credit, as determined by
a final, non-appealable judgment of a court of competent jurisdiction. In
furtherance and not in limitation of the foregoing, an L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and an L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(g)    Cash Collateral. If any L/C Obligation (x) has a stated maturity date or
an expiration date that extends beyond the Incremental Revolving Facility
Maturity Date or has no stated expiry or maturity date, or (y) provides for
automatic extensions of the stated maturity date or the expiration date thereof,
in each case, beyond the Incremental Revolving Facility Maturity Date, then the
Borrower shall Cash Collateralize (i) any portion of such Letter of Credit
described in clause (x) above that remains outstanding 15 days prior to the
Incremental Revolving Facility Maturity Date (or such shorter time as the
Administrative Agent and any applicable L/C Issuer shall agree) and (ii) any
portion of such Letter of Credit described in clause (y) above that remains
outstanding 15 days prior to the date on which the applicable L/C Issuer must
deliver notice electing not to extend such Letter of Credit (or such shorter
time as the Administrative Agent and any applicable L/C Issuer shall agree).
(h)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued, with
respect to Letters of Credit other than Bank Guarantees, the rules of the ISP
shall apply to each standby Letter of Credit and the rules of the UCP shall
apply to each commercial Letter of Credit.
(i)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Incremental Revolving Lender in accordance with its
Applicable Percentage for the Incremental Revolving Facility a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit issued on behalf of
the Borrower equal to the Applicable Rate for Eurocurrency Rate Loans times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit issued on behalf of the Borrower, the amount of such Letter
of Credit shall be


77
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





determined in accordance with Section 1.08. The Letter of Credit Fees shall be
(x) computed on a quarterly basis in arrears and (y) due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. Notwithstanding
anything to the contrary contained herein, all Letter of Credit Fees shall
accrue at the Default Rate (i) automatically if such Letter of Credit Fee is not
paid when due, whether at stated maturity, by acceleration or otherwise and (ii)
while any other Event of Default exists upon the request of the Required
Revolving Lenders.
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its own
account, in Dollars, a fronting fee with respect to each Letter of Credit issued
by such L/C Issuer at the rate of 0.125% per annum on the face amount of each
such Letter of Credit, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears (any such fronting fee, a “Fronting Fee”). Fronting Fees shall be due
and payable on the date that is ten Business Days after the last day of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand;
provided that, notwithstanding the foregoing, except in the event that there
exists any Event of Default under Section 8.01(f) when such Fronting Fee is due,
the Fronting Fee shall be due but not payable until five days following receipt
by Borrower of an invoice from the applicable L/C Issuer setting forth the
amount payable. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.08. In addition, the Borrower shall pay
directly to the applicable L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit or
bank guarantees, as applicable, as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l)    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Restricted Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.
(m)    Additional L/C Issuer. Any Person permitted to become an L/C Issuer
pursuant to the definition of L/C Issuer may become an L/C Issuer under this
Agreement with the obligations, rights, powers and privileges of an L/C Issuer
hereunder by executing a joinder, in a form reasonably satisfactory to (and
acknowledged and accepted by) the Administrative Agent, indicating such Lender’s
L/C Issuance Limit and, upon the execution and delivery of any such joinder,
such Lender shall be an L/C Issuer for all purposes hereof.


78
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(n)     Reallocation. If at any time prior to the termination in full of the
Revolving Facility, a portion of the Revolving Commitments of any Lender expire
as a result of the occurrence of the Revolving Facility Maturity Date with
respect thereto, then, the participation obligations with respect to existing
Letters of Credit shall be fully reallocated to the remaining Revolving Lenders
(subject to the limitations set forth in Section 2.03(a)(i) as if such Letters
of Credit were being issued at such time) or such L/C Issuer shall enter into
arrangements satisfactory to it (such as through the posting of Cash Collateral)
with the Borrower to eliminate such L/C Issuer’s risk with respect to such
expiring Revolving Commitments.
2.04    [Reserved].
2.05    Prepayments and Commitment Reductions.
(a)    Voluntary Prepayments. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part, subject to Section 2.05(i), without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m., New York City time (or such other later time which is
acceptable to the Administrative Agent), (A) three Business Days prior to any
date of prepayment of Eurocurrency Rate Loans, and (B) on the date of prepayment
of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, the entire amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility). If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein; provided that any such notice
may be contingent upon the consummation of a refinancing and such notice may
otherwise be extended or revoked, in each case, with the requirements of Section
3.05 to apply to any failure of the contingency to occur and any such extension
or revocation. Any prepayment of a Eurocurrency Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of the outstanding
Loans pursuant to this Section 2.05(a) shall be applied to the Type(s) of
Loan(s) in the manner as the Borrower shall direct, and each prepayment of Loans
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities; provided, in the
event the Borrower fails to specify the Loans to which any such prepayments
shall be applied, such prepayments shall be applied, first, to repay outstanding
Incremental Revolving Loans (if any) to the full extent thereof (without a
corresponding reduction in the Incremental Revolving Commitments with respect
thereto) and second, to prepay the Term Loans on a pro rata basis (in accordance
with the respective outstanding principal amounts thereof) and further applied
to reduce the scheduled remaining installments of principal of the Term Loans in
direct order of maturity.


79
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(b)    [Reserved].
(c)    If the Administrative Agent notifies the Borrower at any time that the
Dollar Equivalent of the Total Revolving Credit Outstandings at such time
exceeds the Incremental Revolving Commitments then in effect, then, within two
Business Days after receipt of such notice, the Borrower shall prepay
Incremental Revolving Loans and/or shall Cash Collateralize the L/C Obligations
in an aggregate amount sufficient to reduce such Outstanding Amount as of such
date of payment to an amount not to exceed 100% of the Incremental Revolving
Commitments then in effect; provided, however, that, subject to the provisions
of Section 2.03(g), the Borrower shall not be required to Cash Collateralize the
L/C Obligations pursuant to this Section 2.05(c) unless, after the prepayment of
the Incremental Revolving Loans, the Total Revolving Credit Outstandings exceed
the Incremental Revolving Commitments then in effect. The Administrative Agent
may, at any time and from time to time after the initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the incremental effects of further exchange rate fluctuations if
the Dollar Equivalent of the Total Revolving Credit Outstandings at such time
less the amount of Cash Collateral held by the Administrative Agent for L/C
Obligations exceeds the Incremental Revolving Commitments then in effect.
(d)    [Reserved].
(e)    Asset Sales. No later than ten Business Days following the consummation
of any Asset Sale by the Borrower or a Restricted Subsidiary pursuant to
Sections 7.05(c), 7.05(k), 7.05(l) and 7.05(q) that results in the amount of Net
Proceeds (as of the date of such receipt) exceeding $10,000,000 (such excess
amount, the “Excess Proceeds”), the Borrower shall make (or cause to be made) a
prepayment of the Loans as specified in Section 2.05(k) below in an amount equal
to the lesser of (x) 100% of such Excess Proceeds and (y) the aggregate
principal amount of the Loans then outstanding (the “Asset Sale Sweep
Provision”), if any, in each case subject to the following:
(i)    If prior to the date of any such required prepayment, the Borrower
notifies the Administrative Agent in writing of the Borrower’s and/or its
Restricted Subsidiary’s intention to reinvest the Excess Proceeds of any Asset
Sale in assets that are, in the reasonable business judgment of the Borrower,
useful in the business of the Borrower or some or all of its Restricted
Subsidiaries (including by way of any Permitted Acquisition) and certifies in
such notice that no Event of Default then exists, then the Borrower shall not be
required to make a prepayment to the extent (x) the Excess Proceeds are so
reinvested within 365 days following receipt thereof by the Borrower and/or such
Restricted Subsidiary, or (y) if the Borrower and/or such Restricted Subsidiary,
as applicable, has committed in writing to so reinvest such Excess Proceeds
during such 365-day period, such Excess Proceeds are so reinvested within 180
days after the expiration of such 365-day period; provided that, to the extent
such Excess Proceeds have not been so reinvested prior to the expiration of the
applicable period, the Borrower shall promptly prepay the outstanding Loans as
specified in Section 2.05(k) below after the expiration of such period in an
amount equal to the amount required by the Asset Sale Sweep Provision where,
subject to Section 2.05(e)(v), the amount of Excess Proceeds for such purposes
shall be the amount of Excess Proceeds not reinvested as set forth above;
provided, further that, if such Asset Sale includes a Disposition of any
Collateral, the assets in which the portion of Excess


80
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Proceeds derived from such Collateral are so reinvested as set forth above shall
be reinvested in assets of one or more Loan Parties and the applicable Loan
Party shall comply with Section 6.16 with respect to such assets as if such
assets were acquired on the date of such reinvestment.
(ii)    Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.
(iii)    [Reserved].
(iv)    Notwithstanding anything to the contrary herein, with respect to the
Metropolitan Collieries Disposition, the Borrower’s obligation to repay the
Loans pursuant to this Section 2.05(e) shall be limited to the lesser of (x) the
Excess Proceeds as a result of the Metropolitan Collieries Disposition and (y)
the amount by which the amount of Unrestricted Cash of the Borrower and its
Restricted Subsidiaries immediately after giving effect to such Metropolitan
Collieries Disposition and the receipt of the proceeds of such Disposition
exceeds $800,000,000.[Reserved].
(v)    The amount of repayments required to be made pursuant to this Section
2.05(e) shall be reduced by an amount equal to the sum of the amount of any
voluntary repayments of the Loans made with such Net Proceeds from the relevant
Asset Sale.
(f)    Issuance of Debt. On the first Business Day following receipt by Borrower
or any of its Restricted Subsidiaries of any cash proceeds from the incurrence
of any Indebtedness of Borrower or any of its Restricted Subsidiaries (other
than with respect to Indebtedness permitted to be incurred pursuant to Section
7.03 but including Permitted Refinancing Indebtedness in respect of the Term
Loans), Borrower shall prepay the Loans as specified in Section 2.05(k) below in
an aggregate amount equal to 100% of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses.
(g)    Excess Cash Flow. In the event that there shall be Excess Cash Flow for
any fiscal year (commencing with the fiscal year ending December 31, 20182019),
Borrower shall, no later than one hundred days after the end of such fiscal
year, prepay the Loans in an aggregate amount equal to (i) 75% of such Excess
Cash Flow minus (ii) voluntary repayments of the Term Loans made with Internally
Generated Cash (excluding, for the avoidance of doubt, (x) repurchases of Term
Loans pursuant to Sections 2.19 and 2.20 and (y) repayments of Term Loans made
with the Cash proceeds of any Permitted Refinancing Indebtedness); provided,
that if, as of the last day of the most recently ended fiscal year (commencing
with the payment due one hundred days after December 31, 20182019), the Total
Leverage Ratio (determined for any such period by reference to the Compliance
Certificate delivered pursuant to Section 6.02(b) calculating the Total Leverage
Ratio as of the last day of such fiscal year) shall be (1) less than or equal to
2.00:1.00 and greater than 1.50:1.00, Borrower shall only be required to make
the prepayments otherwise required hereby in an amount equal to (i) 50% of such
Excess Cash Flow minus (ii) voluntary repayments of the Term Loans made with
Internally Generated Cash (excluding, for the avoidance of doubt, (x)
repurchases of Term Loans pursuant to Sections 2.19 and 2.20 and (y) repayments
of Term Loans made with the Cash proceeds of any Permitted


81
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Refinancing Indebtedness); (2) less than or equal to 1.50:1.00 and greater than
1.00:1.00, Borrower shall only be required to make the prepayments otherwise
required hereby in an amount equal to (i) 25% of such Excess Cash Flow minus
(ii) voluntary repayments of the Term Loans made with Internally Generated Cash
(excluding, for the avoidance of doubt, (x) repurchases of Term Loans pursuant
to Sections 2.19 and 2.20 and (y) repayments of Term Loans made with the Cash
proceeds of any Permitted Refinancing Indebtedness); and (3) less than or equal
to 1.00:1.00, Borrower shall not be required to make the prepayments otherwise
required hereby.
(h)    Insurance/Condemnation Proceeds. No later than ten Business Days
following the date of receipt by Borrower or any of its Restricted Subsidiaries,
or Administrative Agent or Collateral Trustee as loss payee, of any Net
Insurance/Condemnation Proceeds, Borrower shall prepay the Loans as specified in
Section 2.05(k) below in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds; provided, if prior to the date of any such
required prepayment, the Borrower notifies the Administrative Agent in writing
of the Borrower’s and/or its Restricted Subsidiary’s intention to reinvest the
Net Insurance/Condemnation Proceeds in assets that are, in the reasonable
business judgment of the Borrower, useful in the business of the Borrower or
some or all of its Restricted Subsidiaries (including by way of any Permitted
Acquisition) (or used to replace damaged or destroyed assets) and certifies in
such notice that no Event of Default then exists, then the Borrower shall not be
required to make a prepayment to the extent (x) the Net Insurance/Condemnation
Proceeds are so reinvested within 365 days following receipt thereof by the
Borrower and/or such Restricted Subsidiary, or (y) if the Borrower and/or such
Restricted Subsidiary, as applicable, has committed in writing to so reinvest
such Net Insurance/ Condemnation Proceeds during such 365-day period, such Net
Insurance/Condemnation Proceeds are so reinvested within 180 days after the
expiration of such 365-day period; provided that, to the extent such Net
Insurance/Condemnation Proceeds have not been so reinvested prior to the
expiration of the applicable period, the Borrower shall promptly prepay the
outstanding Loans as specified in Section 2.05(k) below after the expiration of
such period in an amount equal to such Net Insurance/Condemnation Proceeds less
any amount so reinvested; provided, further that, if such casualty or taking
includes any Collateral, the assets in which the portion of Net
Insurance/Condemnation Proceeds derived from such Collateral are so reinvested
as set forth above shall be reinvested in assets of one or more Loan Parties and
the applicable Loan Party shall comply with Section 6.16 with respect to such
assets as if such assets were acquired on the date of such reinvestment.
(i) Call Protection. In the event all or any portion of the Term Loans incurred
on the Fourth Amendment Effective Date is repaid (or repriced or effectively
refinanced through any amendment, including, without limitation, through a
Refinancing Facility) for any reason (other than voluntary prepayments with
Internally Generated Cash, mandatory prepayments required pursuant to Sections
2.05(g) and 2.05(h) and repayments made pursuant to Section 2.07) prior to the
six-month anniversary of the Fourth Amendment Effective Date, such repayments,
repricing or effective refinancings will be made at 101.0% of the principal
amount repaid, repriced or effectively refinanced if such repayment, repricing
or refinancing occurs on or prior to the six-month anniversary of the Fourth
Amendment Effective Date.
(i)    [Reserved].


82
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(j)    Repatriation. Notwithstanding the foregoing, if the Borrower reasonably
determines in good faith that any amounts attributable to Foreign Subsidiaries
that are required to be prepaid pursuant to Sections 2.05(e) and 2.05(h) would
result in material adverse tax consequences or violate any applicable local law
in respect of upstreaming proceeds (including financial assistance and corporate
benefit restrictions and statutory duties of the relevant directors), in each
case as set forth in a certificate delivered by a Responsible Officer of the
Borrower to the Administrative Agent, then such Borrower and its Restricted
Subsidiaries shall not be required to prepay such amounts as required under
Sections 2.05(e) and 2.05(h) the repatriation of which would result in such tax
consequence or violation until such material tax consequences or local law
violation no longer exist; provided that, for a period of one year following the
date on which such payment was originally required, the Borrower and its
Restricted Subsidiaries shall take commercially reasonable actions to permit
repatriation of the proceeds subject to such prepayments in order to effect such
prepayments without violating local law or incurring such material adverse tax
consequences.
(k)    Application of Mandatory Prepayments. Each prepayment of the outstanding
Loans pursuant to Sections 2.05(e) through 2.05(h) above shall be applied,
first, pro rata to the remaining scheduled installment payments of the Term
Loans in direct order of maturity, second, to repay the Incremental Revolving
Loans (without a corresponding reduction in the Incremental Revolving
Commitments with respect thereto) and third, to Cash Collateralize Letters of
Credit issued hereunder, in form and substance reasonably satisfactory to the
applicable L/C Issuer. Each prepayment of Loans shall be paid to the Lenders in
accordance with their respective Applicable Percentages.
(l)    Additional Limitations. Notwithstanding anything to the contrary herein,
the Borrower may apply amounts otherwise required to make prepayments pursuant
to Sections 2.05(e), (g) and (h) to repay (x) with respect to Sections 2.05(e)
and (h), any Indebtedness that was secured by any assets not constituting
Collateral sold in such Asset Sale or the loss of which resulted in Net
Insurance/Condemnation Proceeds, as applicable, to the extent such repayment is
required by such Indebtedness as a result of such Asset Sale or loss and (y) a
ratable portion of Indebtedness permitted to be incurred pursuant to Section
7.03 and secured by liens on a pari passu basis pursuant to Section 7.01
(including, for the avoidance of doubt, the Priority Lien Notes Indebtedness,
Incremental Debt and Permitted Refinancing Indebtedness of the foregoing), in
the case of this clause (y), in respect of which a prepayment (or offer of
prepayment) is required to be made with respect to such pari passu Indebtedness
with such Excess Proceeds, Net Insurance/Condemnation Proceeds or Excess Cash
Flow (determined on the basis of the aggregate outstanding principal amount of
the Loans and such other Indebtedness outstanding at such time).
(m)    ABL Facility. Notwithstanding anything to the contrary in Sections
2.05(e) and 2.05(h), if any Indebtedness under any ABL Facility is outstanding,
to the extent a prepayment or cash collateralization of letters of credit is
required under such ABL Facility due to any Net Proceeds or Net
Insurance/Condemnation Proceeds constituting the proceeds of ABL Priority
Collateral, no prepayment shall be required under Sections 2.05(e) and 2.05(h)
to the extent of such required payment under such ABL Facility.[Reserved].


83
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(n)    Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, in the event the Borrower is required to make any mandatory
prepayment (a “Waivable Mandatory Prepayment”), not less than five Business Days
prior to the date (the “Required Prepayment Date”) on which the Borrower is
required to make such Waivable Mandatory Prepayment, the Borrower shall notify
the Administrative Agent of the amount of such prepayment, and the
Administrative Agent will promptly thereafter notify each Lender of the amount
of such Lender’s Applicable Percentage of such Waivable Mandatory Prepayment and
such Lender’s option to refuse such amount. Each such Lender may exercise such
option by giving written notice to the Borrower and the Administrative Agent of
its election to do so on or before the third Business Day prior to the Required
Prepayment Date (it being understood that any Lender which does not notify the
Borrower and the Administrative Agent of its election to exercise such option on
or before the third Business Day prior to the Required Prepayment Date shall be
deemed to have elected, as of such date, not to exercise such option). On the
Required Prepayment Date, (i) the Borrower shall pay to the Administrative Agent
an amount equal to that portion of the Waivable Mandatory Prepayment that is
payable to those Lenders that have elected not to exercise such option, to
prepay the Loans of such Lenders (which prepayment shall be applied in
accordance with the terms of this Section 2.05), and (ii) the portion of the
Waivable Mandatory Prepayment otherwise payable to Lenders that have elected to
exercise such option (“Declined Proceeds”) may be retained by the Borrower to be
used for any purpose not prohibited hereunder.
2.06    Optional Termination or Reduction of Revolving Credit Commitments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Incremental Revolving Commitments, or from time to time
permanently reduce the Incremental Revolving Commitments in whole or in part;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m., New York City time, three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction with respect
to the Incremental Revolving Commitments shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, and (iii) the
Borrower shall not terminate or reduce the Incremental Revolving Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
total Outstanding Amount under the Incremental Revolving Facility would exceed
the Incremental Revolving Commitments under the Incremental Revolving Facility.
The Administrative Agent will promptly notify the Incremental Revolving Lenders
of any such notice of the foregoing, and any such notice may be contingent upon
the consummation of a refinancing and such notice may otherwise be extended or
revoked.
(b)    Application of Commitment Reductions; Payment of Fees. Upon any reduction
of the Incremental Revolving Commitments, the Incremental Revolving Commitment
of each Incremental Revolving Lender shall be reduced by such Incremental
Revolving Lender’s Applicable Percentage in respect of the Incremental Revolving
FacilitiesFacility of such reduction amount. All fees and other amounts under
this Agreement in respect of the Incremental Revolving FacilitiesFacility
accrued until the effective date of any termination of the Incremental Revolving
FacilitiesFacility shall be paid on the effective date of such termination.


84
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





2.07    Repayment of Loans.
(a)    The Borrower shall repay to the Term Lenders on each date set forth below
(or, if any such date is not a Business Day, the immediately preceding Business
Day) the principal amount of Term Loans set forth opposite such date below:
Date
Amount
June 30, 2018
$1,000,000.00
September 30, 2018
$1,000,000.00
December 31, 2018
$1,000,000.00
March 31, 2019
$1,000,000.00
June 30, 2019
$1,000,000.00
September 30, 2019
$1,000,000.00
December 31, 2019
$1,000,000.00
March 31, 2020
$1,000,000.00
June 30, 2020
$1,000,000.00
September 30, 2020
$1,000,000.00
December 31, 2020
$1,000,000.00
March 31, 2021
$1,000,000.00
June 30, 2021
$1,000,000.00
September 30, 2021
$1,000,000.00
December 31, 2021
$1,000,000.00
March 31, 2022
$1,000,000.00
June 30, 2022
$1,000,000.00
September 30, 2022
$1,000,000.00
December 31, 2022
$1,000,000.00
March 31, 2023
$1,000,000.00
June 30, 2023
$1,000,000.00
September 30, 2023
$1,000,000.00
December 31, 2023
$1,000,000.00
March 31, 2024
$1,000,000.00
June 30, 2024
$1,000,000.00
September 30, 2024
$1,000,000.00
December 31, 2024
$1,000,000.00
Maturity Date
$373,000,000.00



85
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------







(b)    provided, however, that the final principal repayment installment of the
Term Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term Loans outstanding on
such date.
(c)    (b) The Borrower shall repay to the Incremental Revolving Lenders on the
Incrementalapplicable Revolving Facility Maturity Date the aggregate principal
amount of all Incremental Revolving Loans outstanding on such date.
2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)    If any amount of principal or interest of any Loan (or any other
Obligations) is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws. Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Incremental Revolving Lender in accordance with its
Applicable Percentage in respect of the Incremental Revolving Facility, a
commitment fee in Dollars equal to 0.50%the Commitment Fee Rate times the actual
daily amount by which the aggregate Incremental Revolving Commitments of all
Incremental Revolving Lenders exceed the sum of (i) the Outstanding Amount of
Incremental Revolving Loans and (ii) the Outstanding Amount of L/C Obligations
of the Borrower, determined on the last day of the immediately preceding fiscal
quarter. The commitment fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the SecondSeventh Amendment Effective Date
(or, in the case of any incremental Revolving Facility other than the 2017
Incremental Revolving Facility, the applicable Incremental Facility Effective
Date), and on the Incremental Revolving Facility Maturity Date.


86
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(b)    The Borrower shall pay to the Arrangers and the Agents for their own
respective accounts, in Dollars, fees in the amounts and at the times specified
in each of the Fee Letters. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
(c) If the Closing Date has not occurred on or prior to the date that is 31 days
following the final allocation of the Term Loan Facility (such date, the “Start
Date”), the Borrower agrees to pay (or cause to be paid) to the Arrangers (for
the benefit of each Lender that has been allocated a portion of the Term Loan
Facility) a fee (the “Ticking Fee”) in an amount equal to the sum of (a) for the
period, if any, commencing on the Start Date and continuing through the earliest
of (x) the date that is 61 days following the final allocation of the Term Loan
Facility (such date, the “Step-Up Date”), (y) the Closing Date and (z) May 1,
2017 (or if the Borrower has elected to extend the date set forth in Section
4.01(n), such date as so extended but in any event no later than August 1, 2017)
(the “Termination Date”), an amount equal to the product of (i) the aggregate
principal amount of the commitments in respect of the Term Loan Facility that
were so allocated multiplied by (ii) a per annum rate equal to 50.0% of the
interest rate margin applicable to Eurocurrency Rate Loans, plus (b) for the
period, if any, after the Step-Up Date through and including the earlier of (x)
the date that is 121 days following allocation of the Term Loan Facility (the
“Second Step-Up Date”), (y) the Closing Date and (z) the Termination Date, an
amount equal to the product of (i) the aggregate principal amount of the
commitments in respect of the Term Loan Facility that were so allocated
multiplied by (ii) 100% of the interest rate margin applicable to Eurocurrency
Rate Loans, plus (c) for the period, if any, after the Second Step-Up Date
through and including the earlier of (x) the Closing Date and (y) the
Termination Date, an amount equal to the product of (i) the aggregate principal
amount of the commitments in respect of the Term Loan Facility that were so
allocated multiplied by (ii) 100% of the interest rate (including the interest
rate margin) applicable to Eurocurrency Rate Loans (including the LIBOR
“floor”). The Ticking Fee shall be allocated among the Lenders that have been
allocated a portion of the Term Loan Facility pro rata in accordance with their
respective shares of the then-outstanding aggregate commitments in respect of
the Term Loan Facility. The Ticking Fee shall be payable on the earlier of (a)
the Closing Date and (b) the Termination Date.
2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans, where the rate of interest is calculated on the basis of the prime
rate, and of Fronting Fees shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
2.11    Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the


87
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender to the Borrower made
through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to the Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m., New York City time, on the date specified herein. If, for any reason,
the Borrower is prohibited by any Law from making any required payment hereunder
in an Alternative Currency, the Borrower shall make such payment in Dollars in
the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
3:00 p.m., New York City time shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. If any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 2:00 p.m., New York City time, on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section


88
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the OvernightNYFRB Rate, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
OvernightNYFRB Rate.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to fund its participation or to make its payment under Section 10.04(c).


89
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Pro Rata; Sharing of Payments by Lenders. Except as otherwise expressly
provided in this Agreement, each payment (including each prepayment) by the
Borrower on account of principal of and interest on any Term Loans or
Incremental Revolving Loans shall be allocated by the Administrative Agent pro
rata according to the respective outstanding principal amounts of the Loans of
such Class then held by the respective Lenders of such Class. If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Loans made by
it (or the participation in L/C Obligations held by it) resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact and (b) purchase (for
cash at face value) participations in the applicable Loans (and
subparticipations in L/C Obligations) of the other Lenders of such Class, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
of the applicable Class and other amounts owing them, provided that:
(a)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(b)    the provisions of this Section shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans or Incremental Revolving Loans (or subparticipations in L/C
Obligations) to any assignee or participant.
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.14    [Reserved].
2.15    Incremental Debt.
(a)    Request for Incremental Facility. Upon notice (an “Incremental Facility
Request”) to and approval (not to be unreasonably withheld or delayed) of the
Administrative Agent (who shall promptly notify the existing Lenders), the
Borrower may, without the consent of any Lender, request to add an incremental
revolving credit facility or increase the principal


90
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





amount of anythe existing incremental revolving facility (each anRevolving
Facility (such increase, a “Incremental Revolving Facility”) and/or one or more
new incremental term loan facilities (each an “Incremental Term Facility”; each
Incremental Revolving Facility and Incremental Term Facility, an “Incremental
Facility”) in an aggregate principal amount, which when added to the aggregate
principal amount of the other Incremental Debt outstanding does not exceed the
Incremental Debt Cap as of the effective date of the Incremental Facility;
provided that any such request for an Incremental Facility shall be in a minimum
amount equal to the lesser of (x) $25,000,000 and (y) the entire amount that
remains available for request under this Section 2.15.
(b)    Incremental Facility Request. Each Incremental Facility Request from the
Borrower shall set forth (i) the requested principal amount of the Incremental
Facility, (ii) the proposed terms of the Incremental Facility (including its
interest rate and, if an Incremental Term Facility is being requested,
amortization and any prepayment premiums) and (iii) whether an Incremental
Revolving Facility or Incremental Term Facility is being requested. An
Incremental Facility may be provided by (A) an existing Lender (but no Lender
shall be obligated to provide a commitment in respect of an Incremental
Facility, nor shall the Borrower have any obligation to approach any existing
Lenders to provide a commitment in respect of an Incremental Facility) or (B)
any other Incremental Lender so long as any such Person is approved by the
Administrative Agent and any other Person who would have consent rights pursuant
to Section 10.06(b) if such Incremental Lender was becoming an Incrementala
Revolving Lender or a Term Lender, as applicable. Subject to any such consents
being received and if not already a party hereto, any such Incremental Lender
may become a party to this Agreement by entering into an Incremental Amendment
or other joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent.
(c)    Closing Date and Allocations. In connection with any Incremental
Facility, the Administrative Agent and the Borrower shall determine the
effective date (the “Incremental Facility Effective Date”). The Administrative
Agent shall promptly notify the Borrower and the Lenders of the principal amount
of the Incremental Facility and the Incremental Facility Effective Date.
(d)    Conditions to Effectiveness of Incremental Facility. The effectiveness of
each Incremental Facility shall be subject to the following conditions:
(i)    as of the Incremental Facility Effective Date, (A) the representations
and warranties contained in Article V (or, in the case of any Incremental
Facility being requested in connection with a Permitted Acquisition, the
Specified Representations and Acquisition Agreement Representations in the
Acquisition Agreement for such Permitted Acquisition) are true and correct in
all material respects on and as of the Incremental Facility Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and (ii) (A) if such Incremental Facility is
being requested in connection with a Permitted Acquisition, no Event of Default
under Sections 8.01(a), (f), or (g) has occurred or is continuing or would
immediately result therefrom, unless such conditions would not be permitted by
applicable Law (e.g., in an Australian acquisition context), in which case the
satisfaction of such conditions shall




91
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





not be required, and (B) otherwise, no Default or Event of Default has occurred
or is continuing or would immediately result therefrom;
(ii)    such Incremental Facility shall have the same guarantees as, and be
secured on a pari passu basis with, the Secured Obligations; provided that, if
agreed by the Borrower and the relevant Incremental Lenders, the Incremental
Facility may be subject to lesser guarantees or be unsecured or less secured, or
the Liens securing the Incremental Facility may rank junior to the Liens
securing the Term Loan Facility and the 2017 Incremental Revolving Facility;
(iii)    in the event such Incremental Facility is an Incremental Term Facility,
such Incremental Facility shall (A) have a final maturity no earlier than the
Maturity Date, (B) have a weighted average life no shorter than that of the Term
Loan Facility and any other Incremental Term Facilities outstanding and (C) not
have any terms which require it to be voluntarily or mandatorily prepaid prior
to the repayment in full of the Term Loans (including any other Incremental Term
Loans), unless accompanied by at least a ratable payment of the Term Loans;
(iv)    in the event such Incremental Facility is an Incrementala Revolving
Facility, (A) the terms and provisions of all Incremental Revolving Facilities
shall be identical to the Revolving Facility terms and provisions (other than
the provisions solely applicable to the 2017 Incremental Revolving Facility);
and (B) the Borrower shall use the proceeds (including any Letters of Credit
issued thereunder) of such Incremental Revolving Facilities for working capital
and general corporate purposes; and
(v)    The terms, provisions and documentation of an Incremental Facility shall
be as agreed between the Borrower and the Incremental Lenders providing such
Incremental Facility, and to the extent such terms and documentation for the
Incremental Facility are not substantially consistent with the applicable Loan
Documents, they shall be reasonably satisfactory to the Administrative Agent,
unless such terms (A) are more favorable to the Borrower, taken as a whole, than
the Loan Documents in respect of the Facilities (or the Lenders under the
Facilities receive the benefit of the more restrictive terms, which, for
avoidance of doubt, may be provided to them without their consent), in each
case, as certified by a Responsible Officer of the Borrower in good faith, (B)
concern pricing (including interest rates, rate floors, fees, OID or other
fees), the amortization schedule, commitment reductions, prepayments and any
prepayment premiums applicable to such Incremental Facility or (C) apply after
the latest then applicable Maturity Date; provided that, (x) a financial
maintenance covenant may be added for the benefit of the Incremental Revolving
Facilities (but not for the benefit of the Term Loan Facility or any Incremental
Term Facility) without the consent of the Administrative Agent or any of the
Lenders other than the Incremental Revolving Lenders and (y) to the extent that
any financial maintenance covenant is added for the benefit of any Incremental
Term Facility, no consent shall be required from the Administrative Agent to the
extent that such financial maintenance covenant is also added for the benefit of
the existing Term Loan Facility and any existing Incremental Facility existing
at the time such subsequent Incremental Term Facility is incurred.


92
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(e)    Most Favored Nations. If any Incremental Term Facility is incurred after
the ClosingSeventh Amendment Effective Date, in the event that the Weighted
Average Yield for any Incremental Term Facility exceeds the Weighted Average
Yield for the Term Loan Facility by more than 50 basis points (the “Excess”),
then the interest rate margins for the Term Loan shall be increased to the
extent necessary to eliminate such Excess; provided that, in determining the
Weighted Average Yield applicable to the Incremental Term Facility and the Term
Loan Facility, (i) customary arrangement, structuring or commitment fees payable
to the Arrangers or any bookrunner (or their respective affiliates) in
connection with the Term Loan or to one or more arrangers or bookrunners (or
their respective affiliates) of any Incremental Term Facility shall be excluded,
(ii) OID and upfront fees paid to the lenders thereunder shall be included (with
OID being equated to interest based on an assumed four-year life to maturity or,
if shorter, the actual weighted average life to maturity) and (iii) if the
Incremental Term Facility includes an interest rate floor greater than the
applicable interest rate floor under the existing Term Loan Facility, such
differential between interest rate floors shall be equated to the applicable
interest rate margin for purposes of determining whether an increase to the
interest rate margin under the existing Term Loan Facility shall be required,
but only to the extent an increase in the interest rate floor in the existing
Term Loan Facility would cause an increase in the interest rate then in effect
thereunder, and in such case the interest rate floor (but not the interest rate
margin) applicable to the existing Term Loan Facility may be increased to the
extent necessary in respect of such differential between interest rate floors;
provided that each basis point increase to the interest rate floor of the Term
Loans shall count as one basis point of increase in the interest rate margin to
the Term Loans for purposes of eliminating the Excess.
(f)    On each Incremental Facility Effective Date with respect to each
Incremental Revolving Facility, subject to the satisfaction of the foregoing
terms and conditions, (i) each Lender providing such Incremental Revolving
Facility shall make the Incremental Facility available to the Borrower, (ii)
each of the existing Incremental Revolving Lenders (if any) shall assign to each
of the new Incremental Revolving Lenders, and each of the new Incremental
Revolving Lenders shall purchase from each of the existing Incremental Revolving
Lenders (if any), at the principal amount thereof (together with accrued
interest), such interests in the Incremental Revolving Loans outstanding on such
Incremental Facility Effective Date as shall be necessary in order that, after
giving effect to all such assignments and purchases, such Incremental Revolving
Loans will be held by existing Incremental Revolving Lenders and new Incremental
Revolving Lenders ratably in accordance with their Incremental Revolving
Commitments after giving effect to the addition of such new Incremental
Revolving Commitments to the existing Incremental Revolving Commitments and
(iii) each Incremental Revolving Lender shall become a Lender hereunder with
respect to the Incremental Revolving Commitments and the Incremental Revolving
Loans made pursuant thereto.
(g)    Amendment. With the consent of the Lenders providing an Incremental
Facility, the Borrower and the Administrative Agent (and without the consent of
the other Lenders), this Agreement shall be amended in a writing (which may be
executed and delivered by the Borrower and the Administrative Agent) (the
“Incremental Amendment”) to reflect any changes necessary to give effect to such
Incremental Facility in accordance with its terms (including, without
limitation, to give such Incremental Facility the benefits of Section 2.05, as
applicable). Each Incremental Facility shall be effected pursuant to an
Incremental Amendment, which shall be recorded in the Register, and each
Incremental Lender providing such Incremental Facility shall


93
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





be subject to the requirements set forth in Section 3.01(e). The Incremental
Amendment with respect to an Incremental Revolving Facility may include, among
other things, customary provisions regarding (i) Letters of Credit and
reimbursement obligations with respect thereto, (ii) cash collateral obligations
with respect to Letters of Credit, (iii) swing line loans and participations
therein, and (iv) Incremental Revolving Lenders that are Defaulting Lenders. In
connection with any Incremental Amendment, the Borrower shall deliver or cause
to be delivered within the time period requested by the Administrative Agent,
any legal opinions, mortgage modifications, amendments to Security Documents or
other documents, in each case, as reasonably requested by the Administrative
Agent in connection with such transaction.
(h)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 to the contrary.
2.16    Refinancing Debt.
(a)    Refinancing Facility. The Borrower may, without the consent of any
Lender, extend, refinance, renew or replace, in whole or in part, the Loans
under any Facility or the Commitments under the Incremental Revolving Facility
with one or more term loan facilities (each, a “Refinancing Term Facility”) or
one or more revolving credit facilities (each, a “Refinancing Revolving
Facility”) (each Refinancing Term Facility and Refinancing Revolving Facility, a
“Refinancing Facility”); provided that any such request for a Refinancing
Facility shall be in a minimum amount equal to the lesser of (i) $25,000,000 and
(ii) the entire amount of any Facility which is being extended, refinanced,
renewed or replaced under this Section 2.16.
(b)    Refinancing Facility Lender. A Refinancing Facility may be provided by
(i) an existing Lender (but no Lender shall be obligated to provide a commitment
in respect of a Refinancing Facility, nor shall the Borrower have any obligation
to approach any existing Lenders to provide a commitment in respect of a
Refinancing Facility) or (ii) any other Refinancing Facility Lender so long as
any such Person is approved by the Administrative Agent and any other Person who
would have consent rights pursuant to Section 10.06(b) if such Refinancing
Facility Lender was becoming an Incrementala Revolving Lender or Term Lender, as
applicable. Subject to any such consents being received and if not already a
party hereto, any such Refinancing Facility Lender may become a party to this
Agreement by entering into a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent.
(c)    Effective Date. In connection with any Refinancing Facility, the
Administrative Agent and the Borrower shall determine the effective date (the
“Refinancing Facility Effective Date”). The Administrative Agent shall promptly
notify the Borrower and the Lenders of the principal amount of the Refinancing
Facility and the Refinancing Facility Effective Date.
(d)    Conditions to Effectiveness of Refinancing Facility. The effectiveness of
each Refinancing Facility shall be subject to the following conditions:
(i)    the aggregate principal amount (or accreted value, if applicable) of any
Refinancing Facility will not exceed the outstanding aggregate principal amount
(or accreted value, if applicable) of any Facility which it is extending,
refinancing, renewing or replacing plus any Permitted Refinancing Increase,
unless such additional principal amount would otherwise be


94
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





permitted pursuant to (and any such additional amount shall be deemed to have
been incurred under) Section 7.03 and, if applicable, Section 7.01;
(ii)    such Refinancing Facility shall have the same guarantees as, and be
secured on a pari passu basis with, the Secured Obligations; provided that, if
agreed by the Borrower and the relevant Refinancing Facility Lenders, the
Refinancing Facility may be subject to lesser guarantees or be unsecured or less
secured, or the Liens securing the Refinancing Facility may rank junior to the
Liens securing the Incremental Revolving Facility and Term Loan Facility;
(iii)    in the event such Refinancing Facility is a Refinancing Term Facility,
such Refinancing Facility (A) shall have (1) a final maturity no earlier than
the Maturity Date and (2) a weighted average life no shorter than that of the
Term Loan Facility and (B) shall not have any terms which require it to be
voluntarily or mandatorily prepaid prior to the repayment in full of the Term
Loans, unless accompanied by at least a ratable payment of the Term Loans;
(iv)    in the event such Refinancing Facility is a Refinancing Revolving
Facility, such Refinancing Facility shall have a final maturity no earlier than
the Incremental Revolving Facility Maturity Date and shall require no
amortization or mandatory commitment reduction prior to the Incremental
Revolving Facility Maturity Date, unless accompanied by at least ratable
amortization or mandatory commitment reduction, as applicable, of the
Incremental Revolving Loans; and
(v)    to the extent such terms and documentation for the Refinancing Facility
are not substantially consistent with the applicable Loan Documents, they shall
be reasonably satisfactory to the Administrative Agent, unless such terms (A)
are more favorable to the Borrower, taken as a whole, than the Loan Documents in
respect of the Incremental Revolving Facility, in the case of a Refinancing
Revolving Facility, or the Term Loan Facility, in the case of a Refinancing Term
Facility (or the Lenders under the Incremental Revolving Facility or Term Loan
Facility, as applicable, receive the benefit of the more restrictive terms,
which, for avoidance of doubt, may be provided to them without their consent),
in each case, as certified by a Responsible Officer of the Borrower in good
faith, (B) concern pricing (including interest rates, rate floors, fees, OID or
other fees), the amortization schedule, commitment reductions, prepayments and
any prepayment premiums applicable to such Refinancing Facility or (C) apply
after the Maturity Date.
(e)    Amendment. With the consent of the Lenders providing a Refinancing
Facility, the Borrower and the Administrative Agent (and without the consent of
the other Lenders), this Agreement shall be amended in a writing (which may be
executed and delivered by the Borrower and the Administrative Agent) to reflect
any changes necessary to give effect to such Refinancing Facility in accordance
with its terms (including, without limitation, to give such Refinancing Facility
the benefits of Section 2.05, as applicable).
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 to the contrary.
2.17    Cash Collateral.


95
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(a)    Sections 2.03, 2.05 and 8.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of Sections 2.03, 2.05 and
8.02(c), “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuers and the Incremental
Revolving Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer (which
documents are hereby consented to by the Incremental Revolving Lenders) in an
amount equal to 103% of such L/C Obligations. Derivatives of such term have
corresponding meanings. The Borrower, and to the extent provided by any
Incremental Revolving Lender, such Incremental Revolving Lender, hereby grants
to the Administrative Agent, for the benefit of the L/C Issuers and the
Incremental Revolving Lenders, a security interest in all such cash and such
deposit account balances therein and all proceeds of the foregoing. Cash
Collateral shall be maintained in blocked deposit accounts at the Administrative
Agent or another institution reasonably acceptable to the Administrative Agent.
(b)    Notwithstanding anything to the contrary contained in this Agreement, (i)
Cash Collateral or other credit support (and proceeds thereof) provided by any
Defaulting Lender pursuant to Section 2.03 to support the obligations of such
Lender in respect of Letters of Credit shall be held and applied, first, to fund
the L/C Advances of such Lender or such Lender’s Applicable Percentage of
Incremental Revolving Loans that are Base Rate Loans that are used to repay
Unreimbursed Amounts or L/C Advances with respect to which such collateral or
other credit support was provided, as applicable, and, second, to fund any
interest accrued for the benefit of the applicable L/C Issuer pursuant to
Section 2.03(c)(vi) allocable to such Lender, and (ii) Cash Collateral and other
credit support (and proceeds thereof) otherwise provided by or on behalf of any
Loan Party under Sections 2.03, 2.05(c) or 8.02(c) to support L/C Obligations
shall be held and applied, first, to the satisfaction of the specific L/C
Obligations or obligations to fund participations therein of the applicable
Defaulting Lender for which the Cash Collateral or other credit support was so
provided and, second, if remedies under Section 8.02 shall have been exercised,
to the application of such collateral or other credit support (or proceeds
thereof) to any other Secured Obligations in accordance with Section 8.04.
(c)    Cash Collateral and other credit support (or a portion thereof as
provided in clause (2) below) provided under Section 2.03 in connection with any
Lender’s status as a Defaulting Lender shall be released to the Person that
provided such collateral or other credit support (except as the applicable L/C
Issuer and the Person providing such collateral or other credit support may
agree otherwise (as applicable)) promptly following the earlier to occur of (A)
the termination of such Lender’s status as a Defaulting Lender or (B) the
applicable L/C Issuer’s good faith determination, (1) in the case of such Cash
Collateral or other credit support provided by or on behalf a Defaulting Lender,
that there remain outstanding no L/C Obligations as to which it has actual or
potential fronting exposure in relation to such Lender as to which it desires to
maintain Cash Collateral or other credit support and (2) in the case of such
Cash Collateral or other credit support provided by or on behalf of a Loan
Party, that the outstanding L/C Obligations as to which it has actual or
potential fronting exposure in relation to such Lender are less than the value
of such Cash Collateral or other credit support provided (such release to be
provided upon reasonable request from the Borrower to the Administrative Agent
and only to the extent of the excess amount of Cash Collateral or other credit
support provided); subject, however, to the additional condition that, as to any
such collateral or other credit support


96
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





provided by or on behalf of a Loan Party, no Default or Event of Default shall
then have occurred and be continuing.
2.18    Defaulting Lenders. Notwithstanding anything contained in this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(a)    Reallocation of Loan Payments. Any payment or prepayment (i) of any
portion of the principal amount of Loans of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise)
shall be applied, first, to the Loans of other Incremental Revolving Lenders as
if such Defaulting Lender had no Loans outstanding, until such time as the
Outstanding Amount of Incremental Revolving Loans of each Lender shall equal its
pro rata share thereof based on its Applicable Percentage (without giving effect
to Section 2.18(c)), ratably to the Lenders in accordance with their Applicable
Percentages of Loans being repaid or prepaid, second, to the then outstanding
amounts (including interest thereon) owed under the terms hereof by such
Defaulting Lender to the Administrative Agent or (to the extent the
Administrative Agent has received notice thereof) to any other Lender, ratably
to the Persons entitled thereto, third, to the posting of Cash Collateral in
respect of its Applicable Percentage of L/C Obligations, ratably to the L/C
Issuers in accordance with their respective applicable fronting exposure, and
fourth, the balance, if any, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction, and (ii) of any other amounts thereafter
received by the Administrative Agent for the account of such Defaulting Lender
(including amounts made available to the Administrative Agent by such Defaulting
Lender pursuant to Section 10.08) to have been paid to such Defaulting Lender
and applied on behalf of such Defaulting Lender, first, to the liabilities above
referred to in item second of clause (i) above, second, to the matters above
referred to in item third of clause (i) above, and third, the balance, if any,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction. Any of such amounts as are reallocated pursuant to this Section
2.18(a) that are payable or paid (including pursuant to Section 10.08) to such
Defaulting Lender shall be deemed paid to such Defaulting Lender and applied by
the Administrative Agent on behalf of such Defaulting Lender, and each Lender
hereby irrevocably consents thereto.
(b)    Certain Fees. Such Defaulting Lender (i) shall not be entitled to receive
any commitment fee on the unused portion of its Commitment pursuant to Section
2.09(a) for any period during which such Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to such Defaulting Lender in respect of its
unused Commitment) and (ii) shall not be entitled to receive any Letter of
Credit Fees pursuant to Section 2.03(i) for any period during which such Lender
is a Defaulting Lender (and, unless required by the following sentence, the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to such Defaulting Lender). If any Defaulting
Lender’s L/C Obligations are neither cash collateralized nor reallocated
pursuant to this Section 2.18, then, without prejudice to any rights or remedies
of the L/C Issuer or any Lender hereunder, all fees payable to such Defaulting
Lender under Section 2.03 shall be payable to the L/C Issuer until such L/C
Obligations are Cash Collateralized or reallocated.


97
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(c)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to Section 2.03,
the “Applicable Percentage” of each non-Defaulting Lender shall be computed
without giving effect to the Commitment of such Defaulting Lender in either the
numerator or the denominator; provided, that, in all cases, the obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit shall not exceed the positive difference, if any, between (1)
the Commitment of such non-Defaulting Lender and (2) the aggregate Outstanding
Amount of the Incremental Revolving Loans of such Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all other L/C Obligations
(prior to giving effect to such reallocation). For avoidance of doubt, this
Section 2.18(c) will operate for the benefit of the L/C Issuer notwithstanding
the fact that a Letter of Credit is issued at the time that one or more
Defaulting Lenders exist hereunder (regardless of whether the L/C Issuer has
notice thereof). Notwithstanding any provision contained herein to the contrary,
during any period in which a Default or Event of Default has occurred and is
continuing the provisions of this Section 2.18(c) shall not apply.
A Lender that has become a Defaulting Lender because of an event referenced in
the definition of Defaulting Lender may cure such status and shall no longer
constitute a Defaulting Lender as a result of such event when (i) such
Defaulting Lender shall have fully funded or paid, as applicable, all Loans,
participations in respect of Letters of Credit or other amounts required to be
funded or paid by it hereunder as to which it is delinquent (together, in each
case, with such interest thereon as shall be required to any Person as otherwise
provided in this Agreement), (ii) the Administrative Agent and each of the
Borrower shall have received a certification by such Defaulting Lender of its
ability and intent to comply with the provisions of this Agreement going
forward, and (iii) each of (w) the Administrative Agent, (x) any L/C Issuer and
any other Lender as to which a delinquent obligation was owed and (y) the
Borrower, shall have determined (and notified the Administrative Agent) that
they are satisfied, in their sole discretion, that such Defaulting Lender
intends to continue to perform its obligations as a Lender hereunder and has all
approvals required to enable it, to continue to perform its obligations as a
Lender hereunder. No reference in this subsection to an event being “cured”
shall by itself preclude any claim by any Person against any Lender that becomes
a Defaulting Lender for such damages as may otherwise be available to such
Person arising from any failure to fund or pay any amount when due hereunder or
from any other event that gave rise to such Lender’s status as a Defaulting
Lender.
2.19    Dutch Auction Repurchases.
(a)    Notwithstanding anything to the contrary contained in this Agreement, the
Borrower and its Subsidiaries may at any time and from time to time purchase
Term Loans, Incremental Term Loans and Refinancing Term Loans by conducting
modified Dutch auctions (each, an “Auction”) (each Auction to be managed
exclusively by the Administrative Agent or another investment bank of recognized
standing elected by the Borrower following consultation with the Administrative
Agent in accordance with the Auction Procedures (in such capacity, the “Auction
Manager”)), so long as the following conditions are satisfied:


98
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(i)    no Default or Event of Default shall have occurred and be continuing at
the time of the purchase of any Term Loans, Incremental Term Loans and
Refinancing Term Loans in connection with any Auction;
(ii)    the minimum principal amount (calculated on the face amount thereof) of
all Term Loans, Incremental Term Loans and Refinancing Term Loans that the
Borrower purchases in any such Auction shall be no less than $1,000,000 and
whole increments of $500,000 in excess thereof (unless another amount is agreed
to by the Administrative Agent and Auction Manager);
(iii)    the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans, Incremental Term Loans and Refinancing Term Loans so
purchased by the Borrower or its Subsidiaries shall immediately and
automatically be cancelled and retired by them on the settlement date of the
relevant purchase (and may not be resold);
(iv)    the Borrower will promptly advise the Administrative Agent of the total
amount of all Term Loans, Incremental Term Loans and Refinancing Term Loans so
purchased by the Borrower or its Subsidiaries and the Administrative Agent is
authorized to make appropriate entries in the Register to reflect such
cancellation and retirement; and
(v)    no more than one Auction may be ongoing at any one time.; and
(vi)    no proceeds of Revolving Loans shall be utilized by the Borrower or any
Subsidiary to purchase any Term Loans, Incremental Term Loans and Refinancing
Term Loans.
(b)    The Borrower shall have no liability to any Lender for any termination of
the respective Auction as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans, Incremental Term
Loans or Refinancing Term Loans pursuant to the respective Auction, and any such
failure shall not result in any Default hereunder. With respect to all purchases
of Term Loans, Incremental Term Loans and Refinancing Term Loans made by the
Borrower pursuant to this Section 2.19, (i) the Borrower shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans, Incremental Term Loans and Refinancing Term Loans up
to the settlement date of such purchase and (ii) such purchases (and the
payments made by the Borrower or its Subsidiaries and the cancellation of the
purchased Term Loans, Incremental Term Loans or Refinancing Loans, in each case,
in connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of Sections 2.05 or 2.07.
(c)    The Administrative Agent and the Lenders hereby consent to the Auctions
and the other transactions contemplated by this Section 2.19 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 2.05, 2.07, 2.12, 2.13 and 10.06, it being understood and
acknowledged that purchases of the Term Loans, Incremental Term Loans and
Refinancing Term Loans by the Borrower or its Subsidiaries contemplated by


99
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





this Section 2.19 shall not constitute Investments by the Borrower) that may
otherwise prohibit any Auction or any other transaction contemplated by this
Section 2.19. The Auction Manager acting in its capacity as such hereunder shall
be entitled to the benefits of the provisions of Article IX and Section 10.04
mutatis mutandis as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Auction.
2.20    Open Market Repurchases.
(a)    Notwithstanding anything to the contrary contained in this Agreement, the
Borrower and its Subsidiaries may at any time and from time to time make open
market purchases of Term Loans, Incremental Term Loans and Refinancing Term
Loans (each, an “Open Market Purchase”), so long as no Default or Event of
Default shall have occurred and be continuing on the time of such Open Market
Purchase; provided that no proceeds of Revolving Loans shall be utilized by the
Borrower or any Subsidiary to purchase any Term Loans, Incremental Term Loans
and Refinancing Term Loans.
(b)    The aggregate principal amount (calculated on the face amount thereof) of
all Term Loans, Incremental Term Loans and Refinancing Term Loans so purchased
by the Borrower or its Subsidiaries shall immediately and automatically be
cancelled and retired by them on the settlement date of the relevant purchase
(and may not be resold).
(c)    The Borrower will promptly advise the Administrative Agent of the total
amount of all Term Loans, Incremental Term Loans and Refinancing Term Loans so
purchased by the Borrower or its Subsidiaries and the Administrative Agent is
authorized to make appropriate entries in the Register to reflect such
cancellation and retirement.
(d)    With respect to all purchases of Term Loans, Incremental Term Loans and
Refinancing Term Loans made by the Borrower pursuant to this Section 2.20,
(i) the Borrower or its Subsidiaries shall pay on the settlement date of each
such purchase all accrued and unpaid interest, if any, on the purchased Term
Loans, Incremental Term Loans and Refinancing Term Loans up to the settlement
date of such purchase (except to the extent otherwise set forth in the relevant
purchase document as agreed by the respective selling Lender) and (ii) such
purchases (after the payments made by the Borrower or its Subsidiaries and the
cancellation of the purchased Term Loans, Incremental Term Loans and Refinancing
Term Loans, in each case in connection therewith) shall not constitute voluntary
or mandatory payments or prepayments for purposes of Sections 2.05 or 2.07.
(e)    The Administrative Agent and the Lenders hereby consent to the Open
Market Purchases contemplated by this Section 2.20 and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Sections 2.05, 2.07, 2.12, 2.13 and 10.06, it being understood and acknowledged
that purchases of the Term Loans, Incremental Term Loans and Refinancing Term
Loans by the Borrower or its Subsidiaries contemplated by this Section 2.20
shall not constitute Investments by the Borrower or its Subsidiaries) that may
otherwise prohibit any Open Market Purchase by this Section 2.20.


100
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------







ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on behalf of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith of the
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 3.01(a)) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.
(b)    Payment of Other Taxes by the Borrower. Without duplication of any
obligation set forth in subsection (a) above, the Loan Parties shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of any Other Taxes.
(c)    Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify the Administrative Agent, each Lender and each L/C Issuer
within 10 days after demand therefor for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by, or required to be
withheld or deducted from a payment to, the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, on or with respect to any payment made by
or on account of any obligation of the Loan Parties under any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error.
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 3.01, the
applicable Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and
from time to time when reasonably requested by the Borrower


101
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.
Each Lender that is not a Foreign Lender shall deliver to the Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as prescribed by
applicable law or upon the reasonable request of the Borrower or Administrative
Agent), two duly completed and executed copies of IRS Form W-9.
Without limiting the generality of the foregoing, each Foreign Lender holding
any Loan to the Borrower shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), two copies of whichever of the following is applicable or
any subsequent version thereof or successor thereto:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly completed and executed copies of IRS Form
W-8BEN or IRS W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty,
(ii)    duly completed and executed copies of IRS Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
duly completed and executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable,
(iv)    to the extent a Foreign Lender is not the beneficial owner, duly
completed and executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit M-2 or Exhibit M-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio


102
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit M-4 on behalf of each such
direct and indirect partner, and
(v)    duly completed and executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States Federal withholding tax duly completed and executed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or Administrative Agent to determine the withholding or deduction
required to be made; provided, that notwithstanding anything to the contrary in
this Section 3.01(e), the completion, execution and submission of the
documentation described in this clause (v) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times as reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for the purposes of
this paragraph, “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
Notwithstanding the foregoing, no Lender nor any Participant shall be required
to deliver any form or other document under this Section 3.01(e) that it is not
legally entitled to deliver.
(f)    Treatment of Certain Refunds. If the Administrative Agent, any Lender or
any L/C Issuer receives a refund with respect to Taxes to which it has been
indemnified pursuant to this Section 3.01 (including by the payment of
additional amounts pursuant to this Section 3.01), which in the reasonable
discretion and good faith judgment of such Administrative Agent, Lender or L/C
Issuer is allocable to such payment, it shall promptly pay such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such Administrative Agent, Lender or L/C Issuer incurred in obtaining
such refund and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that the
Borrower agrees to promptly return such amount, net of any incremental
additional costs (plus any penalties, interest or other charges imposed by the
relevant


103
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Governmental Authority), to the applicable Administrative Agent, Lender or L/C
Issuer, as the case may be, if it receives notice from the applicable
Administrative Agent, Lender or L/C Issuer that such Administrative Agent,
Lender or L/C Issuer is required to repay such refund to the relevant
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the Administrative Agent, any Lender or L/C
Issuer be required to pay any amount to the Borrower pursuant to this paragraph
(f) the payment of which would place the Administrative Agent, any Lender or L/C
Issuer in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require the
Administrative Agent, any Lender or L/C Issuer to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
3.02    Illegality. If any Lender determines that as a result of any Change in
Law it becomes unlawful, or that any Governmental Authority asserts that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (a) any
obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loan to Eurocurrency Rate Loans, shall be suspended and (b) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate, in each case, until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (i) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or
convert all such Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on Base Rate Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (ii) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender, which it shall do as
promptly as possible, that it is no longer illegal for such Lender to determine
or charge


104
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
3.03    Inability to Determine Rates.
If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (ai) adequate and reasonable means do not exist for determining the
Eurocurrency Rate (including because the Eurocurrency Rate is not available or
published on a current basis) for any requested Interest Period with respect to
a proposed Eurocurrency Rate Loan, or (bii) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (i) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended and (ii) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case, until the Administrative Agent (upon the
instruction of the Required Lenders, who agree to so instruct the Administrative
Agent once the circumstances giving rise to the inability ability to determine
rates no longer exist) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate
contemplated by Section 3.04(e));
(ii)    subject any Lender, any L/C Issuer or the Administrative Agent to any
Taxes (other than Indemnified Taxes or Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations or its deposits,
reserves, other liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein
(other than Taxes addressed by Section 3.01 and Excluded Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any


105
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender or L/C Issuer setting forth in
reasonable detail such increased costs, the Borrower will pay to such Lender or
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or L/C Issuer, as the case may be, for such additional
costs incurred or reduction suffered; provided that before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions and so long as such
efforts would not be materially disadvantageous to it, in its reasonable
discretion, in any legal, economic or regulatory manner) to designate a
different Eurocurrency lending office if the making of such designation would
allow the Lender or its Eurocurrency lending office to continue to perform its
obligation to make Eurocurrency Rate Loans or to continue to fund or maintain
Eurocurrency Rate Loans and avoid the need for, or reduce the amount of, such
increased cost.
(b)    Capital Requirements. If any Lender or any L/C Issuer reasonably
determines that any Change in Law affecting such Lender or L/C Issuer or any
Lending Office of such Lender or such Lender’s or L/C Issuer’s holding company,
if any, regarding capital or liquidity requirements has the effect of reducing
the rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or L/C Issuer’s
policies and the policies of such Lender’s or L/C Issuer’s holding company with
respect to capital adequacy), then from time to time, after submission to the
Borrower (with a copy to the Administrative Agent) of a written request therefor
setting forth in reasonable detail the change and the calculation of such
reduced rate of return, the Borrower will pay to such Lender or L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company for any
such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section, describing the basis therefor and showing the
calculation thereof in reasonable detail, and delivered to the Borrower shall be
conclusive, absent manifest error. The Borrower shall pay such Lender or L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 30 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or L/C Issuer’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
90 days prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in


106
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Law giving rise to such increased costs or reductions is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as reasonably
determined by such Lender in good faith, which determination shall be
conclusive, absent manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive, absent
manifest error), which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Borrower shall have
received at least 10 Business Days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender
describing the basis therefor and showing the calculation thereof, in each case,
in reasonable detail. If a Lender fails to give notice 10 Business Days prior to
the relevant Interest Payment Date, such additional interest or costs shall be
due and payable within 30 days from receipt of such notice.
(f)    Certain Rules Relating to the Payment of Additional Amounts. If any
Lender requests compensation pursuant to this Section 3.04, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, such Lender shall either (A)
forego payment of such additional amount from the Borrower or (B) reasonably
afford the Borrower the opportunity to contest, and reasonably cooperate with
the Borrower in contesting, the imposition of any Indemnified Taxes or other
amounts giving rise to such payment; provided that the Borrower shall reimburse
such Lender for its reasonable and documented out-of-pocket costs, including
reasonable and documented attorneys’ and accountants’ fees and disbursements
incurred in so cooperating with the Borrower in contesting the imposition of
such Indemnified Taxes or other amounts.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;


107
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(c)    any failure by the Borrower to make payment of any drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency or its scheduled due date or any payment thereof in a different
currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract, but excluding any loss of
anticipated profits. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall (i) use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (A) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (B) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender and (ii) promptly inform the Borrower and
Administrative Agent when the circumstances giving rise to the applicability of
such Sections no longer exists. The Borrower hereby agrees to pay all reasonable
and documented costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, if the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
3.01, if any Lender gives a notice pursuant to Section 3.02 or if any Lender is
at such time a Defaulting Lender, then the Borrower may replace such Lender in
accordance with Section 10.13.
3.07    Survival. The parties’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.


108
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





ARTICLE IV.
CONDITIONS PRECEDENT
4.01    Closing Date. The effectiveness of this Agreementthe Seventh Amendment
is subject to satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be (w) originals, telecopies or electronic copies (followed promptly by
originals), (x) properly executed by a duly authorized officer of the signing
Loan Party, if and as applicable, (y) dated on or before the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and (z) in form and substance reasonably satisfactory to the
Administrative Agent and, in the case of Security Documents, the Collateral
Trustee:
(i)    executed counterparts of (a) this Agreement from the parties hereto, (b)
the Guaranty from each of the Loan Parties, and (c) the Collateral Trust
Agreement from the Borrower, each of the Guarantors, the Administrative Agent,
the Priority Lien Notes Trustee, the Collateral Trustee, the Junior Collateral
Trustee and the other parties thereto;
(ii)    Notes executed by the Borrower in favor of each Lender requesting Notes;
(iii)    the Gibraltar Pledge Agreement, duly executed by each party thereto,
together with:
(1)    to the extent that any Capital Stock pledged pursuant to the Gibraltar
Pledge Agreement is certificated and required to be delivered thereunder, the
original share certificates for such Capital Stock accompanied by undated share
transfer forms or other approved or instruments of transfer executed in blank,
(2)    financing statements in form appropriate for filing in the Office of
Recorder of Deeds in the District of Columbia with respect to the Gibraltar
Pledge Agreement in order to perfect the Liens created under the Gibraltar
Pledge Agreement,
(3)    results of recent lien searches (or their equivalent under the Laws of
Gibraltar) with respect to Gibraltar Holdings in the jurisdiction in which such
Person is organized and the District of Columbia;
(4)    an irrevocable proxy and power of attorney in favor of the Collateral
Trustee and granted pursuant to the Gibraltar Pledge Agreement; and
(5)    any documents that are required to be delivered under the Gibraltar
Pledge Agreement.
(iv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of duly authorized officers of each Loan
Party and each Restricted Subsidiary party to a Loan Document, in each case, as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each officer of each Loan Party or Restricted
Subsidiary executing the Loan Documents to which each Loan Party or Restricted
Subsidiary is a party;


109
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(v)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
(vi)    the executed opinion of Jones Day, counsel to the Borrower and special
New York counsel to the other Loan Parties, addressed to the Administrative
Agent, the Collateral Trustee and each Lender, as to the matters set forth in
Exhibit H-1;
(vii)    [reserved];
(viii)    the executed opinion of Triay Stagnetto Neish, special Gibraltar
counsel to the Loan Parties, addressed to the Administrative Agent, the
Collateral Trustee and each Lender, as to the matters set forth in Exhibit H-2;
(ix)    the executed opinion of Bingham Greenebaum Doll LLP, special Indiana
counsel to the Loan Parties, addressed to the Administrative Agent, the
Collateral Trustee and each Lender, as to the matters set forth in Exhibit H-3;
(x)    [reserved];
(xi)     a certificate of a Responsible Officer either (A) attaching copies of
all material consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect or (B) stating that no
such consents, licenses or approvals are so required;
(xii)    (i) the Audited Financial Statements, (ii) unaudited consolidated
financial statements (each of which shall have undergone a SAS 100 review) for
each of the first three fiscal quarters of the fiscal year ending December 31,
2016 (and the corresponding period of the preceding fiscal year) prepared in
accordance with GAAP, (iii) an unaudited pro forma consolidated balance sheet
and income statement of the Borrower as of December 31, 2016 and for the
four-quarter period then ended, giving effect to the effectiveness of the Plan
of Reorganization and the Transactions (including the adoption of fresh-start
accounting) as if the effectiveness of the Plan of Reorganization and the
Transactions had occurred as of such date (in the case of the balance sheet) or
at the beginning of such period (in the case of the income statements), in the
case of each of clauses (i) through (iii), meeting the requirements of
Regulation S-X under the Securities Act of 1933 (as amended) and (iv) financial
projections (including the assumption on which such projections are based) for
fiscal years 2017 through 2021;
(xiii)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.01(d), (j), (l)
(solely with respect to clauses (a) and (e) thereof) and (m) and 4.02(a) and (b)
have been satisfied, and (B) that there has not occurred since December 31,
2016, any Closing Date Material Adverse Effect;


110
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(xiv)    a solvency certificate from the chief financial officer of the Borrower
in the form of Exhibit K, which demonstrates that the Borrower and its
Restricted Subsidiaries on a consolidated basis, are, and after giving effect to
the Transactions and the other transactions contemplated hereby, will be,
Solvent.
(b)    [Reserved].
(c)    (i) Not less than 15 business days prior to the Closing Date, the
Borrower shall have obtained (a) a public corporate credit rating from Moody’s,
(b) a private indicative corporate credit rating from S&P, (c) a public credit
rating for the Term Loans and the Priority Lien Notes from Moody’s and (d) a
private indicative credit rating for the Term Loans and the Priority Lien Notes
from S&P; and (ii) on or prior to the Closing Date, the Borrower shall have
obtained public corporate credit ratings or public credit ratings, as
applicable, from S&P consistent with the ratings obtained in the foregoing
clause (i).
(d)    The Borrower and its Restricted Subsidiaries shall have complied in all
material respects with all state and federal regulations regarding bonding
requirements.
(e)    The Arrangers shall have consented (such consent not to be unreasonably
withheld, conditioned or delayed) to any material claim settlement, including
but not limited to, any allowance of or settlement related to the MEPP Claim,
above the amounts held in reserve by the Borrower and its Restricted
Subsidiaries as of January 11, 2017.
(f)    The Bankruptcy Court shall have entered an order approving the Backstop
Commitment Agreement and such order shall not have been stayed and shall be in
full force and effect on the Closing Date, and the Backstop Commitment Agreement
shall remain in full force and effect and shall not have been modified or
amended in any manner that adversely affects the rights and interest of the
Arrangers or the Lenders.
(g)    Administrative Agent shall have received a certificate from the
applicable Loan Party’s insurance broker or other evidence satisfactory to it
that all insurance required to be maintained pursuant to Section 6.07 is in full
force and effect, together with endorsements naming Collateral Trustee, for the
benefit of Secured Parties, as additional insured and loss payee thereunder to
the extent required under Section 6.07.
(h)    In order to create in favor of Collateral Trustee, for the benefit of
Secured Parties, a valid, perfected First Priority security interest in the
Collateral (subject to the limitations set forth in the Security Documents),
each Loan Party shall have delivered to Collateral Trustee:
(i) executed counterparts of the Security Agreement;
(ii) except to the extent set forth on Schedule 6.18 or otherwise not required
as of the Closing Date pursuant to the terms of the Security Agreement, evidence
reasonably satisfactory to Administrative Agent of the compliance by each Loan
Party of their obligations under the Security Agreement and the other Security
Documents (including their obligations to execute or authorize, as applicable,
and deliver UCC financing statements (including, without limitation,
as-extracted financing


111
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





statements), originals of securities, instruments and chattel paper and any
agreements governing deposit and/or securities accounts as provided therein);
(iii) a completed Collateral Questionnaire dated the Closing Date and executed
by a Responsible Officer of each Loan Party, together with all attachments
contemplated thereby;
(iv) fully executed IP Security Agreements, in proper form for filing or
recording in the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, memorializing and recording the encumbrance of
the Intellectual Property listed in Schedule 6 to the Security Agreement; and
(v) except to the extent set forth on Schedule 6.18 or otherwise not required as
of the Closing Date pursuant to the terms of the Security Agreement, evidence
that each Loan Party shall have taken or caused to be taken any other action,
executed and delivered or caused to be executed and delivered any other
agreement, document and instrument (including the PIC Intercompany Note and any
other intercompany notes evidencing Indebtedness permitted to be incurred
pursuant to Section 7.03) and made or caused to be made any other filing and
recording (other than as set forth herein) reasonably required by the
Administrative Agent.
(i)    Any fees required to be paid on or before the Closing Date to the Agents,
the Arrangers or the Lenders under this Agreement, the Fee Letters or otherwise
in connection with the Facilities shall have been paid and, unless waived by the
Agents, the Arrangers or the Lenders, as applicable, to the extent invoiced at
least three Business Days prior to the Closing Date, the Borrower shall have
paid all reasonable and documented costs and expenses of the Agents, Arrangers
and the Lenders (including the reasonable and documented fees and expenses of
counsel to the Agents and the Lenders, plus such additional amounts of such
reasonable and documented fees and expenses (including filing fees in respect of
collateral) as shall constitute its reasonable estimate of such fees and
expenses incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Agents)).
(j)    There shall not exist any action, suit, investigation, litigation,
proceeding or hearing, pending or threatened in any court or before any
arbitrator or Governmental Authority that affects the Financing Transactions or
otherwise impairs the ability of the Loan Parties to consummate the Transactions
(other than the Bankruptcy Cases) and no preliminary or permanent injunction or
order by a state or federal court shall have been entered, in each case that
would be material and adverse to the Arrangers, the Agents or the Lenders. All
Governmental Authorities and Persons shall have approved or consented to the
transactions contemplated hereby, to the extent required, and such approvals
shall be in full force and effect.
(k)    The Arrangers and the Agents shall have received at least three business
days prior to the Closing Date all documentation and other information required
by regulatory authorities with respect to the Borrower and the other Loan
Parties under applicable “know your customer” and anti-money laundering rules
and regulations, including without limitation the


112
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





PATRIOT Act, that has been requested by the Arrangers or the Agents at least ten
Business Days prior to the Closing Date.
(l)    In connection with the Plan of Reorganization or the Plan Support
Agreement and the transactions contemplated thereby: (a) any of the documents
executed in connection with the implementation of the Plan of Reorganization or
the Plan Support Agreement (collectively, the “Plan Documents”), to the extent
they contain provisions differing in any material respect from, or not described
in, the Plan of Reorganization or the Plan Support Agreement, that are material
and adverse to the rights or interests of any or all of the Arrangers, the
Administrative Agent and the Lenders (collectively, the “Finance Parties”) shall
be in form and substance satisfactory to the Arrangers in their good faith
judgment; (b) there shall have been no supplement, modification, waiver or
amendment to the Plan of Reorganization or the Plan Support Agreement that, in
the good faith judgment of the Arrangers, is material and adverse to the rights
or interests of any or all of the Finance Parties or the creditworthiness of the
Borrower unless, in each case, the Arrangers shall have reasonably consented
thereto in writing; (c) unless the Arrangers shall have consented thereto in
writing, the Authorization Order shall not have been vacated, stayed, reversed
or modified or amended in any respect that adversely affects the rights or
interests of any or all of the Finance Parties in any material respect as
determined by the Arrangers in good faith; (d) unless the Arrangers shall have
consented thereto in writing, each of the Confirmation Order and the order of
the Bankruptcy Court approving the Plan Support Agreement shall have been
entered and shall be in full force and effect and shall not have been vacated,
stayed, reversed or modified or amended in any respect that adversely affects
the rights or interests of any or all of the Finance Parties in any material
respect as determined by the Arrangers in good faith; and (e) all conditions
precedent to the effectiveness of the Plan of Reorganization, as it may be
amended, supplemented, modified or waived in accordance with clause (b) above,
other than the closing and funding of the Term Loans and the assumption by the
Borrower of the obligations under the Priority Lien Notes, shall have occurred
(or will occur substantially concurrently with the closing of the Term Loans and
the assumption by the Borrower of the obligations under the Priority Lien Notes)
or been waived (to the extent such waiver is material and adverse to the rights
or interests of any or all of the Finance Parties, with the written consent of
the Arrangers), including, but not limited to, the issuance of the Convertible
Securities, the completion of the transactions contemplated by the Rights
Offering Documents, the substantially simultaneous closing of each Permitted
Securitization Program and the availability of the Minimum Cash Balance.
(m)    Substantially concurrently with the funding of the Term Loans on the
Closing Date, of the Arrangers shall have received reasonably satisfactory
evidence that all Indebtedness of the Borrower and its Subsidiaries (other than
Indebtedness permitted under Section 7.03) shall have been extinguished, repaid
or repurchased in full, all commitments relating thereto shall have been
terminated, and all liens or security interests related thereto shall have been
terminated or released, in each case to the extent set forth in or contemplated
by the Plan of Reorganization (as the same may be amended, supplemented,
modified or waived in accordance with Section 4.01(l) above) and the Loan
Documents.
(n)    The Plan of Reorganization shall have become effective and all, or
substantially all, assets of the Debtors shall have vested in the reorganized
Debtors as provided therein, which


113
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





shall have occurred no later than May 1, 2017 (as such date may be extended at
the Borrower’s election, but subject to payment of the Ticking Fee, to no later
than August 1, 2017).
Notwithstanding anything to the contrary in this Section 4.01, to the extent any
security interest in any of the intended Collateral is not or cannot be provided
and/or perfected on the Closing Date (other than any collateral the security
interest in which may be perfected by the filing of a UCC financing statement,
the delivery of certificated stock certificates of U.S. Subsidiaries (except as
set forth on Schedule 6.18), or the filing of IP Security Agreements (except as
set forth on Schedule 6.18)) after the Loan Parties’ use of commercially
reasonable efforts to do so, then the provision and/or perfection of a security
interest in such Collateral will not constitute a condition precedent to the
obligation of each Lender to make a Borrowing on the Closing Date but such
security interest(s) will be perfected as required by Section 6.18.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


4.02    Conditions to all Credit Extensions (Including on the ClosingSeventh
Amendment Effective Date). The obligation of each Lender to honor any Request
for Credit Extension (other than a Borrowing Notice requesting only a conversion
of Loans to the other Type or a continuation of Eurocurrency Rate Loans) is
subject to the following conditions precedent:
(a)    The representations and warranties of (i) the Borrower contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document required to be furnished at any time thereunder, shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this Section
4.02 following the ClosingSeventh Amendment Effective Date, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality or by a
reference to a Material Adverse Effect in the text thereof.
(b)    No Default or Event of Default shall exist, or would result immediately,
from such proposed Credit Extension or the application of the proceeds thereof.
(c)    (i) The Administrative Agent and, if applicable, the applicable L/C
Issuer, shall have received a Request for Credit Extension in accordance with
the requirements hereof, and (ii) with respect to an L/C Credit Extension, the
Administrative Agent shall have received a


114
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





certificate from the Borrower certifying to compliance with the proviso to the
first sentence of Section 2.03(a) after giving effect to such L/C Credit
Extension.
(d)    In the case of an L/C Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any Change in Law which in
the reasonable opinion of the Administrative Agent or the applicable L/C Issuer
would prohibit such Credit Extension to be denominated in the relevant
Alternative Currency.
It is understood, for avoidance of doubt, that each Credit Extension made in
connection with the effectiveness of any Incremental Facility, the proceeds of
which are used to consummate a Permitted Acquisition, will be subject to the
conditions set forth in clauses (a) and (b) only to the extent specified in
Section 2.15(d)(i).
Each Request for Credit Extension (other than a Borrowing Notice requesting only
a conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent, the Collateral
Trustee and the Lenders that:
5.01    Existence, Qualification and Power. Each of the Borrower and its
Restricted Subsidiaries (a) (i) is duly organized or formed and validly existing
and (ii) is in good standing under the Laws of the jurisdiction of its
incorporation or organization, if such legal concept is applicable in such
jurisdiction, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified, licensed, and in good standing (to the extent good standing is an
applicable legal concept in the relevant jurisdiction), under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clauses (a)(ii), (b)(i) or (c), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party and Gibraltar Holdings of each Loan Document to which such
Person is a party, (a) have been duly authorized by all necessary corporate or
other organizational action and (b) do not and will not (i) contravene the terms
of any of such Person’s Organizational Documents; (ii) conflict with or result
in any breach or contravention of, or the creation of, any Lien (except for any
Liens that may arise under the Loan Documents) under, or require any payment to
be made under (A) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any


115
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Governmental Authority to which such Person or its property is subject or (C)
any arbitral award to which such Person or its property is subject; or
(iii) violate any Law binding on such Loan PartyPerson, except in each case
referred to in clauses (b)(ii) or (b)(iii) to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
5.03    Governmental Authorization. (a) No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority and (b) no material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with any other
Person, in each case, is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Loan Party or Gibraltar
Holdings of this Agreement or any other Loan Document, except for those
approvals, consents, exemptions, authorizations or other actions which have
already been obtained, taken, given or made and are in full force and effect.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party and Gibraltar Holdings, as applicable, that is party thereto. This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party and
Gibraltar Holdings, as applicable, enforceable against each Loan Party and
Gibraltar Holdings, as applicable, that is party thereto in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other Laws relating to or affecting creditors'
rights generally, general principles of equity, regardless of whether considered
in a proceeding in equity or at law and an implied covenant of good faith and
fair dealing.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements of the Borrower and its Subsidiaries
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein and (ii)
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein.
(b)    The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated March 31, 2016,2019 and June 30, 2016 and September 30,
20162019 and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarters ended on such dates
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and (ii)
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries as of such dates and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end adjustments.


116
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(c)    Since the date of the last Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
(d)    The financial projections delivered pursuant to Section 4.01(a)(xiivii)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable in light of the conditions
existing at the time of delivery of such forecasts (it being understood that any
such information is subject to significant uncertainties and contingencies, many
of which are beyond the Borrower’s control, and that no assurance can be given
that the future developments addressed in such information can be realized).
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower threatened, at law, in equity, by
or before any Governmental Authority, by or against the Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby (other than the Bankruptcy Cases),
or (b) except as specifically disclosed in public filings prior to the date
hereof, as to which there is a reasonable possibility of an adverse
determination and that could reasonably be expected to have a Material Adverse
Effect.
5.07    No Default. None of the Borrower or any of its Restricted Subsidiaries
is in default under or with respect to any Contractual Obligation that could
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
5.08    Ownership and Identification of Property.
(a)    The Borrower and its Restricted Subsidiaries have good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not reasonably be expected to have a Material
Adverse Effect. As of the ClosingSeventh Amendment Effective Date, with respect
to all real property listed on Schedule 5.08(c): (i) the Borrower and its
Restricted Subsidiaries possess all leasehold interests necessary for the
operation of the Mines currently being operated by each of them and included or
purported to be included in the Collateral pursuant to the Security Documents,
except where the failure to possess such leasehold interests could not
reasonably be expected to have a Material Adverse Effect, (ii) each of their
respective rights under the leases, contracts, rights-of-way and easements
necessary for the operation of such Mines are in full force and effect, except
to the extent that failure to maintain such leases, contracts, rights of way and
easements in full force and effect could not reasonably be expected to have a
Material Adverse Effect; and (iii) each of the Borrower and its Restricted
Subsidiaries possesses all licenses, permits or franchises which are necessary
to carry out its business as presently conducted at any Mine included or
purported to be included in the Collateral pursuant to the Security Documents,
except where failure to possess such licenses, permits or franchises could not,
in the aggregate, be reasonably expected to have a Material Adverse Effect.


117
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(b)    Schedule 5.08(b) lists completely and correctly as of the ClosingSeventh
Amendment Effective Date all Material Real Property fee owned by the Borrower
and the other Loan Parties.
(c)    Schedule 5.08(c) lists completely and correctly as of the ClosingSeventh
Amendment Effective Date all Material Real Property leased by the Borrower and
the other Loan Parties and the lessors thereof.
5.09    Environmental Compliance. Except as disclosed on Schedule 5.09 as of the
Seventh Amendment Effective Date, or as otherwise could not reasonably be
expected to have a Material Adverse Effect:
(a)    The facilities and properties currently or formerly owned, leased or
operated by the Borrower, or any of its respective Restricted Subsidiaries (the
“Properties”) do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute a violation of, or (ii) could reasonably be
expected to give rise to liability under, any applicable Environmental Law.
(b)    None of the Borrower, nor any of its respective Restricted Subsidiaries
has received any notice of violation, alleged violation, non-compliance,
liability or potential liability regarding compliance with or liability under
Environmental Laws with regard to any of the Properties or the business operated
by the Borrower, or any of its Restricted Subsidiaries (the “Business”), or any
prior business for which the Borrower has retained liability under any
Environmental Law.
(c)    Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any applicable
Environmental Law, nor have any Hazardous Materials been generated, treated,
stored or disposed of at, or under any of the Properties in violation of, or in
a manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law.
(d)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened under any Environmental
Law to which the Borrower, or any of its Restricted Subsidiaries is or, to the
knowledge of the Borrower, will be named as a party or with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other similar
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business.
(e)    There has been no release or threat of release of Hazardous Materials at
or from the Properties, or arising from or related to the operations of the
Borrower, or any of its Restricted Subsidiaries in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could reasonably be expected to give rise to
liability under any applicable Environmental Laws.
(f)    The Properties and all operations at the Properties are in compliance
with all applicable Environmental Laws.


118
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(g)    The Borrower, and each of its Restricted Subsidiaries has obtained, and
is in compliance with, all Environmental Permits required for the conduct of its
businesses and operations, and the ownership, occupation, operation and use of
its Property, and all such Environmental Permits are in full force and effect.
5.10    Insurance.
(a)    The properties of the Borrower and its Restricted Subsidiaries are
insured with financially sound and reputable insurance companies which may be
Affiliates of the Borrower, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Restricted Subsidiary operates.
(b)    As to any Building located on Material Real Property and constituting
Collateral, all flood hazard insurance policies required hereunder have been
obtained and remain in full force and effect, and the premiums thereon have been
paid in full.
5.11    Taxes. The Borrower and its Restricted Subsidiaries have filed all
applicable US Federal, state, foreign and other material tax returns and reports
required to be filed, and have paid all US Federal, state, foreign and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable except (a) those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP, or (b) where failure to do any of the
foregoing could not reasonably be expected to result in a Material Adverse
Effect or (c) to the extent excused or prohibited by the Bankruptcy Code or the
Bankruptcy Court; no material tax Lien has been filed which would not be
permitted under Section 7.01 and, to the knowledge of the Borrower, no material
claim is being asserted, with respect to any material tax, fee or other charge
which could reasonably be expected to result in a Material Adverse Effect.
5.12    ERISA Compliance. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect:
(a)    Each Plan is in material compliance in all respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws (except that with
respect to any Multiemployer Plan which is a Plan, such representation is deemed
made only to the knowledge of the Borrower), and each Foreign Plan is in
material compliance in all respects with the applicable provisions of Laws
applicable to such Foreign Plan.
(b)    There has been no nonexemptnon-exempt “prohibited transaction” (as
defineddescribed in Section 406 of ERISA or Section 4975 of the Code) or
violation of the fiduciary responsibility rules with respect to any Plan.
(c)    (i) As of the Closing Date, noNo ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; and (iii) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or 4212(c) of ERISA.


119
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





5.13    Subsidiaries. As of the ClosingSeventh Amendment Effective Date, the
Borrower has no Subsidiaries other than those specifically disclosed in Schedule
5.13.
5.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    None of the Borrower, any Person Controlling the Borrower, nor any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
5.15    Disclosure. (a) No report, financial statement, certificate or other
information furnished in writing by any Loan Party or Gibraltar Holdings to the
Administrative Agent, the Collateral Trustee or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document, taken as whole with any
other information furnished or publicly available, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading as of the date when made or delivered; provided
that, with respect to any forecast, projection or other statement regarding
future performance, future financial results or other future developments, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of delivery of such
information (it being understood that any such information is subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, and that no assurance can be given that the future
developments addressed in such information can be realized).
(b)    As of the Seventh Amendment Effective Date, to the best knowledge of the
Borrower, the information included in the Beneficial Ownership Certification
provided on or prior to the Seventh Amendment Effective Date (if any) to any
Lender in connection with this Agreement is true and correct in all respects.
5.16    Compliance with Laws. The Borrower and each Restricted Subsidiary is in
compliance in all material respects with the requirements of all Laws (including
any zoning, building, ordinance, code or approval or any building or mining
permits and all orders, writs, injunctions and decrees applicable to it or to
its properties), except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
5.17    Anti-Corruption; Sanctions; Terrorism Laws.
(a)    None of the Borrower, any Restricted Subsidiary nor, to the knowledge of
the Borrower, any director, officer, agent, employee or Affiliate of the
Borrower or any Restricted Subsidiary is (i) a person on the list of “Specially
Designated Nationals and Blocked Persons” or


120
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(ii) subject of any active sanctions administered or enforced by the U.S.
Department of State or the U.S. Department of Treasury (including the Office of
Foreign Assets Control) or any other applicable governmental authority
(collectively, “Sanctions”, and the associated laws, rules, regulations and
orders, collectively, “Sanctions Laws”); and the Borrower will not directly or,
to the knowledge of the Borrower, indirectly use the proceeds of the Loans for
the purpose of financing the activities of any Person that is the subject of, or
in any country or territory that at such time is the subject of, any Sanctions.
(b)    The Borrower and each Restricted Subsidiary is in compliance, in all
material respects, with the (i) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (ii) the USA PATRIOT Act (Title
III of Pub. L. 107-56), as amended (the “PATRIOT Act”), (iii) Sanctions Laws and
(iv) Anti-Corruption Laws.
(c)    No part of the proceeds of any Loan will be used, directly or, to the
knowledge of the Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or any
other applicable anti-bribery or anti-corruption laws, rules, regulations and
orders (collectively, “Anti-Corruption Laws”).
5.18    Intellectual Property; Licenses, Etc. The Borrower and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, except
where the failure to own or possess the right to use such IP Rights could not
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Borrower, the use of such IP Rights by the Borrower or any Restricted
Subsidiary does not infringe upon any rights held by any other Person except for
any infringement that could not reasonably be expected to have a Material
Adverse Effect. Except as specifically disclosed in Schedule 5.18 as of the
Seventh Amendment Effective Date, no claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrower, threatened,
which could reasonably be expected to have a Material Adverse Effect.
5.19    Security Documents.
(a)    (i) Each Security Document (other than each Mortgage), when executed and
delivered, is effective to create in favor of the Collateral Trustee (for the
benefit of the Secured Parties), a legal, valid and enforceable security
interest in the Collateral described therein and the Collateral Trustee has been
authorized (and is hereby authorized) to make all filings of UCC-1 and
as-extracted collateral financing statements in the appropriate filing office
necessary or desirable to fully perfect the Collateral Trustee’s security
interest in such Collateral described therein which can be perfected by filing a
UCC-1 financing statement in the appropriate filing office, or in the case of
the Gibraltar Pledge Agreement, by registering the Gibraltar Pledge


121
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Agreement at Companies House Gibraltar within 30 days following the Closing
Date, and (ii) with respect to the security interest created in the Collateral
pursuant to each Security Document (other than each Mortgage), upon such filings
(or, with respect to possessory Collateral, upon the taking of possession by the
Collateral Trustee (or by the ABL Agent as bailee for the Collateral Trustee
pursuant to the ABL Intercreditor Agreement, if applicable) of any such
Collateral which may be perfected by possession), such security interests will
constitute perfected First Priority Liens on, and security interests in, all
right, title and interest of the debtor party thereto in the Collateral
described therein that can be perfected by filing a UCC-1 or as-extracted
financing statement, as applicable, in the appropriate filing office or by
delivery, in the case of possessory Collateral.
(b)    Each of the Mortgages, when executed and delivered, will be effective to
create in favor of the Collateral Trustee, for the ratable benefit of the
Secured Parties, a legal, valid and enforceable lien on the Material Real
Property described therein and such security interests will constitute, upon
such Mortgage being and recorded in the appropriate filing offices, First
Priority liens on such Material Real Property.
5.20    Mines(a)    . Schedule 5.20 sets forth a complete and accurate list of
all Mines (including addresses and the owner thereof) owned or operated by the
Borrower or any of its Restricted Subsidiaries as of the ClosingSeventh
Amendment Effective Date and included or purported to be included in the
Collateral pursuant to the Security Documents.
5.21    Solvency. The Borrower and its Restricted Subsidiaries are and, upon the
incurrence of any Obligation by any Loan Party on any date on which this
representation and warranty is made, will be, on a consolidated basis, Solvent.
5.22    Labor Relations. Neither the Borrower nor any of its Restricted
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (a) no unfair labor
practice complaint pending against the Borrower or any of its Restricted
Subsidiaries, or to the best knowledge of the Borrower, threatened against any
of them before the National Labor Relations Board and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against the Borrower or any of its Restricted
Subsidiaries or to the best knowledge of the Borrower, threatened against any of
them, (b) no strike or work stoppage in existence or threatened involving the
Borrower or any of its Restricted Subsidiaries, and (c) to the best knowledge of
the Borrower, no union representation question existing with respect to the
employees of the Borrower or any of its Restricted Subsidiaries and, to the best
knowledge of the Borrower, no union organization activity that is taking place,
except (with respect to any matter specified in clause (a), (b) or (c) above,
either individually or in the aggregate) such as is not reasonably likely to
have a Material Adverse Effect.
ARTICLE VI.
AFFIRMATIVE COVENANTS
Until Payment in Full, the Borrower shall, and shall cause each of its
respective Restricted Subsidiaries to:


122
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ended December
31, 2017) a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, changes in shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP; such consolidated statements shall be audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (other than with respect to or resulting
from the upcoming maturity of any Loans under this Agreement, the Priority Lien
Notes Documents, or any documents evidencing a Permitted Securitization Program
or the ABL Credit Documents, occurring within one year from the time such
opinion is delivered); and
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended June 30, 2017), a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail; such consolidated statements shall be certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, changes in
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
6.02    Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
reporting on such financial statements stating that in performing their audit
nothing came to their attention that caused them to believe the Borrower failed
to comply with the financial covenant set forth in Section 7.11, except as
specified in such certificate;
(b)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended June 30, 2017), (i) a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower and (ii)
a reconciliation of such financial statements for the Borrower and its
Restricted Subsidiaries; provided, that, for the avoidance of doubt, any such
reconciliation of the financial statements referred to in Section 6.01(a) shall
not be audited;


123
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(d)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request; and
(e)    not later than 60 days after the end of each fiscal year of the Borrower,
a copy of summary projections by the Borrower of the operating budget and cash
flow budget of the Borrower and its Subsidiaries for the succeeding fiscal year,
such projections to be accompanied by a certificate of a Responsible Officer to
the effect that such projections have been prepared based on assumptions
believed by the Borrower to be reasonable (it being understood that any such
information is subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, and that no assurance can be given that
the future developments addressed in such information can be realized).
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (iii) on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval system.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (a) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (b) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuer and the Lenders to treat the Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent the Borrower Materials constitute Information, they
shall


124
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





be treated as set forth in Section 10.07); and (c) all Borrower Materials marked
“PUBLIC” or not marked as containing material non-public information are
permitted to be made available through a portion of the Platform designated
“Public Investor.” Notwithstanding the foregoing, the Borrower shall not be
under any obligation to mark the Borrower Materials “PUBLIC” or as containing
material non-public information. In connection with the foregoing, each party
hereto acknowledges and agrees that the foregoing provisions are not in
derogation of their confidentiality obligations under Section 10.07.
6.03    Notices. Notify the Administrative Agent:
(a)    promptly, of the occurrence of any Default or Event of Default hereunder
or the occurrence of any “Default” or “Event of Default” under the Priority Lien
Notes Documents or the ABL Credit Documents;
(b)    promptly, of any event which could reasonably be expected to have a
Material Adverse Effect;
(c)    of the occurrence of any ERISA Event that, individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect, as soon
as possible and in any event within 30 days after the Borrower knows or has
obtained notice thereof;
(d)    within 15 days of the Borrower or any Guarantor (or Peabody Investments
(Gibraltar) Limited) changing its legal name, jurisdiction of organization or
the location of its chief executive office or sole place of business;
(e)    to the extent that there will be a cancellation or material reduction in
amount or material change in coverage for any insurance maintained by the
Borrower or any Guarantor, at least 10 days prior to such cancellation,
reduction or change; and
(f)    promptly, as to any Building located on Material Real Property and
constituting Collateral, any redesignation of any such property on which such
Building is located into or out of a special flood hazard area.; and
(g)    any change in the information provided in the Beneficial Ownership
Certification (if any) delivered to the Administrative Agent that would result
in a change to the list of beneficial owners identified in such certification.
Each notice pursuant to clauses (a)-(c) of this Section shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.
6.04    Payment of Tax Obligations. Except where failure to do so could not
reasonably be expected to result in a Material Adverse Effect, with respect to
the Borrower and each of its Restricted Subsidiaries, pay and discharge all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate


125
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





reserves in accordance with GAAP are being maintained by the Borrower or such
Restricted Subsidiary.
6.05    Preservation of Existence. Preserve, renew and maintain in full force
and effect its legal existence except in a transaction permitted by
SectionSections 7.04 or 7.18.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and material equipment, including Collateral, necessary in
the operation of its business in good working order and condition (ordinary wear
and tear and damage by fire or other casualty or taking by condemnation
excepted), except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
(b)    Keep in full force and effect all of its material leases and other
material contract rights, and all material rights of way, easements and
privileges necessary or appropriate for the proper operation of the Mines being
operated by the Borrower or a Restricted Subsidiary and included or purported to
be included in the Collateral by the Security Documents, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
6.07    Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies which may be Affiliates of the Borrower, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Restricted Subsidiary operates, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
(b)    With respect to any Building located on Material Real Property and
constituting Collateral, the Borrower shall and shall cause each appropriate
Loan Party to (i) maintain fully paid flood hazard insurance on any such
Building that is located in a special flood hazard area, on such terms and in
such amounts as required by The National Flood Insurance Reform Act of 1994 and
(ii) furnish to the Administrative Agent an insurance certificate evidencing the
renewal (and payment of renewal premiums therefor) of all such policies prior to
the expiration or lapse thereof (or at such other time acceptable to the
Administrative Agent). The Borrower shall cooperate with the Administrative
Agent’s reasonable request for any information reasonably required by the
Administrative Agent to comply with The National Flood Insurance Reform Act of
1994, as amended.
6.08    Compliance with Laws. Comply in all respects with the requirements of
all Laws (including the PATRIOT Act, Sanctions Laws, the Anti-Corruption Laws
and Environmental Laws) and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (or, in the case of


126
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





compliance with the PATRIOT Act, Sanctions Laws and the Anti-Corruption Laws,
the failure to comply therewith is not material).
6.09    Books and Records. (a) Maintain proper books of record and account, in
which in all material respects full, true and correct entries in conformity with
GAAP shall be made of all material financial transactions and matters involving
the assets and business of the Borrower or such Restricted Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all material requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Restricted Subsidiary, as the
case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom (except to the extent (a) any such access
is restricted by a Requirement of Law or (b) any such agreements, contracts or
the like are subject to a written confidentiality agreement with a non-Affiliate
that prohibits the Borrower or any of its Subsidiaries from granting such access
to the Administrative Agent or the Lenders; provided that, with respect to such
confidentiality restrictions affecting the Borrower or any of its Restricted
Subsidiaries, a Responsible Officer is made available to such Lender to discuss
such confidential information to the extent permitted), and to discuss the
business, finances and accounts with its officers and independent public
accountants at such reasonable times during normal business hours and as often
as may be reasonably desired, provided that the Administrative Agent or such
Lender shall give the Borrower reasonable advance notice prior to any contact
with such accountants and give the Borrower the opportunity to participate in
such discussions, provided further that the costs of one such visit per calendar
year (or an unlimited amount if an Event of Default has occurred and is
continuing) for the Administrative Agent, the Lenders and their representatives
as a group shall be the responsibility of the Borrower.
6.11    Use of Proceeds. Use the proceeds of (a) the Term Loan Facility made
available on the Closing Date (i) on the Closing Date, to refinance indebtedness
under the Existingthat certain Credit Agreement and to pay the Transaction
Costs, (ii) after , dated September 24, 2013, by and among the Borrower,
Citibank, N.A., as administrative agent, and the lenders party thereto (as
amended by that certain Omnibus Amendment, dated as of February 5, 2015 and as
otherwise amended, restated, supplemented or otherwise modified) and to pay fees
and expenses in connection with the transactions consummated on the Closing
Date, for ongoing working capital, capital expenditures and for other lawful
corporate purposes of the Borrower and its Subsidiaries, including for
acquisitions and (iii) to make distributions to certain holders of claims in
accordance with the Plan of Reorganization, (b) the Additional Refinancing Term
Loans (as defined in the First Amendment) made on the First Amendment Effective
Date shall be used to prepay in full the principal amount of all Existing Term
Loans (as defined in the First Amendment), other than the Exchanged Term Loans
(as defined in the First Amendment), (c) the Additional Refinancing Term Loans
(as defined in the Fourth Amendment) made on the Fourth Amendment Effective Date
shall be used to prepay in full the principal amount of all Existing Term Loans
(as defined in the Fourth Amendment), other than the Exchanged Term


127
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Loans (as defined in the Fourth Amendment) and (d) the Incremental Revolving
Facilities for ongoing working capital, capital expenditures and for other
lawful corporate purposes of the Borrower and its Subsidiaries, including for
acquisitions, and for the issuance of Letters of Credit for the accounts of the
Borrower or any of its Restricted Subsidiaries.
6.12    Additional Guarantors. As of the date the Compliance Certificate
referred to in Section 6.02 is required to be delivered, notify the
Administrative Agent of any Restricted Subsidiary that is not a Guarantor and,
by virtue of the definition of Guarantor would be required to be a Guarantor.
Within 30 days of such notification, the Borrower shall cause any such
Restricted Subsidiary to become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose.
6.13    Unrestricted Subsidiaries. Subject to the exclusions in the proviso in
the definition of “Unrestricted Subsidiary”, any Restricted Subsidiary may be
designated as an Unrestricted Subsidiary and any Unrestricted Subsidiary may be
designated as a Restricted Subsidiary upon delivery to the Administrative Agent
of written notice from the Borrower; provided that (a) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing, (b) other than for purposes of designating a Restricted
Subsidiary as an Unrestricted Subsidiary in connection with a Permitted
Securitization Program, immediately after giving effect to such designation, on
a Pro Forma Basis, the Total Leverage Ratio shall be equal to or less than
2.50:1.00, (c) no Subsidiary may be designated as an Unrestricted Subsidiary if
it is a “Restricted Subsidiary” for purposes of any of the Priority Lien Notes
Documents, the ABL Credit Documents or any documents evidencing any Permitted
Refinancing Indebtedness or any Subordinated Indebtedness and (d) each
Restricted Subsidiary to be designated as an Unrestricted Subsidiary and its
Subsidiaries has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness other than Non-Recourse Debt.
The designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment under Section 7.02 by the Borrower therein at the date
of designation in an amount equal to the net book value of the Borrower’s
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Restricted Subsidiary existing at such
time.
6.14    Preparation of Environmental Reports. If an Event of Default caused by
reason of a breach under Sections 6.08 or 5.09 with respect to compliance with
Environmental Laws shall have occurred and be continuing, at the reasonable
request of the Required Lenders through the Administrative Agent, provide, in
the case of the Borrower, to the Lenders within 60 days after such request, at
the expense of the Borrower, an environmental or mining site assessment or audit
report for the Properties which are the subject of such default prepared by an
environmental or mining consulting firm reasonably acceptable to the
Administrative Agent and indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance or remedial action in
connection with such Properties and the estimated cost of curing any violation
or non-compliance of any Environmental Law.


128
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





6.15    Certain Long Term Liabilities and Environmental Reserves. To the extent
required by GAAP, maintain adequate reserves for (a) future costs associated
with any lung disease claim alleging pneumoconiosis or silicosis or arising out
of exposure or alleged exposure to coal dust or the coal mining environment, (b)
future costs associated with retiree and health care benefits, (c) future costs
associated with reclamation of disturbed acreage, removal of facilities and
other closing costs in connection with closing its mining operations and (d)
future costs associated with other potential environmental liabilities.
6.16    Covenant to Give Security.
(a)    Personal Property including IP of New Guarantors. Concurrently with any
Restricted Subsidiary becoming a Guarantor pursuant to Section 6.12 (or a later
date to which the Administrative Agent agrees), cause any such Restricted
Subsidiary to (i) duly execute and deliver to the Collateral Trustee
counterparts to the Security Agreement or such other document as the
Administrative Agent or the Collateral Trustee shall reasonably deem appropriate
for such purpose, (ii) to the extent that any Capital Stock in, or owned by,
such Restricted Subsidiary is required to be pledged pursuant to the Security
Agreement or the Gibraltar Pledge Agreement, deliver stock certificates, if any,
representing such Capital Stock accompanied by undated stock powers or
instruments of transfer executed in blank, (iii) to the extent that any
Intellectual Property (as defined in the Security Agreement) owned by a Loan
Party is required to be pledged pursuant to the Security Agreement but has not
been pledged, deliver any supplements to the IP Security Agreements reasonably
requested by the Administrative Agent or the Collateral Trustee and (iv) comply
with all other requirements of the Security Agreement with respect to the
Collateral of such Guarantor.
(b)    Real Property of New Guarantors.
(i)    New Real Property Identification. With respect to any Restricted
Subsidiary becoming a Guarantor pursuant to Section 6.12, concurrently with such
Restricted Subsidiary becoming a Guarantor (or a later date to which the
Administrative Agent agrees), furnish to the Administrative Agent a description
of all Material Real Property fee owned or leased by such Restricted Subsidiary.
(ii)    Material Real Property Mortgages and Flood Insurance. With respect to
any Restricted Subsidiary becoming a Guarantor pursuant to Section 6.12, within
the latest of (x) 90 days of such Restricted Subsidiary becoming a Guarantor and
(y) a later date to which the Administrative Agent agrees, cause such Restricted
Subsidiary to deliver (A) executed counterparts of one or more Mortgages on its
Material Real Property in a form appropriate for recording in the applicable
recording office, (B) a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Building located
on such Material Real Property and constituting Collateral and, if any such
Building is located in special flood hazard area, (1) a notice about special
flood hazard area status and flood disaster assistance duly executed by the
Borrower and each Loan Party relating thereto and (2) evidence of applicable
flood insurance as required by Section 6.07(b)(i) if such Material Real Property
constitutes Collateral, (C) legal opinions from counsel in such jurisdiction as
the Material Real Property is located, each in form and substance reasonably
satisfactory to Administrative Agent or the Collateral Trustee, (D) to the
extent required by the Administrative


129
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Agent, evidence of the filing of as-extracted UCC-1 financing statements in the
appropriate jurisdiction and (E) payment by the Borrower of all mortgage
recording taxes and related charges required for the recording of such
Mortgages.
(iii)    Consents Related to Leaseholds Concerning Material Real Property. With
respect to any leasehold interest of any Restricted Subsidiary becoming a
Guarantor pursuant to Section 6.12 that would constitute Material Real Property
but for the need to obtain the consent of another Person (other than the
Borrower or any Controlled Subsidiary) in order to grant a security interest
therein, use commercially reasonable efforts to obtain such consent for the
later of (x)within the 120 day period commencing after such entity becomes a
Guarantor and (y) 225 days after the Closing Date, provided that there shall be
no requirement to pay any sums to the applicable lessor other than customary
legal fees and administrative expenses (it is understood, for avoidance of
doubt, that, without limiting the foregoing obligations of the Borrower set
forth in this Section 6.16(b)(iii), any failure to grant a security interest in
any such leasehold interest as a result of a failure to obtain a consent shall
not be a Default hereunder, and, for avoidance of doubt, the Borrower and its
Restricted Subsidiaries shall no longer be required to use commercially
reasonable efforts to obtain any such consent after such above-mentioned time
period to obtain a consent has elapsed); provided further, it is understood that
no such actions under this Section 6.16(b)(iii) shall be required for any such
Material Real Property leased by a Loan Party as of the Seventh Amendment
Effective Date.
(c)    Personal Property (including IP) Acquired by Borrower or Guarantors.
Within the applicable time period set forth in the Security Agreement, shall, in
the case of the Borrower, or cause any such Restricted Subsidiary otherwise, (i)
to the extent that any Capital Stock in, or owned by, a Loan Party or Gibraltar
Holdings is required to be pledged pursuant to the Security Agreement or the
Gibraltar Pledge Agreement but has not been pledged, deliver stock certificates,
if any, representing such Capital Stock accompanied by undated stock powers or
instruments of transfer executed in blank to the Collateral Trustee and execute
and deliver to the Collateral Trustee supplements to the Security Agreement, the
Gibraltar Pledge Agreement or such other document as the Administrative Agent
shall reasonably deem appropriate to pledge any such Capital Stock, (ii) to the
extent that any Intellectual Property (as defined in the Security Agreement)
owned by a Loan Party is required to be pledged pursuant to the Security
Agreement but has not been pledged, deliver any supplements to the IP Security
Agreements reasonably requested by the Administrative Agent and (iii) to the
extent that a Lien on any asset of a Loan Party is required to be perfected
pursuant to the Security Agreement but has not been perfected, take such
additional actions as may be required pursuant to the Security Agreement in
order to perfect the Lien of the Collateral Trustee on such asset.
(d)    Real Property Acquired by Borrower and Guarantors.
(i)     New Real Property Identification. As of the date the Compliance
Certificate referred to in Section 6.02 is required to be delivered (or a later
date to which the Administrative Agent agrees), with respect to each Loan Party,
notify the Administrative Agent the acquisition of any Material Real Property
fee owned or leased by such Loan Party.
(ii)    Material Real Property Mortgages and Supplements. Within the latest of
(x) 90 days of the notification provided pursuant to Section 6.16(d)(i) (or a
later date to which


130
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





the Administrative Agent agrees), (y) 90 days after the ClosingSeventh Amendment
Effective Date and (z) a later date to which the Administrative Agent agrees,
cause such Loan Party to deliver the materials set forth in Section 6.16(b)(ii)
with respect any such newly acquired Material Real Property, unless, in the
judgment of the Administrative Agent, delivery of such materials is unnecessary
to ensure the Secured Parties benefit from a perfected First Priority security
interest in such Material Real Property in favor of the Collateral Trustee and
such flood insurance (it is understood that in lieu of any new Mortgage,
mortgage supplements or any other security documents may be delivered if
reasonably acceptable to the Administrative Agent).
(iii)    Consents Related to Leaseholds Concerning Material Real Property. With
respect to the acquisition of any leasehold interest by any Restricted
Subsidiary that would constitute Material Real Property but for the need to
obtain the consent of another Person (other than the Borrower or any Controlled
Subsidiary) in order to grant a security interest therein, use commercially
reasonable efforts to obtain such consent for the later of (x)within the 120 day
period commencing on the date of the notification provided pursuant to Section
6.16(d)(i)and (y) 225 days after the Closing Date,, provided that there shall be
no requirement to pay any sums to the applicable lessor other than customary
legal fees and administrative expenses (it is understood, for avoidance of
doubt, that, without limiting the foregoing obligations of the Borrower set
forth in this Section 6.16(d)(iii), any failure to grant a security interest in
any such leasehold interest as a result of a failure to obtain a consent shall
not be a Default hereunder, and, for avoidance of doubt, the Borrower and its
Restricted Subsidiaries shall no longer be required to use commercially
reasonable efforts to obtain any such consent after such above-mentioned time
period to obtain a consent has elapsed); provided further, it is understood that
no such actions under this Section 6.16(d)(iii) shall be required for any such
Material Real Property leased by a Loan Party as of the Seventh Amendment
Effective Date..
(e)    Further Assurances. Subject to any applicable limitation in any Security
Documents, upon request of the Administrative Agent, at the expense of the
Borrower, promptly execute and deliver any and all further instruments and
documents and take all such other action as the Administrative Agent may deem
necessary or desirable in obtaining the full benefits of, or (as applicable) in
perfecting and preserving the Liens of, the Security Documents, including the
filing of financing statements necessary or advisable in the opinion of the
Administrative Agent or the Collateral Trustee to perfect any security interests
created under the Security Documents. Notwithstanding anything herein or in any
other Security Document to the contrary, Administrative Agent is hereby
authorized to deliver additional directions in writing to the Collateral Trustee
from time to time (it being agreed that each such direction shall constitute an
Act of Required Secured Parties under the Collateral Trust Agreement, and, by
its execution hereof, Lenders constituting Required Lenders shall be deemed to
have provided written consent to each such direction) authorizing and directing
the Collateral Trustee to execute additional Security Documents and amendments
thereto (in each case, covering additional or new property or assets, as
determined in the Administrative Agent’s sole discretion).
(f)    Collateral Principles. Notwithstanding anything to the contrary in any
Loan Document, (i) except as contemplated by the Gibraltar Pledge Agreement or
with respect to the pledge of intercompany loans (including the PIC Intercompany
Note), no actions in any non-U.S. jurisdiction or required by the Requirement of
Law of any non-U.S. jurisdiction shall be required in order to create any
security interests in assets located or titled outside of the U.S. (it being


131
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





understood that, except for the Gibraltar Pledge Agreement, there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction), (ii) the Administrative Agent in its discretion may grant
extensions of time for the creation or perfection of security interests in, and
Mortgages on, or taking other actions with respect to, particular assets where
it reasonably determines in consultation with the Borrower, that the creation or
perfection of security interests and Mortgages on, or taking other actions,
cannot be accomplished without undue delay, burden or expense by the time or
times at which it would otherwise be required by this Agreement or the Security
Documents and (iii) any Liens required to be granted from time to time pursuant
to Security Documents and this Agreement on assets of the Loan Parties or
Gibraltar Holdings to secure to the Secured Obligations shall exclude the
Excluded Assets.
(g)    Junior Lien Indebtedness Guarantees and Collateral. Without limitation of
(and subject to) any provision in the Collateral Trust Agreement, if the Junior
Collateral Trustee or any holder of Junior Lien Indebtedness receive any
additional guaranty or any additional collateral in connection with the Junior
Lien Indebtedness after the ClosingSeventh Amendment Effective Date, without
limitation of any Event of Default that may arise as a result thereof, the Loan
Parties shall, concurrently therewith, cause the same to be granted to the
Administrative Agent or the Collateral Trustee, as applicable, for its own
benefit and the benefit of the Secured Parties.
6.17    Maintenance of Ratings. Use commercially reasonable efforts to maintain
(i) a public corporate family rating issued by Moody’s and a public corporate
credit rating issued by S&P and (ii) a public credit rating from each of Moody’s
and S&P with respect to the Term Loans.
6.18    Post Closing Covenants. Cause to be delivered or performed the documents
and other agreements and actions set forth on Schedule 6.18 within the time
frame specified on such Schedule 6.18.
6.19    ERISA. Except, in each case, to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect, comply
with the provisions of ERISA, the Code, and other Laws applicable to the Plans.
ARTICLE VII.
NEGATIVE COVENANTS
Until Payment in Full, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereofSeventh Amendment Effective Date and
(other than any individual Lien that secures obligations of less than
$2,000,000) set forth on Schedule


132
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





7.01 and any renewals, extensions, modifications, restatements or replacements
thereof, provided that (i) the property covered thereby is not changed, (ii) the
amount secured or benefited thereby is not increased except with respect to any
Permitted Refinancing Increase and (iii) any renewal, extension, modification,
restatement or replacement of the obligations secured or benefited thereby is
permitted by Section 7.03;
(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
(d)    landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith and by appropriate proceedings;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and employee health and disability benefit legislations and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;
(f)    (i) Liens (including deposits) to secure the performance of bids, trade
contracts and leases (other than Indebtedness), reclamation bonds, insurance
bonds, statutory obligations, surety and appeal bonds, performance bonds, bank
guarantees and letters of credit and other obligations of a like nature incurred
in the ordinary course of business, (ii) Liens on assets to secure obligations
under surety bonds obtained as required in connection with the entering into of
federal coal leases or (iii) Liens created under or by any turnover trust;
(g)    easements, rights-of-way, zoning restrictions, other restrictions and
other similar encumbrances which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
(h)    Liens securing attachments or judgments for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing appeal or
surety bonds related to such attachments or judgments;
(i)    Liens securing Indebtedness of the Borrower and its Restricted
Subsidiaries permitted by Section 7.03(k); provided that (i) such Liens do not
at any time encumber any property other than the property financed by such
Indebtedness, any other property which may be incorporated with or into that
financed property or any after-acquired title in or on such property and
proceeds of the existing collateral in accordance with the instrument creating
such Lien, including replacement parts, accessories or enhancements that are
affixed to any leased goods and (ii) the principal amount of Indebtedness
secured by any such Lien shall at no time exceed 100% of the original purchase
price of such property at the time it was acquired (it being understood that
Liens of the type described in this subsection (i) incurred by a Restricted
Subsidiary before such time as it became a Restricted Subsidiary are permitted
under this subsection (i));
(j)    Liens on property or assets acquired in a transaction permitted by
Section 7.02 or of a Person which becomes a Restricted Subsidiary after the date
hereof; provided that (i) such


133
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Liens existed at the time such property or assets were acquired or such entity
became a Subsidiary and were not created in anticipation thereof, (ii) such
Liens do not extend to any other property or assets of such Person (other than
the proceeds of the property or assets initially subject to such Lien) or of the
Borrower or any Restricted Subsidiary and (iii) the amount of Indebtedness
secured thereby is not increased;
(k)    Liens on the property of the Borrower or any of its Subsidiaries, as a
tenant under a lease or sublease entered into in the ordinary course of business
by such Person, in favor of the landlord under such lease or sublease, securing
the tenant’s performance under such lease or sublease, as such Liens are
provided to the landlord under applicable law and not waived by the landlord;
(l)    Liens (including those arising from precautionary UCC financing statement
filings and those which are security interests for purposes of the Personal
Property Securities Act of 2009 (Cth)) with respect to bailments, operating
leases or consignment or retention of title arrangements entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;
(m)    Liens securing Indebtedness permitted under Section 7.03(c), to the
extent that the Indebtedness being refinanced was originally secured in
accordance with this Section 7.01, provided that such Lien does not apply to any
additional property or assets of the Borrower or any Restricted Subsidiary
(other than property or assets within the scope of the original granting clause
or the proceeds of the property or assets subject to such Lien);
(n)    Liens securing Indebtedness or other obligations of a non-Guarantor
Restricted Subsidiary to the Borrower or a Guarantor;
(o)    leases, subleases, licenses and rights-of-use granted to others incurred
in the ordinary course of business and that do not materially and adversely
affect the use of the property encumbered thereby for its intended purpose;
(p)    (i) Liens in favor of a banking institution arising by operation of law
or any contract encumbering deposits (including the right of set-off) held by
such banking institutions incurred in the ordinary course of business and which
are within the general parameters customary in the banking industry or (ii)
contractual rights of setoff to the extent constituting Liens;
(q)    Liens on Capital Stock of any Unrestricted Subsidiary, solely to the
extent such Capital Stock does not constitute Collateral;
(r)    Liens on Receivables Assets pursuant to any Permitted Securitization
Programs or under any other agreement under which such receivables or rights are
transferred in a manner permitted hereunder (to the extent, in each case, that
any such Disposition of receivables is deemed to give rise to a Lien);
(s)    Liens in favor of an escrow agent arising under an escrow arrangement
incurred in connection with the issuance of notes with respect to the proceeds
of such notes and anticipated interest expenses with respect to such notes;


134
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(t)    Liens securing Incremental NotesEquivalent Debt, Refinancing NotesDebt or
Permitted Refinancing Indebtedness of the foregoing; provided that (i) such
Liens rank junior or pari passu with the Liens securing the Secured Obligations
pursuant to the Security Documents, (ii) the rights of the holders of the
Incremental NotesEquivalent Debt, Refinancing NotesDebt or such Permitted
Refinancing Indebtedness are subject to the Collateral Trust Agreement with
respect to such Liens, (iii) such Liens encumber only the assets, or a subset of
the assets, that secure the Secured Obligations and (iv) for the avoidance of
doubt, Liens shall only be permitted under this Section 7.01(t) to the extent
that the Incremental NotesEquivalent Debt, Refinancing NotesDebt or Permitted
Refinancing Indebtedness are permitted to be secured under Section 7.03;
(u)    Permitted Real Estate Encumbrances;
(v)    [reserved];
(w)    subject to the Collateral Trust Agreement, Liens on the Collateral in
favor of the Collateral Trustee for the benefit of holders of Priority Lien
Notes Indebtedness securing the Priority Lien Notes Indebtedness permitted
pursuant to Section 7.03(o);
(x)    Liens on assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries;
(y)    other Liens securing Indebtedness or obligations of the Loan Parties in
an aggregate amount at any time outstanding not to exceed $75,000,000;
(z)    prior to the incurrence of any Incremental Revolving Commitments, Liens
on assets securing any ABL Facility to the extent such Liens are subject to an
ABL Intercreditor Agreement[reserved]; and
(aa)    (x) Production Payments, royalties, dedication of reserves under supply
agreements or similar or related rights or interests granted, taken subject to,
or otherwise imposed on properties or (y) cross charges, Liens or security
arrangements entered into in respect of a Joint Venture for the benefit of a
participant, manager or operator of such Joint Venture, in each case, consistent
with normal practices in the mining industry.
7.02    Investments. Make any Investments, except:
(a)    Investments held by the Borrower or such Restricted Subsidiary in the
form of cash or Cash Equivalents;
(b)    advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(c)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


135
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(d)    Investments (including debt obligations and Capital Stock) received in
satisfaction of judgments or in connection with the bankruptcy or reorganization
of suppliers and customers of the Borrower and its Restricted Subsidiaries and
in settlement of delinquent obligations of, and other disputes with, such
customers and suppliers arising in the ordinary course of business;
(e)    (i) Investments in the nature of Production Payments, royalties,
dedication of reserves under supply agreements or similar or related rights or
interests granted, taken subject to, or otherwise imposed on properties, (ii)
cross charges, Liens or security arrangements entered into in respect of a Joint
Venture for the benefit of a participant, manager or operator of such Joint
Venture or (iii) payments or other arrangements whereby the Borrower or a
Restricted Subsidiary provides a loan, advance payment or guarantee in return
for future coal deliveries, in each case consistent with normal practices in the
mining industry;
(f)    Investments in existence on the ClosingSeventh Amendment Effective Date
and (other than individual Investments the amount of which is less than
$2,000,000) listed on Schedule 7.02 and extensions, renewals, modifications,
restatements or replacements thereof; provided that no such extension, renewal,
modification, restatement or replacement shall increase the amount of such
Investment except, in the case of a loan, by an amount equal to any Permitted
Refinancing Increase;
(g)    (i) promissory notes and other similar non-cash consideration received by
the Borrower and its Subsidiaries in connection with Dispositions not otherwise
prohibited under this Agreement and (ii) Investments received in compromise or
resolution of (A) obligations of trade creditors or customers that were incurred
in the ordinary course of business of the Borrower and its Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer, (B) litigation,
arbitration or other disputes or (C) the foreclosure with respect to any secured
investment or other transfer of title with respect to any secured investment;
(h)    Investments in any assets constituting a business unit received by the
Borrower or its Subsidiaries by virtue of a Permitted Asset Swap or acquired as
a Capital Expenditure;
(i)    Hedging Agreements or Cash Management Obligations permitted under Section
7.03(e);
(j)    Investments consisting of purchases of the Priority Lien Notes to the
extent not prohibited hereunder;
(k)    Investments by the Borrower or any Restricted Subsidiary in Restricted
Subsidiaries, and Investments by any Restricted Subsidiary in the Borrower;
provided that Investments by a Loan Party in Restricted Subsidiaries that are
not Loan Parties, when aggregated with Indebtedness made by any Loan Party to a
non-Loan Party Restricted Subsidiary pursuant to Section 7.03(f) (other than
Pledged Intercompany Indebtedness subject to the second proviso of such Section)
and Disqualified Equity Interests issued by a non-Partynon-Loan Party Restricted
Subsidiary to a Loan Party pursuant to Section 7.03(f) and


136
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Investments made pursuant Section 7.02(n)(iii), shall not in the aggregate
exceed the greater of $100,000,000 and 1.252.5% of Consolidated Net Tangible
Assets;
(l)    Investments by the Borrower or any Restricted Subsidiary in Unrestricted
Subsidiaries and Joint Ventures in an aggregate amount not to exceed the greater
of $250,000,000 and 3.56.5% of Consolidated Net Tangible Assets;
(m)    additional Investments by the Borrower or any Restricted Subsidiary (i)
in an aggregate amount not to exceed the greater of $100,000,000 and 1.252.5% of
Consolidated Net Tangible Assets plus (ii) so long as no Event of Default is
continuing immediately prior to making such Investment or would result
therefrom, an amount equal to the Cumulative Amount;
(n)    any acquisition of all or substantially all the assets of, or all of the
Equity Interests in, or merger, consolidation or amalgamation with, a Person or
division or, line of business or product line of a Person if (i) no Event of
Default is continuing immediately prior to making such Investment or would
result therefrom, (ii) each applicable Loan Party and any such newly created or
acquired Restricted Subsidiary shall, or will within the times specified
therein, have complied with the applicable requirements of Section 6.16, if any,
and (iii) in respect of an acquisition of targets that will not become Loan
Parties or assets that will not be acquired by Loan Parties, the aggregate
amount of such Investments, when taken together with Indebtedness of a non-Loan
Party Restricted Subsidiary made by any Loan Party to a non-Loan Party pursuant
to Section 7.03(f) (other than Pledged Intercompany Indebtedness subject to the
second proviso of such Section) and Disqualified Equity Interests issued by a
non-Partynon-Loan Party Restricted Subsidiary to a Loan Party pursuant to
Section 7.03(f) and Investments by a Loan Party in non-Loan PartiesParty
Restricted Subsidiaries made pursuant to Section 7.02(k), shall not in the
aggregate exceed the greater of $100,000,000 and 1.252.5% of Consolidated Net
Tangible Assets;
(o)    Investments acquired as a capital contribution to the Borrower, or made
in exchange for, or out of the net cash proceeds of, a substantially concurrent
offering of Qualified Equity Interests of the Borrower;
(p)    [reserved];Investments set forth on Schedule 1.01(f) made by the Borrower
or a Restricted Subsidiary in connection with the PRB-CO Joint Venture
Transaction.
(q)    (i) receivables owing to the Borrower or any Restricted Subsidiary if
created or acquired in the ordinary course of business, (ii) endorsements for
collection or deposit in the ordinary course of business and (iii) securities,
instruments or other obligations received in compromise or settlement of debts
created in the ordinary course of business, or by reason of a composition or
readjustment of debts or reorganization of another Person, or in satisfaction of
claims or judgments;
(r)    Investments made pursuant to surety bonds, reclamation bonds, performance
bonds, bid bonds, appeal bonds and related letters of credit or similar
obligations, in each case, to the extent such surety bonds, reclamation bonds,
performance bonds, bid bonds, appeal bonds, related letters of credit and
similar obligations are permitted under this Agreement;


137
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(s)    Investments consisting of indemnification obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, reclamation bonds and
completion guarantees and similar obligations under any Mining Law or
Environmental Law or with respect to workers’ compensation benefits, in each
case entered into in the ordinary course of business, and pledges or deposits
made in the ordinary course of business in support of obligations under existing
coal sales contracts (and extensions or renewals thereof on similar terms); and
(t)    Investments arising as a result of any Permitted Securitization Program.
7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
except:
(a)    Indebtedness arising under the Loan Documents (including any Incremental
Facility or Refinancing Facility);
(b)    Indebtedness outstanding on the date hereofSeventh Amendment Effective
Date and (other than any individual obligation with respect to such Indebtedness
that is less than $2,000,000) listed on Schedule 7.03;
(c)    any Permitted Refinancing Indebtedness of Indebtedness permitted under
Section 7.03(b) or of Indebtedness subsequently incurred under this Section
7.03(c);
(d)    Guarantees of the Borrower or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any such
Restricted Subsidiary;
(e)    Indebtedness in respect of (i) Cash Management Obligations incurred in
the ordinary course of business and (ii) Hedging Agreements incurred in the
ordinary course of business, consistent with prudent business practice;
(f)    (i) Indebtedness of the Borrower and any Restricted Subsidiary to any
Restricted Subsidiary and of any Restricted Subsidiary to the Borrower and (ii)
Disqualified Equity Interests of a Restricted Subsidiary issued to the Borrower
or another Restricted Subsidiary; provided that, (a) any such Indebtedness
extended by any Loan Party or any non-Loan Party to a Loan Party must be
subordinated to the Secured Obligations on customary terms and (b) Indebtedness
made by any Loan Party toof a non-Loan Party Restricted Subsidiary made by a
Loan Party pursuant to this Section 7.03(f) and any Disqualified Equity
Interests of a non-Loan Party Restricted Subsidiary issued to a Loan Party,
together with Investments by a Loan Party in non-Loan PartiesParty Restricted
Subsidiaries made pursuant to Section 7.02(k) and Investments made pursuant to
Section 7.02(n)(iii), shall not in the aggregate exceed the greater of
$100,000,000 and 1.252.5% of Consolidated Net Tangible Assets; provided further,
that notwithstanding the foregoing, the Indebtedness extended pursuant to the
PIC Intercompany Loan Agreement and any other Indebtedness extended by any Loan
Party to any non-Loan Party Restricted Subsidiary shall be permitted (and shall
not be subject to the cap in the immediately preceding proviso) so long as such
Indebtedness is evidenced by a promissory note, in form and substance reasonably
satisfactory to the Administrative Agent (it being acknowledged that the PIC
Intercompany Note is satisfactory to the Administrative Agent), and such
promissory note shall be pledged to the Collateral Trustee as Collateral (such
debt, “Pledged Intercompany Indebtedness”);


138
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(g)    [reserved];
(h)    Guarantees by the Borrower or any Restricted Subsidiary of borrowings by
current or former officers, managers, directors, employees or consultants in
connection with the purchase of Equity Interests of the Borrower by any such
person in an aggregate principal amount not to exceed $2,000,000 at any one time
outstanding;
(i)    (i) Indebtedness incurred in connection with any Permitted Securitization
Program or (ii) prior to the incurrence of any Incremental Revolving
Commitments, Indebtedness incurred in connection with any ABL Facility to the
extent such Indebtedness is subject to the ABL Intercreditor Agreement;
(j)    Indebtedness incurred or assumed in connection with Permitted
Acquisitions and other permitted Investments consisting of the purchase of a
business unit, line of business or a division of a Person or all or
substantially all of the assets or all of the Capital Stock of another Person;
provided that, after giving effect to the incurrence thereof on a Pro Forma
Basis, (i) if such Indebtedness is (or is intended to be) secured by the
Collateral on a pari passu basis, the First Lien Leverage Ratio is equal to or
less than 1.75 to 1.00 and (ii) if such Indebtedness is secured by the
Collateral on a junior-lien basis or unsecured, (a) the Total Leverage Ratio is
equal to or less than 2.50 to 1.00 or (b) the Total Leverage Ratio is less than
immediately prior to such incurrence; provided that Indebtedness incurred by any
non-Loan Party pursuant to this Section 7.03(j) shall not in the aggregate
exceed the greater of $100,000,000 and 1.252.5% of Consolidated Net Tangible
Assets;
(k)    Indebtedness of the Borrower or any Restricted Subsidiary Incurred to
finance the acquisition, construction or improvement of any assets, including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets before
the acquisition thereof; provided that the aggregate principal amount at any
time outstanding of any Indebtedness incurred pursuant to this clause, including
all Permitted Refinancing Debt Incurred to refund, refinance or replace any
Indebtedness incurred pursuant to this clause, may not exceed the greater of (a)
$150 million150,000,000 or (b) 2.03.5% of Consolidated Net Tangible Assets;
provided that such amount may be increased by the then-outstanding principal
amount of any operating lease in existence on the ClosingSeventh Amendment
Effective Date that is actually restructured to a Capital Lease after the
ClosingSeventh Amendment Effective Date;
(l)    Indebtedness of non-Loan Party Restricted Subsidiaries in an aggregate
amount not to exceed $75,000,000;
(m)    Indebtedness of Loan Parties constituting (A) unsecured senior or senior
subordinated debt securities, (B) debt securities that are secured by a Lien
ranking junior to the Liens securing the Secured Obligations or (C) debt
securities that are secured by a Lien ranking pari passu with the Liens securing
the Secured Obligations in an aggregate principal amount, which when all amounts
under clauses (A), (B) and (C) above are added to the aggregate principal amount
of all the other Incremental Debt outstanding does not exceed the Incremental
Debt Cap (such Indebtedness, the “Incremental Notes”); provided that (1) with
respect to Indebtedness of Loan Parties incurred under clause (m)(C) hereof, (x)
the final stated maturity of


139
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





such Indebtedness shall not be sooner than the Maturity Date , (y) the weighted
average life to maturity of such Indebtedness is greater than or equal to the
weighted average life to maturity of the Term Loans and any other Incremental
Facilities and Refinancing Facilities, and (z) such Indebtedness shall not be
subject to any mandatory prepayment, repurchase or redemption provisions, unless
the prepayment, repurchase or redemption of such Indebtedness is accompanied by
the prepayment of a pro rata portion of the outstanding principal of the Term
Loans hereunder pursuant to Section 2.05 hereof, (2) with respect to
Indebtedness of Loan Parties incurred under clause (m)(A) or (m)(B) hereof, (x)
the final stated maturity of such Indebtedness shall not be sooner than 180 days
after the Maturity Date , (y) the weighted average life to maturity of such
Indebtedness is greater than the weighted average life to maturity of the Term
Loans and any other Incremental Facilities and Refinancing Facilities and (z)
such Indebtedness does not have scheduled amortization or payments of principal
and shall not be subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (other than pursuant to customary asset sale, event of
loss, excess cash flow (provided that such excess cash flow sweep does not
require the application of any excess cash flow that would otherwise be required
to be applied to the prepayment of the Term Loans pursuant to Section 2.05(g)
hereof), change of control prepayment provisions and a customary acceleration
right after an event of default), in each case prior to the Maturity Date at the
time such Indebtedness is incurred, (3) no Default or Event of Default shall
have occurred or be continuing at the time of occurrence of such Indebtedness or
would result therefrom, (4) to the extent secured, (x) such Indebtedness shall
not be secured by a Lien on any asset of the Borrower and its Restricted
Subsidiaries that does not also secure the Term Loan Facility and (y) such
Indebtedness shall be subject to the Collateral Trust Agreement and (5) to the
extent guaranteed, such Indebtedness shall not be guaranteed by a Restricted
Subsidiary that is not a Guarantor of the Secured Obligations;
(n)    (i) Indebtedness of Loan Parties constituting (A) unsecured senior or
senior subordinated debt securities, (B) debt securities that are secured by a
Lien ranking junior to the Liens securing the Secured Obligations or (C) debt
securities that are secured by a Lien ranking pari passu with the Liens securing
the Secured Obligations in an aggregate principal amount, which Refinances some
or all of the Term Loans incurred hereunder and has an aggregate principal
amount which does not exceed the principal amount of the Term Loans hereunder
which are being Refinanced except with respect to any Permitted Refinancing
Increase (such Indebtedness, the “Refinancing NotesDebt”); provided that (1)
with respect to Refinancing NotesDebt incurred under clause (n)(C) hereof, (x)
the final stated maturity of such Refinancing NotesDebt shall not be sooner than
the Maturity Date , (y) the weighted average life to maturity of such
Refinancing NotesDebt is greater than or equal to the weighted average life to
maturity of the Term Loans and any other Incremental Facilities and Refinancing
Facilities, and (z) such Refinancing NotesDebt shall not be subject to any
mandatory prepayment, repurchase or redemption provisions, unless the
prepayment, repurchase or redemption of such Indebtedness is accompanied by the
prepayment of a pro rata portion of the outstanding principal of the Term Loans
hereunder pursuant to Section 2.05 hereof, (2) with respect to Refinancing
NotesDebt incurred under clause (n)(A) or (n)(B) hereof, (x) the final stated
maturity of such Refinancing NotesDebt shall not be sooner than 180 days after
the Maturity Date , (y) the weighted average life to maturity of such
Refinancing NotesDebt is greater than the weighted average life to maturity of
the Term Loans and any other Incremental Facilities and Refinancing Facilities
and (z) such Refinancing Notes doDebt does not have scheduled amortization or
payments of principal and shall not be subject to mandatory redemption,
repurchase, prepayment or sinking


140
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





fund obligations (other than pursuant to customary asset sale, event of loss,
excess cash flow (provided that such excess cash flow sweep does not require the
application of any excess cash flow that would otherwise be required to be
applied to the prepayment of the Term Loans pursuant to Section 2.05(g) hereof),
change of control prepayment provisions and a customary acceleration right after
an event of default), in each case prior to the Maturity Date at the time such
Refinancing Notes areDebt is incurred, (3) no Default or Event of Default shall
have occurred or be continuing at the time of occurrence of such Refinancing
NotesDebt or would result therefrom, (4) to the extent secured, (x) such
Indebtedness shall not be secured by a Lien on any asset of the Borrower and its
Restricted Subsidiaries that does not also secure the Term Loan Facility and (y)
such Indebtedness shall be subject to the Collateral Trust Agreement, and (5) to
the extent guaranteed, such Indebtedness shall not be guaranteed by a Restricted
Subsidiary that is not a Guarantor of the Secured Obligations;
(o)    Priority Lien Notes Indebtedness in an aggregate principal amount,
including all Permitted Refinancing Indebtedness incurred to renew, refund,
refinance, replace, defease or discharge any Indebtedness incurred pursuant to
this Section 7.03(o), not to exceed $1,000,000,000 (plus any Permitted
Refinancing Increase in respect thereof) at any one time outstanding; provided
that (x) such Indebtedness shall not be secured by a Lien on any asset of the
Borrower and its Restricted Subsidiaries that does not also secure the Term Loan
Facility, (y) such Indebtedness shall be subject to the Collateral Trust
Agreement and (z) such Indebtedness shall not be guaranteed by a Restricted
Subsidiary that is not a Guarantor of the Secured Obligations;
(p)    [reserved];
(q)    additional Indebtedness of the Loan Parties in an amount not to exceed
the greater of $150,000,000 and 2.03.5% of Consolidated Net Tangible Assets in
the aggregate at any time outstanding;
(r)    Indebtedness of the Borrower or any Restricted Subsidiary in connection
with one or more standby or trade-related letters of credit, performance bonds,
bid bonds, appeal bonds, bankers acceptances, insurance obligations, reclamation
obligations, bank guarantees, surety bonds, completion guarantees or other
similar bonds and obligations, including self-bonding arrangements, issued by
the Borrower or a Restricted Subsidiary, in each case, in the ordinary course of
business or pursuant to self-insurance obligations and not in connection with
the borrowing of money or the obtaining of advances;
(s)    Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiaries providing for indemnification, adjustment of purchase price,
earnouts or similar obligations, in each case, incurred or assumed in connection
with the acquisition or disposition of any business, assets or any Subsidiary;
(t)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;


141
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(u)    Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) the financing of insurance premiums or (ii) take-or-pay obligations
contained in supply or other arrangements; and
(v)    any transaction permitted under Section 7.16.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of the Borrower and its Restricted Subsidiaries, taken as a
whole, to or in favor of any Person, except that, if no Default exists or would
immediately result therefrom:
(a)    any Subsidiary may merge or consolidate with (i) the Borrower, provided
that the Borrower shall be the continuing or surviving Person or (ii) any one or
more other Subsidiaries, provided that (A) when any wholly-owned Subsidiary is
merging with another Subsidiary, the wholly-owned Subsidiary shall be the
continuing or surviving Person, (B) when any Restricted Subsidiary is merging
with any other Subsidiary, the continuing or surviving Person (unless such
surviving Person could otherwise be designated an Unrestricted Subsidiary
hereunder) shall be a Restricted Subsidiary, (C) when any Foreign Subsidiary is
merging with any Domestic Subsidiary, the continuing or surviving Person shall
be the Domestic Subsidiary and (D) when any Guarantor is merging with any other
Subsidiary, the continuing or surviving Person shall be a Guarantor (and shall
not be a Specified Subsidiary);
(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that (i) if the transferor in such a transaction is a
Restricted Subsidiary, then the transferee must either be the Borrower or
another Restricted Subsidiary (unless such Disposition would otherwise be
permitted as an Investment in an Unrestricted Subsidiary), (ii) if the
transferor is a Domestic Subsidiary, then the transferee must either be the
Borrower or another Domestic Subsidiary and (iii) if the transferor is a
Guarantor, then the transferee must either be the Borrower or another Guarantor
(and shall not be a Specified Subsidiary);
(c)    the Borrower and any Restricted Subsidiary may merge or consolidate with
any other Person in a transaction in which the Borrower or the Restricted
Subsidiary, as applicable, is the surviving or continuing Person; provided that,
(i) the Borrower may not merge or consolidate with a Restricted Subsidiary
unless the Borrower is the surviving or continuing Person and (ii) such merger
or consolidation is permitted under Section 7.02(n) hereof; and
(d)    any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and not materially disadvantageous to the Lenders and
the assets, if any, of any Restricted Subsidiary so liquidated or dissolved are
transferred (x) to another Restricted Subsidiary or the Borrower and (y) to a
Guarantor (that is not a Specified Subsidiary) or the Borrower if such
liquidated or dissolved Restricted Subsidiary is a Guarantor.


142
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition (other than Dispositions permitted pursuant to Sections 7.01,
7.04(a) - (d) and 7.06), except:
(a)    Dispositions of surplus, obsolete, used or worn out property or other
property that, in the reasonable judgment of the Borrower, is no longer useful
in its business (but excluding any real property);
(b)    (i) Dispositions of inventory, equipment or accounts receivable in the
ordinary course of business and (ii) Dispositions of accounts receivable in
connection with a factoring facility in an aggregate outstanding principal
amount not to exceed $25,000,000 at any time entered into by a
non-Guarantornon-Loan Party Restricted Subsidiary of the Borrower undertaken
consistent with past practice or in the ordinary course of business;
(c)    Dispositions of the assets set forth on Schedule 7.05;
(d)    Dispositions of cash and Cash Equivalents pursuant to transactions
permitted under this Agreement (including pursuant to Section 7.02) or otherwise
in the ordinary course of business;
(e)    Dispositions of Receivables Assets pursuant to Permitted Securitization
Programs;
(f)    (A) the sale of defaulted receivables in the ordinary course of business
and not as part of a Permitted Securitization Program and (B) Dispositions of
receivables in connection with the compromise, settlement or collection thereof
in the ordinary course of business or in bankruptcy or similar proceeding;
(g)    licensing, sublicensing and cross-licensing arrangements involving any
technology or other intellectual property of the Borrower or any Restricted
Subsidiary in the ordinary course of business or lapse or abandonment of
intellectual property rights in the ordinary course of business that, in the
reasonable judgment of the Borrower, is no longer useful in its business;
(h)    Permitted Asset Swaps;
(i)    (A) the grant in the ordinary course of business of any non-exclusive
easements, permits, licenses, rights of way, surface leases or other surface
rights or interests and (B) any lease, sublease or license of assets (with a
Loan Partythe Borrower or a Restricted Subsidiary as the lessor, sublessor or
licensor) in the ordinary course of business;
(j)    (i) transfers of condemned property as a result of the exercise of
“eminent domain” or other similar policies or (ii) transfers of properties that
have been subject to a casualty event or act of god;
(k)    if immediately after giving effect to such Disposition, (i) no Event of
Default has occurred and is continuing, (ii) the consideration received for such
Disposition shall be in an amount at least equal to the fair market value
thereof as reasonably determined by the Borrower


143
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





in good faith and (iii) at least 75% of the consideration for such Dispositions
undertaken pursuant to this Section 7.05(k) shall be paid in cash or Cash
Equivalents, provided that, for purposes of this provision, each of the
following shall be deemed to be cash:
(A)    any securities, notes, other obligations or assets received by the
Borrower or any Restricted Subsidiary from such transferee that are converted by
the Borrower or such Restricted Subsidiary into cash or Cash Equivalents within
180 days of the receipt thereof, to the extent of the cash or Cash Equivalents
received in that conversion;
(B)    any liabilities of the Borrower or any Restricted Subsidiary (other than
contingent liabilities) that are assumed by the transferee of any such assets
and as a result of which the Borrower or such Restricted Subsidiary is released
from further liability; and
(C)    any Designated Non-Cash Consideration received by the Borrower or any of
its Restricted Subsidiaries in such Disposition; provided that the quantity
equal to (1) the aggregate fair market value of such Designated Non-Cash
Consideration, as reasonably determined by the Borrower in good faith, taken
together with the fair market value at the time of receipt of all other
Designated Non-Cash Consideration received pursuant to this clause (BC) minus
(2) the amount of Net Proceeds previously realized in cash from prior Designated
Non-Cash Consideration shall not exceed $25,000,000;
(l)    any Investment permitted pursuant to Sections 7.02(l) or, 7.02(m) or
7.02(p), which constitutes a Disposition;
(m)    Dispositions that do not constitute Asset Sales;
(n)    to the extent allowable under Section 1031 of the Code, or any comparable
or successor provision, any like kind exchange of property for use in a Similar
Business;
(o)    (i) any surrender or waiver of contractual rights or the settlement,
release, or surrender of contractual rights or other litigation claims in the
ordinary course of business or (ii) any settlement, discount, write off,
forgiveness, or cancellation of any Indebtedness owing by any present or former
directors, officers, or employees of the Borrower or` any Restricted Subsidiary
or any of their successors or assigns;
(p)    the unwinding or termination of any Hedging Obligations or Cash
Management Obligations; and
(q)    (q)    the sale of assets by the Borrower and its Restricted Subsidiaries
consisting of Real Property solely to the extent that such Real Property is not
necessary for the normal conduct of operations of the Borrower and its
Restricted Subsidiaries.; and
(r)    Dispositions between a Loan Party and a non-Loan Party Restricted
Subsidiary to the extent such Disposition would be permitted by Section 7.02(k).
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment except that:


144
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(a)    (i) each Subsidiary may make Restricted Payments to the Borrower, the
Subsidiaries and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made or as
otherwise required pursuant to its Organizational Documents and (ii) as of and
following the ClosingSeventh Amendment Effective Date, (A) the Borrower and each
Subsidiary may make payments and prepayments of principal or interest on account
of intercompany Indebtedness owing to the Borrower or any other Loan Party and
(B) each non-Loan Party Subsidiary may make payments and prepayments of
principal or interest on account of intercompany Indebtedness owing to any
non-Loan Party Subsidiary;
(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other Equity
Interests of such Person or another Subsidiary;
(c)    the Borrower may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent
issuance of new shares of common stock or other Qualified Equity Interests of
the Borrower;
(d)    the Borrower or any of its Subsidiaries may purchase (i) Equity Interests
in any Loan Party or options with respect thereto held by directors, officers or
employees of the Borrower or any Restricted Subsidiary (or their estates or
authorized representatives) in connection with (A) the death, disability or
termination of employment of any such director, officer or employee or (B) any
benefit or incentive plans to provide funds for the payment of any Tax or other
amounts owing by such directors, officers or employees upon vesting of the
Equity Interests or options provided under such plans; and (ii) Equity Interests
in any Loan Party for future issuance under any employee stock plan; provided
that (a) no Event of Default has occurred and is continuing at the time of such
purchase and (b) for both clauses (i) and (ii), the aggregate cash consideration
paid therefor in any twelve-month period after the Closing Date shall not exceed
$5,000,000 in the aggregate;
(e)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower and its Subsidiaries may make Restricted
Payments (i) after the Closing Date and prior to the First Amendment Effective
Date in an amount not to exceed $50,000,000, and (ii) on or after the First
Amendment Effective Date in an amount not to exceed (A) $50,000,000 plus (B) the
Cumulative Amount; provided that, in the case of clause (B), the Total Leverage
Ratio (calculated on a Pro Forma Basis) shall be less than or equal to 2.00:1.00
after giving effect to such Restricted Payment;
(f)    (i) the Borrower may make regularly scheduled payments of interest on any
Junior Lien Indebtedness, (ii) the Borrower and any Subsidiary may make
regularly scheduled payments of interest and principal at maturity of unsecured
Indebtedness and (iii) the Borrower and any Subsidiary may redeem, repurchase or
otherwise acquire or retire for value any unsecured Indebtedness in anticipation
of satisfying a scheduled maturity, sinking fund or amortization installment
obligation, in the case of this clause (iii), due within one year of the date of
such redemption, repurchase, acquisition or retirement;


145
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(g)    the Borrower may make distributions, by dividend or otherwise, of shares
of Capital Stock or Convertible Securities to holders of the Convertible
Securities[reserved];
(h)    the repayment, redemption, repurchase, defeasance or other acquisition or
retirement for value of unsecured Indebtedness, any Subordinated Indebtedness or
any Junior Lien Indebtedness (i) with the net cash proceeds of, or in exchange
for, Permitted Refinancing Indebtedness or (ii) in exchange for, or out of the
proceeds of, a substantially concurrent issue of new shares of common stock or
other Qualified Equity Interests of the Borrower;
(i)    the Borrower may make regularly scheduled payments of interest in respect
of any Subordinated Indebtedness in accordance with the terms thereof and only
to the extent required by and subject to the subordination provisions contained
therein;
(j)    cash payments in lieu of fractional shares upon exercise of options or
warrants or conversion or exchange of convertible securities, repurchases of
Equity Interests deemed to occur upon the exercise of options, warrants or other
convertible securities to the extent such securities represent a portion of the
exercise price of such options, warrants or other convertible securities and
repurchases of Equity Interests in connection with the withholding of a portion
of the Equity Interests granted or awarded to a director or an employee to pay
for the Taxes payable by such director or employee upon such grant or award;
(k)    any payments made in connection with the Transactions in accordance with
the Plan of Reorganization[reserved];
(l)    notwithstanding the foregoing, if the Borrower declares a dividend or
distribution in the foregoing clauses (a) through (k), the Borrower can pay any
such dividend or distribution within 60 days after the date of declaration
thereof; and
(m)    (i) payments of dividends on the Borrower’s common stock or purchases by
the Borrower of its common stock in an aggregate amount in any calendar year not
to exceed $25,000,000, so long as, the Total Leverage Ratio would not exceed
1.25 to 1.00 on a Pro Forma Basis; provided that no such Restricted Payment
shall be made pursuant to this clause (m)(i) until the calendar year commencing
on January 1, 2018 and (ii) payments of dividends on the Borrower’s common
stock, payments of dividends on the Borrower’s Preferred Stock, purchases by the
Borrower of its common stock, purchases by the Borrower of its Preferred Stock
or similar distributions in an aggregate amount not to exceed $450,000,000, so
long as, the Fixed Charge Coverage Ratio would not be less than 2.00 to 1.00 on
a Pro Forma Basis.
7.07    Change in Nature of Business. Engage in any material line of business
other than a Similar Business.
7.08    Transactions with Affiliates. Enter into, renew or extend any
transaction or arrangement, including, without limitation, any purchase, sale,
lease or exchange of property or assets or the rendering of any service, with
any Affiliate of the Borrower or any Restricted Subsidiary (a “Related Party
Transaction”) involving an aggregate consideration in excess of $25,000,000,
unless the Related Party Transaction is (a) not prohibited by this Agreement and
(b) on fair and reasonable terms that are not materially less favorable (as
reasonably determined by the Borrower) to the Borrower or any of the relevant
Restricted


146
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Subsidiaries than those that could be obtained in a comparable arm’s-length
transaction with a Person that is not an Affiliate of the Borrower; provided
that (i) any Related Party Transaction or series of Related Party Transactions
with an aggregate value in excess of $50,000,000 must first be approved by a
majority of the board of directors of the Borrower who are disinterested in the
subject matter of the transaction pursuant to a resolution by the board of
directors of the Borrower and (ii) with respect to any Related Party Transaction
or series of Related Party Transactions with an aggregate value in excess of
$100,000,000, the Borrower must deliver to the Administrative Agent an opinion
from an accounting, appraisal, or investment banking firm of national standing
in the applicable jurisdiction (x) stating that its terms are not materially
less favorable to the Borrower or any of the relevant Restricted Subsidiaries
that would have been obtained in a comparable transaction with an unrelated
Person or (ii) as to the fairness to the Borrower or any of the relevant
Restricted Subsidiaries of such Related Party Transaction from a financial point
of view. Notwithstanding the foregoing, the foregoing restrictions shall not
apply to the following:
(A)    transactions between or among the Borrower and any of its Loan Parties or
between and among(i) any Loan Parties and (ii) any non-Loan Party Restricted
Subsidiaries;
(B)    the payment of reasonable and customary fees and reimbursement of
expenses payable to directors of the Borrower or any of its Restricted
Subsidiaries or to any Plan, Plan administrator or Plan trustee;
(C)    loans and advances to directors, officers and employees to the extent
permitted by Section 7.02;
(D)    the arrangements with respect to the procurement of services of
directors, officers, independent contractors, consultants or employees in the
ordinary course of business and the payment of customary compensation (including
bonuses) and other benefits (including retirement, health, stock option and
other benefit plans) and reasonable reimbursement arrangements in connection
therewith;
(E)    payments to directors and officers of the Borrower and its Restricted
Subsidiaries in respect of the indemnification of such Persons in such
respective capacities from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements, as the case may be, pursuant to the Organizational Documents or
other corporate action of the Borrower or its Restricted Subsidiaries,
respectively, or pursuant to applicable law;
(F)    (i) intercompany Investments permitted pursuant to SectionSections
7.02(k) and 7.02(p), (ii) intercompany Indebtedness and issuances of
Disqualified Equity Interests, in each case, permitted pursuant to Section
7.03(f) and (iii) Dispositions not prohibited by Section 7.05;
(G)    Restricted Payments permitted by Section 7.06; and
(H)    transactions arising under any contract, agreement, instrument or other
arrangement in effect on the ClosingSeventh Amendment Effective Date and set
forth


147
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





on Schedule 7.08, as amended, modified or replaced form time to time so long as
the amended, modified or new arrangements, taken as a whole at the time such
arrangements are entered into, are not materially less favorable to the Borrower
and its Restricted Subsidiaries than those in effect on the ClosingSeventh
Amendment Effective Date.
7.09    [Reserved].
7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.11    Financial Covenant. Permit the First Lien Leverage Ratio as of the end
of each fiscal quarter of the Borrower to be greater than 2.00 to 1.00.
7.12    Burdensome Agreements. Enter into any Contractual Obligation that (x)
limits the ability of the Borrower or any Guarantor to create, incur, assume or
suffer to exist any Lien upon any of its property to secure the Obligations
hereunder or (y) limits the ability of any Subsidiary to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
the Borrower or any Guarantor; provided, however, that the foregoing clause
shall not apply to Contractual Obligations which:
(a)    solely in the case of clause (y) of this Section 7.12, exist on the date
hereof and (to the extent not otherwise permitted by this Section 7.12) are
listed on Schedule 7.12 as of the Seventh Amendment Effective Date;
(b)    are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower;
(c)    arise in connection with any Lien permitted by Section 7.01(i) to the
extent such restrictions relate to the assets (and any proceeds in respect
thereof) which are the subject of such Lien;
(d)    represent Indebtedness permitted by Section 7.03 (other than secured
Indebtedness permitted by Section 7.03(k)); provided that such restrictions (i)
apply solely to Restricted Subsidiaries that are not Guarantors or (ii) are no
more restrictive than the limitations (taken as a whole) set forth in the Loan
Documents and do not materially impair the Borrower’s ability to grant the
security interests to the Collateral Trustee contemplated by the Loan Documents
or pay the Obligations under the Loan Documents as and when due (as reasonably
determined in good faith by the Borrower) ;
(e)    [reserved];
(f)    arise in connection with any Disposition permitted by Section 7.05 solely
with respect to the assets that are the subject of such Disposition;


148
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(g)    are customary provisions in joint venture agreements and other similar
agreements applicable solely to such joint venture or the Equity Interests
therein (but excluding any such agreement related to the Gibraltar Holdings or
any Specified Subsidiary);
(h)    are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;
(i)    are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary;
(j)    are customary limitations (including financial maintenance covenants)
existing under or by reason of leases entered into in the ordinary course of
business;
(k)    are restrictions on cash or other deposits imposed under contracts
entered into in the ordinary course of business;
(l)    are customary provisions restricting assignment of any agreements;
(m)    are restrictions imposed by any agreement relating to any Permitted
Securitization Program to the extent that such restrictions relate to the assets
(and any proceeds in respect thereof) that are the subject of such Permitted
Securitization Program; or
(n)    are set forth in any agreement evidencing an amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the Contractual Obligations referred to in clauses (a) through
(m) above; provided, that such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing is, in the good
faith judgment of the Borrower, not materially less favorable to the Loan Party
with respect to such limitations than those applicable pursuant to such
Contractual Obligations prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.
7.13    Restrictions on Specified Subsidiaries. (a) With respect to each
Specified Subsidiary, permit such Specified Subsidiary to, (i) retain any cash
other than cash (A) necessary to continue to operate in the ordinary course and
comply with any Requirement of Law, as reasonably determined by it or the
Borrower, or (B) where such Specified Subsidiary has taken commercially
reasonable efforts to execute and deliver a deposit account control agreement
perfecting the Collateral Trustee’s Lien in such deposit account; (ii)
consolidate with or merge with or into any Person; (iii) incur, directly or
indirectly, any Indebtedness or any other obligation or liability whatsoever
other than (A) the Indebtedness and obligations under this Agreement and the
other Loan Documents, (B) solely with respect to Gibraltar Holdings,
intercompany Indebtedness permitted hereunder and (C) to the extent otherwise
permitted hereunder, the Indebtedness and obligations under the Priority Lien
Notes Documents and the ABL Credit Documents; (iv) create or suffer to exist any
Lien upon any property or assets now owned or hereafter acquired, leased or
licensed by it other than the Liens created under the Security Documents to
which it is a party and, to the extent otherwise permitted hereunder, the
Priority Lien Notes Documents; (v) sell or otherwise dispose of any Equity
Interests of Gibraltar Holdings or Peabody Investments (Gibraltar) Limited, as
applicable; or (vi) fail to hold itself out to the public as a


149
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





legal entity separate and distinct from all other Persons; and (b) with respect
to each Specified Subsidiary (other than Gibraltar Holdings), permit such
Specified Subsidiary to, (i) engage in any business or activity or own any
assets other than (A) holding 100% of the Equity Interests of Gibraltar
Holdings, (B) performing its obligations and activities incidental thereto under
the Loan Documents, the Priority Lien Notes Documents and the ABL Credit
Documents; and (C) making Restricted Payments to a Guarantor or the Borrower;
(ii) convey, transfer, lease or license any of its assets to, any Person; or
(iii) create or acquire any Subsidiary or make or own any Investment in any
Person (other than any intercompany Investments to a Guarantor or the Borrower),
in each case, after the Closing Date; provided, that, notwithstanding the
foregoing, Gibraltar Holdings can undertake any action necessary or desirable to
consummate the Permitted Australian Restructuring Transactions.Seventh Amendment
Effective Date.
7.14    [Reserved].
7.15    Fiscal Year. Change its fiscal year-end from December 31.
7.16    Sale and Lease-Backs. Become or remain liable as lessee or as a
guarantor or other surety with respect to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, which the
Borrower or such Restricted Subsidiary (a) has sold or transferred or is to sell
or to transfer to any other Person (other than the Borrower or any of its
Restricted Subsidiaries), to the extent involving the sale of assets with a fair
market value in excess of $100,000,000 in the aggregate and (b) intends to use
for substantially the same purpose as any other property which has been or is to
be sold or transferred by the Borrower or such Restricted Subsidiary to any
Person (other than the Borrower or any of its Restricted Subsidiaries) in
connection with such lease.
7.17    Amendments or Waivers of Organizational Documents. Agree to any
amendment, restatement, supplement or other modification to, or waiver of, any
of its Organizational Documents after the ClosingSeventh Amendment Effective
Date, in each case, to the extent the same would reasonably be expected to be
material and adverse to any Secured Party (in the good faith determination of
the Borrower), without obtaining the prior written consent of Required Lenders
to such amendment, restatement, supplement or other modification or waiver.
7.18 Restructuring Transactions. Nothing in this Article VII shall prohibit the
Borrower and its Subsidiaries from consummating the Permitted Restructuring
Transactions.
7.18    7.19 Permitted Australian RestructuringPRB-CO Joint Venture
Transactions. Nothing in this Article VII shall prohibit the Loan Parties and
non-Loan Party Restricted Subsidiaries from consummating the Permitted
Australian RestructuringPRB-CO Joint Venture Transactions and, for the avoidance
of doubt, the restrictions in Section 7.08Article VII hereof shall not apply
with respect to the Permitted Australian Restructuring Transactions (including,
for the avoidance of doubt, an opinion from an accounting, appraisal or
investment banking firm of national standing shall not be required)PRB-CO Joint
Venture Transactions. The Administrative Agent is


150
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





hereby authorized to deliver directions in writing to the Collateral Trustee
from time to time (it being agreed that each such direction shall constitute an
Act of Required Secured Parties under the Collateral Trust Agreement, and, by
its execution of this Agreement, Lenders constituting Required Lenders shall be
deemed to have provided written consent to each such direction) authorizing and
directing the Collateral Trustee to take any actions necessary to implement the
Permitted Australian RestructuringPRB-CO Joint Venture Transactions, as
reasonably determined by the Administrative Agent.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an “Event of
Default”:
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, any L/C
Borrowing or any L/C Obligation, or (ii) within five days after the same becomes
due, any interest on any Loan, on any any L/C Borrowing or on any L/C
Obligation, or any fee due hereunder, any other amount payable hereunder or
under any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01(a), 6.01(b), 6.02(b),
6.03(a), 6.05, 6.11 or Article VII; provided that any Event of Default as a
result of the Borrower’s failure to comply with Section 7.11 shall not
constitute an Event of Default with respect to any Term Loan Facility until the
date on which the Required Revolving Lenders have declared all Incremental
Revolving Loans and related Obligations to be immediately due and payable in
accordance with this Agreement and terminated the Incremental Revolving
Commitments as a result of the Borrower’s failure to comply with Section 7.11
and such declaration has not been rescinded; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; provided that any Event of Default as a result of the
Borrower’s failure to comply with Section 7.11 shall not constitute an Event of
Default with respect to any Term Loan Facility until the date on which the
Required Revolving Lenders have declared all Incremental Revolving Loans and
related Obligations to be immediately due and payable in accordance with the
provisions of this Agreement and terminated the Incremental Revolving
Commitments as a result of the Borrower’s failure to comply with Section 7.11
and such declaration has not been rescinded; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. The Borrower or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand,


151
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder) in each case having an aggregate principal amount of
more than the Threshold Amount, beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness or Guarantee was
created, (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity, or such Guarantee to
become due or payable, or (C) fails to observe or perform any agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, as a result of which default or other event, the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) shall have caused, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity, or such Guarantee to
become due or payable; or
(f)    Insolvency Proceedings, Etc. Subject to Section 8.03, any Loan Party or
any of its Restricted Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any substantial part of its property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any substantial part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. Subject to Section 8.03, (i) the
Borrower or any Restricted Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any substantial part of the property of any such Person
and is not released, vacated or fully bonded within 60 days after its issue or
levy; or
(h)    Judgments. There is entered against the Borrower or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third party insurance), and such judgments or orders shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or
(i)    ERISA. The occurrence of any of the following events that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect: (i) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in an actual obligation to pay money of the Borrower under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC, or (ii) the Borrower or any


152
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan; or
(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or Payment In Full, ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or any Security Document ceases to
create a valid Lien with the priority required thereby on the Collateral covered
thereby (other than as expressly permitted thereunder or solely as a result of
the acts or omissions of the Administrative Agent or Collateral Trustee
(including failure to maintain possession of any stock certificates, or other
instruments delivered to it under any Security Document)); or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Subordinated Indebtedness. Any Subordinated Indebtedness or any Junior
Lien Indebtedness permitted hereunder or the guarantees thereof or, in the case
of Junior Lien Indebtedness, the Liens securing such Junior Lien Indebtedness,
shall cease, for any reason, to be validly subordinated to the Obligations of
the Loan Parties hereunder, as provided in the Collateral Trust Agreement or the
indenture governing such Subordinated Indebtedness or Junior Lien Indebtedness,
or any Loan Party, any Affiliate of any Loan Party, the trustee in respect of
the Subordinated Notes or Junior Lien Indebtedness or the holders of at least
25% in aggregate principal amount of the Subordinated Notes or Junior Lien
Indebtedness shall so assert.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders (except that, with respect to an Event of
Default under Section 8.01(b) or (c), in each case, when such Event of Default
does not exist with respect to the Term Loans, Administrative Agent may only act
at the request of, or with the consent of, Required Facility Lenders under any
Incrementalthe Revolving Facility), take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to issue or make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;


153
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under Debtor Relief Laws of the
United States or any other Event of Default under Section 8.01(f) or (g) hereof,
the obligation of each Lender to make Loans and any obligation of any L/C Issuer
to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
8.03    Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary
shall be deemed not to include any Restricted Subsidiary affected by any event
or circumstance referred to in any such clause that did not, as of the last day
of the fiscal quarter of the Borrower most recently ended, have assets with a
value in excess of 5% of the Tangible Assets or 5% of consolidated total
revenues, in each case, of the Borrower and the Restricted Subsidiaries as of
such date; provided that if it is necessary to exclude more than one Restricted
Subsidiary from clause (f) or (g) of Section 8.01 pursuant to this Section 8.03
in order to avoid an Event of Default thereunder, all excluded Restricted
Subsidiaries shall be considered to be a single consolidated Restricted
Subsidiary for purposes of determining whether the condition specified above is
satisfied.
8.04    Application of Funds. Subject to the Collateral Trust Agreement, after
the exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Secured
Obligations (including proceeds of Collateral) shall be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and any L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and any L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and any L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;


154
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and to payment of the unpaid Secured
Hedging Obligations, ratably among the Lenders, the L/C Issuers and Hedge Banks
to the Secured Hedging Agreements giving rise to such Secured Hedging
Obligations in proportion to the respective amounts described in this clause
Fourth held by them;
Fifth, to the Administrative Agent for the account of any L/C Issuer, to Cash
Collateralize that portion of the L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;
Sixth, to payment of the unpaid Secured Cash Management Obligations, ratably
among the Cash Management Banks party to the SpecifiedSecured Cash Management
Agreements giving rise to such Secured Cash Management Obligations in proportion
to the respective amounts described in this clause Sixth held by them; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to the terms hereof, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above.
ARTICLE IX.
ADMINISTRATIVE AGENT
9.01    Appointment and Authority. Each of the Lenders and each L/C Issuer
hereby irrevocably appoints Goldman SachsJPMorgan Chase Bank USA, N.A. to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and irrevocably authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers, rights and remedies as are
delegated or granted to the Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.
Except with respect to Section 9.06, Section 9.10 and Section 9.12, the
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and neither the Borrower, nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. In performing its functions and duties hereunder, the Administrative
Agent shall act solely as an agent of the Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for the Borrower or any of its Subsidiaries.
9.02    Rights as a Lender. The agency hereby created shall in no way impair or
affect any of the rights and powers of, or impose any duties or obligations
upon, the Administrative Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, the Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or


155
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder, and may accept fees and other
considerations from the Borrower for service in connection herewith and
otherwise without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including, for the avoidance of
doubt, any action that, in its opinion or the opinion of its counsel, may
violate the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity; and
(d)    shall not be responsible or have any liability for or in connection with,
or have any duty to ascertain, inquire into, monitor, maintain, update or
enforce, compliance with the provisions hereof relating to Disqualified
Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.
Neither the Administrative Agent nor any of its officers, partners, directors,
employees or agents shall be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 10.01 and 8.02) or (ii) in the absence of its own bad faith,
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment


156
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





of a court of competent jurisdiction. The Administrative Agent shall be deemed
not to have knowledge of any Default or Event of Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any recital, statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document or made
in any written or oral statements made in connection with the Loan Documents and
the transactions contemplated thereby, (ii) the contents of any financial or
other statements, instruments, certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, whether made by
the Administrative Agent to the Lenders or the L/C Issuers or by or on behalf of
any Loan Party to the Administrative Agent or any Lender or any L/C Issuer in
connection with the Loan Documents and the transactions contemplated thereby,
(iii) the financial condition or business affairs of any Loan Party or any other
Person liable for the payment of any Obligations, (iv) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the use of proceeds of the Loans or Letters of Credit
or the occurrence or possible occurrence of any Default or Event of Default or
to make any disclosures with respect to the foregoing, (iv) the execution,
validity, enforceability, effectiveness, genuineness, collectability or
sufficiency of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. Anything contained herein
to the contrary notwithstanding, the Administrative Agent shall not have any
liability arising from confirmation of the amount of outstanding Loans or the
component amounts thereof.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the applicable L/C Issuer,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
shall be entitled to rely on and may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and


157
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





exercise its rights and powers by or through their respective Related Parties.
The exculpatory, indemnification and other provisions of this Article and
Section 10.04 shall apply to any such sub agent and to the Related Parties of
the Administrative Agent and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
All of the rights, benefits, and privileges (including the exculpatory and
indemnification provisions) of this Article shall apply to any such sub agent
and to the Related Parties of any such sub agent, and shall apply to their
respective activities as sub agent as if such sub agent and Related Parties were
named herein. Notwithstanding anything herein to the contrary, with respect to
each sub agent appointed by the Administrative Agent, (i) such sub agent shall
be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all Loan Parties and the Lenders, (ii) such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) shall
not be modified or amended without the consent of such sub agent, and (iii) such
sub agent shall only have obligations to Administrative Agent and not to any
Loan Party, Lender or any other Person, and no Loan Party, Lender, L/C Issuer or
any other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub agent.
9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the approval of the Borrower unless an Event of
Default under Section 8.01(f) or (g) has occurred or is continuing (such
approval not to be unreasonably withheld), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuers, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged


158
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). Upon the acceptance of a successor’s appointment as the Administrative
Agent, hereunder, and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Security Documents, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
9.07    Non-Reliance on Administrative Agent and Other Lenders .
(a)    Each Lender and L/C Issuer represents and warrants that it has,
independently and without reliance upon the Administrative Agent, the Arrangers
or any other Lender or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
(b)    The Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such analysis on behalf of the Lenders or L/C Issuers or to provide any Lender
or L/C Issuer with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or Letters of Credit
or at any time or times thereafter, and the Administrative Agent shall not have
any responsibility with respect to the accuracy of or the completeness of any
information provided to the Lenders or L/C Issuers. Each Lender and L/C Issuer,
by delivering its signature page to this Agreement or an Assignment and
Assumption and funding its Term Loan on the Closing Date, shall be deemed to
have acknowledged receipt of, and consented to and approved, each Loan Document
and each other document required to be approved by the Administrative Agent,
Required Lenders or Lenders, as applicable on the Closing Date.
(c)    Each Lender acknowledges that Borrower and certain Affiliates of the Loan
Parties are Eligible Assignees hereunder and may purchase Term Loans hereunder
from Lenders from time to time, subject to the restrictions set forth in the
definition of “Eligible Assignee” and Sections 2.19 and 2.20.


159
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





9.08    No Other Duties, Etc. Except as expressly set forth herein, none of the
bookrunners, Arrangers or other titles listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder. The Administrative
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Loan Documents. The Administrative Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees. The Administrative Agent shall not have, by reason
hereof or any of the other Loan Documents, a fiduciary relationship in respect
of any Lender or any other Person; and nothing herein or any of the other Loan
Documents, expressed or implied, is intended to or shall be so construed as to
impose upon the Administrative Agent any obligations in respect hereof or any of
the other Loan Documents except as expressly set forth herein or therein.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
(a)    to file a verified statement pursuant to rule 2019 of the Federal Rules
of Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;
(b)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
(c)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
2.09 and 10.04. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Administrative Agent, its agents and
counsel, and any other amounts due the Administrative Agents under Sections 2.09


160
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





and 10.04 out of the estate in any such proceeding, shall be denied for any
reason, payment of the same shall be secured by a Lien on, and shall be paid out
of, any and all distributions, dividends, money, securities and other properties
that the Lenders may be entitled to receive in such proceeding whether in
liquidation or under any plan of reorganization or arrangement or otherwise.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
9.10    Guaranty and Collateral Matters.
(a)    Each Secured Party hereby authorizes Administrative Agent or Collateral
Trustee, as applicable, on behalf of and for the benefit of Secured Parties, to
be the agent for and representative of Secured Parties with respect to the
Guaranty, the Collateral and the Security Documents, as applicable; provided
that neither the Administrative Agent nor Collateral Trustee shall owe any
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any other
obligation whatsoever to any holder of Secured Obligations with respect to any
Secured Hedging Agreement. Subject to Section 10.01, without further written
consent or authorization from any Secured Party, the Administrative Agent or
Collateral Trustee, as applicable, may execute any documents or instruments
necessary to (i) in connection with a sale or disposition of assets permitted by
this Agreement, release any Liens encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 10.01) have otherwise consented or (ii) release any Guarantor from the
Guaranty pursuant to Section 10.21 or with respect to which Required Lenders (or
such other Lenders as may be required to give such consent under Section 10.01)
have otherwise consented.
(b)    The Lenders and L/C Issuers irrevocably authorize the Administrative
Agent to release any Guarantor from its obligations under the Guaranty in
accordance with the terms of Section 10.21. Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 9.10.
(c)    The Lenders irrevocably authorize the Collateral Trustee, at its option
and in its discretion, to release any Lien on any property granted to or held by
the Collateral Trustee under any Loan Document in accordance with the terms of
Section 10.21. Upon request by the Administrative Agent or the Collateral
Trustee at any time, the Required Lenders will confirm in writing the Collateral
Trustee’s authority to release its interest in particular types or items of
property in accordance with this Section.
9.11    Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law. Without limiting


161
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





the provisions of Section 3.01, each Lender shall, and does hereby, indemnify
the Administrative Agent, and shall make payable in respect thereof within 30
days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Section
9.11. The agreements in this Section 9.11 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, and the repayment, satisfaction or discharge of all
other obligations.
9.12    Intercreditor AgreementsCollateral Trust Agreement, Collateral Matters
and Specified Amendments.
(a)    Each Lender (and each Person that becomes a Lender hereunder pursuant to
Section 10.06) hereby authorizes and directs the Administrative Agent and the
Collateral Trustee to enter into each ofthe Additional Secured Debt Designation
(as defined in the Collateral Trust Agreement and any ABL Intercreditor
Agreement, as applicable,) on behalf of such Lender needed to effectuate the
transactions permitted by this Agreement and agrees that the Administrative
Agent and the Collateral Trustee may take such actions on its behalf as is
contemplated by the terms of such applicable Intercreditorthe Collateral Trust
Agreement. Without limiting the provisions of Sections 9.03 and 10.04, each
Lender hereby consents to (i) Goldman SachsJPMorgan Chase Bank USA, N.A. and any
successor serving in the capacity of Administrative Agent and agrees not to
assert any claim (including as a result of any conflict of interest) against
Goldman SachsJPMorgan Chase Bank USA, N.A., or any such successor, arising from
the role of the Administrative Agent or other agent under the Security Documents
or any such Intercreditor Agreement so long as it is either acting in accordance
with the terms of such documents or otherwise has not engaged in bad faith,
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction and (ii) Wilmington Trust,
National Association or any such successor, arising from its role as the
Collateral Trustee under the Security Documents or any such Intercreditor
Agreement so long as it is either acting in accordance with the terms of such
documents or otherwise has not engaged in bad faith, gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. In addition, each of Goldman SachsJPMorgan Chase Bank
USA, N.A. and Wilmington Trust, National Association, or any such successors,
shall be authorized, without the consent of any Lender, to execute or to enter
into amendments of, and amendments and restatements of, the Security Documents,
any such Intercreditor Agreement and any additional and replacement
intercreditor agreements, in each case, in order to effect the subordination of
and to provide for


162
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





certain additional rights, obligations and limitations in respect of, any Liens
required by the terms of this Agreement to be Liens junior to, or pari passu
with, the Secured Obligations, that are incurred as permitted by this Agreement,
and to establish certain relative rights as between the holders of the Secured
Obligations and the holders of the Indebtedness secured by such Liens junior or
pari passu with the Secured Obligations, including as contemplated by Section
6.16(g) and Section 7.01.
(b)    The Lenders irrevocably authorize the Administrative Agent to enter into
any amendment contemplated by Sections 2.15(g), 2.16(e), 6.16(g), and 7.01(t)
and any writing which creates a deemed amendment in connection with a Permitted
Amendment.
9.13    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and itsthe Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) of one or more Benefit Plans in
connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the prohibited transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect toso as to exempt from the prohibitions of Section 406 of ERISA and
Section 4975 of the Code such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14, and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, or


163
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such(2) a Lender has
not provided another representation, warranty and covenant as provided inin
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and its their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:
(i) none of the Administrative Agent, the Arrangers or any of itstheir
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any other Loan Document or any
documents related hereto or thereto),.
(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and
is a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement is a fiduciary under ERISA or the Code, or both, with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v) no fee or other compensation is being paid directly to the Administrative
Agent or any of its respective Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.
(c) The Administrative Agent hereby informs the Lenders that it is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit,


164
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender, or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
ARTICLE X.
MISCELLANEOUS
10.01    Amendments, Etc. Except as set forth in Sections 2.15 and 2.16, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower, or any other Loan
Party therefrom, shall be effective unless in writing signed by (1) the Required
Lenders and the Borrower, or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent (except, in each case, as set forth in
clauses (2), (3) and (4) below), (2) [reserved], (3) the Required Facility
Lenders and the Borrower and acknowledged by the Administrative Agent in the
case of clauses (u) and (v) of the second proviso after clause (h) below and (4)
the parties to the Fee Letters in the case of clause (z) of the second proviso
after clause (h) below, and each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender; provided, no amendment, modification or waiver of any condition
precedent, covenant, Default or Event of Default shall constitute an increase in
any Incremental Revolving Commitment of any Lender;
(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) (it being understood that the waiver of, or amendment to the terms
of, any mandatory prepayment shall not constitute such a postponement) or any
mandatory reduction of the Aggregate Commitments hereunder without the written
consent of each Lender directly affected thereby;
(c)    waive, reduce or postpone the principal of, or the stated rate of
interest specified herein on, any Loan, or Unreimbursed Amount or (subject to
clause (z) of the second proviso to this Section 10.01) any fees or premiums or
other amounts payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that, without limiting the effect
of clause (h) below or the provisos appearing after clause (h) below, only the
consent of the Required Lenders shall be necessary (i) to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate, (ii) to amend any financial covenant
hereunder (or any defined term used therein) (other than Section 7.11 (or any
defined term used therein), which shall be subject to the first proviso after
clause (h)


165
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





below) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder or
(iii) to waive, reduce or postpone any scheduled prepayment;
(d)    change Section 2.13 or Section 8.04 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender adversely affected thereby;
(e)    reduce the principal amount of any reimbursement obligation in respect of
Letters of Credit issued under the Incremental Revolving Commitments or extend
the stated expiration date of any such Letter of Credit beyond the Incremental
Revolving Facility Maturity Date (unless Cash Collateralized pursuant to the
terms of Section 2.03(g)) without the written consent of each Incremental
Revolving Lender adversely affected thereby;
(f)    change any provision of this Section 10.01 or the definitions of
“Required Lenders”, “Required Revolving Lenders” or “Applicable Percentage” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender under the applicable Facility affected thereby; provided, with the
consent of the Required Lenders, additional extensions of credit pursuant hereto
may be included in the determination of ‘Required Lenders” or “Applicable
Percentage” on substantially the same basis as the Commitments and the Term
Loans are included on the Closing Date;
(g)    other than as permitted by Section 9.10 and Section 10.21, release (i)
all or substantially all of the Guarantors from the Guaranty except as expressly
provided in the Loan Documents and except in connection with a “credit bid”
undertaken by the Administrative Agent or Collateral Trustee at the direction of
the Required Lenders pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code or other sale or disposition of assets in
connection with an enforcement action with respect to the Collateral permitted
pursuant to the Loan Documents (in which case only the consent of the Required
Lenders will be needed for such release) or (ii) all or substantially all of the
collateral covered by the Security Documents without the written consent of each
Lender; or
(h)    consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under any Loan Documents without the written consent of
each Lender adversely affected thereby;
provided that (x) for the avoidance doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (f), (g) and
(h) and (y) only the consent of the Required Revolving Lenders (and not the
consent of the Required Lenders) shall be required to amend or waive the terms
of Section 7.11 (and related definitions, if any, solely as used in such
provision) or to waive an Event of Default solely as it relates to Section 7.11;
and, provided further, that (ut) any condition set forth in Section 4.02 as to
any Borrowing under the Incremental Revolving Facility may be waived by only the
Required Revolving Lenders; (vu) any term or provisions of a particular Facility
may be amended, waived or otherwise modified with only the consent of the
Required Facility Lenders under such


166
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Facility, so long as such amendment, waiver or modification does not directly
affect the Lenders under any other Facility; (wv) no amendment, modification,
termination or waiver of any provision of the Loan Documents, or consent to any
departure by any Loan Party therefrom, shall amend, modify or waive this
Agreement or the Security Agreement so as to alter the ratable treatment of
Obligations and Secured Hedging Obligations (including pursuant to Section 8.04)
or the definition of “Hedging Obligations,” “Hedging Agreement,” “Obligations,”
“Secured Hedging Agreement”, “Secured Hedging Obligations” or “Secured
Obligations” (as defined herein or in any applicable Security Documents) in each
case in a manner adverse to any Hedge Bank with Secured Hedging Obligations then
outstanding without the written consent of any such party; (w) no amendment,
waiver or consent shall amend, modify or otherwise affect the rights or duties
of any L/C Issuer under the Credit Agreement or under any other Loan Document
unless in writing executed by such L/C Issuer; (x) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (y) no
amendment, modification, termination or waiver of any provision of the Loan
Documents, or consent to any departure by any Loan Party therefrom, shall (i)
amend, modify, terminate or waive any provision hereof relating to the swing
line subfacility (if any) provided under the Incremental Revolving Commitments
without the consent of the applicable swing line lender; (ii) alter the required
application of any repayments or prepayments as between Classes pursuant to
Sections 2.05(a) or 2.05(k) without the consent of the Required Facility Lenders
of each Class which is being allocated a lesser repayment or prepayment as a
result thereof; provided, Required Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment which is still required to be made is not altered; or (iii)
amend, modify, terminate or waive any obligation of Lender relating to the
purchase of participations in Letters of Credit issued under the Incremental
Revolving Commitments without the written consent of the Administrative Agent
and the applicable L/C Issuer and (z) each Fee Letter may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties to
the applicable Fee Letter. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (i) the Commitment of such Lender may
not be increased or extended and (ii) the principal of any Loan owed to such
Lender may not be reduced without the consent of such Lender.
Notwithstanding the foregoing, the Borrower and the Administrative Agent may
amend this Agreement and the other Loan Documents (and may authorize the
Collateral Trustee to amend the Collateral Trust Agreement) without the consent
of any Lender (a) to cure any ambiguity, omission, mistake, error, defect or
inconsistency (as reasonably determined by the Administrative Agent), so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender or the Lenders shall have received at least five Business Days’
prior written notice thereof and the Administrative agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment, (b) to add a Guarantor with respect to the Loans or
collateral to secure the Loans or (c) to make administrative changes that do not
adversely affect the rights of any Lender (including as contemplated by Section
2.15(d)(v), 2.16(d)(v) and the definition of Permitted Amendments). In addition,
the Administrative Agent, without the consent of any Lender, shall be permitted
to enter into (and direct the Collateral Trustee, as applicable, to enter into)
any amendments, waivers,


167
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





modifications or supplements to any Intercreditorthe Collateral Trust Agreement,
if the Administrative Agent would have been permitted hereunder to enter into a
new IntercreditorCollateral Trust Agreement which contained the terms set forth
in such amendment, waiver, modification or supplement, at the time when such
amendment, waiver, modification or supplement is entered into.
In addition, notwithstanding the foregoing, in situations not otherwise governed
by Sections 2.15 and 2.16, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrower (x) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
the Incremental Revolving Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and the Required
Revolving Lenders; provided, however, that no such amendment shall permit the
Additional Extensions of Credit to share in preference to any Facility in the
application of any mandatory prepayments without the consent of Required
Facility Lender in respect of such Facility (without giving effect to such
Extensions of Credit).
The Borrower may, by written notice to the Administrative Agent from time to
time, make one or more offers to all Lenders under the applicable Facility to
make one or more Permitted Amendments to such Facility pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower. Such notice shall set forth (a) the terms and conditions of the
requested Permitted Amendments and (b) the date on which responses from the
applicable Lenders in respect of such Permitted Amendment are required to be
received (which shall not be less than three Business Days after the date of
such notice). Only those Lenders that consent to such Permitted Amendment (the
“Accepting Lenders”) will have the maturity of their applicable Loans and
Commitments extended and be entitled to the benefits provided thereby, which
shall have effect notwithstanding the pro rata sharing provisions of Section
2.13. The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent such documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Permitted Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Permitted
Amendment, this Agreement shall be deemed amended, as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the terms and provisions of the Permitted Amendment with respect to the Loans
and Commitments of the Accepting Lenders (including any amendments necessary to
treat the Loans and Commitments of the Accepting Lenders in a manner consistent
with the other Loans and Commitments under this Agreement or as contemplated by
the Permitted Amendment).
The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender or any L/C Issuer, execute amendments, modifications,
waivers or consents on behalf of such Lender or L/C Issuer. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any


168
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Loan Party in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.
Any such waiver and any such amendment or modification pursuant to this Section
10.01 shall be binding upon the Borrower, the Lenders, the L/C Issuers the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Borrower, the Lenders, L/C Issuers and the Administrative Agent
shall be restored to their former positions and rights hereunder and under the
other Loan Documents, and any Default or Event of Default that is waived
pursuant to this Section 10.01 shall be deemed to be cured and not continuing
during the period of such waiver.
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail, sent
by telecopier (except for any notices sent to the Administrative Agent) as
follows or sent by electronic communication as provided in subsection (b) below,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower or the Administrative Agent to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02;
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified on Schedule 10.02 or in its
Administrative Questionnaire; and
(iii)    if to any L/C Issuer, to the address, telecopier number, electronic
mail address or telephone number specified on Schedule 1 to the Second Amendment
or Schedule 1 to the Third Amendment, as applicable10.02 or in its
Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when received (except that, if
not received during normal business hours for the recipient, shall be deemed to
have been received at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). Notwithstanding the foregoing, (a) no notice to the
Administrative Agent shall be effective until received by the Administrative
Agent and (b) any such notice or other communication shall at the request of the
Administrative Agent be provided to any sub agent appointed pursuant to Section
9.3(c) as designated by the Administrative Agent from time to time.
(b)    Electronic Communications. Notices and other communications to the
Administrative Agent or the Lenders and L/C Issuers hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites, including the Platform) pursuant to procedures approved by
the Administrative Agent, provided that the


169
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article II if such Lender or L/C Issuers, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in their discretion, agree to accept notices and other communications to
the Administrative Agent or the Borrower hereunder by electronic communications
pursuant to procedures approved by the Administrative Agent or the Borrower,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to the Lenders and L/C Issuers to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. Each Loan Party
understands that the distribution of material through an electronic medium is
not necessarily secure and that there are confidentiality and other risks
associated with such distribution. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses have resulted
from the gross negligence or willful misconduct of such Agent Party, as
determined by a final non-appealable judgment of a court of competent
jurisdiction; provided, however, that in no event shall the Borrower or any
Agent Party have any liability to the Borrower, any Lender, L/C Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages); provided that such waiver
shall not limit any Loan Party’s reimbursement or indemnification obligations
under Sections 10.04(a) or 10.4(b), respectively. Each Loan Party, each Lender,
and the Administrative Agent agrees that the Administrative Agent may, but shall
not be obligated to, store any electronic communication on the Platform in
accordance with the Administrative Agent’s customary document retention
procedures and policies.


170
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





(d)    Defaults. Any notice of Default or Event of Default may be provided by
telephone if confirmed promptly thereafter by delivery of written notice
thereof.
(e)    Change of Address, Etc. The Borrower, the Administrative Agent and any
L/C Issuer may change its address, electronic mail address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, electronic mail
address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent and any L/C
Issuer. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
(f)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Borrowing Notices) purportedly
given by or on behalf of the Borrower, even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
(g)    Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the
“Public-Side Information” portion of the Platform and that may contain
Private-Side Information. In the event that any Public Lender has determined for
itself to not access any information disclosed through the Platform or
otherwise, such Public Lender acknowledges that (i) other Lenders may have
availed themselves of such information and (ii) neither the Borrower nor the
Administrative Agent has any responsibility for such Public Lender’s decision to
limit the scope of the information it has obtained in connection with this
Agreement and the other Loan Documents.
10.03    No Waiver; Cumulative Remedies. No failure by any Lender, any L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall impair such right, remedy, power or privilege or be
construed to be a waiver of any default or acquiescence therein; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.


171
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket legal and other expenses incurred by the Agents and
their respective Affiliates and the Collateral Trustee (including the reasonable
and documented fees, charges and disbursements of a single counsel for the
Agents and the Arrangers, a single local counsel in each relevant jurisdiction
and any special counsel reasonably deemed necessary by the Administrative Agent
and a separate counsel for the Collateral Trustee), in connection with the
syndication of the credit facilities provided for herein, the preparation, due
diligence, negotiation, execution, delivery, administration and enforcement of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by any L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket legal and other expenses (including the cost of any investigation
or preparation) incurred by any Agent or any Lender or any L/C Issuer or
Collateral Trustee (including the reasonable fees, charges and disbursements of
any counsel for any Agent or any Lender or any L/C Issuer, limited to one firm
of counsel for all Indemnitees (as defined below), taken as a whole, and if
necessary, by a single firm of local counsel in each appropriate jurisdiction
for all such Indemnitees, taken as a whole (and, in the case of an actual or
perceived conflict of interest where the Indemnified Party affected by such
conflict notifies the Borrower of the existence of such conflict, of another
firm of counsel for such affected Indemnitees and local counsel for the
conflicted party and a separate counsel for the Collateral Trustee), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the Agents
(and any sub-agent thereof), the Arrangers, each Lender and each L/C Issuer and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities (including any Environmental Liability)
and related reasonable and documented out-of-pocket fees and expenses (including
the reasonable documented out-of-pocket fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee (whether or not such investigation, litigation, claim or proceeding
is brought by the Borrower, the Borrower’s equity holders, affiliates or
creditors or an Indemnitee and whether or not any such Indemnitee is otherwise a
party thereto) or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration and
enforcement of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the applicable L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents


172
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit) and (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are found in a final, non-appealable judgment by a court of
competent jurisdiction to (x) have resulted from the bad faith, gross negligence
or willful misconduct of such Indemnitee (or any of such Indemnitee’s controlled
affiliates or any of its or their respective officers, directors, employees,
agents, controlling persons or members of any of the foregoing), as determined
by a final, non-appealable judgment of a court of competent jurisdiction,
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document or (z) have arisen out of or in connection with
any claim, litigation, loss or proceeding not involving an act or omission of
the Borrower or any of its Related Parties and that is brought by an Indemnitee
against another Indemnitee (other than any claims against an Indemnitee in its
capacity or in fulfilling its role as an administrative agent or arranger or any
similar role under this Agreement or any claims arising out of any act or
omission of the Borrower or any of its Affiliates). The Borrower also agrees
that no Indemnitee shall have any liability (whether direct or indirect, in
contract, tort or otherwise) to the Borrower for or in connection with this
Agreement or the other Loan Documents, any transactions contemplated hereby or
thereby or such Indemnitees’ role or services in connection herewith or
therewith, except to the extent that any liability for losses, claims, demands,
damages, liabilities or expenses incurred by the Borrower (i) resulted from the
bad faith, gross negligence or willful misconduct of such Indemnitee or (ii)
resulted from a material breach by such Indemnitee (or any of such Indemnitee’s
controlled affiliates or any of its or their respective officers, directors,
employees, agents, controlling persons or members of any of the foregoing) of
the terms of this Agreement or the other Loan Documents (in the case of clauses
(i) and (ii), as determined by a court of competent jurisdiction in a final,
non-appealable judgment). This Section 10.04(b) shall not apply with respect to
Taxes other than any taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Agents (or any sub-agent thereof), the
Arrangers, the L/C Issuers or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Agents (or any such sub-agent), the
Arrangers, the L/C Issuers or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agents (or any such sub-agent), the Arrangers or the L/C Issuers in
its capacity such, or against any Related Party of any of the foregoing acting
for the Agents (or any such sub-agent) or the Arrangers or L/C Issuers in
connection with such capacity. In addition, to the extent that the Borrower or
the Grantors (as defined in the Collateral Trust Agreement) for any reason fail
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section or Section 7.12(a) of the Collateral Trust Agreement to be paid by the
Borrower or such Grantors to the Collateral Trustee or any Related Party of the
Collateral Trustee, each Lender severally agrees to pay to the Collateral
Trustee or such Related Party such Lender’s Applicable


173
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Percentage (determined as of the time the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount in connection with the
Collateral Trustee following a direction of an Act of Required Secured Parties
(as defined in the Collateral Trust Agreement) prior to the occurrence of the
earlier of the Discharge of Credit Agreement Obligations (as defined in the
Collateral Trust Agreement) or the Outstanding Loan Threshold Date (as defined
in the Collateral Trust Agreement); provided that such Indemnified Liability (as
defined in the Collateral Trust Agreement) was incurred by or asserted against
the Collateral Trustee in its capacity as such, or against any Related Party of
the Collateral Trustee acting for the Collateral Trustee in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each hereby waives, any claim
against the Borrower and its Affiliates or any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof; provided that such
waiver shall not limit any Loan Party’s reimbursement or indemnification
obligations under Sections 10.04(a) or 10.4(b), respectively. No Indemnitee
referred to in subsection (b) above or the Borrower and its Affiliates shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such damages result from the gross negligence or
willful misconduct of such Indemnitee, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Agents and the Arrangers or any L/C Issuer, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations and Secured Hedging Obligations. The
reimbursement, indemnity and contribution obligations of the Borrower under this
Section 10.04 will be in addition to any liability which the Borrower may
otherwise have, will extend upon the same terms and conditions to any affiliate
of any Indemnitee and the partners, members, directors, agents, employees, and
controlling persons (if any), as the case may be, of any Indemnitee and any such
affiliate, and will be binding upon and inure to the benefit of any successors
and assigns of the Borrower, any Indemnitee, any such affiliate, and any such
Person.
10.05    Marshalling; Payments Set Aside. Neither any Agent nor any Lender or
Collateral Trustee shall be under any obligation to marshal any assets in favor
of any Loan Party or any other Person or against or in payment of any or all of
the Obligations. To the extent that any payment by or on behalf of the Borrower
is made to the Agents, the Arrangers, any L/C Issuer or any Lender, or the
Agents, the Arrangers, any L/C Issuer or any Lender or the Collateral Trustee
enforces any security interests or exercises its right of setoff,


174
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





and such payment or the proceeds of such enforcement or setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Agents, the Arrangers, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor or related thereto, shall
be revived and continued in full force and effect as if such payment had not
been made or such setoff had not occurred, and (b) each Lender and L/C Issuer
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable
OvernightNYFRB Rate from time to time in effect, in the applicable currency of
such recovery or payment. The obligations of the Lenders and L/C Issuers under
clause (b) of the preceding sentence shall survive Payment in Full and the
termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder,
except through a transaction permitted hereunder, without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Arrangers, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)    Assignments by Lenders. Any Lender may at any time sell, assign or
transfer to one or more Eligible Assignees, upon the giving of notice to the
Borrower and the Administrative Agent, all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations) at the time owing to it or other Obligations); provided that:
(i)    except (a) in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it, which
such amount is less than the applicable minimum transfer amount set forth below,
or (b) in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding


175
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





balance of the Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less $2,500,000 in the case of Incremental Revolving Commitments or Incremental
Revolving Loans and shall not be less than $1,000,000100,000 in the case of Term
Loan Commitments or Term Loans, unless each of the Administrative Agent and, so
long as no Event of Default under Section 8.01(a), (f) or (g) has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within sevenfive (75) Business Days after
having received notice thereof; provided, however, that concurrent assignments
to members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met; provided,
further, that no assignment of Revolving Commitments or Revolving Loans shall be
made without the prior written consent (such consent not to be unreasonably
withheld or delayed) of the L/C Issuers;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
(iii)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500 (provided however, that (i) the
Administrative Agent may in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment and (ii) the Administrative
Agent does hereby waive such processing and recordation fee in connection with
an assignment by or to Goldman SachsJPMorgan Chase Bank USA, N.A. or any
Affiliate thereof or in the case of an assignee which is already a Lender or is
an affiliate or Approved Fund of a Lender or a Person under common management
with a Lender) and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and such
forms, certificate or other evidence, if any, as the assignee under such
Assignment and Assumption may be required to deliver pursuant to Section 3.01;
and
(iv)    pro rata assignments shall not be required and each assignment shall be
of a uniform, and not varying, percentage of all rights and obligations under
and in respect of any applicable Loan and related Commitments.
Subject to acceptance and recording thereof in the Register by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the closing date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall


176
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





cease to be a party hereto) but shall continue to be entitled to the benefits of
Section 3.01 (subject to the requirements and limitations therein, including the
requirements of Section 3.01(e)), 3.04, 3.05 and 10.04 with respect to facts and
circumstances occurring prior to the closing date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
Assignment and Assumption shall make such additional payments to Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full Applicable
Percentage of all Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Each Lender, upon execution and delivery hereof or upon succeeding to an
interest in the Commitments and Loans, as the case may be, represents and
warrants as of the Closing Date or as of the effective date of such Assignment
and Assumption that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Loans, as the case may be and (iii) it will make or
invest in, as the case may be, its Commitments or Loans for its own account in
the ordinary course and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.06, the disposition of such Commitments or Loans or any
interests therein shall at all times remain within its exclusive control).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of (and stated interest on) the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. Any assignment of any Loan, whether or not evidenced by a Note,
shall be effective only upon appropriate entries with respect thereto being made
in the Register (and each Note shall expressly so provide). The Register shall
be


177
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





available for inspection by the Borrower and the L/C Issuers at any reasonable
time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuers shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender, to the extent that it has a consent right hereunder,
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification described in clauses (a), (b), (c), (g) and (h) of the
first proviso to Section 10.01 that affects such Participant (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof). Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment, provided, that in the case of Section 3.01,
such Participant shall have complied with the requirements of such section (it
being understood that the documentation required under Section 3.01(e) shall be
delivered to the participating Lender). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; such Participant agrees to be subject to Section 2.13 as though
it were a Lender.
Each Lender that sells a participation, acting for this purpose as a
non-fiduciary agent (solely for tax purposes) of the Borrower, shall maintain a
register for the recordation of the names and addresses of the Participants and
principal amount of (and stated interest on) each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that the relevant parties, acting reasonably and in
good faith, determine that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Treasury Regulations Section 5f.103-1(c) of the United Statesand Proposed
Treasury Regulations Section 1.163-5(b) (or any amended or successor version).
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender and each Loan Party shall treat each Person whose name is
recorded in the Participant Register pursuant to the terms hereof


178
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.
(e)    Limitation upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. No
Participant shall be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
3.01(e) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto; provided further, that in no event
shall the applicable Federal Reserve Bank, pledgee or trustee, be considered to
be a “Lender” or be entitled to require the assigning Lender to take or omit to
take any action hereunder.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.
(h)    Resignation as L/C Issuer. Notwithstanding anything to the contrary
contained herein, any L/C Issuer may, upon (A) 30 days’ notice to the Borrower
and the Lenders (or such shorter time as the applicable resigning L/C Issuer,
successor L/C Issuer, Borrower and Administrative Agent may agree) and (B) the
appointment of a successor L/C Issuer and satisfaction of the requirements of
the penultimate sentence of this Section 10.06(h), resign as L/C Issuer. In the
event of notice of any such resignation as L/C Issuer, the Borrower shall be
entitled to appoint from among the Incremental Revolving Lenders (or a Person
who will become an Incrementala Revolving Lender) and their Affiliates a
successor L/C Issuer who agrees to assume all such rights, powers, privileges
and duties of the resigning L/C Issuer, including with respect to its L/C
Issuance Limit; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of such L/C Issuer if the
resigning L/C Issuer finds a replacement L/C Issuer that is an Eligible L/C
Issuer or, if not an Eligible L/C Issuer, that is reasonably acceptable to the
Borrower (such acceptance not to be unreasonably withheld or delayed) who agrees
to assume all such rights, powers, privileges and duties of the resigning L/C
Issuer, including with respect to its L/C Issuance Limit). If an L/C Issuer
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to Letters of Credit and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans, fund risk participations in


179
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Unreimbursed Amounts pursuant to Section 2.03(c) and issue Letters of Credit
pursuant to Section 2.03). Upon the appointment of a successor L/C Issuer, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the resigning L/C Issuer, including with
respect to its L/C Issuance Limit, (b) the resigning L/C Issuer shall be
discharged from all of its respective duties and obligations hereunder or under
the other Loan Documents, in its capacity as an L/C Issuer, and (c) the
successor L/C Issuer shall issue Letters of Credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements reasonably satisfactory to the resigning L/C Issuer and the
Borrower (such acceptance not to unreasonably withheld or delayed) to
effectively assume the obligations of such L/C Issuer with respect to such
Letters of Credit. In lieu of the appointment of a successor L/C Issuer pursuant
to this Section 10.06(h), the Borrower may appoint one or more successor L/C
Issuers to satisfy the requirements of this Section 10.06(h).
(i)    Notwithstanding any other provision in the Loan Documents, any Lender
may, at any time, assign all or a portion of its rights and obligations with
respect to Term Loans, Incremental Term Loans and Refinancing Term Loans under
this Agreement to the Borrower through Dutch auctions in accordance with
Section 2.19 and open market purchases in accordance with Section 2.20.
10.07    Treatment of Certain Information; Confidentiality. Each of the Agents,
Arrangers, the Lenders and L/C Issuers agrees that it will treat as confidential
(to the extent clearly identified at the time of delivery as confidential) all
information provided to it hereunder or under any other Loan Document by or on
behalf of the Borrower or any of its Subsidiaries or Affiliates (collectively,
“Information”) in accordance with the Agents’, Arrangers’, the Lenders’ and the
L/C Issuers’ applicable customary procedures for handling confidential
information of such nature, except to the extent such Information (a) is
publicly available or becomes publicly available other than by reason of
disclosure by the Agents, Arrangers, the Lenders or the L/C Issuers, any of
their respective affiliates or representatives in violation of this Agreement or
the other Loan Documents, (b) was received by the Agents, Arrangers, the Lenders
or the L/C Issuers from a source (other than the Borrower or any of its
affiliates, advisors, members, directors, employees, agents or other
representatives) not known by the Agents, Arrangers, the Lenders and the L/C
Issuers to be prohibited from disclosing such Information to such Person by a
legal, contractual or fiduciary obligation to the Borrower and (c) was already
in the Agents’, Arrangers’, the Lenders’ and the L/C Issuers’ possession from a
source other than the Borrower or any of its affiliates, advisors, members,
directors, employees, agents or other representatives or is independently
developed by such Person without the use of or reference to any such
Information; provided, however, that nothing herein will prevent the Agents,
Arrangers, the Lenders and the L/C Issuers from disclosing any such Information
(including Information regarding Disqualified Institutions) (a) pursuant to the
order of any court or administrative agency or in any pending legal or
administrative proceeding, or otherwise as required by applicable Law or
compulsory legal process (in which case such Person agrees to inform the
Borrower promptly thereof to the extent not prohibited by law), (b) upon the
request or demand of any regulatory authority or any self-regulatory authority
having jurisdiction over such Person or any of its affiliates, (c) to such
Person’s affiliates and their respective officers, directors, partners, members,
employees, legal counsel, independent auditors and other experts or agents who
need to know such Information and on a confidential basis, (d) to potential and
prospective Lenders,


180
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





assignees, participants and any direct or indirect contractual counterparties to
any Hedging Agreementswap or derivative transaction relating to the Borrower
orand its obligations under this Agreement (other than Disqualified
Institutions), in each case, subject to such recipient’s agreement (which
agreement may be in writing or by “click through” agreement or other affirmative
action on the part of the recipient to access such Information and acknowledge
its confidentiality obligations in respect thereof pursuant to customary
syndication practice) to keep such Information confidential on substantially the
terms set forth in this Section 10.07, (e) to ratings agencies who have agreed
to keep such Information confidential on terms no less restrictive than this
Section 10.07 in any material respect or otherwise on terms acceptable to the
Borrower in connection with obtaining ratings of the Term Loans, (f) for
purposes of establishing a “due diligence” defense, (g) on a confidential basis,
to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Loans or (h)
disclosures in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder.
In addition, the Agents may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents in
connection with the administration and management of this Agreement and the
other Loan Documents.
Each of the Agents, the Arrangers, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, the Loan Parties and their Related Parties or
their respective securities, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with those procedures
and applicable Laws, including Federal and state securities laws. All
information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information concerning the Borrower, the Loan
Parties and their Related Parties or their respective securities. Accordingly,
each Lender represents to the Borrower and the Administrative Agent that it has
identified in its Administrative Questionnaire a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable Laws, including Federal and state
securities laws.
10.08    Right of Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default or at maturity each Lender and L/C Issuer is
hereby authorized by each Loan Party at any time or from time to time subject to
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed), without notice to any Loan Party or to any other Person
(other than the Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender or L/C Issuer to or for
the credit or the account of any Loan Party against and on account of the
obligations and liabilities of any Loan Party to such Lender or L/C Issuer
hereunder, including all claims of any nature or description arising out


181
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





of or connected hereto, irrespective of whether or not (a) such Lender or L/C
Issuer shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or any other amounts due hereunder shall have become due
and payable pursuant to Article II and although such obligations and
liabilities, or any of them, may be contingent or unmatured; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Sections 2.18
and 8.04 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, L/C Issuer and
their respective Affiliates under this Section 10.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or L/C
Issuer or their respective Affiliates may have. Each Lender and L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
10.09    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof; provided
that the provisions contained in the Fee Letters and that certain
CommitmentEngagement Letter dated January 11, 2017,September 4, 2019 by and


182
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





among Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A., Credit Suisse
Securities (USA) LLC, Credit Suisse AG, Cayman Islands Branch, Macquarie Capital
(USA) Inc., Macquarie Capital Funding LLCGoldman Sachs Bank USA, BMO Capital
Markets Corp., Credit Suisse Loan Funding LLC, Deutsche Bank Securities Inc.,
Regions Capital Markets, BofA Securities, Inc. and Peabody Energy Corporation
which by their terms survive the execution and effectiveness of this Agreement
and the other Loan Documents shall survive and not be superseded by this
Agreement and the other Loan Documents. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means (i.e.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.
10.11    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof and the funding of any Borrowing. Such representations, warranties and
agreements have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding. Notwithstanding anything herein or
implied by law to the contrary, the agreements of each Loan Party set forth in
Sections 3.01, 3.04, 3.05, 10.04(a), 10.04(b) and 10.08 and the agreements of
Lenders set forth in Sections 2.13, 9.03 and 10.04(c) shall survive the payment
of the Loans and the termination hereof.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents or any obligation hereunder or under any other Loan Document is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions or obligations of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions or obligations with valid provisions or
obligations the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions or obligations. The invalidity
of a provision or obligation in a particular jurisdiction shall not invalidate
or render unenforceable such provision or obligation in any other jurisdiction.
10.13    Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (c) any Lender is at such time a Defaulting Lender or has given
notice pursuant to Section 3.02 or (d) any Lender becomes a “Nonconsenting
Lender” (hereinafter defined), then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to (and such Lender shall) assign and delegate, without recourse (in


183
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interest, rights and obligations under
this Agreement and the related Loan Documents to an assignee selected by the
Borrower that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Administrative Agent shall have received the assignment fee specified
in Section 10.06(b) (provided however, that the Administrative Agent may in its
sole discretion elect to waive such processing and recordation fee in the case
of any assignment);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws, and
(e)    neither the Administrative Agent nor any Lender shall be obligated to be
or to find the assignee.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. In the event that (x) the Borrower or the Administrative Agent
has requested the Lenders to consent to a departure or waiver of any provisions
of the Loan Documents or to agree to any amendment thereto and (y) the Required
Lenders, Required Revolving Lenders or Required Facility Lenders, as applicable,
have agreed to such consent, waiver or amendment, then any such Lender, who does
not agree to such consent, waiver or amendment and whose consent would otherwise
be required for such departure, waiver or amendment, shall be deemed a
“Nonconsenting Lender.” Any such replacement shall not be deemed a waiver of any
rights that the Borrower shall have against the replaced Lender.
Each Lender agrees that if the Borrower exercises its option hereunder to cause
an assignment by such Lender as a Nonconsenting Lender or otherwise pursuant to
this Section 10.13, such Lender shall, promptly after receipt of written notice
of such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 10.06. In the event that a Lender
does not comply with the requirements of the immediately preceding sentence
within one Business Day after receipt of such notice, each Lender hereby
authorizes and directs the Administrative Agent to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 10.06 on behalf of a Nonconsenting Lender or Lender replaced
pursuant to this Section 10.13, and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.06.


184
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
(b)    CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER LOAN DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT
IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK.  BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE (SUBJECT TO CLAUSE (E) BELOW) JURISDICTION AND VENUE OF SUCH COURTS;
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.02; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E)
AGREES THAT THE AGENTS, ARRANGERS, COLLATERAL TRUSTEE AND LENDERS RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY LOAN DOCUMENT OR AGAINST
ANY COLLATERAL OR THE ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE
JURISDICTION OF, AND CONSENTS TO VENUE IN, ANY SUCH COURT.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER
ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT
IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY


185
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.15 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
10.16    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Loan Party that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party, a Beneficial Ownership Certification and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
such Loan Party in accordance with the Act.
10.17    Time of the Essence. Time is of the essence of the Loan Documents.


10.18    [Reserved].
10.19    No Advisory or Fiduciary Responsibility. Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Agent, Arranger, Lender or L/C Issuer, on the one hand, and such Loan Party, its
stockholders or its affiliates, on the other. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Agents and the Arrangers and the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and


186
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





thereunder) are arm’s-length commercial transactions between the Borrower and
their Affiliates, on the one hand, and the Agents and the Arrangers, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each Agent, each Arranger, each Lender and each L/C Issuer
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for any Loan Party, its management, stockholders,
creditors or any of its affiliates or any other Person with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Loan Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(B) neither any of the Agents nor any of the Arrangers nor any Lender nor any
L/C Issuer has any obligation to the Borrower or any of its respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents and the Arrangers and the Lenders and the L/C Issuers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that conflict with those of the Borrower and its respective
Affiliates, and neither any of the Agents nor any of the Arrangers has any
obligation to disclose any of such interests to the Borrower or its respective
Affiliates. Each Loan Party agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Loan Party, in connection with such transaction or the
process leading thereto. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the Agents and
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
10.20    [Reserved]
10.21    Release of Liens and Release from Guaranty.
(a)    The Collateral Trust Agreement shall govern the release of security
interests in Collateral as security for the Secured Obligations (A) after
Payment in Full and the termination or expiration of all Secured Hedging
Agreements (other than obligations and liabilities under Secured Hedging
Agreements that have been cash collateralized or as to which other arrangements
reasonably satisfactory to the applicable counterparties shall have been made)
and payment of any obligations due and owing under all Secured Hedging
Agreements, (B) upon any sale or other transfer by any Loan Party of any
Collateral that is permitted under this Agreement (other than a sale or other
transfer to a Loan Party) or upon effectiveness of any written direction by the
consent to the release of the security interest created under any Security
Document in any Collateral pursuant to Section 10.01, (C) upon a designation of
a Restricted Subsidiary as an Unrestricted Subsidiary permitted hereunder, with
respect to the Collateral owned by such Unrestricted Subsidiary, (D) upon the
approval, authorization or ratification in writing by the Required Lenders (or
such other percentage of the Lenders whose consent is required by Section 10.01)
with respect to the release of such Collateral and (E) upon a Guarantor no
longer being a


187
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





Guarantor by virtue of the definition thereof or a transaction permitted
hereunder, with respect to the Collateral owned by such Guarantor. After either
(v) Payment in Full and the termination or expiration of all Secured Hedging
Agreements (other than obligations and liabilities under Secured Hedging
Agreements that have been cash collateralized or as to which other arrangements
reasonably satisfactory to the applicable counterparties shall have been made)
and payment of any obligations due and owing under all Secured Hedging
Agreements, (w) upon any sale or other transfer of a Loan Parry that is
permitted under this Agreement (other than a sale or other transfer to a Loan
Party), (x) upon a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary permitted hereunder, (y) upon the approval, authorization or
ratification in writing by the Required Lenders (or such other percentage of the
Lenders whose consent is required by Section 10.01) with respect to the release
of any Guarantor under the terms of the Guaranty or (z) upon a Guarantor no
longer being a Guarantor by virtue of the definition thereof or a transaction
permitted hereunder, each applicable Guarantor (or, in the case of clause (w)
above, the applicable Guarantor so sold or transferred) shall automatically be
released from the Guaranty, all without delivery of any instrument or
performance of any act by any Person; provided that any such release of
guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, in connection with any termination or release pursuant to this
Section 10.21, the Administrative Agent and/or Collateral Trustee shall be, and
are hereby irrevocably authorized by each Lender (without requirement of notice
to or consent of any Lender) to execute and deliver, and shall promptly execute
and deliver to the applicable Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release (including (1) UCC termination statements and (2) in the
case of a release of Mortgages, a partial release) and return to the Borrower,
the possessory Collateral that is in the possession of the Collateral Trustee
and is the subject of such release.
(c)    Any execution and delivery of documents, or the taking of any other
action, by the Administrative Agent and/or Collateral Trustee pursuant to this
Section 10.21 shall be without recourse to or warranty by the Administrative
Agent or Collateral Trustee.
10.22    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
10.23    Independent Nature of Lenders’ Rights. Nothing contained herein or in
any other Loan Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. The amounts payable at any time
hereunder to each Lender shall be a separate


188
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





and independent debt, and each Lender shall be entitled to protect and enforce
its rights arising out hereof and it shall not be necessary for any other Lender
to be joined as an additional party in any proceeding for such purpose.
10.24    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
10.25    Original Issue Discount. THE TERM LOANS MAY BE TREATED AS ISSUED WITH
ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE
PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY OF
THE LOANS MAY BE OBTAINED BY WRITING TO THE BORROWER AT ITS ADDRESS SPECIFIED
HEREIN.
10.26    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Hedging
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):


189
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------





In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.


[Signature pages follow]
As used in this Section 10.26, the following terms have the following meanings:


(a)    “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.
(b)    “Covered Entity” means any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
(c)    “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(d)    “QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


190
NAI-1504047260v2
US-DOCS\110323336.25

--------------------------------------------------------------------------------










[Include each Schedule to be updated as of the Seventh Amendment Effective Date]















--------------------------------------------------------------------------------






Schedule 1.01(a)
to Credit Agreement




GUARANTORS
American Land Development, LLC
American Land Holdings of Colorado, LLC
American Land Holdings of Illinois, LLC
American Land Holdings of Indiana, LLC
American Land Holdings of Kentucky, LLC
Big Ridge, Inc.
BIG SKY COAL COMPANY
BTU WESTERN RESOURCES, INC.
COALSALES II, LLC
Conservancy Resources, LLC
El Segundo Coal Company, LLC
Hayden Gulch Terminal, LLC
Hillside Recreational Lands, LLC
KAYENTA MOBILE HOME PARK, INC.
Kentucky United Coal, LLC
Moffat County Mining, LLC
New Mexico Coal Resources, LLC
NGS Acquisition Corp., LLC
Peabody America, LLC
Peabody Arclar Mining, LLC
Peabody Asset Holdings, LLC
Peabody Bear Run Mining, LLC
Peabody Bear Run Services, LLC
Peabody Caballo Mining, LLC
Peabody Cardinal Gasification, LLC
Peabody China, LLC
Peabody COALSALES, LLC
Peabody COALTRADE, LLC
Peabody Colorado Operations, LLC
Peabody Colorado Services, LLC
Peabody Coulterville Mining, LLC
PEABODY DEVELOPMENT COMPANY, LLC
Peabody Electricity, LLC
Peabody Employment Services, LLC
Peabody Energy Corporation
PEABODY GATEWAY NORTH MINING, LLC
Peabody Gateway Services, LLC
Peabody Global Funding, LLC






--------------------------------------------------------------------------------





PEABODY HOLDING COMPANY, LLC
Peabody IC Funding Corp.
Peabody Illinois Services, LLC
Peabody Indiana Services, LLC
Peabody International Holdings, LLC
Peabody International Investments, Inc.
Peabody International Services, Inc.
Peabody Investments Corp.
Peabody Midwest Management Services, LLC
PEABODY MIDWEST MINING, LLC
Peabody Midwest Operations, LLC
Peabody Midwest Services, LLC
Peabody Mongolia, LLC
Peabody Natural Gas, LLC
Peabody Natural Resources Company
Peabody New Mexico Services, LLC
Peabody Operations Holding, LLC
Peabody Powder River Mining, LLC
Peabody Powder River Operations, LLC
Peabody Powder River Services, LLC
Peabody Rocky Mountain Management Services, LLC
Peabody Rocky Mountain Services, LLC
Peabody Sage Creek Mining, LLC
Peabody School Creek Mining, LLC
Peabody Services Holdings, LLC
Peabody Southeast Mining, LLC
Peabody Twentymile Mining, LLC
PEABODY VENEZUELA COAL CORP.
Peabody Venture Fund, LLC
PEABODY WESTERN COAL COMPANY
Peabody Wild Boar Mining, LLC
Peabody Wild Boar Services, LLC
Peabody Williams Fork Mining, LLC
Peabody Wyoming Services, LLC
Peabody-Waterside Development, L.L.C.
PEC Equipment Company, LLC
SAGE CREEK HOLDINGS, LLC
Sage Creek Land & Reserves, LLC
Seneca Coal Company, LLC
Seneca Property, LLC
Shoshone Coal Corporation
TWENTYMILE COAL, LLC
United Minerals Company, LLC






--------------------------------------------------------------------------------






Schedule 1.01(b)
to Credit Agreement




UNRESTRICTED SUBSIDIARIES


Middlemount Coal Pty Ltd
Middlemount Mine Management Pty Ltd
Newhall Funding Company (MBT)
P&L Receivables Company, LLC
Ribfield Pty. Ltd
Sterling Centennial Missouri Insurance Corporation
PRB-CO JV, LLC








--------------------------------------------------------------------------------







Schedule 1.01(c)
to Credit Agreement




EXCLUDED EQUITY INTERESTS
None.











--------------------------------------------------------------------------------






Schedule 1.01(d)
to Credit Agreement




REAL PROPERTY MARKETED FOR SALE


Illinois
 
 
Tract
County
Acres (Approximate)
McDonough County-Tract 5
McDonough
76
McDonough County-Tract 5A
McDonough
40
McDonough County-Tract 21
McDonough
44
Saline County-Tract 21
Saline
119
Saline County-Tract 23
Saline
81
Saline County-Tract 24
Saline
109
Saline County-Tract 26
Saline
80
Saline County-Tract 27
Saline
80
Saline County-WH Rail Loop
Saline
170
Saline County-CG RBW #11A
Saline
5
Gallatin County – Tract 13
Gallatin
43
Gallatin County – Tract 3
Gallatin
600
Gallatin County – Tract 4
Gallatin
630
Gallatin County – Tract 5
Gallatin
188
Gallatin County – Tract 6C
Gallatin
139
Gallatin County – Tract 7
Gallatin
115
Gallatin County – Tract 10A
Gallatin
198
Gallatin County – Tract 10B
Gallatin
94
Gallatin County – Tract 11A
Gallatin
165
Gallatin County – Tract 11B
Gallatin
125
Gallatin County – Tract 11C
Gallatin
138
Gallatin County – Tract 12A
Gallatin
213
Gallatin County – Tract 12B
Gallatin
96
Gallatin County – Tract 25
Gallatin
55
Gallatin County – Tract 26
Gallatin
40
 
Total
3,643
 
 
 
Indiana:
 
 
Tract
County
Acres (Approximate)
Clay County-Tract 3
Clay
49
Daviess County-Tract 1
Daviess
88
Daviess County-Tract 2
Daviess
8
Daviess County-Tract 4
Daviess
41
Daviess County-Tract 5
Daviess
157






--------------------------------------------------------------------------------





Daviess County-Tract 12
Daviess
501
Greene County-Tract 26A
Greene
158
Greene County-Tract 26B
Greene
191
Greene County-Tract 28
Greene
120
Greene County-Tract 29
Greene
170
Greene County-Tract 30
Greene
200
Greene County-Tract 31
Greene
272
Greene County-Tract 1
Greene
1
Greene County-Tract 2A
Greene
31
Greene County-Tract 2B
Greene
1
Greene County-Tract 2C
Greene
5
Greene County-Tract 4
Greene
30
Greene County-Tract 6
Greene
2
Greene County-Tract 7
Greene
164
Greene County-Tract 9
Greene
8
Greene County-Tract 10
Greene
3
Greene County-Tract 13
Greene
32
Knox County-Tract 8
Knox
402
Knox County-Tract 11
Knox
211
Knox County-Tract 14
Knox
101
Knox County-Tract 21
Knox
103
Knox County-Tract 22
Knox
52
Knox County-Tract 23
Knox
125
Knox County-Tract 50
Knox
0
Knox County-Tract 55
Knox
48
Vigo County-Tract RR 3
Vigo
32
Vigo County-Tract RR 4
Vigo
2
Vigo County-Tract RR 5
Vigo
10
Vigo County-Tract 5
Vigo
27
Vigo County-Tract 7
Vigo
9
Vigo County-Tract 8
Vigo
199
Vigo County-Tract 11
Vigo
1
Vigo County-Tract 17
Vigo
8
Sullivan County-Tract 1
Sullivan
1
Sullivan County-Tract 2
Sullivan
7
Sullivan County-Tract 8
Sullivan
20
Sullivan County-Tract 16
Sullivan
429
Sullivan County-Tract 17
Sullivan
1,247
Sullivan County-Tract 19
Sullivan
655
Sullivan County-Tract 20
Sullivan
575
Sullivan County-Tract 22
Sullivan
1,351
Sullivan County-Tract 23
Sullivan
37






--------------------------------------------------------------------------------





Sullivan County-Tract 24
Sullivan
140
Sullivan County-Tract 26
Sullivan
111
Sullivan County-Tract 27A
Sullivan
75
Sullivan County-Tract 28A
Sullivan
29
Sullivan County-Tract 34
Sullivan
40
Sullivan County-Tract 36
Sullivan
146
Sullivan County-Tract 40
Sullivan
20
Sullivan County-Tract 44
Sullivan
34
Sullivan County-Tract 45
Sullivan
4
Sullivan County-Tract 46
Sullivan
1
Sullivan County-Tract 47
Sullivan
81
Sullivan County-Tract 52
Sullivan
15
Sullivan County-Tract 54
Sullivan
99
Sullivan County-Tract 55
Sullivan
141
Sullivan County-Tract 56
Sullivan
157
Sullivan County-Tract 59B
Sullivan
152
Sullivan County-Tract 60
Sullivan
441
Sullivan County-Tract 61
Sullivan
26
Sullivan County-Tract 62
Sullivan
295
Sullivan County-Tract 63
Sullivan
243
Sullivan County-Tract 64A
Sullivan
16
Sullivan County-Tract 66
Sullivan
97
Sullivan County-Tract 68
Sullivan
158
Sullivan County-Tract 70
Sullivan
35
Sullivan County-Tract 71
Sullivan
208
Sullivan County-Tract 72
Sullivan
99
Sullivan County-Tract 73
Sullivan
96
Sullivan County-Tract 74
Sullivan
28
Sullivan County-Tract 75
Sullivan
11
Sullivan County-Tract 78
Sullivan
10
Sullivan County-Tract 79
Sullivan
115
Warrick County-Tract 1
Warrick
163
Warrick County-Tract 4
Warrick
713
Warrick County-Tract 5
Warrick
163
Warrick County-Tract 8
Warrick
191
Warrick County-Tract 9
Warrick
240
Warrick County-Tract 10
Warrick
156
Warrick County-Tract 11
Warrick
40
Warrick County-Tract 12
Warrick
527
Warrick County-Tract 13
Warrick
122
Warrick County-Tract 14
Warrick
410
Warrick County-Tract 15
Warrick
323






--------------------------------------------------------------------------------





Warrick County-Tract 16
Warrick
41
Warrick County-Tract 18
Warrick
130
Warrick County-Tract 19
Warrick
101
Warrick County-Tract 31
Warrick
1
Gibson County – Tract 8
Gibson
39
Gibson County – Tract 9
Gibson
70
Gibson County – Tract 10
Gibson
27
Gibson County – Tract 11
Gibson
15
 
Total
14,479
 
 
 
 
 
 
Kentucky:
 
 
Tract
County
Acres (Approximate)
Ohio County- TR 1 Centertown
Ohio
394
Ohio County-TR 2 Smallhaus
Ohio
390
 
Total
784
 
 
 
Colorado:
 
 
Tract
County
Acres (Approximate)
Grandbouche Ranch
Routt
975
North Grandbouche Ranch
Routt
182
Fish Creek West Fork
Routt
2,973
Fish Creek East Fork
Routt
1,284
Fish Creek East (S of RR)
Routt
179
Eckman Park Ranch
Routt
4,005
Eckman Park Ranch East
Routt
830
Ranch 37 Property
Routt
628
West Trout Creek
Routt
1,399
RC-53 Tract #3
Routt
60
Hayden Dev Tract #1
Routt
5
Hayden Dev Tract #2
Routt
3
Hayden Dev Tract #3
Routt
4
Hayden Dev Tract #4
Routt
5
Hayden Dev Tract #5
Routt
12
Power Ranch
Routt
73
Water Tower Ranch
Routt
137
Loop ranch
Routt
168
Runway Ranch
Routt
125
South Highway Ranch
Routt
42
North Highway Ranch
Routt
24
Ranch 51
Routt
80
North Elk Ranch
Routt
147
Vista Ridge Lot #15
Routt
36






--------------------------------------------------------------------------------





Vista Ridge Lot #16
Routt
36
Vista Ridge Lot #17
Routt
37
Vista Ridge Lot #19
Routt
42
 
Total
13,491


















































--------------------------------------------------------------------------------





Schedule 1.01(e)
to Credit Agreement
RESERVE AREAS
RESERVE AREA
State
AIR QUALITY, 1620
Indiana
AREA SOUTH OF MINE No.17, 1314
Illinois
ASHLAND AREA, 1266
Montana
ATHENS NO 4 MENARD CO. - IL., 1197
Illinois
AUBURN SAGAMON CO., IL, 1450
Illinois
BELLEVILLE UNDERGROUND – CARLYLE, 1310
Illinois
BELLEVILLE UNDERGROUND – ELKTON, 1310
Illinois
BELLEVILLE UNDERGROUND – SWANWICK, 1310
Illinois
BEN HUR, 1232
Oklahoma
BIG ELK, 1226
Colorado
BOND COUNTY AREA, 1315
Illinois
BROUILLETTS, 1534
Indiana
BUCK CREEK, 1586
Illinois
BUFFALO, 0886
Wyoming
CANON CITY, 2794
Colorado
CARMI NORTH, 1121
Illinois
CRAWFORD COUNTY, KS, 2796
Kansas
DALE MINE WILLIAMSON CO.-IL., 1198
Illinois
DANVILLE, 1170
Illinois
DIVERNON UNDERGROUND, 1312
Illinois
DIVIDE, 2788
New Mexico
DIXON-MANITOU, 1424
Kentucky
DRY CREEK UNDERGROUND, 0314
Colorado
EAGLE #3 AREA, 1991
Illinois
EAGLE U/G #1, 1271
Illinois
EDEN SURFACE, 1166
Illinois
EMPIRE, 2003
Colorado
FARMERSBURG, 1642
Indiana
FAYETTEVILLE AREA U.G. - IL., 0193
Illinois
FRANCISCO SURFACE, 1632
Illinois
FULTON COUNTY - FULTON CO IL, 1199
Illinois
GALLO WASH, 2792
New Mexico
GILLESPIE, 1182
Illinois
GIRARD, 1587
Illinois
GLASFORD (UG & Surface IL, 1321
Illinois
GRASSY CREEK, 1523
Illinois
GREENFIELD, 1162
Illinois
HENDERSON AREA KY, 1137
Kentucky
HYMERA, 1680
Indiana
KASKASKIA #1 FAYETTEVILLE IL, 1272
Illinois
KAYENTA MINE AZ, 0252
Arizona






--------------------------------------------------------------------------------





LATTA BBCC, 1675
Indiana
LEON, 2798
New Mexico
MADISON COUNTY, 1595
Illinois
MCKINLEY, 2790
New Mexico
MILLER CREEK / JENLIN, 1638
Indiana
MILLER CREEK NE EEL MINE, 1657
Indiana
MILLER CREEK-KNOX PIT, 1633
Indiana
MINE #11 - CLEAR CREEK, 1011
Illinois
MINE #12 - JOHNSON CITY IL., 1912
Illinois
MINE #16, 1300
Illinois
MINE #18, 1918
Illinois
MINE #21 - STONINGTON IL., 1921
Illinois
MINE #25, 1114
Illinois
MINE #26 - WILLIAMSON CO IL., 1115
Illinois
MINE #3 (WILLIAMSON) - IL., 1113
Illinois
MINE #54 - AUBURN IL., 1954
Illinois
MT. HARRIS (SENECA U.G.) CO, 0261
Colorado
MUHLENBERG COUNTY AREA, 1542
Kentucky
NAVAJO RANCH, 2795
New Mexico
NILWOOD #1-MACOUPIN CNTY, 1306
Illinois
NORTH POWDER RIVER BASIN, 2455
Wyoming
OHIO COUNTY KY, 1544
Kentucky
OLD GLORY - COAL CITY, 1969
Indiana
PANHANDLE NO. 3 AREA, IL, 1318
Illinois
PAWNEE, 1522
Illinois
PAXTON, 1674
Indiana
PIGEON CREEK, 1531
Indiana
PINCKNEYVILLE, 1168
Illinois
POSEY COUNTY, 1418
Indiana
POWDER RIVER BASIN WY, 0455
Wyoming
POWER, 1962
Missouri
RIOLA VERMILION GROVE, 1671
Illinois
ROUND PRAIRIE, 1592
Illinois
S COAL, 2704
Illinois
S. RANDOLPH COUNTY, 1151
Missouri
SAN MIGUEL, 2787
New Mexico
SCHELL-OSAGE, 1108
Missouri
SCOTTLAND/FRONTENAC - UNIVERSAL, 1208
Illinois
SHAWNEETOWN, 1518
Illinois
SHELBYTOWN NO 5 - IL., 1117
Illinois
SOMERVILLE NORTH, 1637
Indiana
ST. ELLEN - O'FALLON, IL, 1319
Illinois
STAR LAKE - PNRC, 2791
New Mexico
STURGIS (U.G.) - UNION CO KY, 1136
Kentucky
TEBO, 1323
Missouri
THOROUGHBRED, 2688
Kentucky
TONGUE, 0889
Wyoming
UTILITY, 1943
Illinois
VANDERBURGH COUNTY, 1473
Indiana






--------------------------------------------------------------------------------





VENEDY / OKAWVILLE, 1173
Illinois
VIGO-VERMILLION CO., 1459
Indiana
VIKING/CORNING, 1626
Indiana
WALKER, 1481
Missouri
WALNUT HILL, 1593
Illinois
WARRICK COUNTY U/G, 1457
Indiana
WEST HARRISBURG, 1274
Illinois
WILDCAT HILLS-COTTAGE GROVE, 1749
Illinois
WILDCAT HILLS / EAGLE VALLEY, 1752
Illinois
YANKEE, 2789
Colorado
YOAST AREA, ROUTT CO., 0429
Colorado












--------------------------------------------------------------------------------






Schedule 1.01(f)
to Credit Agreement


PRB-CO JOINT VENTURE TRANSACTIONS
i. The Borrower shall, and shall cause its Affiliates to, execute all such
instruments of assignment, transfer and assumption and take all such other
corporate or other actions as are necessary to sell, convey, assign, distribute
or otherwise transfer to the Borrower or one or more of Affiliates (other than
the Peabody Transferred Subsidiaries (as defined below) all of the right, title
and interest of the Peabody Transferred Subsidiaries in or to all of the
Excluded Assets (as defined in that certain Implementation Agreement, dated as
of June 18, 2019, between PRB-CO Joint Venture and Arch Coal, Inc.);
ii. Peabody Investment Corp. shall form “Ocean Holdings, LLC” as a Delaware
limited liability company and a wholly-owned Subsidiary of Peabody Investment
Corp. and shall cause Ocean Holdings, LLC to elect to be taxed as a corporation
for U.S. federal income tax purposes;
iii. Ocean Holdings, LLC shall form the PRB-CO JV, LLC as a Delaware limited
liability company and a wholly-owned Subsidiary of Ocean Holdings, LLC;
iv. BTU Western Resources, Inc. shall convert into a Delaware limited liability
company (and will thereafter be known as “Ocean Resources, LLC”);
v. Peabody Powder River Services, LLC and Peabody Powder River Operations, LLC
shall elect to be taxed as disregarded entities for U.S. federal income tax
purposes;
vi. American Land Holdings of Colorado, LLC shall distribute all of the
outstanding equity interests in Sage Creek Holdings, LLC and Twentymile Coal,
LLC to American Land Development, LLC;
vii. American Land Development, LLC shall distribute all of the outstanding
equity interests in Sage Creek Holdings, LLC and Twentymile Coal, LLC to Peabody
Investment Corp.;
viii. Peabody Colorado Operations, LLC shall distribute all of the outstanding
equity interests in Peabody Sage Creek Mining, LLC and Peabody Twentymile
Mining, LLC to Peabody Operations Holding, LLC;
ix. Peabody Operations Holding, LLC shall distribute all of the outstanding
equity interests in Peabody Sage Creek Mining, LLC and Peabody Twentymile
Mining, LLC to Peabody Investment Corp.;





--------------------------------------------------------------------------------





x. Peabody Operations Holding, LLC shall distribute all of the outstanding
equity interests in Peabody Powder River Operations, LLC to Peabody Investment
Corp.; and
xi. Peabody Investment Corp. shall contribute all of the outstanding equity
interests in the following entities to Ocean Holdings, LLC:
1.    Sage Creek Holdings, LLC;
2.    Twentymile Coal, LLC;
3.    Peabody Sage Creek Mining, LLC;
4.    Peabody Twentymile Mining, LLC;
5.    Peabody Natural Gas, LLC; and
6.    Peabody Powder River Operations, LLC (each such subsidiary, a “Peabody
Transferred Subsidiary”).
xii. Ocean Holdings, LLC shall contribute all of the outstanding equity
interests in the following entities to PRB-CO Joint Venture (as defined in that
certain Implementation Agreement):
1.Sage Creek Holdings, LLC;
2.Twentymile Coal, LLC;
3.Peabody Sage Creek Mining, LLC;
4.Peabody Twentymile Mining, LLC;
5.Peabody Natural Gas, LLC; and
6.Peabody Powder River Operations, LLC.
xiii. Arch Coal, Inc. shall contribute its assets to be contributed to the
PRB-CO Joint Venture pursuant to the Implementation Agreement and receive a
33.5% ownership interest in the PRB-CO Joint Venture.











--------------------------------------------------------------------------------






Schedule 1.01(g)
to Credit Agreement


EXISTING LETTERS OF CREDIT
LC Number
Issuing Bank
Beneficiary
SLC00005194
Commerce Bank
Westchester Fire Insurance Company
SLC00005200
Commerce Bank
Travelers Casualty Insurance Company of America
10000643
Goldman Sachs
Travelers Casualty Insurance Company of America
10000641
Goldman Sachs
Bond Safeguard Insurance Company and/or
Lexon Insurance Company,
Ironshore Specialty Insurance Company,
Ironshore Indemnity, Inc.
40000032
Goldman Sachs
RGGS Land and Minerals Ltd., L.P.
NUSCGS002288
JP Morgan
Atlantic Specialty Insurance Company
NUSCGS003145
JP Morgan
Old Republic Insurance Company
NUSCGS003146
JP Morgan
Old Republic Insurance Company
NUSCGS003198
JP Morgan
Rockwood Casualty Insurance Company
















--------------------------------------------------------------------------------






Schedule 2.01
to Credit Agreement


COMMITMENTS
Revolving Commitments under the 2017 Incremental Revolving Facility


Revolving Lender
2017 Revolving Commitment
Macquarie Bank Limited
$25,000,000



Revolving Commitments under the 2019 Refinancing Revolving Facility


Revolving Lender
2019 Revolving Commitment
Goldman Sachs Bank USA
$75,000,000
JPMorgan Chase Bank, N.A.
$75,000,000
Credit Suisse AG, Cayman Islands Branch
$75,000,000
Bank of Montreal, Chicago Branch
$75,000,000
Deutsche Bank AG New York Branch
$75,000,000
Bank of America, N.A.
$50,000,000
Macquarie Bank Limited
$25,000,000
Regions Bank
$75,000,000
Commerce Bank
$40,000,000



Term Loan Commitments


On file with Administrative Agent









--------------------------------------------------------------------------------






Schedule 5.08(b)
to Credit Agreement




FEE OWNED MATERIAL REAL PROPERTY
Material Real Property
State
Twentymile
Colorado
Sage Creek/Cow Camp Underground
Colorado
Area S. of Mine No17
Illinois
Bond County
Illinois
Carlyle East & West
Illinois
Elkton Reserves
Illinois
Gateway North
Illinois
Kaskaskia #1 / Fayetteville
Illinois
Panhandle No 3
Illinois
Wildcat Hills
Illinois
Bear Run
Illinois
Francisco
Indiana
Somerville Central
Indiana
Wild Boar
Indiana
El Segundo
New Mexico
Lee Ranch
New Mexico
North Antelope/Rochelle
Wyoming
Shoal Creek
Alabama








--------------------------------------------------------------------------------







Schedule 5.08(c)
to Credit Agreement




LEASED MATERIAL REAL PROPERTY
Material Real Property
State
Twentymile
Colorado
Sage Creek/Cow Camp Underground
Colorado
Gateway North
Illinois
Wildcat Hills
Illinois
Bear Run
Indiana
Francisco
Indiana
Somerville Central
Indiana
Wild Boar
Indiana
El Segundo
New Mexico
Lee Ranch
New Mexico
Caballo
Wyoming
North Antelope/Rochelle
Wyoming
Rawhide
Wyoming
Shoal Creek
Alabama








--------------------------------------------------------------------------------







Schedule 5.09
to Credit Agreement




ENVIRONMENTAL MATTERS
None.





--------------------------------------------------------------------------------






Schedule 5.13
to Credit Agreement
SUBSIDIARIES
Name of Subsidiary
Jurisdiction of Formation
9 East Shipping Limited
United Kingdom
American Land Development, LLC
Delaware
American Land Holdings of Colorado, LLC
Delaware
American Land Holdings of Illinois, LLC
Delaware
American Land Holdings of Indiana, LLC
Delaware
American Land Holdings of Kentucky, LLC
Delaware
Big Ridge, Inc.
Illinois
Big Sky Coal Company
Delaware
Bowen Basin Coal Joint Venture*
Australia
BTU International B.V.
Netherlands
BTU Western Resources, Inc.
Delaware
Burton Coal Pty Ltd
Australia
Capricorn Joint Venture*
Australia
Carbones Peabody de Venezuela, S.A.
Venezuela
COALSALES II, LLC
Delaware
Complejo Siderurgico Del Lago, CA
Venezuela
Conservancy Resources, LLC
Delaware
Coppabella and Moorvale Joint Venture*
Australia
Dalrymple Bay Coal Terminal Pty Ltd
Australia
Desarrollos Venshelf IV, CA
Venezuela
El Segundo Coal Company, LLC
Delaware
Excel Equities International Pty Ltd
Australia
Excelven Pty Ltd.
British Virgin Islands
Guaniamo Mining Corporation
Venezuela
Half-Tide Marine Pty Ltd
Australia
Hayden Gulch Terminal, LLC
Delaware
Helensburgh Coal Pty Ltd
Australia
Hillside Recreational Lands, LLC
Delaware
Hunter Valley Coal Chain Coordinator Ltd
Australia
Kayenta Mobile Home Park, Inc.
Delaware
Kentucky United Coal, LLC
Indiana
Metropolitan Collieries Pty Ltd
Australia
Middlemount Coal Pty Ltd
Australia
Middlemount Mine Management Pty Ltd
Australia
Millennium Coal Pty Ltd
Australia






--------------------------------------------------------------------------------





Moffatt County Mining, LLC
Delaware
Monto Coal 2 Pty Ltd.
Australia
Monto Coal Joint Venture*
Australia
Moorvale West Joint Venture*
Australia
New Mexico Coal Resources, LLC
Delaware
Newcastle Coal Infrastructure Group Pty Ltd
Australia
Newcastle Coal Shippers Pty Ltd
New South Wales
Newhall Funding Company (MBT)
Massachusetts
NGS Acquisition Corp., LLC
Delaware
North Goonyella Coal Mines Pty Ltd
Australia
North Wambo Pty Ltd
Australia
P&L Receivables Company, LLC
Delaware
Peabody (Bowen) Pty Ltd
Australia
Peabody (Burton coal) Pty Ltd
Australia
Peabody (Kogan Creek) Pty Ltd.
Australia
Peabody (Wilkie Creek) Pty Ltd.
Australia
Peabody America, LLC
Delaware
Peabody Arclar Mining, LLC
Indiana
Peabody Asset Holdings, LLC
Delaware
Peabody Australia Holdco Pty Ltd.
Australia
Peabody Australia Mining Pty Ltd.
Australia
Peabody BB Interests Pty Ltd.
Australia
Peabody Bear Run Mining, LLC
Delaware
Peabody Bear Run Services, LLC
Delaware
Peabody Bistrotel Pty Ltd.
Australia
Peabody Caballo Mining, LLC
Delaware
Peabody Capricorn Pty Ltd.
Australia
Peabody Cardinal Gasification, LLC
Delaware
Peabody China, LLC
Delaware
Peabody CHPP Pty Ltd
Australia
Peabody Coal Venezuela Ltd.
Bermuda
Peabody COALSALES, LLC
Delaware
Peabody COALSALES Pacific Pty Ltd.
Australia
Peabody COALTRADE Asia Private Ltd.
Singapore
Peabody COALTRADE GmbH
Germany
Peabody COALTRADE India Private Limited
India
Peabody COALTRADE International Limited
United Kingdom
Peabody COALTRADE, LLC
Delaware
Peabody Colorado Operations, LLC
Delaware
Peabody Colorado Services, LLC
Delaware
Peabody Coppabella Pty Ltd.
Australia
Peabody Coulterville Mining, LLC
Delaware
Peabody Custom Mining Pty Ltd.
Australia
Peabody Development Company, LLC
Delaware
Peabody Electricity, LLC
Delaware






--------------------------------------------------------------------------------





Peabody Employment Services, LLC
Delaware
Peabody Energy Corporation
Delaware
Peabody Energy Australia Coal Pty Ltd
Australia
Peabody Energy Australia PCI (C&M Equipment) Pty Ltd.
Australia
Peabody Energy Australia PCI (C&M Management) Pty Ltd.
Australia
Peabody Energy Australia PCI Equipment Pty Ltd.
Australia
Peabody Energy Australia PCI Financing Pty Ltd.
Australia
Peabody Energy Australia PCI Mine Management Pty Ltd.
Australia
Peabody Energy Australia PCI Pty Ltd.
Australia
Peabody Energy Australia PCI Rush Pty Ltd.
Australia
Peabody Energy Australia Pty Ltd.
Australia
Peabody Energy Finance Pty Ltd.
Australia
Peabody Energy (Gibraltar) Limited
Gibraltar
Peabody Gateway North Mining, LLC
Delaware
Peabody Gateway Services, LLC
Delaware
Peabody Global Funding, LLC
Delaware
Peabody Global Holdings, LLC
Delaware
Peabody Global Services Pte Ltd.
Singapore
Peabody Gobi LLC
Mongolia
Peabody Holding Company, LLC
Delaware
Peabody Holland BV
Netherlands
Peabody IC Funding Corp.
Delaware
Peabody IC Holdings, LLC
Missouri
Peabody Illinois Services, LLC
Delaware
Peabody Indiana Services, LLC
Delaware
Peabody International (Gibraltar) Ltd.
Gibraltar
Peabody International Holdings, LLC
Delaware
Peabody International Investments, Inc.
Delaware
Peabody International Services, Inc.
Delaware
Peabody Investment & Development Business Services Beijing Co. Ltd.
China
Peabody Investments (Gibraltar) Limited
Gibraltar
Peabody Investments Corp.
Delaware
Peabody MCC (Gibraltar) Limited
Gibraltar
Peabody Midwest Management Services, LLC
Delaware
Peabody Midwest Mining, LLC
Indiana
Peabody Midwest Operations, LLC
Delaware
Peabody Midwest Services, LLC
Delaware
Peabody Mongolia, LLC
Delaware
Peabody Monto Coal Pty Ltd.
Australia
Peabody Moorvale West Pty Ltd.
Australia
Peabody Moorvale Pty Ltd
Australia
Peabody Natural Gas, LLC
Delaware
Peabody Natural Resources Company
Delaware
Peabody New Mexico Services, LLC
Delaware
Peabody Olive Downs Pty Ltd.
Australia






--------------------------------------------------------------------------------





Peabody Operations Holding, LLC
Delaware
Peabody Pastoral Holdings Pty Ltd
Australia
Peabody Powder River Mining, LLC
Delaware
Peabody Powder River Operations, LLC
Delaware
Peabody Powder River Services, LLC
Delaware
Peabody Rocky Mountain Management Services, LLC
Delaware
Peabody Rocky Mountain Services, LLC
Delaware
Peabody Sage Creek Mining, LLC
Delaware
Peabody School Creek Mining, LLC
Delaware
Peabody Services Holdings, LLC
Delaware
Peabody Southeast Mining, LLC
Delaware
Peabody Twentymile Mining, LLC
Delaware
Peabody Venezuela Coal Corp.
Delaware
Peabody Venture Fund, LLC
Delaware
Peabody-Waterside Development, L.L.C.
Delaware
Peabody West Burton Pty Ltd.
Australia
Peabody Western Coal Company
Delaware
Peabody West Rolleston Pty Ltd.
Australia
Peabody West Walker Pty Ltd.
Australia
Peabody Wild Boar Mining, LLC
Delaware
Peabody Wild Boar Services, LLC
Delaware
Peabody Williams Fork Mining, LLC
Delaware
Peabody Wyoming Services, LLC
Delaware
PEC Equipment Company, LLC
Delaware
Port Kembla Coal Terminal Limited
Australia
PT Peabody Coaltrade Indonesia
Indonesia
PT Peabody Mining Services
Indonesia
Ribfield Pty Ltd
Australia
SAGE CREEK HOLDINGS, LLC
Delaware
Sage Creek Land & Reserves, LLC
Delaware
Seneca Coal Company, LLC
Delaware
Seneca Property, LLC
Delaware
Shoshone Coal Corporation
Delaware
Sterling Centennial Missouri Insurance Corporation
Missouri
Transportes Coal Sea de Venezuela, CA
Venezuela
Twentymile Coal, LLC
Delaware
United Minerals Company, LLC
Indiana
Wambo Coal Pty Ltd.
Australia
Wambo Coal Terminal Pty Ltd
Australia
Wambo Open Cut Pty Ltd.
Australia
West/North Burton Joint Venture*
Australia
WICET Holdings Pty Ltd.
Australia






--------------------------------------------------------------------------------





Wilpinjong Coal Pty Ltd
Australia



* Unincorporated joint venture.







--------------------------------------------------------------------------------






Schedule 5.18
to Credit Agreement




INTELLECTUAL PROPERTY
None.





--------------------------------------------------------------------------------







Schedule 5.20
to Credit Agreement




MINES
Company
Name
Mailing Address
Shipping Address
New Mexico Coal Resources, LLC
El Segundo Mine Surface
P.O. Box 757
Grants, NM 87020
22 Miles North Highway 509
Grants, NM 87020
New Mexico Coal Resources, LLC
Lee Ranch Mine Surface
P.O. Box 757
Grants, NM 87020
35 Miles North of Milan
Grants, NM 87020
Peabody Bear Run Mining, LLC
Bear Run Mine Surface
7255 East County Road
600 South
Carlisle, IN 47838
7255 East County Road
600 South
Carlisle, IN 47838
Peabody Colorado Operations, LLC
Twentymile Mine U/G
29515 Routt County Road #27
Oak Creek, CO 80467
29515 Routt County Road #27
Oak Creek, CO 80467
Peabody Midwest Mining, LLC
Francisco Mine U/G
P.O. Box 347
Francisco, IN 47649
1225 North 725 East
Francisco, IN 47649
Peabody Midwest Mining, LLC
Gateway North Mine U/G
P.O. Box 369
Coulterville, IL 62237
13101 Zeigler 11 Road
Coulterville, IL 62237
Peabody Midwest Mining, LLC
Somerville Central Mine U/G
6280 S. 1025 E.
Oakland City, IN 47660
6280 S. 1025 E.
Oakland City, IN 47660
Peabody Midwest Mining, LLC
Wildcat Hills U/G Mine
115 Grayson Lane
Eldorado, IL 62930
115 Grayson Lane
Eldorado, IL 62930
Peabody Powder River Operations, LLC
Caballo Mine Surface
Caller Box 3041
Gillette, WY 82717-3041
2298 Bishop Road
Gillette, WY 82718
Peabody Powder River Operations, LLC
North Antelope Rochelle Mine Surface
Caller Box 3035
Gillette, WY 82717-3035
339A Antelope Road
Wright, WY 82732
Peabody Powder River Operations, LLC
Rawhide Mine Surface
Caller Box 3042
Gillette, WY 82717-3042
12433 North Highway 59
Gillette, WY 82716
Peabody Wild Boar Mining, LLC
Wild Boar Mine Surface
566 Dickeyville Road
Lynnville, IN 47619
566 Dickeyville Road
Lynnville, IN 47619
Peabody Southeast Mining, LLC
Shoal Creek Mine
8488 Nancy Ann Bend Rd. Adger, AL 35006
8488 Nancy Ann Bend Rd. Adger, AL 35006








--------------------------------------------------------------------------------






Schedule 6.18
to Credit Agreement




POST CLOSING COVENANTS
[Reserved]





--------------------------------------------------------------------------------





Schedule 7.01
to Credit Agreement




EXISTING LIENS
•
Step-in Deed originally between Wilpinjong Coal Pty Ltd and Macquarie Generation
(and subsequently vested in AGL Macquarie Pty Limited) dated 11 January 2012
whereby Wilpinjong Coal Pty Ltd charges all of its assets relating to the
Wilpinjong mine (subject to certain exclusions) granted to secure the
performance by Wilpinjong Coal Pty Ltd of its obligations under a coal supply
contract between AGL Macquarie Pty Limited and Wilpinjong Coal Pty Ltd



•
Liens with respect to cash collateral posted for other Australian obligations
including deposits on coal supply contracts, contract step-in deeds, rail line
licenses, utility deposits and other obligations of a like nature incurred in
the ordinary course of business.






--------------------------------------------------------------------------------







Schedule 7.02
to Credit Agreement


EXISTING INVESTMENTS
I. Joint Ventures
ARQ LIMITED CHANNEL ISLANDS
BOWEN BASIN COAL JOINT VENTURE - unincorporated
CALERA CORPORATION
CARBONES DEL GUASARE S.A.
CARDINAL GASIFICATION CENTER LLC
CAPRICORN JOINT VENTURE - unincorporated
COMPLEJO SIDERURGICO DEL LAGO, CA
COPPABELLA AND MOORVALE JOINT VENTURE - unincorporated
DALRYMPLE BAY COAL TERMINAL PTY LTD
DESARROLLOS VENSHELF IV, CA
ECONO-POWER INTERNATIONAL CORPORATION
EXCELVEN PTY LTD
FUTUREGEN INDUSTRIAL ALLIANCE, INC.
GREAT POINT ENERGY, INC.
GREEN GEN COMPANY LIMITED
GUANIAMO MINING CORPORATION
HUNTER VALLEY COAL CHAIN COORDINATOR LTD
HALF TIDE MARINE PTY LTD
ISLANDS OF WATERSIDE HOMEBUILDING, LLC
ISLANDS OF WATERSIDE, LLC
LRCS LIMITED PARTNERSHIP
MEGA URANIUM LTD
MIDDLEMOUNT COAL PTY LTD
MIDDLEMOUNT MINE MANAGEMENT PTY LTD
MONTO COAL 2 PTY LTD
MONTO COAL JOINT VENTURE - unincorporated
MOUNT THORLEY COAL LOADING PTY LTD
MOORVALE WEST JOINT VENTURE - unincorporated
NCIG HOLDINGS PTY LTD
NEWCASTLE COAL INFRASTRUCTURE GROUP PTY LTD
NEWCASTLE COAL SHIPPERS PTY LTD
NORTH WAMBO PTY LTD
PEABODY BISTROTEL PTY LTD
PEABODY ENERGY AUSTRALIA PCI (C&M EQUIPMENT) PTY LTD
PEABODY ENERGY AUSTRALIA PCI (C&M MANAGEMENT) PTY LTD
PORT KEMBLA COAL TERMINAL LIMITED
RIBFIELD PTY LTD
TRANSPORTES COAL SEA DE VENEZUELA, CA





--------------------------------------------------------------------------------





UNITED WAMBO JOINT VENTURE – unincorporated
WAMBO COAL PTY LTD
WAMBO COAL TERMINAL PTY LTD
WAMBO OPEN CUT PTY LTD
WEST/NORTH BURTON JOINT VENTURE
WEST ROLLESTON JOINT VENTURE
WEST WALKER JOINT VENTURE
WICET HOLDINGS PTY LTD
WYOMING QUALITY HEALTHCARE COALITION, LLC







--------------------------------------------------------------------------------





Schedule 7.03
to Credit Agreement




EXISTING INDEBTEDNESS
•
Indebtedness arising under Finance Lease liabilities in the aggregate amount of
approximately $24.5 million as of June 30, 2019








--------------------------------------------------------------------------------







Schedule 7.05
to Credit Agreement




SPECIFIED DISPOSITIONS
None.





--------------------------------------------------------------------------------





Schedule 7.08
to Credit Agreement




TRANSACTIONS WITH AFFILIATES
None.





--------------------------------------------------------------------------------







Schedule 7.12
to Credit Agreement




BURDENSOME AGREEMENTS
None.





--------------------------------------------------------------------------------





Schedule 10.02
to Credit Agreement




ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES


Administrative Agent Address:


JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, NY 10179
Attn: Peter Predun
Telephone: (212) 270-7005
Fax: (212) 270-5100


with a copy to:


JPMorgan Chase Bank, N.A.
500 Stanton Christiana Rd.
NCC5 / 1st Floor
Newark, DE 19713
Attention: Loan & Agency Services Group
Tel: 1-302-634-8719


Administrative Agent Account:


To: JPMORGAN CHASE BANK
Fed ABA: XXXXXXXX
Money Transfer Account #XXXXXXXX
Attn: LS2 Incoming Account
Reference: Peabody


Ops Contact Information:
Email: namrata.r.nair@chase.com
Fax: 302-634-1417


Legal Name and Address:
JPMORGAN CHASE BANK, N.A.
1111 Polaris Parkway
Columbus, OH 43240
Tax ID: 13 -4994650


Lender Addresses: on file with Administrative Agent


L/C Issuer Addresses: on file with Administrative Agent





--------------------------------------------------------------------------------





Borrower Address:


Peabody Energy Corporation
701 Market Street
St. Louis, Missouri 63101
Attention: Treasurer
Phone: (314) 342-3486
Fax: (314) 588-2731
E-mail: JTichenor@peabodyenergy.com


with a copy to:


Jones Day
901 Lakeside Avenue
Cleveland, OH 44114
Attention: Rachel Rawson
Phone: (216) 586-7276
E-mail: rlrawson@jonesday.com


US Borrower Website:


www.peabodyenergy.com

















--------------------------------------------------------------------------------





Exhibit B
Security Agreement Amendment No. 2


Attached.







--------------------------------------------------------------------------------


EXECUTION VERSION




AMENDMENT NO. 2 TO PRIORITY LIEN PLEDGE AND SECURITY AGREEMENT
AMENDMENT NO. 2 TO PRIORITY LIEN PLEDGE AND SECURITY AGREEMENT (this “Amendment
No. 2”), dated as of September 17, 2019, by and among PEABODY ENERGY
CORPORATION, a Delaware corporation (the “Borrower”), the other Grantors party
hereto and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Priority Collateral
Trustee (in such capacity, including any permitted successor thereto, the
“Priority Collateral Trustee”).
PRELIMINARY STATEMENTS
WHEREAS, the Borrower has entered into that certain Priority Lien Pledge and
Security Agreement, dated as of April 3, 2017, among the Borrower, the other
Grantors party thereto from time to time, and the Priority Collateral Trustee
(as amended by that certain Amendment No. 1 to Priority Lien Pledge and Security
Agreement, dated as of June 27, 2018, and as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time prior to, but
not including, the date hereof, the “Security Agreement”); and
WHEREAS, the Borrower has requested that the Security Agreement be amended as
set forth herein (the Security Agreement, as amended by this Amendment No. 2,
the “Amended Security Agreement”).
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed:
SECTION 16.    CERTAIN DEFINITIONS. Capitalized terms used (including in the
preamble and recitals hereto) but not defined herein shall have the meanings
assigned to such terms in the Amended Security Agreement.
SECTION 17.    AMENDMENTS.
(c)
Clause (i) of the definition of “Excluded Assets” in Section 1.1 of the Security
Agreement is hereby amended by replacing the proviso “provided that 65% of the
voting Equity Interests and 100% of the non-voting Equity Interests in Peabody
Investments (Gibraltar) Limited (or any successor thereto) shall not constitute
Excluded Assets;” with the following text:

“provided that (i) 65% of the voting Equity Interests and 100% of the non-voting
Equity Interests in Peabody Investments (Gibraltar) Limited (or any successor
thereto) and (ii) the Equity Interests in the PRB/CO Joint Venture (as defined
in the Credit Agreement) held (directly or indirectly) by the Borrower, in each
case, shall not constitute Excluded Assets;”


12

--------------------------------------------------------------------------------





(d)
The definition of “Joint Venture” in Section 1.1 of the Security Agreement is
hereby amended and restated to read in its entirety as follows:

““Joint Venture”: means any Person in which the Borrower or its Subsidiaries
hold an ownership interest (a) that is not a Subsidiary and (b) which the
Borrower or such Subsidiary is a general partner or a joint venturer; provided,
however, that Middlemount Coal Pty Ltd shall be considered a Joint Venture for
this definition.”
(e)
Section 4.11 of the Security Agreement is hereby amended and restated to read in
its entirety as follows:

“4.11    [Reserved].”


SECTION 18.    REFERENCE TO AND EFFECT ON THE SECURITY AGREEMENT. On and after
the Amendment No. 2 Effective Date (as defined below), each reference in the
Security Agreement to “this Agreement,” “hereunder,” “hereof” or text of like
import referring to the Security Agreement shall mean and be a reference to the
Amended Security Agreement.
SECTION 19.    CONDITIONS PRECEDENT. The effectiveness of this Amendment No. 2
shall be subject to the satisfaction or waiver of the following conditions
precedent (the date on which such conditions precedent are so satisfied or
waived, the “Amendment No. 2 Effective Date”):  
(i)
The Priority Collateral Trustee shall have received a duly authorized, executed
and delivered counterpart of the signature page to this Amendment No. 2 from the
Borrower, each other Grantor named on the signature pages hereto and the
Priority Collateral Trustee.

(j)
The Priority Collateral Trustee shall have received an Officers' Certificate to
the effect that this Amendment No. 2 will not result in a breach of any
provision or covenant contained in any of the Secured Debt Documents (as defined
in the Collateral Trust Agreement), and that this Amendment No. 2 was permitted
under Section 7.1 of the Collateral Trust Agreement.

(k)
The Priority Collateral Trustee shall have received a customary opinion of Jones
Day, counsel to the Borrower and special New York counsel to the other Grantors
addressed to the Priority Collateral Trustee and dated the Amendment No. 2
Effective Date to the effect that the execution of this Amendment No. 2 is
authorized or permitted by the Collateral Trust Agreement.

(l)
The Priority Collateral Trustee shall have received a direction from an Act of
Required Secured Parties (as defined in the Collateral Trust Agreement)
authorizing and directing the Priority Collateral Trustee to execute and deliver
this Amendment No. 2.



13



--------------------------------------------------------------------------------





SECTION 20.    MISCELLANEOUS PROVISIONS.
(a)
Ratification. This Amendment No. 2 is limited to the matters specified herein
and shall not constitute acceptance or waiver, or, to the extent not expressly
set forth herein, an amendment or modification, of any other provision of the
Security Agreement.

(b)
Governing Law; Submission to Jurisdiction; Waivers. Sections 9.11 and 9.12 of
the Security Agreement are incorporated by reference herein as if such Sections
appeared herein, mutatis mutandis.

(c)
Severability. Section 9.8 of the Security Agreement is incorporated by reference
herein as if such Section appeared herein, mutatis mutandis.

(d)
Counterparts; Headings. This Amendment No. 2 may be executed by one or more of
the parties to this Amendment No. 2 on any number of separate counterparts
(including by facsimile or other electronic imaging means), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment No. 2 by
facsimile or other electronic transmission (e.g., “pdf” or “tif” format) shall
be effective as delivery of a manually executed counterpart of this Amendment
No. 2. The section headings used in this Amendment No. 2 are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

(e)
Amendment, Modification and Waiver. This Amendment No. 2 may not be amended nor
may any provision hereof be waived except pursuant to a writing signed by each
of the parties hereto.

(f)
Concerning the Priority Collateral Trustee. Wilmington Trust, National
Association is entering into this Amendment No. 2 solely in its capacity as
Priority Collateral Trustee, upon the direction of an Act of Required Secured
Parties and in reliance on documents delivered to it pursuant to Section 4
hereof. In acting hereunder, the Priority Collateral Trustee shall have all of
the rights, privileges and immunities of the Priority Collateral Trustee set
forth in the Security Agreement, the Collateral Trust Agreement and the other
Priority Lien Documents (as defined in the Collateral Trust Agreement), as
though fully set forth herein.

[Remainder of page intentionally blank; signatures begin next page]


14



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed by their respective authorized officers as of the date first above
written.




PEABODY ENERGY CORPORATION, as Borrower




By:    
Name:
Title:


[Signature Page to Amendment No. 2 to Priority Lien Pledge and Security
Agreement]

--------------------------------------------------------------------------------







AMERICAN LAND DEVELOPMENT, LLC
AMERICAN LAND HOLDINGS OF COLORADO, LLC
AMERICAN LAND HOLDINGS OF ILLINOIS, LLC
AMERICAN LAND HOLDINGS OF INDIANA, LLC
AMERICAN LAND HOLDINGS OF KENTUCKY, LLC
BIG RIDGE, INC.
BTU WESTERN RESOURCES, INC.
COALSALES II, LLC
CONSERVANCY RESOURCES, LLC
EL SEGUNDO COAL COMPANY, LLC
HAYDEN GULCH TERMINAL, LLC
HILLSIDE RECREATIONAL LANDS, LLC
KAYENTA MOBILE HOME PARK, INC.
KENTUCKY UNITED COAL, LLC
MOFFAT COUNTY MINING, LLC
NEW MEXICO COAL RESOURCES, LLC
PEABODY AMERICA, LLC
PEABODY ARCLAR MINING, LLC
PEABODY ASSET HOLDINGS, LLC
PEABODY BEAR RUN MINING, LLC
PEABODY BEAR RUN SERVICES, LLC
PEABODY CABALLO MINING, LLC
PEABODY CARDINAL GASIFICATION, LLC
PEABODY CHINA, LLC
PEABODY COALSALES, LLC
PEABODY COALTRADE, LLC
PEABODY COLORADO OPERATIONS, LLC
PEABODY COLORADO SERVICES, LLC
PEABODY COULTERVILLE MINING, LLC
PEABODY DEVELOPMENT COMPANY, LLC
PEABODY ELECTRICITY, LLC
PEABODY EMPLOYMENT SERVICES, LLC
PEABODY GATEWAY NORTH MINING, LLC





By:                             
Name:
Title:


[Signature Page to Amendment No. 2 to Priority Lien Pledge and Security
Agreement]

--------------------------------------------------------------------------------






PEABODY GATEWAY SERVICES, LLC
PEABODY GLOBAL FUNDING, LLC
PEABODY HOLDING COMPANY, LLC
PEABODY ILLINOIS SERVICES, LLC
PEABODY INDIANA SERVICES, LLC
PEABODY INTERNATIONAL INVESTMENTS, INC.
PEABODY INTERNATIONAL SERVICES, INC.
PEABODY INVESTMENTS CORP.
PEABODY MIDWEST MANAGEMENT SERVICES, LLC
 
PEABODY MIDWEST MINING, LLC
PEABODY MIDWEST OPERATIONS, LLC
PEABODY MIDWEST SERVICES, LLC
PEABODY MONGOLIA, LLC
PEABODY NATURAL GAS, LLC
PEABODY NATURAL RESOURCES COMPANY
PEABODY NEW MEXICO SERVICES, LLC
PEABODY OPERATIONS HOLDING, LLC
PEABODY POWDER RIVER MINING, LLC
PEABODY POWDER RIVER OPERATIONS, LLC
PEABODY POWDER RIVER SERVICES, LLC
PEABODY ROCKY MOUNTAIN MANAGEMENT SERVICES, LLC
PEABODY ROCKY MOUNTAIN SERVICES, LLC
PEABODY SCHOOL CREEK MINING, LLC
PEABODY SERVICES HOLDINGS, LLC
PEABODY VENEZUELA COAL CORP.
PEABODY VENTURE FUND, LLC
PEABODY WILD BOAR MINING, LLC
PEABODY WILD BOAR SERVICES, LLC
PEABODY WILLIAMS FORK MINING, LLC
PEABODY WYOMING SERVICES, LLC
PEABODY-WATERSIDE DEVELOPMENT, L.L.C.
PEC EQUIPMENT COMPANY, LLC
SAGE CREEK LAND & RESERVES, LLC
SHOSHONE COAL CORPORATION
TWENTYMILE COAL, LLC
NGS ACQUISITION CORP., LLC



By:                             
Name:
Title:


[Signature Page to Amendment No. 2 to Priority Lien Pledge and Security
Agreement]

--------------------------------------------------------------------------------








PEABODY INTERNATIONAL HOLDINGS, LLC



By: Peabody Investments Corp., as its sole member


By:                             
Name:
Title:




PEABODY IC FUNDING CORP.





By:                             
Name:
Title:




BIG SKY COAL COMPANY





By:                                
Name:
Title:




PEABODY SAGE CREEK MINING, LLC
SAGE CREEK HOLDINGS, LLC





By:                             
Name:
Title:




PEABODY TWENTYMILE MINING, LLC





By:                                
Name:
Title:


[Signature Page to Amendment No. 2 to Priority Lien Pledge and Security
Agreement]

--------------------------------------------------------------------------------







PEABODY WESTERN COAL COMPANY
SENECA PROPERTY, LLC
UNITED MINERALS COMPANY, LLC




By:                             
Name:
Title:




SENECA COAL COMPANY, LLC





By:                             
Name:
Title:




PEABODY SOUTHEAST MINING, LLC





By:                             
Name:
Title:






[Signature Page to Amendment No. 2 to Priority Lien Pledge and Security
Agreement]

--------------------------------------------------------------------------------







PEABODY GLOBAL HOLDINGS, LLC





By:                             
Name:
Title:








[Signature Page to Amendment No. 2 to Priority Lien Pledge and Security
Agreement]

--------------------------------------------------------------------------------







WILMINGTON TRUST, NATIONAL ASSOCIATION, solely in its capacity as Priority
Collateral Trustee


By    
    Name:
    Title:
 




[Signature Page to Amendment No. 2 to Priority Lien Pledge and Security
Agreement]